 Case
 Case 9:19-bk-11573-MB
      2:11-cv-05097-FMO-SS
                        Doc 47-15
                            DocumentFiled
                                       423-1
                                          08/14/19
                                               Filed 10/16/18
                                                      Entered 08/14/19
                                                               Page 1 of
                                                                       16:24:55
                                                                         267 Page
                                                                                Desc
                                                                                  ID
                             Exhibit O#:24155
                                         Page 1 of 267



                                                                             O

Attachment 1: Trial Declaration of
        Dr. Joan Meyer
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 2 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24156
                                             Page 2 of 267

1 [The names and parties
2 submitting this document
  are listed on the page
3 immediately following
4 this caption page]
5
6
                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8                               WESTERN DIVISION

9
10
                                            )
11 UNITED STATES OF AMERICA                 )
12 and PEOPLE OF THE STATE OF               )
   CALIFORNIA, ex rel. CALIFORNIA           )
13 DEPARTMENT OF FISH AND                   ) CV 11-05097 FMO (SSx)
14 WILDLIFE and CALIFORNIA                  )
   REGIONAL WATER QUALITY                   ) TRIAL DECLARATION OF
15 CONTROL BOARD, CENTRAL                   ) DR. JOAN K. MEYER
16 COAST REGION,                            )
                                            )
17                Plaintiffs,               )
18                                          )
            v.                              )
19                                          )
20 HVI CAT CANYON, INC., f/k/a              )
   GREKA OIL & GAS, INC.,                   )
21                                          )
22                Defendant.                )
                                            )
23
24
25
26
27
28
      May Reflect Confidential Business Information
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 3 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24157
                                             Page 3 of 267

 1
      JEFFREY H. WOOD                          XAVIER BACERRA
 2
      Acting Assistant Attorney General        Attorney General of California
 3    Environment and Natural Resources        ERIC M. KATZ
 4    Division                                 Supervising Deputy Attorney General
      RICHARD GLADSTEIN                        H. ALEXANDER FISCH
 5
      E-mail: richard.gladstein@usdoj.gov      MICHAEL T. ZARRO
 6    DC Bar Number: 362404                    Deputies Attorneys General
 7    ANGELA MO                                State Bar No. 110171
      E-mail: angela.mo@usdoj.gov              300 South Spring Street, Suite 1702
 8
      California Bar Number: 262113            Los Angeles, CA 90013
 9    DAVIS H. FORSYTHE                        Telephone: (213) 897-2651
10    E-mail: davis.forsythe@usdoj.gov         Fax: (213) 897-2802
      Massachusetts Bar Number: 667115         E-mail: Michael.Zarro@doj.ca.gov
11
      STEFAN J. BACHMAN
12    E-mail: stefan.bachman@usdoj.gov         Attorneys for Plaintiffs People of the
13    South Carolina Bar Number: 102182        State of California ex rel. California
      Environmental Enforcement Section        Department of Fish and Game and
14
      Environment and Natural Resources        California Regional Water Quality
15    Division                                 Control Board, Central Coast Region
16    U.S. Department of Justice
      P.O. Box 7611
17
      Washington, DC 20044-7611
18    Telephone: (202) 514-1711
19    Facsimile: (202) 514-8395

20
   Attorneys for Plaintiff the United States
21 of America
22
23
24
25
26
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 4 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24158
                                             Page 4 of 267

 1         I, Joan K. Meyer, declare as follows:
 2         1.   The Plaintiffs in this litigation requested that I provide my expert
 3 opinions in this case regarding two distinct economic issues: 1) the economic
 4 benefit, if any, gained by Defendant HVI Cat Canyon, Inc. (“HVI-CC”) through
 5 non-compliance with the Clean Water Act, the Oil Pollution Act of 1990, and their
 6 implementing regulations; and 2) the financial condition of HVI-CC, as well as
 7 HVI-CC’s financial transactions with affiliated entities.
 8         2.   At the request of counsel, I submitted an expert report addressing my
 9 conclusions on economic benefit on February 9, 2017. On March 10, 2017 and
10 again on May 2, 2017, I supplemented this report to reflect corrections made by
11 expert witness Michael Kinworthy to data I relied upon in reaching my opinions. A
12 true and correct copy of my report on economic benefit, modified to incorporate
13 these corrections, is attached as Exhibit A (“Economic Benefit Report”). On
14 February 9, 2017, I also submitted an expert report addressing my conclusions on
15 HVI-CC’s financial condition, a true and correct copy of which is attached as
16 Exhibit B (“Financial Condition Report”). After the final deposition transcript for
17 HVI-CC’s Rule 30(b)(6) witness James Johnson became available, I supplemented
18 my opinion on March 10, 2017, and a true and correct copy of my supplemental
19 report is attached as Exhibit C (“Supplemental Financial Condition Report”).
20         3.   Rather than restate the entirety of the attached expert reports in this
21 declaration, I adopt and incorporate them here by reference as my testimony under
22 oath. Below, I summarize the opinions expressed in my expert reports. Based on
23 new information produced by HVI-CC after my Financial Condition Report was
24 submitted, I have updated Exhibits 1-4 to that report. These updated Exhibits are
25 attached here as Exhibit D (“Updated Financial Condition Exhibits”).
26
27
                                                              TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information               DR. JOAN K. MEYER
                                                1
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 5 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24159
                                             Page 5 of 267

 1         Expert Qualifications
 2         4.   I am a Principal of Industrial Economics, Incorporated, an economics
 3 and policy consulting firm located at 2067 Massachusetts Avenue, Cambridge,
 4 Massachusetts 02140. I have a Ph.D. (1985) and Masters (1982) degrees from
 5 Cornell University, Ithaca, New York, in which my major field was
 6 environmental and natural resource economics and my minor fields were
 7 corporate finance and quantitative methods. I also have a B.S. degree from the
 8 University of California, Berkeley. This declaration is based on my personal
 9 knowledge and expertise.
10         5.   I have served as a consultant since 1985, focusing on providing
11 economic and financial analysis services. I estimate that over the past 20 years, I
12 have estimated the economic benefit gained by non-compliance with
13 environmental requirements in scores of cases and evaluated the ability to pay of
14 more than 300 businesses.
15         Methodology
16         6.   The opinions I provide in this declaration and in my expert reports are
17 based on my education and expertise in economic and financial analysis,
18 experience with conducting financial analyses, independent research of certain
19 publicly available information, and my review of documents produced in this
20 litigation. My opinions reflect widely accepted financial and economic analysis
21 principles.
22         Statement of Opinions: HVI-CC’s Economic Benefit
23         from Noncompliance
24         7.   In my Economic Benefit Report, I state my primary opinion that
25 HVI-CC gained an estimated economic benefit of $6,317,199 in net present value
26
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                               2
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 6 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24160
                                             Page 6 of 267

 1 terms as of June 20, 2017. (June 20, 2017, was the trial date at the time I
 2 completed my Economic Benefit Report.)
 3         8.   The United States alleges numerous violations (including oil spills) of
 4 the Clean Water Act, the Oil Pollution Act of 1990, and their implementing
 5 regulations at multiple facilities owned and operated by HVI-CC. By delaying (in
 6 some cases) or avoiding (in other cases) the costs of compliance, HVI-CC gained
 7 an economic benefit compared to if it had complied on time. These costs of
 8 compliance consist of expenditures to prevent oil spills and/or to meet obligations
 9 under environmental regulations.
10         9.   When compliance costs are delayed, the company has use of the money
11 that should have been spent on compliance to invest in other activities. In this
12 way, the company realizes an economic benefit from the “return” (as measured by
13 HVI-CC’s estimated time value of money) it expects to earn on the money that
14 should have been spent sooner on compliance, by putting that money to use in
15 endeavors it expects to be more profitable. It continues to accrue the “return” until
16 it spends the money on compliance.
17         10. When compliance costs are avoided, the company never incurs the
18 required costs. In the most basic sense and in contrast to costs that are delayed, it
19 realizes an economic benefit from both the “principal” (i.e., the cost of the avoided
20 compliance activity) and the “return” (i.e., time value of money) from not spending
21 the money on the compliance activity. For example, several of the violations
22 asserted by the United States concern HVI-CC’s failure to follow proper protocols
23 for testing, monitoring, and/or recordkeeping; even if HVI-CC begins complying
24 with these requirements in the future, the company will not incur any expenses
25 related to its past non-compliance . As another example, HVI-CC sold the U-Cal
26 lease in 2009 and therefore cannot undertake any corrective action (nor incur
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                               3
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 7 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24161
                                             Page 7 of 267

 1 related expenses) at this lease in the future. Under both examples, HVI-CC gains a
 2 benefit equal to the costs it should have spent, plus the return (as measured by
 3 HVI-CC’s estimated time value of money) it has earned on the avoided costs since
 4 then.
 5         11. I estimated the economic benefit realized by HVI-CC using a discounted
 6 cash flow (“DCF”) model that compares the cash flows the company would have
 7 spent had it fully complied on time (i.e., a “full compliance” scenario) with cash
 8 flows the company is estimated to have actually spent (i.e., an “actual” scenario).
 9 DCF analysis is a widely accepted financial methodology that accounts for the fact
10 that a dollar today is worth more than a dollar next year because that dollar can be
11 invested to earn a return (i.e. “time value of money”). As such, DCF analysis
12 converts cash flows that occur at different points in time to a common time period
13 by accounting for the time value of money. DCF analysis is a widely accepted
14 financial methodology used to evaluate investments and businesses and is used to
15 evaluate economic benefit for failure to comply on time with environmental
16 requirements.
17         12. To estimate cash flows under both scenarios, I rely on information from
18 Michael Kinworthy, another expert witness testifying in this case for the United
19 States. This information is summarized in Appendix D of Mr. Kinworthy’s report
20 (TREX US3214) and described in my Economic Benefit Report.
21         13. The information from Mr. Kinworthy’s report provides several key
22 inputs for my calculations, specifically: estimated costs that HVI-CC reasonably
23 would have been expected to spend to come into compliance on-time with each of
24 the environmental requirements that the United States asserts HVI-CC violated;
25 estimated dates on which HVI-CC was required to make these expenditures in
26 order to be in full compliance; estimated compliance costs incurred by HVI-CC;
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                              4
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 8 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24162
                                             Page 8 of 267

 1 and estimated and actual dates on which HVI-CC incurred compliance-related
 2 expenditures. I understand that these compliance costs include expenditures for
 3 industry-standard practices that HVI-CC should have undertaken to prevent oil
 4 spills and to meet regulatory obligations, whether or not the practice is specified in
 5 the law.
 6         14. As an illustration of how I used Mr. Kinworthy’s inputs regarding
 7 avoided costs, U-Cal item #1 in Appendix D of Mr. Kinworthy’s report provides
 8 information related to HVI-CC’s failure to develop a Spill Prevention, Control, and
 9 Countermeasure (SPCC) Plan that met regulatory requirements, from August 2002
10 until it sold the lease on January 1, 2009, at an estimated one-time avoided cost of
11 $5,000. With this information, I estimate the economic benefit derived from the
12 cost avoided by HVI-CC, as shown in the calculations for U-Cal item #1 in
13 Appendix B of my Economic Benefit Report. As a result of the avoided cost, the
14 company benefited from not only the cost itself, but also the return it earned on the
15 avoided cost.
16         15. As an illustration of how I used Mr. Kinworthy’s inputs regarding
17 delayed costs, Bell item #2 in Appendix D of Mr. Kinworthy’s report provides
18 information related to HVI-CC’s failure to identify and mark 134 flow lines, from
19 November 1999 through August 1, 2010, at an estimated one-time delayed cost of
20 $33,500. With this information, I estimate the economic benefit derived from the
21 cost delayed by HVI-CC, as shown in the calculations for Bell item #2 in
22 Appendix B of my Economic Benefit Report. As a result of the delayed cost, the
23 company benefited from the return it earned on the cost between 1999, when it
24 should have spent the money, and 2010, when the money was actually spent.
25         16. As explained in my Economic Benefit Report, my calculations account
26 for depreciation and tax effects, and adjust all dollar amounts over the time period
27
                                                           TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information            DR. JOAN K. MEYER
                                              5
     Case
     Case 9:19-bk-11573-MB
          2:11-cv-05097-FMO-SS
                            Doc 47-15
                                DocumentFiled
                                           423-1
                                              08/14/19
                                                   Filed 10/16/18
                                                          Entered 08/14/19
                                                                   Page 9 of
                                                                           16:24:55
                                                                             267 Page
                                                                                    Desc
                                                                                      ID
                                 Exhibit O#:24163
                                             Page 9 of 267

 1 of 1999 through 2017 to account for the time value of money. To account for
 2 differences in value between cash flows that occurred at different points in time, I
 3 translate all nominal cash flows into net present value terms as of a single date,
 4 June 20, 2017 (i.e., the original date of the trial). To make this adjustment, I
 5 employ the estimated weighted average cost of capital (WACC) for HVI-CC to
 6 estimate the company’s time value of money. The WACC is the most widely-used
 7 approach for estimating a company’s time value of money, also commonly referred
 8 to as the discount rate, to be used in DCF analysis.
 9         17. The WACC estimates the return that investors demand from the
10 company in return for their investment. It represents a firm’s cost of doing business
11 – the minimum return that must be generated in order to remain operational over
12 the long term without investors choosing to invest their money elsewhere in
13 investment options that present a better risk-return profile. I did not have sufficient
14 information to estimate a company-specific WACC for HVI-CC; thus, as a proxy, I
15 instead used an industry-wide average for the crude petroleum and natural gas
16 industry. The average WACC (as measured on an after-tax basis) from 1999 –
17 2016 was 10.13 percent.
18         18. The difference between the net cash flows under the “full compliance”
19 scenario and the net cash flows under the “actual” scenario (after translating each
20 figure into net present values as of June 20, 2017) is the overall economic benefit
21 of non-compliance accruing to HVI-CC as a result of its non-compliance. I
22 calculated this figure to be $6,317,199. The detailed underlying calculations can be
23 found in Appendix B of my Economic Benefit Report.
24         19. My estimate incorporates conservative assumptions. Under a range of
25 plausible assumptions, one could calculate a higher reported economic benefit than
26 the one I calculated here. In addition to the conservative assumptions described in
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                              6
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 10 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24164
                                            Page 10 of 267

 1 my Economic Benefit Report, my estimate does not account for any economic
 2 benefit accrued after June 20, 2017. My estimate, therefore, is a conservative
 3 estimate.
 4         20. Since submitting my Economic Benefit Report, I have been informed by
 5 counsel for the United States that one cost item—Bell Lease item #1 in
 6 Mr. Kinworthy’s Appendix D (TREX US3214)—contains an error in the date of
 7 the actual compliance expenditure. The date is listed as 4/7/2011 but should be
 8 4/27/2011. This error is in HVI-CC’s favor (i.e., results in a lower economic
 9 benefit estimate) because my calculations assume that economic benefit related to
10 the item stopped accruing on 4/7/2011 rather than 4/27/2011. This error does not
11 materially change my opinion and reinforces that my estimate is a conservative
12 estimate.
13         Statement of Opinions: HVI-CC’s Finances and Transactions with
14         Affiliated Entities
15         21. I completed my Financial Condition Report in February 2017,
16 incorporating accounting documents produced by HVI-CC that reflected its
17 performance through the third quarter of 2016, and my analysis accurately
18 reflected its financial condition at that time. HVI-CC provided additional financial
19 information relevant to my opinions on July 17, August 17, September 10, and
20 September 13 of 2018.1 Based on my review, this new information appears
21 consistent with the opinions expressed in my February 2017 report. Although I do
22 not believe it is necessary to update my report, I discuss the relevance of certain
23
24  Late the night before this Declaration was due to be filed with the Court
      1

   (September 13, 2018), HVI-CC provided additional financial information. I have
25 not had an opportunity to review these documents and reserve the right to
26 supplement this Declaration, as appropriate.
27
                                                           TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information            DR. JOAN K. MEYER
                                              7
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 11 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24165
                                            Page 11 of 267

1 new information revealed in the recent productions by HVI-CC in this Declaration.
2 I also understand that HVI-CC is under a continuing obligation to supplement its
3 responses to the United States’ requests and interrogatories. As a result, I may
4 supplement this Declaration before trial, as appropriate.
5          22.     In my February 2017 Financial Condition Report, I state three primary
6 opinions on HVI-CC’s finances as of the third quarter of 2016, and as to its history
7 of transactions with affiliated entities, which I have updated where possible to
8 reflect newer information provided by HVI-CC:
9                a. HVI-CC has not been managed as if it were a standalone business.
10                  Instead, it has consistently been managed in concert with its affiliated
11                  entities. I have not seen anything to suggest this practice will change.
12               b. As of the third quarter of 2016, HVI-CC’s financial condition had been
13                  weak for a number of years. In 2016 the company negotiated a major
14                  debt restructuring that effectively eliminated approximately $100
15                  million in liabilities from its balance sheet. Even so, in 2016 HVI-CC
16                  was relying on funds from an affiliate to remain in operation. Based on
17                  the supplemental information provided by the defendant, HVI-CC’s
18                  financial condition has remained weak from the third quarter of 2016
19                  through May 31, 2018.
20               c. GLR, LLC, an affiliate that is also controlled by Mr. Randeep S.
21                  Grewal, has been able and willing to lend funds to GIT which are then
22                  loaned on to HVI-CC, including $6.7 million loaned to HVI-CC in
23                  2016 that allowed HVI-CC to continue in operation despite its
24
25
26
27
                                                               TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information                DR. JOAN K. MEYER
                                                  8
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 12 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24166
                                            Page 12 of 267

 1                financial difficulties.2 I have not seen anything to suggest this practice
 2                of support from affiliates will change.
 3         Below, I summarize the basis for each of these opinions.
 4         HVI-CC has been Managed in Concert with its Affiliates
 5         23. Mr. Randeep S. Grewal ultimately owns and controls HVI-CC, as well
 6 as numerous directly and indirectly affiliated entities, as shown on the “HVI Cat
 7 Canyon, Inc. Organization Chart” that I prepared as part of my testimony.3
 8 HVI-CC’s direct parent is the holding company GOGH, LLC, which is in turn
 9 owned by GIT, Inc. (“GIT”). GIT also owns at least four other companies,
10
     In my February 19, 2017 expert report, I appropriately relied on the information
      2
11
   then available which suggested that in 2016, HVI-CC had received $7.5 million in
12 loans ultimately sourced from GLR, LLC. Recently submitted information from
   HVI-CC’s 2016 audited financial statement (TREX US3233 at HVI085666) shows
13
   that the 2016 cash proceeds from the loan at issue were in fact $6.7 million.
14 3 An updated version of the HVI-CC Organization Chart is attached to this
15 declaration as Exhibit D.1. The original chart was included as Exhibit 1 to my
   Expert Report (which is itself attached to this declaration as Exhibit B). I have
16 made the following updates and corrections: I added a dotted line between
17 Randeep S. Grewal and GLR, LLC to better indicate the control that Randeep S.
   Grewal exercises over GLR, LLC. Deposition of Susan Whalen, Esq., October 4-5,
18 2016 (“Whalen Dep.”), 286:21-22). TREX US2744 at HVIFIN0001356 (6/1/08
19 Credit Agreement between GIT and GLR) in which Grewal signed as the Chief
   Executive Officer (CEO) of GRL. I also updated the chart to reflect new
20 information that was provided to me revealing that Rincon Island Limited
21 Partnership is now fully owned by RILP-H, LLC. Furthermore, Greka
   Construction, LLC changed its name to GCL1, LLC and GRC, Inc. changed its
22 name to California Asphalt Production, Inc. I amended the chart accordingly to
23 reflect those changes and added the respective sources. Moreover, I corrected
   information on the incorporation state and date of formation of GIN, LLC, GIT,
24
   Inc., GCL1, LLC, and Rincon Island Limited Partnership, and included the full
25 name (Grewal Land Holdings, LLC), rather than the abbreviation ( GLH, LLC), of
   one of the former names of GLR.
26
27
                                                              TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information               DR. JOAN K. MEYER
                                                9
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 13 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24167
                                            Page 13 of 267

 1 including GRC, Inc., which operates an asphalt refinery in Santa Maria and is the
 2 primary customer for the crude oil HVI-CC produces.4 HVI-CC is also affiliated
 3 with GLR, LLC (“GLR”)5 which, like HVI-CC, is controlled by Mr. Grewal.6 By
 4
     Deposition of Randeep Singh Grewal, October 11-12, 2016 (“Grewal 10/11-
      4
 5 12/16 Dep.”) at 276:22-277:5; Deposition of Jim Johnson, January 26, 2017
 6 (“Johnson 30(b)(6) Dep.”) at 36:7-9; TREX US2619 at HVI065317 and 323,
   TREX US2620 at HVI076583 and 589, TREX US2590 at HVI084242 and 249,
 7 and TREX US3233 at HVI085664 and 671 (HVI-CC Consolidated Financial
 8 Statements Years Ended December 31, 2011-2016). GRC, Inc. was incorporated as
   Santa Maria Refining Company, Inc. on August 20, 1993. Articles of Incorporation
 9 of Santa Maria Refining Company, filed with the California Secretary of State
10 August 20, 1993. On September 11, 2013, Santa Maria Refining Company, Inc.
   changed its name to Greka Refining Company, Inc. Certificate of Amendment of
11
   Articles of Incorporation of Santa Maria Refining Company, Inc., filed with the
12 California Secretary of State September 11, 2013. Greka Refining Company
   subsequently changed its name to GRC, Inc. on August 22, 2016. Certificate of
13
   Amendment of Articles of Incorporation of Greka Refining Company, Inc., filed
14 with the California Secretary of State August 23, 2016. Finally, GRC, Inc. recently
   changed its name to California Asphalt Production, Inc. on July 31, 2018.
15
   Certificate of Amendment of Articles of Incorporation of GRC, Inc., filed with the
16 California Secretary of State July 31, 2018. For convenience, I refer to the entity as
   GRC, Inc. in this declaration.
17
   5
     Whalen Dep. at 26:21-27:22, 42:14-25, 92:20-93:2; Grewal 10/11-12/16 Dep. at
18 266:2-267:3, 274:9-23; Rule 30(b)(6) Deposition of Randeep Singh Grewal,
19 January 6, 2017 (“Grewal 30(b)(6) Dep.”) at 17:10-19:1; TREX US2744 at
   HVIFIN0001356 (Credit Agreement dated as of June 1, 2008, Greka Integrated,
20 Inc. and Greka Land Holdings, LLC). GLR was incorporated as Grewal Finance,
21 LLC on February 25, 2005. It changed its name to Greka, LLC on December 7,
   2006. It changed its name once again to Greka Land Holdings, LLC on April 19,
22 2007, and then again to Grewal Land Holdings on October 11, 2012. Finally, it
23 changed its name to GRL, LLC on January 8, 2015. Delaware Secretary of State,
   Entity Details for GRL, LLC. For convenience, I refer to the entity as GRL in this
24
   declaration.
25 6 Whalen Dep. at 286:17-22. In its 2009-2010 financial statements, GIT identified
26 the lender on its note payable-related party as its sole stockholder. TREX US2623
27
                                                           TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information            DR. JOAN K. MEYER
                                             10
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 14 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24168
                                            Page 14 of 267

 1 affiliates, I employ the definition used by the U.S. Securities and Exchange
 2 Commission of entities that are under common control either directly or indirectly
 3 through one or more intermediaries.7 In this case, all of the HVI-CC affiliates I
 4 discuss are under the common control of Mr. Grewal.
 5         24. Since 2005, HVI-CC has entered into numerous transactions with
 6 affiliates, many of which have been to the detriment of HVI-CC. For example, in
 7 2005, HVI-CC took on $79 million of its then-parent corporation GIT’s debt, in
 8 exchange for a $79 million promissory note from GIT which carried an annual
 9 interest rate of 6 percent.8 The promissory note stated that GIT was to make annual
10 cash payments to HVI-CC equal to the federal income tax payments HVI-CC
11 would have made had it filed federal income taxes as a standalone company, with
12 any remaining balance (including interest) due upon the note’s maturity.9 Thus, the
13 promissory note stipulated that in years when HVI-CC reported taxable net
14 income, GIT would make a cash payment to HVI-CC equivalent to the tax liability
15
16 at HVI065398 (Consolidated Financial Statements of GIT, 2009-2010, Notes to
17 Financial Statements). The only related party loan that existed at that time was a
   loan from GLR to GIT dated June 1, 2008. TREX US2744 at HVIFIN0001356
18 (Credit Agreement dated as of June 1, 2008, Greka Integrated, Inc. [GIT] and
19 Greka Land Holdings, LLC [GLR]). This indicates that as of the 2009-2010 GIT
   financial statements, GLR was the sole stockholder of GIT.
20 7
     Cornell Law School Legal Information Institute. 17 CFR 230.405 – Definition of
21 Terms. Accessed at https://www.law.cornell.edu/cfr/text/17/230.405
22    8
       TREX US2587 at HVI066336 (Promissory Note from Greka Integrated, Inc.
      [GIT] to Greka Oil & Gas, Inc. [HVI-CC] dated August 26, 2005).
23
    TREX US2587 at HVI066336-340 (Promissory Note dated August 25, 2005, and
      9
24
   First Amendment to Promissory Note dated July 20, 2010, attached to Tax Sharing
25 Agreement between Greka Integrated, Inc. [GIT] and Greka Oil & Gas, Inc. [HVI-
   CC], dated January 15, 2013).
26
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                             11
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 15 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24169
                                            Page 15 of 267

 1 HVI-CC would have owed if it were a standalone company. That payment would
 2 reduce the principal GIT owed on the promissory note. However, even if HVI-CC
 3 never reported taxable net income in the years from the date of the promissory note
 4 to the maturity date, GIT was still required to repay HVI-CC the full principal of
 5 $79 million, plus the interest accrued on that principal, by no later than the
 6 maturity date. HVI-CC’s audited financial statements consistently stated from
 7 2005 through 2012 that “Management considers the [promissory note] to be
 8 collectible from the parent.”10 However, it appears that no cash payments were
 9 ever made on the promissory note.11 Additionally, no interest ever accrued on the
10 outstanding principal.12 In 2010, HVI-CC and GIT extended the maturity date of
11 the promissory note to 2030, without compensation to HVI-CC.13 Then, in 2013,
12 HVI-CC and GIT canceled the promissory note and replaced it with a tax sharing
13
14    TREX US2610 at HVIFIN0002077, TREX US2662 at HVI084326, TREX
      10

15 US2588 at HVI065341, and TREX US2619 at HVI065323 (HVI-CC and
   Subsidiary Consolidated Financial Statements Years Ended December 31, 2005-
16 2012).
17 11 Note that in 2010 GIT extinguished $35.9 million of its debt to HVI-CC by
18 reducing HVI-CC’s debt burden on a note to a third party. GIT did not make a cash
   repayment of its debt, and this extinguishment did not reduce the principal of $79
19 million owed on the promissory note. Johnson 30(b)(6) Dep. at 94:12-95:12;
20 TREX US2588 at HVI065336 (Greka Oil & Gas and Subsidiary [HVI-CC]
   Consolidated Financial Statements Years Ended December 31, 2010 and 2009);
21 TREX US2587 at HVI066334 (Tax Sharing Agreement between Greka Integrated,
22 Inc. [GIT] and HVI Cat Canyon, Inc., January 15, 2013).
      12
           Johnson 30(b)(6) Dep. at 47:22-48:12, 48:18-49:3.
23
     TREX US2587 at HVI066340 (First Amendment to Promissory Note dated July
      13
24
   20, 2010, attached to Tax Sharing Agreement between Greka Integrated, Inc. [GIT]
25 and Greka Oil & Gas, Inc. [HVI-CC], dated January 15, 2013); Johnson 30(b)(6)
   Dep. at 49:4-50:7.
26
27
                                                               TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information                DR. JOAN K. MEYER
                                                12
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 16 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24170
                                            Page 16 of 267

 1 agreement that is fundamentally different than the promissory note it replaced.
 2 Instead of requiring cash payments to HVI-CC from GIT, the tax sharing
 3 agreement credits GIT for the federal income taxes it pays on behalf of HVI-CC. In
 4 addition, the tax sharing agreement does not allow for interest to accrue to the
 5 amount owed to HVI-CC, has no maturity date on which GIT would pay HVI-CC
 6 the balance of the principal, includes no protections for HVI-CC if GIT files for
 7 bankruptcy, and terminates immediately if HVI-CC is sold outside of the GIT
 8 group.14 Again, HVI-CC received no compensation for agreeing to these changes.15
 9           25. HVI-CC pays high interest rates when it borrows from its affiliates, but
10 has not charged interest when it lends to its affiliates. HVI-CC lent approximately
11 $13 million to GIT in 2006.16 It then lent $15 million to GLR in 2007.17 These
12 loans were apparently provided interest-free, as HVI-CC has not ever recorded
13 interest income on its income statements through May 31, 2018 or statements of
14 cash flows through December 31, 2016.18 Meanwhile, beginning in 2008 HVI-CC
15 took loans from GLR at an interest rate of 12.5 percent (the money was initially
16
      TREX US2587 at HVI066334 (Tax Sharing Agreement between Greka
      14
17 Integrated, Inc. [GIT] and Greka Oil & Gas, Inc. [HVI-CC], dated January 15,
18 2013).
19
   15
      Johnson 30(b)(6) Dep. at 50:8-51:25.
20
      16
           Johnson 30(b)(6) Dep. at 60:12-62:4.
      17
           Whalen Dep. at 69:6-19; Johnson 30(b)(6) Dep. at 72:10-22.
21
     TREX US2610 at HVIFIN0002070 and 072, TREX US2662 at HVI084318 and
      18
22 320, TREX US2588 at HVI065334 and 336, TREX US2619 at HVI065317 and
23 319, TREX US2620 at HVI076583 and 585, TREX US2673 at HVIFIN0000636
   and 638, TREX US2590 at HVI084242 and 244, TREX US3233 at HVI0085664
24
   and 666, TREX US3234 at HVI085675, 677, 679, and 681, TREX US3235 at
25 HVI0885683 and 685 (Consolidated Financial Statements of HVI-CC from 2005
   to May 31, 2018).
26
27
                                                             TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information              DR. JOAN K. MEYER
                                                  13
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 17 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24171
                                            Page 17 of 267

 1 lent to GIT,19 and then loaned on to HVI-CC).20 As of May 31, 2018, these loans
 2 resulted in a total liability to HVI-CC of approximately $77.4 million owed to GIT
 3 on loans ultimately sourced from GLR.21
 4         26. Mr. Grewal’s employment contract with GIT provides him (or a
 5 designee of his choosing) with a two percent overriding royalty interest in all of
 6 HVI-CC’s oil and gas interests.22 This is a property right that entitles him or his
 7
      TREX US2744 (Credit Agreement between Greka Integrated, Inc. [GIT] and
      19
 8
   Greka Land Holdings, LLC [GLR], dated June 1, 2008); Grewal 10/11-12/16 Dep.
 9 at 266:2-267:3.
10    20
         Whalen Dep. at 92:20-94:14, 279:13-280:14; TREX US 2619 at HVI065323
      (Consolidated Financial Statements of HVI-CC 2011-2012); TREX US2588 at
11
      HVI065341 (Consolidated Financial Statements of HVI-CC, 2009-2010); TREX
12    US2662 at HVI084317 (Consolidated Financial Statements of HVI-CC, 2007-
      2008); Grewal 10/11-12/16 Dep. at 265:15-267:3; TREX US2578 at HVI082440
13
      (First Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated
14    May 20, 2016, Schedule 6.01(e) Existing Indebtedness). Note that the interest rate
      on the 2008 credit agreement with GIT as borrower and GLR as lender is 12.5
15
      percent. (TREX US2744 (Credit Agreement between Greka Integrated, Inc. [GIT]
16    and Greka Land Holdings, LLC, [GLR] dated June 1, 2008). However, GIT’s
      financial statements reported that its note payable-related party bore interest at 12
17
      percent, not 12.5 percent. TREX US2623 at HVI065398 (Consolidated Financial
18    Statements of GIT, 2009-2010). HVI-CC’s financial statements indicate that its
      note payable-related party also carried a12 percent interest rate. TREX US2588 at
19
      HVI065341 (Consolidated Financial Statements of HVI-CC, 2009-2010). It is
20    unclear if GIT memorialized its loans to HVI-CC prior to May 20, 2016. Whalen
      Dep. at 92:20-95:5.
21
     TREX US3235 at HVI085684 (Unaudited Balance Sheets and Income
      21
22 Statements for quarter ending March 31, 2018 and months ending April 30, 2018
23 and May 31, 2018).
24   TREX US2525 HVI080022 (Amendment No. 1 of Amended and Restated
      22

   Executive Employment Agreement by and between Greka Energy Corporation and
25 Randeep S. Grewal, August 20, 2003); TREX US2525 at HVI080023 (Assignment
26 and Assumption of Amended and Restated Executive Employment Agreement
27
                                                             TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information              DR. JOAN K. MEYER
                                               14
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 18 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24172
                                            Page 18 of 267

 1 designee to two percent of production from HVI-CC’s oil and gas wells. The
 2 designee from at least 2010 to November 2015 was GRL, LLC which formerly
 3 was known as Grewal (Royalty), LLC (not to be confused with GLR which I
 4 discuss elsewhere in my testimony). HVI-CC paid GRL, LLC over $7.8 million in
 5 royalties from 2010 to September 2014.23
 6           27. HVI-CC’s General Counsel Susan Whalen serves as General Counsel to
 7 GIT. Ms. Whalen testified that she also provides legal counsel to a number of
 8 entities associated with Mr. Grewal, including GLR and GRL, LLC, as well as Mr.
 9 Grewal in his personal capacity. Ms. Whalen does not separately track her time for
10 work on behalf of these entities, and is compensated for all of her legal work on
11 behalf of these entities – including work for Mr. Grewal in his personal capacity
12 and work for GLR and other entities that are not owned by GIT – only by the
13 paycheck she receives from GIT.24 Ms. Whalen provided legal services to these
14 entities at Mr. Grewal’s direction.25
15           28. In addition, HVI-CC’s primary customer is GRC, Inc., 26 to which it has
16 also sold oil and gas interests.27 In 2016, HVI-CC transferred ownership of its
17
18 between Greka Energy Corporation and Greka Integrated, Inc. [GIT], January 1,
   2004).
19
   23
      TREX US2663 (Greka Oil & Gas [HVI-CC] Revenue Accounting System
20 Owner Payment History).
21 24 Whalen Dep. at 26:21-27:22 and 42:14-25.
22    25
           Whalen Dep. at 272:3-14.
23   Grewal 10/11-12/16 Dep. at 276:22-277:5; Johnson 30(b)(6) Dep. at 36:7-9;
      26

   TREX US2619 at HVI065317 and 323, TREX US2620 at HVI076583 and 589,
24
   TREX US2590 at HVI084242 and 249, and TREX US3233 at HVI085664 and 671
25 (HVI-CC Consolidated Financial Statements Years Ended December 31, 2011-
   2016).
26
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                               15
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 19 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24173
                                            Page 19 of 267

 1 subsidiary Rincon Island Limited Partnership to another affiliate without receiving
 2 or providing any payment, despite the fact that Rincon Island Limited Partnership
 3 entered bankruptcy immediately after the conveyance and the transfer actually
 4 removed liabilities from HVI-CC’s balance sheet.28
 5           29. Many of these transactions would not make financial sense if HVI-CC
 6 was managed as an independent company, but can be explained if HVI-CC is
 7 managed in concert with its affiliates.
 8           HVI-CC Would Not Be a Viable Operation as a Standalone Company
 9           30. Viewed in isolation, as of the third quarter of 2016, the most recent
10 period for which I had financial information when my February 9, 2017 expert
11 report was submitted, HVI-CC’s financial condition had been weak for many
12 years. During that time, the company was heavily indebted, and faced persistent
13 problems in paying its debts as they came due. HVI-CC’s auditor rendered a
14 “going concern” opinion for the company in 2014 and 2015, indicating the
15 auditor’s doubt about HVI-CC’s ability to continue in operation.29 In May 2016,
16 HVI-CC implemented a major debt restructuring that effectively removed
17 approximately $100 million in liabilities from its balance sheet.30 But in the
18
      TREX US2524 at HVI084258 (Action by Unanimous Consent of the Sole
      27

19 Director of HVI Cat Canyon, Inc., November 9, 2015). On November 9, 2015,
20 Randeep Grewal, acting as the sole director of HVI-CC, executed the transfer of
   Union Sugar 34 well to Greka Refining Company, Inc. [GRC] for $100,000.
21 28
      TREX US2524 at HVI084277 (Resolutions of the Board of Directors of HVI Cat
22 Canyon, Inc., August 7, 2016); TREX US2524 at HVI084279 (Resolutions of the
   Board of Directors of HVI Cat Canyon, Inc., August 8, 2016); Grewal 10/11-12/16
23
   Dep. at 261:17-263:19.
24 29
      TREX US2590 at HVI084238 and TREX US2673 at HVIFIN0000632
25 (Consolidated Financial Statements of HVI-CC, 2013-2014 and 2014-2015).
26
      30
           TREX US3233 at HVI085671 (Consolidated Financial Statements of HVI-CC,
27
                                                              TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information               DR. JOAN K. MEYER
                                                16
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 20 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24174
                                            Page 20 of 267

 1 immediate wake of the 2016 refinance, with oil prices in the $45-$52/barrel
 2 range,31 HVI-CC still struggled to generate positive cash flow from operations and
 3 to pay debts as they came due.32
 4         31. Supplemental information provided by HVI-CC since my February 9,
 5 2017 expert report was submitted confirms that HVI-CC’s financial condition
 6 remained weak through 2016. HVI-CC’s auditor again rendered a “going concern”
 7 opinion for the company in 2016.33 Also in 2016, HVI-CC borrowed an additional
 8 $6.7 million from its affiliated party, GLR, via GIT.34 This $6.7 million exactly
 9 offset HVI-CC’s cash losses from its operations and the cash purchases of
10 property, plant and equipment in 2016.35 In early 2017, the aggregate principal that
11 could be borrowed on HVI-CC’s related party loan from GLR (under which funds
12
13
   2016, Notes to Financial Statements). My February 19, 2017 expert report had
14
   stated that HVI-CC eliminated “nearly” $100 million in liabilities from its balance
15 sheet. In fact, based on supplemental information produced since July 2018, HVI-
   CC reported a gain on loan restructure of $112,776,224 in its audited statement of
16
   operations for 2016 (TREX US3233 at HVI085664).
17 31 Spot prices for Crude Oil in Cushing, Oklahoma, FOB, U.S. Department of
18 Energy, U.S. Energy Information Administration,
   https://www.eia.gov/dnav/pet/hist/LeafHandler.ashx?n=PET&s=RWTC&f=M,
19 accessed September 13, 2018. Attached as Exhibit E.
20 32 Grewal 10/11-12/16 Dep. at 307:9-308:8, 428:4-16.
21    TREX US3233 at HVI085660 (Consolidated Financial Statements of HVI-CC,
      33

22 2016).
   34
      TREX US3233 at HVI085666 (Consolidated Financial Statements of HVI-CC,
23
   2016, Statement of Cash Flows); Whalen Dep. at 89:1-91:10, 92:20-93:2, 99:23-
24 100:21, 279:13-280:14; Grewal10/11-12/16 Dep. at 266:2-14.
25    35
        TREX US3233 at HVI085666 (Consolidated Financial Statements of HVI-CC,
      2016, Statement of Cash Flows).
26
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                            17
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 21 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24175
                                            Page 21 of 267

 1 are lent by GLR to GIT, and then lent by GIT to HVI-CC) was raised from $32.5
 2 million to $38.75 million.36
 3         32. The unaudited quarterly and monthly balance sheets and income
 4 statements recently made available by HVI-CC for 2017 through May 2018 show
 5 that the company continues to lose money on a net income basis. HVI-CC reported
 6 net income losses of $16.4 million in 2017 and $6.7 million year-to-date through
 7 May 2018.37 As of May 31, 2018, HVI-CC’s balance sheet shows total liabilities
 8 exceeding total assets by $9.2 million.38 Finally, in its August 15, 2018 response to
 9 the United States’ Second Set of Interrogatories, HVI-CC reported that it had state
10 and county tax liens totaling $37.5 million recorded against its assets.39
11
12
13    TREX US3236 at HVI085702 (Resolutions of the Sole Director of HVI Cat
      36


14 Canyon, Inc., January 31, 2017).
   37
      TREX US3234 at HVI085675, 677, 679, and 681 (Unaudited Income Statements
15
   of HVI-CC, three months ended March 31, June 30, September 30, and December
16 31, 2017). TREX US3235 at HVI085683 and 685 (Unaudited Balance Sheets and
   Income Statements for quarter ending March 31, 2018 and months ending April
17
   30, 2018 and May 31, 2018).
18 38 HVI-CC’s oil and gas assets, before depletion, were valued at $137.1 million on
19 a balance sheet basis as of May 31, 2018. (TREX US3235 at HVI085684,
   Unaudited Balance Sheets and Income Statements for quarter ending 3/31/2018
20 and months ending 4/30/2018 and 5/31/2018). This is not the market value of
21 these assets, however. Instead, this valuation reflects HVI-CC’s full cost of
   acquisition, exploration, and development of its oil and gas assets. HVI-CC does
22 not report the depletion associated with its oil and gas assets separate from the
23 depreciation associated with its capital assets; thus, I am unable to report the net
   value of HVI-CC’s oil and gas assets on a balance sheet basis.
24 39
      TREX US3237 (HVI-CC’s Supplemental Response to United States’ Second Set
25 of Interrogatories, Supplemental Response to Interrogatory No. 13, August 15,
   2018).
26
27
                                                           TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information            DR. JOAN K. MEYER
                                             18
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 22 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24176
                                            Page 22 of 267

 1           33. HVI-CC did not provide audited financial statements for 2017 and states
 2 through its lawyers that they have not been prepared. This is surprising because
 3 since 2006, audited annual financial statements for HVI-CC have always been
 4 prepared no later than August 30 of the following year and the most recent audited
 5 financial statements made available for the year ended 2016 were prepared in June
 6 2017.40 Further, HVI-CC’s First Lien Credit Agreement with UBS requires that
 7 audited financial reports be provided to UBS within 120 days of the end of each
 8 fiscal year, meaning that the 2017 financials should have been prepared by May 1,
 9 2018.41 No statements of cash flows were provided for the period between 2017-
10 2018 until late the night before this Declaration was due to be filed with the
11 Court.42 Cash flow statements are crucial to have a full understanding of HVI’s
12 current financial status. I have not had an opportunity to review these documents
13 and reserve the right to supplement this Declaration, as appropriate.
14           34. Regardless of HVI-CC’s current financial condition, however, because
15 its finances are not managed independently from its affiliates, it is not possible to
16 meaningfully evaluate the company’s financial condition independent from its
17 affiliates. For example, HVI-CC’s debt obligations today would be far smaller if it
18 had never incurred debt on behalf of GIT in 2005, or if GIT had repaid that debt of
19 $79 million with interest in 2015 under the original terms of the promissory note.
20
      TREX US2610 at HVIFIN0002067; TREX US2662 at HVI084315, TREX
      40
21
   US2588 at HVI065330, TREX US2619 at HVI065313, TREX US2620 at
22 HVI076579, TREX US2673 at HVIFIN0000632, TREX US2590 at HVI084238,
   TREX US3233at HVI085660 (HVI-CC, Audited Financial Statements, years
23
   ended December 31, 2008-2016).
24 41
      TREX US2578 at HVI082356 (First Lien Credit Agreement between HVI Cat
25 Canyon, Inc. and UBS AG dated May 20, 2016, Section 5.01).
26
      42
           See, e.g., TREX HVI0099-HVI0101, HVI0128, and HVI0129.
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                               19
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 23 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24177
                                            Page 23 of 267

 1         HVI-CC Has Relied on Substantial Loans from an Affiliate
 2         35. In past years, HVI-CC has relied on loans ultimately sourced from an
 3 affiliate, GLR,43 which like HVI-CC, is ultimately controlled by Mr. Grewal.44 At
 4 the times GLR made these loans, HVI-CC would have had difficulty obtaining
 5 funds from an unrelated lender due to its poor financial condition and also because
 6 its existing credit agreements with unaffiliated lender UBS restrict its ability to
 7 take on additional debt.45 Initially, loans from GLR were made to GIT (HVI-CC’s
 8 parent corporation) through a 2008 Credit Agreement for $25 million that accrued
 9 interest at a rate of 12.5 percent per year, due December 1, 2010.46 These funds, in
10 turn, were loaned by GIT to HVI-CC.47 HVI-CC’s audited financial statements for
11
      Whalen Dep. at 92:20-94:14, 279:13-280:14; TREX US 2619 at HVI065323
      43
12 (Consolidated Financial Statements of HVI-CC 2011-2012); TREX US2588 at
13 HVI065341 (Consolidated Financial Statements of HVI-CC, 2009-2010); TREX
   US2662 at HVI084317 (Consolidated Financial Statements of HVI-CC, 2007-
14 2008); Grewal 10/11-12/16 Dep. at 265:15-267:3; TREX US2578 at HVI082440
15 and HVI082354 (First Lien Credit Agreement between HVI Cat Canyon, Inc. and
   UBS AG dated May 20, 2016).
16 44
      Whalen Dep. at 286:17-22; TREX US2744 at HVIFIN0001356 (Credit
17 Agreement dated as of June 1, 2008, Greka Integrated, Inc. [GIT] and Greka Land
18 Holdings, LLC [GLR]).
      TREX US2578 at HVI082369-713 (First Lien Credit Agreement between HVI
      45
19
   Cat Canyon, Inc. and UBS AG dated May 20, 2016); US2468 at HVI082608-12
20 (Second Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG
   dated May 20, 2016).
21
   46
      TREX US2744 at HVIFIN00013333, HVIFIN0001338 (Credit Agreement dated
22 as of June 1, 2008, Greka Integrated, Inc. [GIT] and Greka Land Holdings, LLC
23 [GLR]); Grewal 10/11-12/16 Dep. at 266:8-14.
24   Whalen Dep. at 92:20-94:14, 279:13-280:14; TREX US2619 at HVI065316 and
      47

   23 (Consolidated Financial Statements of HVI-CC 2011-2012); TREX US2662 at
25 HVI084317 (Consolidated Financial Statements of HVI-CC, 2007-2008); TREX
26 US2588 at HVI065332 (Consolidated Financial Statements of HVI-CC, 2009-
27
                                                            TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information             DR. JOAN K. MEYER
                                              20
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 24 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24178
                                            Page 24 of 267

 1 the years ended 2011 and 2012, in fact, refer to the secured related party note
 2 payable as resulting from a transaction between HVI-CC and GLR as if a direct
 3 debt existed between the two affiliates without GIT as an intermediary.48 In
 4 addition, the credit agreement entered into in May 2016 by HVI-CC and UBS
 5 refers to the amount owed by HVI-CC to GIT as related to borrowings under the
 6 loan agreement between GLR and GIT.49 Finally, Mr. Grewal testified that funds
 7 loaned to GIT from GLR were then loaned on to HVI-CC.50
 8         36. In May 2016, GIT amended its credit agreement with GLR to allow GIT
 9 to borrow up to $35 million; in January 2017, this agreement was amended to raise
10 the amount GIT could borrow up to $38.75 million.51 In connection with this
11
   2010); Grewal 10/11-12/16 Dep. at 265:15-267:3; TREX US2578 at HVI082440
12 and HVI082354 (First Lien Credit Agreement between HVI Cat Canyon, Inc. and
   UBS AG dated May 20, 2016). It does not appear that GIT memorialized its loans
13
   to HVI-CC prior to May 20, 2016. TREX US2425 (Intercmpany [sic] Note
14 between HVI-CC, Rincon Island Limited Partnership, and Greka Integrated, May
   20, 2016).
15
   48
      TREX US2619 at HVI065323 (Consolidated Financial Statements of HVI-CC
16 2011-2012). In addition, the amount owed on the related party note payable
17 between HVI-CC and GLR discussed in HVI-CC’s 2011-2012 Consolidated
   Financial Statements can be tied back to the related party note payable discussed in
18 HVI-CC’s prior financial statements. See, TREX US2588 at HVI065333
19 (Consolidated Financial Statements of HVI-CC, 2009-2010).
20 TREX US2578 at HVI082440 and HVI082354 (First Lien Credit Agreement
   49

   between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016); TREX US2468
21 at HVI082592 (Second Lien Credit Agreement between HVI Cat Canyon, Inc. and
22 UBS AG dated May 20, 2016).
23
   50
      Grewal 10/11-12/16 Dep. at 266:8-14.
     TREX US3236 at HVI085701 (Resolutions of the Sole Director of HVI Cat
      51
24
   Canyon, Inc., January 31, 2017. HVI-CC has not produced the amended GIT/GLR
25 credit agreement itself, which I am aware of only because it is discussed in this
26 Board of Director’s resolution.
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                             21
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 25 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24179
                                            Page 25 of 267

 1 GIT/GLR credit agreement, GIT and HVI-CC entered into an intercompany note in
 2 May 2016 that allowed HVI-CC to borrow up to $32.5 million from GIT;52 in
 3 January 2017, this note was amended to allow HVI-CC to borrow up to $38.75
 4 million, mirroring the GIT/GLR credit agreement.53 In 2016, HVI-CC borrowed an
 5 additional $6.7 million in funds ultimately sourced from GLR and used at least
 6 $3 million to cover its operating losses.54 I have not seen any evidence suggesting
 7 that GLR will not continue to make loans to HVI-CC and its affiliates as needed to
 8 cover expenses as they come due.
 9         37. Since the beginning of 2016, GLR has increased the borrowing capacity
10 of its loan to HVI-CC from $25 million to $38.75 million (via GIT).55 Of this, $6.7
11 million has been loaned to HVI-CC.56 Also in 2016, GLR agreed to provide up to
12 $10 million in debtor-in-possession financing to Rincon Island Limited
13 Partnership, a former subsidiary and current affiliate of HVI-CC, during its
14
15
16    TREX US 2425 at HVI082276 (Intercmpany [sic] Note between HVI Cat
      52

   Canyon, Inc., Rincon Island Limited Partnership, and Greka Integrated, May 20,
17 2016).
18 53 TREX US3236 at HVI085702 (Resolutions of the Sole Director of HVI Cat
19 Canyon, Inc., January 31, 2017). HVI-CC has not produced the amended
   HVI-CC/GIT credit agreement itself, which I am aware of only because it is
20 discussed in this Board of Director’s resolution.
21 54 Grewal 10/11-12/16 Dep. at 307:9-308:8.
22  Whalen Dep. at 92:20-94:14; TREX US2425 (Intercmpany [sic] Note between
      55

   HVI-CC, Rincon Island Limited Partnership, and Greka Integrated, May 20, 2016);
23
   TREX US3236 at HVI085702 (Resolutions of the Sole Director of HVI Cat
24 Canyon, Inc., January 31, 2017).
25    56
        TREX US3233 at HVI085666 (Consolidated Financial Statements of HVI-CC,
      2016, Statement of Cash Flows).
26
27
                                                         TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information          DR. JOAN K. MEYER
                                            22
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 26 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24180
                                            Page 26 of 267

 1 pending bankruptcy.57 Including the increase of HVI-CC’s borrowing capacity of
 2 $13.75 million (i.e., from $25 million to $38.75 million) and the $10 million in
 3 debtor-in-possession financing, GLR has thus provided $23.75 million in potential
 4 and actual financing to the GIT group of companies since the beginning of 2016.
 5 These loans and loan commitments suggest that GLR has substantial resources and
 6 a willingness to loan money to its financially struggling affiliates, which like GLR
 7 are under Mr. Grewal’s common control.58 I have not seen evidence that this
 8 lending will cease if HVI-CC requires additional funds.
 9         Conclusions Regarding HVI-CC’s Financial Condition
10         38. Based on my analysis, my expert opinions are as follows:
11             a. HVI-CC has not been managed as if it were a standalone business.
12                Instead, it has been managed in concert with its affiliated entities. I
13                have not seen anything to suggest this practice will change.
14             b. As of the third quarter of 2016, HVI-CC’s financial condition had been
15                weak for many years. In 2016, the company negotiated a major debt
16                restructuring that effectively eliminated approximately $100 million in
17                liabilities from its balance sheet. Even so, HVI-CC recently has relied
18                on funds from an affiliate to remain in operation. Based on the
19                supplemental information provided by the defendant, HVI-CC’s
20
      TREX US3220 at 1 (Rincon Island Limited Partnership Chapter 11in the U.S.
      57
21
   Bankruptcy Court for the Northern District of Texas. Agreed Final Order
22 Approving Use of Cash Collateral and Approving Post-Petition Financing); Grewal
   10/11-12/16 Dep. at 254:15-255:25.
23
   58
      HVI-CC and GLR have consistently refused to provide direct information
24
   regarding GLR and its finances. See Grewal 10/11-12/16 Dep. at 268:16-17,
25 268:22—270:6, 426:23-427:21; TREX CA5013 (Subpoena to GLR LLC by United
   States District Court for the Central District of California 10/6/2016).
26
27
                                                              TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information               DR. JOAN K. MEYER
                                                23
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 27 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24181
                                            Page 27 of 267

1                  financial condition has remained weak from the third quarter of 2016
2                  through May 31, 2018.
3               c. HVI-CC’s affiliate, GLR, LLC, has been able and willing to lend
4                  funds that have allowed HVI-CC to continue in operation, including
5                  $6.7 million provided to HVI-CC in 2016. GLR’s lending and
6                  financing practices suggest that it has substantial resources and a
7                  willingness to lend to its affiliates. I have not seen anything to suggest
8                  this practice will change.
9                Exhibits To Be Introduced in Support of Direct Testimony
10         1.    TREX US2677: Meyer Economic Benefit Report;
11         2.    The following exhibits relied upon in my Economic Benefit Report:
12
                 a. TREX US2634: Expert Report of Michael L. Kinworthy;
13
                 b. TREX US3214: Appendix D (dated 4/26/17) of Expert Report of
14
                    Michael L. Kinworthy;
15
           3.    TREX US2676: Meyer Financial Condition Report;
16
           4.    TREX US2426: Meyer Supplemental Financial Condition Report;
17
           5.    The following exhibits relied upon in my Financial Condition Report
18
      and/or my Supplemental Financial Condition Report:
19
                 a. TREX US2239: Greka Integrated, Inc. Audited Consolidated
20
                    Financial Statements, Years ended 12/31/2013;
21
                 b. TREX US2253: Greka Integrated, Inc. Audited Consolidated
22
                    Financial Statements, Years ended 12/31/2014 & 2013;
23
                 c. TREX US2425: Intercmpany [sic] Note, May 20, 2016;
24
                 d. TREX US2449: Organizational Chart, undated;
25
26
27
                                                               TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information                DR. JOAN K. MEYER
                                                24
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 28 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24182
                                            Page 28 of 267

1               e. TREX US2468: Second Lien Credit Agreement between HVI Cat
2                  Canyon, Inc. and UBS AG dated May 20, 2016;
3               f. TREX US2524: Actions by Board of Directors of HVI Cat Canyon,
4                  Inc., February 10, 2015 – August 8, 2016;
5               g. TREX US2525: Amended and Restated Executive Employment
6                  Agreement, dated November 3, 1999, including amendments and
7                  assignments;
8               h. TREX US2578: First Lien Credit Agreement between HVI Cat
9                  Canyon, Inc. and UBS AG dated May 20, 2016;
10              i. TREX US2583: Greka California organizational chart;
11              j. TREX US2587: Promissory Note from Greka Integrated, Inc. to
12                 Greka Oil & Gas, Inc. dated August 26, 2005;
13              k. TREX US2588: Greka Oil & Gas and Subsidiary Consolidated
14                 Financial Statements Years Ended December 31, 2010 and 2009;
15              l. TREX US2590: HVI Cat Canyon, Inc. and Subsidiary. Consolidated
16                 Financial Statements Years Ended December 31, 2015 and 2014;
17              m. TREX US2610: Greka Oil & Gas and Subsidiary Consolidated
18                 Financial Statements Years Ended December 31, 2006 and 2005;
19              n. TREX US2619: HVI Cat Canyon, Inc. and Subsidiary Consolidated
20                 Financial Statements Years Ended December 31, 2012 and 2011;
21              o. (TREX US2620: HVI Cat Canyon, Inc. and Subsidiary. Consolidated
22                 Financial Statements Years Ended December 31, 2013;
23              p. TREX US2622: Greka Integrated, Inc. Audited Consolidated
24                 Financial Statements, Years ended 12/31/2008 & 2007;
25              q. TREX US2623: Greka Integrated, Inc. Audited Consolidated
26                 Financial Statements, Years ended 12/31/2010 & 2009;
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                             25
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 29 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24183
                                            Page 29 of 267

1               r. TREX US2624: Greka Integrated, Inc. Consolidated Financial
2                  Statements, Years Ended December 31, 2012 and 2011;
3               s. TREX US2662: Greka Oil & Gas and Subsidiary Consolidated
4                  Financial Statements Years Ended December 31, 2008 and 2007;
5               t. TREX US2663: Greka Oil & Gas Revenue Accounting System
6                  Owner Payment History. January 2010 to September 2014;
7               u. TREX US2673: HVI Cat Canyon, Inc. and Subsidiary. Consolidated
8                  Financial Statements Years Ended December 31, 2014 and 2013;
9               v. TREX US2674: HVI Cat Canyon, Inc., Quarterly Financial
10                 Statements; Quarters ending Mar, June & Sept, 2015-2016;
11              w. TREX US2678: Letter from UBS, AG to Greka Oil & Gas, Inc. dated
12                 July 28, 2014;
13              x. TREX US2692: Minutes of Annual Meeting of Board of Directors of
14                 Greka Integrated, Inc.;
15              y. TREX US2693: Minutes of Annual Meeting of Board of Directors of
16                 HVI Cat Canyon, Inc.;
17              z. TREX US2698: Schedule 2 to 2/14/2007 Purchase and Sale
18                 Agreement between Greka Oil & Gas, Inc. and UBS, Wire Transfers
19                 of Purchase Price;
20              aa. TREX US2744: Credit Agreement dated June 1, 2008 between Greka
21                 Integrated, Inc. and Greka Land Holdings, LLC.;
22              bb. TREX US2745: Credit Agreement dated August 26, 2005 between
23                 Greka Oil & Gas, Inc. and Guggenheim Corporate Funding, LLC.;
24              cc. TREX US3220: Rincon Island Limited Partnership Chapter 11
25                 bankruptcy in the U.S. Bankruptcy Court for the Northern District of
26
27
                                                          TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information           DR. JOAN K. MEYER
                                             26
     Case
     Case 2:11-cv-05097-FMO-SS
          9:19-bk-11573-MB Doc Document
                               47-15 Filed423-1
                                             08/14/19
                                                 Filed 10/16/18
                                                        Entered 08/14/19
                                                                 Page 30 16:24:55
                                                                         of 267 Page
                                                                                  Desc
                                                                                     ID
                                Exhibit O #:24184
                                            Page 30 of 267

1                  Texas. Agreed Final Order Approving Use of Cash Collateral and
2                  Approving Post-Petition Financing, Document 53;
3               dd. TREX US3225: 2016 U.S. Corporate Income Tax Returns for GIT,
4                  Inc. & Subsidiary;
5               ee. TREX US3226: 8/17/2017 Oil Rights Agreement between HVI Cat
6                  Canyon, Inc. (fka Greka Oil & Gas, Inc.) and Americas Oil and Gas,
7                  Inc. (fka Greka AM, Inc.) and the Byron and Ann S. Revocable
8                  Trust;
9               ff. TREX US3227: 10/4/2017 Purchase & Sale Agreement between HVI
10                 Cat Canyon, Inc. (fka Greka Oil & Gas, Inc.) and the Grace S. Rocco
11                 Living Trust;
12              gg. TREX US3229: 8/31/2017 Notification of Well and/or Facility
13                 Disposition from HVI Cat Canyon, Inc. (fka Greka Oil & Gas, Inc.)
14                 to Frank and Sylvia Boisseranc Trust;
15              hh. TREX US3230: 6/27/2017 Purchase & Sale Agreement between HVI
16                 Cat Canyon, Inc. (fka Greka Oil & Gas, Inc.) and Americas Oil and
17                 Gas, Inc. (fka Greka AM, Inc.) and El-Yoba Linda, LLC;
18              ii. TREX US3231: HVI Budget 2017;
19              jj. TREX US3232: HVI Budget 2018;
20              kk. TREX US3233: HVI Cat Canyon, Inc., Audited Financial
21                 Statements, year ended December 31, 2016;
22              ll. TREX US3234: HVI Cat Canyon, Inc. Internal Quarterly Financial
23                 Statements (Balance Sheet and Income Statement) for quarters
24                 ending March, June, September, and December 2017;
25
26
27
                                                           TRIAL DECLARATION OF
28
      May Reflect Confidential Business Information            DR. JOAN K. MEYER
                                             27
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 31 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24185
                                       Page 31 of 267
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 32 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24186
                                       Page 32 of 267




         Exhibit A:
Economic Benefit Expert Report
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 33 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24187
                                       Page 33 of 267
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 34 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24188
                                       Page 34 of 267


 TABLE OF CONTENTS


 I.   SUMMARY OF OPINIONS .................................................................................................................. 1
 II. BASIS FOR OPINION AND CURRICULUM VITAE ........................................................................ 1
 III. ECONOMIC BENEFIT ......................................................................................................................... 1
            A.         BACKGROUND ................................................................................................................ 1
            B.         THEORY OF ECONOMIC BENEFIT .............................................................................. 2
            C.         APPROACH ....................................................................................................................... 4
            D.         DATA INPUTS AND ASSUMPTIONS ............................................................................ 7
            E.         DISCOUNT RATE ............................................................................................................. 7
            E.         RESULTS ........................................................................................................................... 9
            F.         CONSERVATIVE ASSUMPTIONS ............................................................................... 10
 IV. SUMMARY AND CONCLUSIONS ................................................................................................... 11


 Appendix A – Resume, Testimony History, Publications, and Compensation
 Appendix B – Detailed Calculations




 May Reflect Confidential Business Information
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 35 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24189
                                       Page 35 of 267




 I.          SUMMARY OF OPINIONS
 I have been retained by the U.S. Department of Justice, representing the Plaintiff, the United States of
 America (United States), to evaluate the economic benefit, if any, gained by HVI Cat Canyon, Inc.
 (“HVI-CC”), formerly known as Greka Oil and Gas, Inc. (“Greka”), through non-compliance with the
 Clean Water Act (CWA), the Oil Pollution Act of 1990, and their implementing regulations, as alleged by
 the United States. The United States alleges numerous violations from multiple facilities owned and
 operated by HVI-CC relating to oil spills and other incidents.
 It is my opinion, based on widely accepted principles of economics and finance, that HVI-CC gained an
 economic benefit from its failure to fully comply on a timely basis with regulatory requirements relating
 to the Clean Water Act and the Oil Pollution Act of 1990. By delaying (in some cases) or avoiding (in
 other cases) the costs of compliance, HVI-CC gained an economic benefit. I estimate this economic
 benefit to be $6.32 million in net present value terms as of June 20, 2017, the projected trial date in this
 case.
 I may revise my opinions further as additional information becomes available to me. I reserve the right to
 supplement this Report.


 II.         BASIS FOR OPINION AND CURRICULUM VITAE
 My opinions are based on my education and expertise in economic and financial analysis, experience with
 economic benefit calculations and in environmental non-compliance cases, independent research for
 certain publicly available data, communications with the U.S. Department of Justice (DOJ), and inputs
 from Michael Kinworthy, another expert witness testifying on behalf of the United States in this matter.
 My calculations are based on a well-established methodology for calculating economic benefit from non-
 compliance. My opinion is based on widely accepted financial and economic analysis principles.
 My resume, testimony history for the last four years, and compensation statement follow the main body
 of this report in Appendix A.


 III.        ECONOMIC BENEFIT
             A.       BACKGROUND
 The United States alleges that HVI-CC failed to comply with a number of requirements under various
 regulations of the Clean Water Act and the Oil Pollution Act of 1990.1 The United States requested that I
 calculate the economic benefit, if any, from the company’s failure to fully comply with the applicable
 environmental requirements. When a violator such as HVI-CC delays or avoids compliance with
 environmental requirements, it gains an economic benefit from delaying or avoiding the compliance
 costs. An economic benefit analysis estimates the amount by which a violator is financially better off
 from not complying with environmental requirements in a timely manner. The United States alleges that



 1
     First Amended Complaint, paragraphs 188, 191, 195, 196, 201, 208, 211, and 214.




 May Reflect Confidential Business Information                                                                  1
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 36 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24190
                                       Page 36 of 267


 HVI-CC failed to comply with numerous requirements across a range of dates. The earliest non-
 compliance date for the violations considered in my analysis is November 1999.

          B.        THEORY OF ECONOMIC BENEFIT
 Economic benefit estimates the amount by which an entity is better off from one course of action as
 opposed to another. Economic benefit is “no fault” in nature; an entity need not have deliberately chosen
 a particular course of action (or its consequences) for it to accrue an economic benefit. In the context of
 environmental enforcement cases, economic benefit represents the amount of money the violator saved by
 not undertaking actions that should have been carried out to fully comply on time with all regulatory
 requirements.
 An essential purpose of penalties is to provide incentives to entities to comply with applicable laws and
 regulations and in so doing, provide deterrence against noncompliance. Gary Becker, the Nobel Prize
 winning economist, first developed the fundamental economic model for determining the optimal penalty
 level which shows that potential violators respond to both the probability of detection as well as the
 severity of punishment, if detected.2 Penalties, in addition, serve to remove the financial advantage a
 violator may have gained over compliant entities. By avoiding and/or delaying the costs of compliance,
 businesses that violate environmental regulations typically enjoy lower operating costs than their
 competitors. Thus, penalties serve to “level the playing field” by removing these financial advantages.
 Should a penalty fall short of recovering the violator’s economic benefit, not only would it fail to deter
 the violator in this case, but it may also fail to deter other potential violators. That is, other entities subject
 to regulation may see an economic advantage in similar noncompliance. For that reason, penalties, in part,
 attempt to recover economic benefit from noncompliance.
 Consistent with EPA’s approach for estimating economic benefit, I examine the costs saved by the
 violator through delayed and/or avoided compliance with environmental requirements.3 The appropriate
 economic benefit estimate represents the amount of money that a violator saved by not incurring costs
 associated with compliance-related actions that should have been taken in order to fully comply on time.
 If the United States fails to recover through a civil penalty at least this economic benefit, then the violator
 will retain a gain from its non-compliance. By recapturing the economic benefit realized by the violator as
 a component of the penalty, the United States “levels the playing field” by ensuring that companies which
 fully comply on time are not economically worse off than companies that do not. Thus, an economic
 benefit estimate does not represent compensation to the United States as in a typical “damages”
 calculation for a tort case, but instead is the minimum amount by which the violator must be penalized so
 as to return it to the financial position it would have been in had it complied on time. Economic benefit is

 2
  Becker, Gary S., “Crime and Punishment: An Economic Approach,” Journal of Political Economy, (1968). This model has been
 extended to civil enforcement, as well. See, for example, Polinsky, A. Mitchell and Steven Shavell, “Enforcement Costs and the
 Optimal Magnitude and Probability of Fines,” Journal of Law and Economics, 35 (Apr 1992) 1: 133-148; and Cohen, Mark A.,
 “Monitoring and Enforcement of Environmental Policy,” International Yearbook of Environmental and Resource Economics
 (Thomas H. Tietenberg and Henk Folmer eds.), 1999.
 3
  Environmental Protection Agency. “Interim Clean Water Act Settlement Penalty Policy.” March 1, 1995.
 https://www.epa.gov/sites/production/files/documents/cwapol.pdf; and Environmental Protection Agency. “Civil Penalty Policy
 For Section 311(b)(3) and Section 311(j) of the Clean Water Act.” August 1998.
 https://www.epa.gov/sites/production/files/documents/311pen.pdf.




 May Reflect Confidential Business Information                                                                                 2
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 37 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24191
                                       Page 37 of 267


 also one of the factors required to be considered when the Court assesses a civil penalty under the CWA.
 I have used information provided by Michael Kinworthy (summarized in Appendix D of his report) as
 my basis for estimating the actions that HVI-CC should have undertaken to comply in a timely fashion.4 I
 have made modest changes to the information provided by Mr. Kinworthy to facilitate easier
 mathematical modeling, specifically, by treating certain recurring costs that should have been incurred
 once every two years or once every five years as a series of one-time costs. This has no effect on my
 estimate of economic benefit.
 Appendix B to my report contains my detailed calculations.
 The information provided by Mr. Kinworthy covers several key components, including:
         Estimated costs that HVI-CC reasonably would have been expected to spend to come into
          compliance on-time with each of the environmental requirements that the United States asserts
          HVI-CC violated;
         Estimated dates on which HVI-CC was required to make these expenditures in order to be in full
          compliance;
         Estimated compliance costs incurred by HVI-CC; and
         Estimated and actual dates on which HVI-CC incurred compliance-related expenditures.
 With respect to the cost data, the information provided by Mr. Kinworthy also identifies whether each
 cost was a capital, one-time, or recurring cost, and the date of the cost estimate. For capital costs, I used
 published guidance from the Internal Revenue Service (IRS) to calculate the tax effects of depreciation of
 the assets HVI-CC should have purchased.5 The details of these calculations are shown in Appendix B to
 my report.
 Appendix D of Mr. Kinworthy’s report summarizes the information provided by Mr. Kinworthy on
 which my economic benefit estimates are based. Specifically, it presents the dates of initial non-
 compliance and actual compliance (if applicable) for each violation as well as the costs that HVI-CC
 should have incurred for full and timely compliance and the estimated expenditures actually made.

          1.        Avoided vs. Delayed Costs
 It is important to distinguish between “avoided” and “delayed” costs. “Avoided costs” are those expenses
 associated with required regulatory actions that HVI-CC did not undertake and is not expected to
 undertake in the future. For example, several of the violations asserted by the United States concern HVI-
 CC’s failure to follow proper protocols for testing, monitoring, and/or recordkeeping (e.g., Appendix B,
 Bell items #3 and 7). Even if HVI-CC begins complying with these requirements in the future, they will
 not incur any expenses relating to their past non-compliance with these requirements. As another

 4
  United States of America and People of the State of California, ex rel. California Department of Fish and Wildlife and
 California Regional Water Board, Coastal Region, v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097
 FMO (SSx), Second Supplemental Expert Report of Michael Kinworthy, April 26, 2017 (“Kinworthy Report”), Appendix D.
 5
  United States Department of the Treasury, Internal Revenue Service. “Publication 946: How to Depreciate Property.” 1999 –
 2015. HVI’s assets are depreciated on an accelerated schedule over seven years, consistent with Table B-1, “Table of Class Lives
 and Recovery Periods,” for asset class 13.2, “Exploration for and Production of Petroleum and Natural Gas Deposits.”




 May Reflect Confidential Business Information                                                                                  3
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 38 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24192
                                       Page 38 of 267


 example, HVI-CC sold the U-Cal lease in 2009; it therefore cannot undertake any corrective action in the
 future relating to violations at this lease. The expenditures that HVI-CC should have (but did not) incur to
 satisfy these regulatory requirements are avoided costs that have accrued as an economic benefit to the
 company.
 In other instances, HVI-CC has taken or can still take actions to bring the company into compliance that it
 should have undertaken years earlier. For instance, based on information from Mr. Kinworthy, I assume
 that all of the capital equipment required for secondary containment of the tank battery (e.g., Appendix
 B, Davis Lease item #6) was installed and in compliance as of May 30, 2008. For the Davis Lease item
 #6, this represents a delay of approximately 5.7 years compared to the on-time compliance date of August
 31, 2002. For certain other requirements, again based on information from Mr. Kinworthy, I assume that
 HVI-CC made other one-time expenditures that were required, but did not do so in a timely fashion; the
 dates of these expenditures vary. These expenditures are classified as “delayed costs.” HVI-CC was able
 to employ the money it should have spent on these compliance measures for other uses during the time
 span between the on-time compliance date (when the expenditures should have been made) and the
 company’s actual compliance date (when the expenditures were actually made or would be made). As a
 result, HVI-CC realized an economic benefit based on the time value of money on these delayed costs.
 There are numerous instances in which HVI-CC came into compliance with a specific requirement after a
 period of non-compliance, but the precise date of compliance is unknown (e.g., Appendix B, item #4 for
 the Los Flores Lease). I rely on the assumptions made by Mr. Kinworthy regarding the date by which
 HVI-CC should have come into compliance in such instances.
 In some cases, HVI-CC currently remains in non-compliance, but could come into compliance in the
 future (e.g., Appendix B, item #5 for the Bell Lease). A key assumption of my analysis is that in all of
 these cases, HVI-CC will make future expenditures to come into compliance, meaning the associated
 expenditures are classified as delayed rather than avoided costs. Further, I assume that these expenditures
 will all be incurred on the anticipated trial date. These are both conservative assumptions (i.e., leading to
 lower estimates of economic benefit, all other things being equal), compared to alternative assumptions
 such as that HVI-CC would not incur these expenses at all, or that they would incur them at a later date
 (since, as I understand, any injunction requiring such expenditures would likely not be imposed until after
 the trial has concluded).

          C.        APPROACH
 I estimated the economic benefit realized by HVI-CC using a discounted cash flow (DCF) model that
 compares cash flows the company would have spent had it fully complied on time (i.e., a “full
 compliance” scenario) with cash flows from an “actual” scenario. DCF analysis is a widely accepted
 financial methodology used to evaluate investments and businesses and is used to evaluate economic
 benefit for failure to comply on time with environmental requirements.6
 The “actual” scenario includes all estimated expenditures HVI-CC has made and will need to make in
 order to comply with the aforementioned requirements. As discussed above, I rely on information from

 6
  See, for example, Stewart Myers and Richard Brealey, Principles of Corporate Finance, 7th edition (Irwin/McGraw-Hill, NY:
 2003), page 34. In addition, this methodology is consistent with that employed by EPA to estimate economic benefit. See EPA’s
 BEN economic benefit model, available at http://www.epa.gov/compliance/civil/econmodels/#ben.




 May Reflect Confidential Business Information                                                                                   4
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 39 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24193
                                       Page 39 of 267


 Michael Kinworthy regarding the nature and cost of these expenditures.7 The “full compliance” scenario
 presumes that HVI-CC would have complied with regulatory requirements by making the necessary
 expenditures in a timely fashion (i.e., by the dates of initial non-compliance noted in Appendix B),
 beginning as early as November 1999 (for numerous items, e.g., Escolle Lease items #1-4) and as late as
 October 2010 (for Bell Lease item #4h). The “full compliance” scenario then evaluates the timing and
 extent of the estimated expenses associated with all of these actions to determine a total cost of
 compliance. The difference between the actual scenario and the full compliance scenario represents the
 economic benefit realized by HVI-CC.
 I adjust the cash flows under the “full compliance” and “actual” cost scenarios for differences in timing
 and tax consequences in order to arrive at after-tax present value of the economic benefit. That is, I
 account for the effects of corporate income taxes and the depreciation tax shield associated with capital
 expenditures, as well as for the time value of money, in order to express the estimates in after-tax present
 value terms as of the trial date, June 20, 2017. Any differences in either the size or timing of cash flows
 between the “full compliance” and “actual” cost scenarios will factor into the economic benefit
 calculation. Any cash flows that are equivalent in both magnitude and timing in the two scenarios of cost
 estimates will cancel out.
 In sum, I estimate the economic benefit accruing to HVI-CC as the June 20, 2017 present value of net
 projected cash outflows under the “full compliance” scenario, less net cash outflows under the “actual”
 scenario through the following steps:
           First, I estimate cash flows under the “actual” scenario. This includes the total amount that HVI-
            CC has spent or will need to spend in order to come into compliance. I use the cost estimates and
            other data provided by Mr. Kinworthy, as summarized in Appendix B. To account for the effects
            of inflation, I use the Chemical Engineering Plant Cost Index to adjust cost estimates from one
            time period to another.8
           Offsetting these cash outflows are avoided federal and state income taxes, which produce a cost
            savings to the company. For non-depreciable expenses (e.g., labor or maintenance costs), the
            expenditures lower the company’s taxable income in the year in which they were made because
            such expenditures are tax deductible in the year in which they are incurred. The associated tax
            consequence simply equals the expense in any year multiplied by the combined federal and state
            tax rates for that year. I employ the highest corporate income tax brackets for both federal and
            California taxes. Note that using the marginal tax rate rather than the average rate or HVI-CC’s
            observed tax expense is a conservative assumption, in that it lowers the net cost to the company
            of the required expenditures and thus also lowers my total estimate of economic benefit to HVI-
            CC.

 7
     Kinworthy report, Appendix D.
 8
   See http://www.che.com/pci/. The Plant Cost Index, published monthly in Chemical Engineering, reflects equipment,
 construction labor, buildings, and engineering and supervision associated with process plant construction. Because the
 components of the compliance costs in this case involve capital equipment and labor related to a chemical processing facility, I
 believe this is the most appropriate index to use to adjust for inflation. Note, however, because inflation measures (e.g., Producer
 Price Index, Consumer Price Index) typically move in concert to the same drivers of general inflation, I expect that using an
 alternative inflation index would not significantly change my economic benefit estimates.




 May Reflect Confidential Business Information                                                                                      5
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 40 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24194
                                       Page 40 of 267


          For equipment purchases, I account for the avoided taxes associated with depreciation expense
           somewhat differently, because the expense is spread over several years for tax purposes rather
           than being recognized all at once. For purchases of depreciable assets, the total depreciable base
           is the same as the value of the asset, as determined by the purchase price. Based on IRS guidance,
           the equipment involved can be depreciated for tax purposes on an accelerated basis over seven
           years.9 In addition, at various points in times, Congress put in place special provisions allowing
           additional special depreciation allowances of which HVI-CC may have been able to take
           advantage. At any point in time when such options were available, I assume that HVI-CC would
           have used the depreciation option that was the most advantageous to it to reduce its tax expense.
           Appendix B shows what special depreciation options were available to HVI-CC in each year.
          The difference between cash outflows from expenditures and inflows from avoided taxes
           represents the total cash flow that I attribute to the “actual compliance” scenario in any given
           year.
          Next, I estimate HVI-CC’s expenditures under the “on-time” (i.e., “full compliance”) scenario.
           For this scenario, I use the cost estimates, required compliance dates, and other data provided by
           Mr. Kinworthy, as summarized in Appendix B. Just as in the “actual” scenario, to account for the
           effects of inflation, I use the Chemical Engineering Plant Cost Index to adjust cost estimates from
           one time period to another.
          My methodology for calculated tax and depreciation effects associated with HVI-CC’s “full
           compliance” expenditures follows the same procedure described above in order to derive the net
           cash flows under the “full compliance” scenario in any particular year.
          I translate all of these nominal annual cash flows into a single net present value figure as of June
           20, 2017, the projected trial date, for each scenario. To do so, I multiply each cash flow by an
           annual discount rate, compounding the results forward by repeating this process through all
           subsequent years up through 2017.10 The discount rate represents the time value of money, i.e.,
           the benefit gained from making a given expenditure later rather than sooner. As discussed below,
           for the discount rate, I use an estimate of HVI-CC’s weighted average cost of capital based on
           industry figures for oil and gas producers.
          The difference between the net present value as of June 20, 2017 of the net cash flows under the
           “full compliance” scenario and the net cash flows under the “actual” scenario is the overall
           economic benefit of non-compliance accruing to HVI-CC as a result of its noncompliance.
 While the foregoing discussion has provided a general description of my methods, the detailed
 calculations underlying my analysis can be found in Appendix B.




 9
  United States Department of the Treasury, Internal Revenue Service. “Publication 946: How to Depreciate Property,” Table B-
 1, “Table of Class Lives and Recovery Periods,” asset class 13.2, “Exploration for and Production of Petroleum and Natural Gas
 Deposits.”1999 – 2015. See also Table A-1, “3-, 5-, 7-, 10-, 15-, and 20-Year Property Half-Year Convention.”
 10
   For cash flows assumed to occur after 2017 (i.e., related to the tax effects of depreciation expense), I discount the cash flows
 backwards to 2017.




 May Reflect Confidential Business Information                                                                                        6
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 41 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24195
                                       Page 41 of 267
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 42 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24196
                                       Page 42 of 267


 In order to adjust for the time value of money, I employ the estimated weighted average cost of capital
 (WACC) for HVI-CC as the discount rate. The WACC is the most widely-used approach for estimating
 the discount rate to be used in discounted cash flow analysis.11
 The WACC represents the return that investors demand from the company in return for their investment.
 It is premised on the concept that any use of capital imposes an opportunity cost on investors. Funds
 invested in one option necessarily have been diverted from earning a return on the next-best option.
 Corporate uses of capital must be benchmarked against the alternative uses that equity investors (e.g.,
 stockholders) and debt investors (e.g., banks, bondholders) face in financial markets. The WACC weights
 the relative importance of equity capital and debt capital according to their relative contributions to the
 company’s overall funds. At a fundamental level, the WACC represents a firm’s cost of doing business –
 the minimum return that must be generated in order to remain operational over the long term without
 investors choosing to invest their money elsewhere in investment options that present a better risk-return
 profile. In the finance field, it is a common and widely-accepted practice to use a company’s WACC as a
 discount rate.12
 To calculate a company-specific WACC, three basic inputs are needed: (1) the company’s after-tax cost
 of debt; (2) its cost of equity; and (3) the relative proportion of debt and equity in the company’s capital
 structure. These values are typically calculated on at least an annual basis. However, in HVI-CC’s case,
 data limitations and methodological challenges exist with each of these steps:
        1. I only had access to HVI-CC’s financial statements, which are key sources of information for
           several inputs into the WACC, for 2005 – 2015. Thus, it would not have been possible to
           calculate a company-specific WACC in earlier years given the information I had available.
        2. From 2010-2013, HVI-CC’s long-term debt consisted of a non-interest bearing note payable to a
           settlement party. From 2010 to 2015, most of or all of HVI-CC’s debt consisted of a related-party
           note payable. These debt instruments likely do not reflect market interest rates based on HVI-
           CC’s creditworthiness, an underlying assumption of the WACC. In addition, in 2007, HVI-CC
           entered into a Volumetric Production Payment (VPP) agreement in which it essentially forward-
           sold 4,824,573 barrels of oil yet to be extracted to UBS, a Swiss global financial services
           company, for $161.5 million.13 The obligation to produce oil in the future, without any future
           compensation, creates “unearned revenue” or “deferred revenue” for the seller, which is
           considered a liability;14 however, it does not incur an interest charge in the same way as




 11
   See, for example, Stewart Myers and Richard Brealey, Principles of Corporate Finance, 7th edition (Irwin/McGraw-Hill, NY:
 2003), page 523.
 12
      See, for example, Aswath Damodaran, Corporate Finance, 2nd edition, (John Wiley & Sons, NY: 2001), pages 45, 574-595.
 13
   TREX US2662, Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2008 and 2007.
 (HVI084312 at HVI084327)
 14
    Financial Accounting Standards Board, “Statement of Financial Accounting Standards No. 19,” December 1977. Paragraph
 47a. Available at
 http://www fasb.org/cs/BlobServer?blobkey=id&blobnocache=true&blobwhere=1175820904922&blobheader=application/pdf&
 blobcol=urldata&blobtable=MungoBlobs. Accessed February 6, 2017.




 May Reflect Confidential Business Information                                                                                 8
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 43 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24197
                                       Page 43 of 267


           traditional debt.15 Thus, while this transaction provided a substantial portion of HVI-CC’s
           financing, I cannot readily calculate a cost of debt for the funds provided.
      3. HVI-CC is a privately held company. Thus, its shares are not traded and a market value of equity
         is not available. In some cases, it would be possible to use the company’s book value of equity
         instead of its market value of equity. However, from 2013 to 2015, the company had a negative
         book value of equity (also known as stockholder’s equity, or net worth). From a theoretical
         perspective, if the company had no value to its shareholders, the shareholders would liquidate it.
         Since this did not happen, HVI-CC clearly provided equity value to its owners. From a
         mathematical perspective, a negative book value of equity implies that debt makes up over 100
         percent of HVI-CC’s capital structure, which makes it impossible to provide a clear interpretation
         of the proportion of debt to equity.
 These limitations prevented me from calculating a company-specific WACC for HVI-CC. As a proxy, I
 therefore used an industry-level WACC for the crude petroleum and natural gas industry (SIC 131), as
 reported by Ibbotson’s (1999-2013) and Duff & Phelps (2014-2016). These sources publish industry-level
 cost of capital statistics.16 Specifically, I use the industry median WACC, calculated using the capital
 asset pricing model. Prior to 2011, I use the median WACC exactly as reported. In 2011 and beyond,
 Ibbotson’s and Duff & Phelps provides additional information on the industry average cost of debt. This
 allows me to adjust the reported WACC to reflect Greka’s specific tax situation (i.e., a combined
 marginal rate of 40.75%). Note that this is a conservative assumption that slightly lowers my estimate of
 economic benefit, as compared to simply using the industry average WACC in all years.
 Many analysts add in a size premium when estimating a company’s cost of capital. This represents the
 premium that investors demand for investing in smaller companies rather than larger ones, and like the
 equity risk premium is determined empirically based on a large collection of actual investment data. HVI-
 CC is sufficiently small that a size premium would arguably be appropriate in this case; however, I do not
 apply one. This is a conservative approach that reduces my estimate of the company’s economic benefit.
 Exhibit 2 summarizes the WACC used in my calculations for each year from 1999 – 2016.

           E.        RESULTS
 I estimate that HVI-CC will have realized an economic benefit from non-compliance of $6,317,199 in net
 present value as of the anticipated trial date of June 20, 2017. As noted above, all of these calculations
 account for depreciation and tax effects, and adjust all dollar amounts spent over the time period in
 question to an equivalent-year basis. HVI-CC thus gained a substantial economic benefit as a result of its
 noncompliance.




 15
   One could consider the implicit interest rate to be determined by the difference between the projected future value of the oil to
 be delivered, and the value of the up-front cash provided by UBS.
 16
   Ibbotson Cost of Capital Yearbook. (Standard & Poor’s Compustat Data, Chicago IL: annual), SIC Code 131, 1999-2013); and
 Duff & Phelps Valuation Handbook: Industry Cost of Capital. (Standard & Poor’s Compustat Data, Chicago IL: annual), SIC
 Code 131, 2014-2016. Note that Duff & Phelps purchased the business known as “Ibbotson” so the two use the same
 methodology.




 May Reflect Confidential Business Information                                                                                         9
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 44 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24198
                                       Page 44 of 267
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 45 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24199
                                       Page 45 of 267


          Finally, I have treated recurring expenses as costs that should have been expended annually (i.e.,
           once per year), biennially, or every five years on the anniversary of the date of initial non-
           compliance. In most cases, these dates fall in the second half of the year. Alternatively, I could
           have assumed that costs were expended on an ongoing basis (i.e., 1/365th of the annual amount
           incurred daily for annual expenses). The effect of this methodological choice is that in the period
           from January 1 through June 20, 2017 (the assumed compliance date), my model assumes that
           HVI-CC should expend costs under the full compliance scenario on only a small proportion of the
           items classified as recurring expenses. If I had instead assumed that ongoing expenses would
           have been incurred evenly over time on a daily basis, my estimates would have reflected a larger
           expense in 2017 in the full compliance scenario, thereby increasing HVI-CC’s estimated
           economic benefit.
 Each of these conservatisms highlights the fact that under a range of plausible assumptions, one could
 produce a higher reported economic benefit than the one I have produced here. My estimate, therefore,
 should be evaluated in that context as a conservative estimate of HVI-CC’s economic benefit.


 IV.       SUMMARY AND CONCLUSIONS
 It is my opinion, based on widely accepted principles of economics and finance, that HVI-CC gained an
 economic benefit from its failure to fully comply on a timely basis with regulatory requirements relating
 to the Clean Water Act and the Oil Pollution Act of 1990. By delaying (in some cases) or avoiding (in
 other cases) the costs of compliance, HVI-CC gained an economic benefit. Overall, I estimate that HVI-
 CC gained $6.32 million in economic benefit in net present value terms as of the anticipated trial date of
 June 20, 2017.
 I may revise my opinions further as additional information becomes available to me. I reserve the right to
 supplement this Report.




 May Reflect Confidential Business Information                                                             11
 Case
 Case 2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB Doc Document
                           47-15 Filed423-1
                                         08/14/19
                                             Filed 10/16/18
                                                    Entered 08/14/19
                                                             Page 46 16:24:55
                                                                     of 267 Page
                                                                              Desc
                                                                                 ID
                            Exhibit O #:24200
                                        Page 46 of 267




       Appendix A


JOAN   K.     MEYER



            Dr. Meyer's primary areas of expertise are economic, financial, and policy analysis. As a
            Principal at Industrial Economics, Incorporated, she has more than 25 years of experience in
            analyzing the economic, business, and financial dimensions of natural resource and
            environmental issues. She regularly testifies as an expert witness in federal, state and
            administrative courts, and supports litigation teams on the economic and financial aspects of
            cases involving air, water, and hazardous waste issues. Her testimony in these cases has
            encompassed the financial condition of businesses and individuals, the economic benefit
            gained by companies from regulatory noncompliance, fraudulent conveyance, successor
            liability, piercing the corporate veil, de facto mergers, regional economic impact of
            businesses and industries, and issues relating to cost/benefit analysis. She also assesses the
            likely impacts of proposed reorganization plans for companies in Chapter 11 bankruptcy.



            Dr. Meyer's recent project experience includes the following:

                    Directing the development of strategies and approaches to assess the financial
                     condition and corporate performance of businesses, individuals, government and
                     not-for-profit organizations to pay penalties, afford clean-up expenditures and other
                     investments, and meet financial assurance requirements.

                    Tracing complex corporate structures, transactions, and financial and corporate
                     operations in matters involving questions about corporate successors, corporate
                     control, piercing the corporate veil, de facto merger, and fraudulent conveyance.

                    Estimating the economic benefit gained by violators from noncompliance or
                     delayed compliance with regulatory requirements.

                    Conducting training and seminars in corporate financial analysis and related topics.



            Dr. Meyer received her B.S. degree in Agricultural and Resource Economics (with honors)
            from the University of California, Berkeley and her M.S. and Ph.D. degrees from Cornell
            University (Major field: Environmental and Natural Resource Economics; Minor fields:
            Corporate Finance and Econometrics/Quantitative Methods). Prior to joining IEc, Dr. Meyer
            was Senior Associate at The Cadmus Group, Inc., Associate at Putnam, Hayes & Bartlett,
            Inc., and Research Analyst in the Department of Policy Development and Planning,
            Governor's Office, State of Alaska. She is a member of the American Economics Association
            and the Agricultural and Applied Economics Association.
 Case
 Case 2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB Doc Document
                           47-15 Filed423-1
                                         08/14/19
                                             Filed 10/16/18
                                                    Entered 08/14/19
                                                             Page 47 16:24:55
                                                                     of 267 Page
                                                                              Desc
                                                                                 ID
                            Exhibit O #:24201
                                        Page 47 of 267


JOAN   K.    MEYER



            Financial and Economic Analysis

         Assessing the financial condition and ability to pay of corporations, limited liability
          companies, master limited partnerships, partnerships, sole proprietorships, individuals, and
          municipalities and other public entities to afford environmental expenditures, penalties and/or
          fines.

         Estimating the economic benefits gained from delayed and/or avoided compliance by
          violators in the hardrock mining, real estate development, natural gas, petroleum, meat
          processing, agriculture, coal, timber, wood products, and other industries with applicable
          environmental and other regulations.

         Tracing the corporate successors to owners and operators by analyzing corporate and
          financial records of mergers, asset purchase agreements, reorganizations, and other complex
          business transactions.

         Providing expert financial analysis of businesses in Chapter 11 bankruptcy protection for
          companies in the battery, coal, oil & gas, aluminum, chemical, hazardous and non-hazardous
          waste disposal, hard rock mining, and specialty metals industries. Analyzing the corporate
          history and organizational structure, the ability of companies to successfully restructure their
          operations while adequately providing for their environmental liabilities, and the viability of
          alternative financial responsibility proposals.

         Assessing the financial assurance mechanisms for companies with significant financial
          assurance responsibilities under the Resource Conservation and Recovery Act, the
          Comprehensive Environmental Response, Compensation, and Liability Act, and /or the
          Surface Mining Control and Reclamation Act that were operating under Chapter 11
          bankruptcy protection.

         Evaluating the corporate, financial, and organizational behavior of groups of affiliated
          businesses in order to determine the extent to which the affiliates adhere to corporate norms
          and are managed as independent entities.

         Leading the assessment of the financial gain realized by a pipeline operator from failure to
          appropriately maintain, upgrade, and monitor its system.

         Directing the financial analysis of inability to pay claims by Potentially Responsible Parties
          at more than 200 Superfund sites.

         Conducting the evaluation of the financial status and operation of businesses, individuals, and
          not-for-profit organizations involved in environmental enforcement actions.

         Estimating the economic benefit realized by a major defense contractor from the accounting
          treatment of site remediation costs in rates charged under government contracts.

         Estimating the economic benefits realized by a major aerospace company through the
          voluntary participation in government programs.

         Managing litigation support activities in a case involving a mining operation and its
          relationship to its corporate owners. Conducting detailed analysis of the aspects of a parent-
          subsidiary operating relationship over more than four decades as it pertained to norms of
          typical corporate behavior and various elements of corporate control.




            A-2                                                                                        May 2017
Case
Case 2:11-cv-05097-FMO-SS
     9:19-bk-11573-MB Doc Document
                          47-15 Filed423-1
                                        08/14/19
                                            Filed 10/16/18
                                                   Entered 08/14/19
                                                            Page 48 16:24:55
                                                                    of 267 Page
                                                                             Desc
                                                                                ID
                           Exhibit O #:24202
                                       Page 48 of 267


      Testimony within the Past Four Years

     In the matter of PPG Industries Inc. v. United States of America (U.S. District Court, District
      Court of New Jersey), provided deposition testimony about economic benefit gained by PPG
      Industries from the sites at issue in the litigation.

     In the matter of In re: Alpha Natural Resources, Inc. (U.S. Bankruptcy Court for the Eastern
      District of Virginia, Richmond Division), provided deposition testimony about the likely
      financial viability of the reorganization plan proposed for a coal company over the next five
      years including its ability to meet its reclamation and other environmental liabilities.

     In the matter of Harris County, Texas and the Texas Commission on Environmental Quality
      v. International Paper Company, et al. (District Court of Harris County, Texas), provided trial
      and deposition testimony about the corporate successors to a paper mill and the company that
      disposed of waste from the mill in the 1960s and the associated penalties.

     In the matter of Lockheed Martin v. United States of America (U.S. District Court, District of
      Columbia), provided trial and deposition testimony about Lockheed’s recovery of
      remediation costs incurred at a Superfund site through overhead charges under its contracts
      with the United States and the economic benefit that would be gained by Lockheed from an
      additional CERCLA payment from the United States.

     In the matter of the United States of America and the South Carolina Department of Health
      and Environmental Control v. Albemarle Corporation (U.S. District Court, District of South
      Carolina), provided deposition testimony about the economic benefit gained by the defendant
      from noncompliance with Clean Air Act regulations.

     In the matter of the United States of America v. Federal Resources Corporation, et al. (U.S.
      District Court, District of Idaho), provided deposition testimony about the related parties to
      the defendants and the financial and corporate impact of a particular transaction in a case
      concerning CERCLA cost recovery.

     In the matter of the United States of America and the State of Nebraska v. STABL, Inc. (U.S.
      District Court, District of Nebraska), provided trial testimony about the economic benefit
      gained by the defendant from noncompliance with Clean Water Act regulations.

     In the matter of the United States of America v. ConAgra Grocery Products Company, LLC
      (U.S. District Court, District of Maine), provided deposition testimony regarding the
      corporate successors to former operators at a particular facility.

     In the matter of the United States of America v. Hamilton (U.S. District Court, District of
      Wyoming), provided deposition testimony about the economic benefit gained by the
      defendants from noncompliance with the Clean Water Act regulations.

     In the matter of TDY Holdings, LLC and TDY Industries, Inc. v. United States of America,
      United States Department of Defense, and Robert M. Gates (U.S. District Court, Southern
      District of California), provided trial and deposition testimony on the economic benefits
      gained by the plaintiffs and their predecessors at their San Diego facility as a result of
      transactions with military and other federal agencies.


      Expert Testimony Rate

     Case Preparation Rate, $214 per hour

     Testimony Rate, $250 per hour




      A-3                                                                                           May 2017
    Case
    Case 2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB Doc Document
                              47-15 Filed423-1
                                            08/14/19
                                                Filed 10/16/18
                                                       Entered 08/14/19
                                                                Page 49 16:24:55
                                                                        of 267 Page
                                                                                 Desc
                                                                                    ID
                               Exhibit O #:24203
                                           Page 49 of 267




                         APPENDIX B | DETAILED CALCULATIONS




May Reflect Confidential Business Information                                            B-1
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-108/14/19Filed 10/16/18
                                                                          B: Cost Inputs
                                                                                           Entered 08/14/19
                                                                                                    Page 50 16:24:55
                                                                                                            of 267 Page
                                                                                                                     Desc
                                                                                                                        ID
                                                            Exhibit O #:24204
                                                                         Page 50 of 267
                                                                                                                               On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                       Date of actual
                                                                                                                                                                Depreciab               compliance
                                                                                                                                                                  e life,               expenditure    Type of
                                                                                                                                                                  years                  ("Avoided      cost                                       Depreciab e
                                                                                                           Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                               non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row     Lease      Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)

                                 Greka has not identified the location of all active and idle flow lines
    1    Williams B      1       at the Williams B facility so as to include in a regular inspection        6/30/2000      One-time       $15,000     12/31/2002    N/A      avoided        N/A       One-time         N/A             N/A             N/A
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                                 There is no regular program of flow line maintenance for each flow
    2    Williams B      2       line at Williams B to reduce the likelihood of a discharge. (40 CFR        6/30/2000      Biennial      $100,000     12/31/2002    N/A      avoided     2/25/2010     Biennial        N/A             N/A             N/A
                                 112.1b. 112,7e, and 112.9d, and API 570)
                                 The facility did not have a SPCC Plan at the time of the USEPA
    3    Williams B      3                                                                                  6/30/2000      One-time       $5,000      12/31/2002    N/A      avoided        N/A       One-time         N/A             N/A             N/A
                                 inspection on March 21, 2008.

                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    4    Williams B      4                                                                                  6/30/2000       Annual        $1,200      12/31/2002    N/A      avoided     2/25/2010     Annual          N/A             N/A             N/A
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
                                 properly identify problems requiring correction at the facility.)

                                 The secondary containment around the tanks and production
                                 equipment was not present or were compromised due to cracks,
    5    Williams B      5                                                                                  6/30/2000       Capital       $2,000      12/31/2002     7       delayed     3/19/2008     Capital       $2,000        12/31/2002           7
                                 holes, erosion, and permeability of the secondary containment
                                 berms, (40 CFR 112.7c).

                                 Greka has not identified the location of all active and idle flow lines
    6      Lloyd         1       at the Lloyd facility so as to include in a regular inspection             8/31/2002      One-time       $2,000      12/31/2002    N/A      delayed      8/1/2010    One-time       $2,000        12/31/2002          N/A
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

    7      Lloyd         2       No SPCC Plan was available for the Lloyd facility.                         8/31/2002      One-time       $5,000      12/31/2002    N/A      delayed     1/28/2011    One-time       $5,000        12/31/2002          N/A
                                 Tanks were observed with significant corrosion at the Lloyd facility.
    8      Lloyd         3       Decommission the tanks or replace. (40 CFR 112.2, API 653, and API         8/31/2002      One-time       $1,500      12/31/2002    N/A      delayed     4/27/2007    One-time       $1,500        12/31/2002          N/A
                                 12R1)

                                 The secondary containment around the tanks and production
    9      Lloyd         4       equipment was compromised due to cracks, holes, erosion, and               8/31/2002       Capital       $1,200      12/31/2002     7       delayed     6/29/2007     Capital       $1,200        12/31/2002           7
                                 permeability of the secondary containment berms, (40 CFR 112.7c).


                                 Greka has not identified the location of all active and idle flow lines
    10   Lakeview        1       at the Lakeview facility so as to include in a regular inspection          8/31/2002      One-time       $38,250     12/31/2002    N/A      delayed      8/1/2010    One-time       $38,250       12/31/2002          N/A
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                                 The 2007 SPCC Plan for the Lakeview Lease did not comply with the
                                 regulatory requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
    11   Lakeview        2                                                                                  8/31/2002      One-time       $5,000      12/31/2002    N/A      delayed     6/29/2007    One-time       $5,000        12/31/2002          N/A
                                 - facility does not have a program for flow line maintenance (40 CFR
                                 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities (40
                                 CFR 112.10).
                                 Two tanks were observed outside of secondary containment at the
    12   Lakeview        3                                                                                  8/31/2002       Capital       $2,000      12/31/2002     7       delayed      6/29/2007    Capital       $2,000        12/31/2002           7
                                 Lakeview facility.
                                 Multiple tanks at Lakeview facility are deteriorated and identified as
    13   Lakeview        4       out of service but still contain some product in them. (540 CFR            8/31/2002      One-time       $1,500      12/31/2002    N/A      delayed     4/27/2007    One-time       $1,500        12/31/2002          N/A
                                 112.2, API 653, and API 12R1).

                                 The secondary containment around the tanks and production
    14   Lakeview        5       equipment was compromised due to cracks, holes, erosion, and               8/31/2002       Capital       $1,200      12/31/2002     7       delayed      6/29/2007    Capital       $1,200        12/31/2002           7
                                 permeability of the secondary containment berms, (40 CFR 112.7c).




May Reflect Confidential Business Information                                                                                                                                                                                                                B-2
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-108/14/19Filed 10/16/18
                                                                          B: Cost Inputs
                                                                                           Entered 08/14/19
                                                                                                    Page 51 16:24:55
                                                                                                            of 267 Page
                                                                                                                     Desc
                                                                                                                        ID
                                                            Exhibit O #:24205
                                                                         Page 51 of 267
                                                                                                                               On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                       Date of actual
                                                                                                                                                                Depreciab               compliance
                                                                                                                                                                  e life,               expenditure    Type of
                                                                                                                                                                  years                  ("Avoided      cost                                       Depreciab e
                                                                                                           Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                               non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row    Lease       Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)
                                 The 2004 SPCC Plan for Los Flores did not comply with the
                                 regulatory requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
    15   Los Flores      1                                                                                  8/31/2002      One-time       $5,000      12/31/2002    N/A      delayed      4/8/2011    One-time       $5,000        12/31/2002          N/A
                                 - facility does not have a program for flow line maintenance (40
                                 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities (40
                                 CFR 112.10).

                                 Greka has not identified the location of all active and idle flow lines
    16   Los Flores      2       at the Los Flores facility so as to include in a regular inspection        8/31/2002      One-time       $7,750      12/31/2002    N/A      delayed      8/1/2010    One-time       $7,750        12/31/2002          N/A
                                 program. (40 CFR 112.9d, API 570, SPI 579-1, and ASME FFS-1)

                                 There is no regular program of flow line maintenance for each flow
                                                                                                                                                                                                       Every 5
    17   Los Flores      3       line at Los Flores to reduce the likelihood of a discharge. (40 CFR        8/31/2002    Every 5 years    $32,500     12/31/2002    N/A      Avoided      5/20/2010                    N/A             N/A             N/A
                                                                                                                                                                                                        years
                                 112.1b, 112,7e, and 112,9d and API 570)
                                 Multiple tanks are deteriorated and identified as out of service but
                                 still contain some product in them. (40 CFR 112.2, API 653, and
    18   Los Flores      4       API12R1 require facilities to ensure containers are not used for           8/31/2002      One-time       $1,500      12/31/2002    N/A      Delayed      4/27/2007   One-time       $1,500        12/31/2002          N/A
                                 storage unless the material used and conditions of storage are
                                 compatible.)
                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    19   Los Flores      5       permeability of the secondary containment berms. (40 CFR 112.7c            8/31/2002       capital       $1,200      12/31/2002     7       Delayed      6/29/2007    capital       $1,200        12/31/2002           7
                                 requires appropriate containment and/or diversionary structures to
                                 prevent a discharge.)

                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    20   Los Flores      6                                                                                  8/31/2002       Annual        $1,200      12/31/2002    N/A      Avoided      6/20/2017    Annual          N/A             N/A             N/A
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
                                 properly identify problems requiring correction at the facility.)

                                 No containment or diversionary at the truck loading/unloading rack.
    21   Los Flores      7                                                                                  8/31/2002       capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                                 (40 CFR 112.7c)

                                 The SPCC Plan did not comply with the following regulatory
                                 requirements of 40 CFR 112.
                                 - no signature of management approval (112.7(a) and 112.5(a))
                                 (Bates EPA9_0032601)
                                 - no signature by Registered Professional Engineer (112.3(d) and
                                 112.5(c)) (Bates EPA9_0032601)
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
    22      Bell         1                                                                                  11/30/1999     one-time       $5,000      12/31/2002    N/A      delayed      4/7/2011    one-time       $5,000        12/31/2002          N/A
                                 - inadequately details the inspection, testing, and recordkeeping
                                 protocols (40 CFR 112.7d).
                                  - inadequately details oil production facility bulk storage
                                 containers (40 CFR 112.9d, API 653, API 12R1, and STI SP001).
                                 - facility does not have a program of flowline maintenance (40 CFR
                                 112.9d, API 570, and ASME B31.3).
                                 - Plan does not address onshore drilling and workover facilities (40
                                 CFR 112.10).


                                 Greka has not identified the location of all active and idle flow lines
    23      Bell         2       at the facility so as to include n a regular inspection program. (40       11/30/1999     one-time       $33,500     12/31/2002    N/A      delayed      8/1/2010    one-time       $33,500       12/31/2002          N/A
                                 CFR 112.9d, API 570, API 579-a, and ASME FFS-1)




May Reflect Confidential Business Information                                                                                                                                                                                                                B-3
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-108/14/19Filed 10/16/18
                                                                          B: Cost Inputs
                                                                                           Entered 08/14/19
                                                                                                    Page 52 16:24:55
                                                                                                            of 267 Page
                                                                                                                     Desc
                                                                                                                        ID
                                                            Exhibit O #:24206
                                                                         Page 52 of 267
                                                                                                                               On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                       Date of actual
                                                                                                                                                                Depreciab               compliance
                                                                                                                                                                  e life,               expenditure    Type of
                                                                                                                                                                  years                  ("Avoided      cost                                       Depreciab e
                                                                                                           Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                               non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row     Lease      Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)
                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                                                                                                                                                                                       Every 5
    24      Bell         3       112.9d, and API 570 requires onshore oil production facilities to have     11/30/1999   Every 5 years   $212,500     12/31/2002    N/A      Avoided     1/11/2010                     N/A             N/A             N/A
                                                                                                                                                                                                        years
                                 a program of flow line maintenance to prevent discharges from each
                                 flowline.)
                                 Perform integrity tests of flow lines if necessary based on
    25      Bell         4a                                                                                  6/8/2005      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    26      Bell        4b                                                                                  7/13/2005      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    27      Bell         4c                                                                                 8/11/2005      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    28      Bell        4d                                                                                  7/16/2007      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    29      Bell         4f                                                                                 1/29/2008      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    30      Bell         4g                                                                                  5/1/2009      one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 Perform integrity tests of flow lines if necessary based on
    31      Bell         4h                                                                                 10/14/2010     one-time       $2,500      12/31/2002    N/A      Avoided        N/A       one-time         N/A             N/A             N/A
                                 inspections and after a release is detected. (40 CFR 112.9d)
                                 No containment or diversionary at the truck loading/unloading rack.
    32      Bell         5       (40 CFR 112.7c requires appropriate containment and/or                     11/30/1999      capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                                 diversionary structures to prevent a discharge.)

                                 Secondary containment of the tank battery was compromised.
                                 During the SPCC inspection on 12/19/07, Greka was directed to
    33      Bell         6       inspect all containment berms and make necessary improvements.             11/30/1999      Capital       $1,200      12/31/2002     7       delayed     2/29/2008     Capital       $1,200        12/31/2002           7
                                 (40 CFR 112.7c requires appropriate containment and/or
                                 diversionary structures to prevent a discharge.)


                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    34      Bell         7                                                                                  11/30/1999      Annual        $1,200      12/31/2002    N/A      avoided     6/20/2017     Annual          N/A             N/A             N/A
                                 systems to be designed to prevent discharges and 40 CFR 112.7e to
                                 properly identify problems requiring correction at the facility.)

                                 Rain event caused the Blochman Ponds to overflow. Failure of
    35      Bell         8                                                                                  12/7/2007       capital       $4,000      12/31/2002     7       delayed      1/7/2008     capital       $4,000        12/31/2002           7
                                 secondary containment as well.

                                 Greka has not identified the location of all active and idle flow lines
    36   Chamberlin      1       at the facility so as to include in a regular inspection program. (40      8/31/2002      one-time       $1,750      12/31/2002    N/A      delayed      8/1/2010    one-time       $1,750        12/31/2002          N/A
                                 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                                                                                                                                                                                       Every 5
    37   Chamberlin      2       112.9d, and API 570 requires onshore oil production facilities to have     8/31/2002    Every 5 years    $17,500     12/31/2002    N/A      avoided     2/17/2011                     N/A             N/A             N/A
                                                                                                                                                                                                        years
                                 a program of flowline maintenance to prevent discharges from each
                                 flowline.)
                                 No containment or diversionary at the truck loading/unloading rack.
    38   Chamberlin      3       (40 CFR 112.7c requires appropriate containment and/or                     8/31/2002       capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                                 diversionary structures to prevent a discharge.)

                                 Secondary containment of the tank battery was compromised.
                                 During the SPCC inspection on 12/9/05, Greka was directed to
    39   Chamberlin      4       inspect all containment berms and make necessary improvements.             8/31/2002       capital       $1,200      12/31/2002     7       delayed      2/5/2008     capital       $1,200        12/31/2002           7
                                 (40 CFR 112.7c requires appropriate containment and/or
                                 diversionary structures to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                                                                                                B-4
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-108/14/19Filed 10/16/18
                                                                          B: Cost Inputs
                                                                                           Entered 08/14/19
                                                                                                    Page 53 16:24:55
                                                                                                            of 267 Page
                                                                                                                     Desc
                                                                                                                        ID
                                                            Exhibit O #:24207
                                                                         Page 53 of 267
                                                                                                                               On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                       Date of actual
                                                                                                                                                                Depreciab               compliance
                                                                                                                                                                  e life,               expenditure    Type of
                                                                                                                                                                  years                  ("Avoided      cost                                       Depreciab e
                                                                                                           Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                               non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row     Lease      Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)

                                 Regular tests should be performed on alarm systems for the tanks to
                                 ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    40   Chamberlin      5                                                                                  8/31/2002       Annual        $1,200      12/31/2002    N/A      Avoided      6/20/2017    Annual          N/A             N/A             N/A
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
                                 properly identify problems requiring correction at the facility.)

                                 The SPCC Plan did not comply with the regulatory requirements of
                                 40 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
                                 - inadequately details the inspections, testing, and recordkeeping
                                 protocols (40 CFR 112.7e).
    41     Davis         1                                                                                  8/31/2002      one-time       $5,000      12/31/2002    N/A      delayed      4/7/2011    one-time       $5,000        12/31/2002          N/A
                                 - inadequately details oil production facility bulk storage containers
                                 (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - facility does to have a program of flowline maintenance (40 CFR
                                 112.9d, API 570, and ASME B31.3).
                                 - Plan does not address onshore drilling and workover facilities (40
                                 CFR 112.10).

                                 Greka has not identified the location of all active and idle flow lines
    42     Davis         2       at the facility so as to include n a regular inspection program. (40       8/31/2002      one-time       $19,000     12/31/2002    N/A      delayed      8/1/2010    one-time       $19,000       12/31/2002          N/A
                                 CFR 112.9d, API 570, API 579-1, and ASME FFS-1).

                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                 112.9d, and API 570 requires onshore oil production facilities to have
    43     Davis         3                                                                                  8/31/2002      Biennial       $5,000      12/31/2002    N/A      avoided      3/9/2011     Biennial        N/A             N/A             N/A
                                 a program of flowline maintenance to prevent discharges from each
                                 flowline.) Cost estimate for 2 flow lines identified in Pipeline
                                 Management Plan.

                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                                                                                                                                                                                       Every 5
    44     Davis         4       112.9d, and API 570 requires onshore oil production facilities to have     8/31/2002    Every 5 years    $70,000     12/31/2002    N/A      Avoided      3/9/2011                     N/A             N/A             N/A
                                                                                                                                                                                                        years
                                 a program of flowline maintenance to prevent discharges from each
                                 flowline.) Cost estimate for 28 other lines.

                                 No containment or diversionary at the truck loading/unloading rack.
    45     Davis         5       (40 CFR 112.7c requires appropriate containment and/or                     8/31/2002       capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                                 diversionary structures to prevent a discharge.)

                                 Secondary containment of the tank battery was compromised.
                                 During the SPCC inspection on 12/9/05, Greka was directed to
    46     Davis         6       inspect all containment berms and make necessary improvements.             8/31/2002       capital       $1,200      12/31/2002     7       delayed     5/30/2008     capital       $1,200        12/31/2002           7
                                 (40 CFR 112.7d requires appropriate containment and/or
                                 diversionary structures to prevent a discharge.)

                                 Failure of the automatic shut-off alarms and valves on the 3,000
                                 barrel produced water tank created an oil spill and it left the tank
                                 battery due to the failure of the secondary containment. After
    47     Davis         7       repair the alarm requires to be tested. (40 CFR 112.9c requires            12/7/2005      One-time       $1,200      12/31/2002    N/A      avoided        N/A       One-time         N/A             N/A             N/A
                                 sensor/alarm systems to be designed to prevent discharges and 40
                                 CFR 112.7e to properly identify problems requiring correction at the
                                 facility.)




May Reflect Confidential Business Information                                                                                                                                                                                                                B-5
                               Case
                               Case 2:11-cv-05097-FMO-SS
                                    9:19-bk-11573-MB Doc Document
                                                         47-15 Appendix
                                                                  Filed
                                                                     423-108/14/19Filed 10/16/18
                                                                        B: Cost Inputs
                                                                                         Entered 08/14/19
                                                                                                  Page 54 16:24:55
                                                                                                          of 267 Page
                                                                                                                   Desc
                                                                                                                      ID
                                                          Exhibit O #:24208
                                                                       Page 54 of 267
                                                                                                                             On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                     Date of actual
                                                                                                                                                              Depreciab               compliance
                                                                                                                                                                e life,               expenditure    Type of
                                                                                                                                                                years                  ("Avoided      cost                                       Depreciab e
                                                                                                         Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                             non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row    Lease     Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)
                               A spill event occurred on 1/5/08 with the release of approximately
                               240,000 gallons of crude oil and produced water from the overfilling
                               of the wash tank. Alarm must be tested after repair. (40 CFR
    48    Davis        8                                                                                   1/5/2008      one-time       $1,200      12/31/2002    N/A      avoided        N/A       one-time         N/A             N/A             N/A
                               112.9c requires sensor/alarm systems to be designed to prevent
                               discharges and 40 CFR 112.7e to properly identify problems requiring
                               correction at the facility.)

                               Regular tests should be performed on alarm systems for the tanks to
                               ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    49    Davis        9                                                                                  8/31/2002       Annual        $1,200      12/31/2002    N/A      avoided     6/20/2017     Annual          N/A             N/A             N/A
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               properly identify problems requiring correction at the facility.)

                               The SPCC Plan did not comply with the regulatory requirements of
                               40 CFR 112.10 to address onshore oil drilling and workover facilities.
    50   Casmalia      1       In addition, the SPCC Plan has numerous corrective actions to be           11/30/1999     One-time       $5,000      12/31/2002    N/A      delayed      4/7/2011    One-time       $5,000        12/31/2002          N/A
                               completed. Plan had a professional engineer evaluation of 2002
                               even though the plan was dated 2008.

                               Greka has not identified the location of all active and idle flow lines
    51   Casmalia      2       at the facility so as to include in a regular inspection program. (40      11/30/1999     One-time       $20,750     12/31/2002    N/A      delayed      8/1/2010    One-time       $20,750       12/31/2002          N/A
                               CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7d, 40 CFR
                               1128.d, and API 570 requires onshore oil production facilities to have
    52   Casmalia      3                                                                                  11/30/1999     Biennial       $2,500      12/31/2002    N/A      Avoided     7/18/2011     Biennial        N/A             N/A             N/A
                               a program of flow line maintenance to prevent discharges from each
                               flowline.) Cost estmate for 1 line in environmentally sensitive area
                               (ESA).

                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7d, 40 CFR
                                                                                                                                                                                                     Every 5
    53   Casmalia      4       1128.d, and API 570 requires onshore oil production facilities to have     11/30/1999   Every 5 years    $87,500     12/31/2002    N/A      Avoided     7/18/2011                     N/A             N/A             N/A
                                                                                                                                                                                                      years
                               a program of flow line maintenance to prevent discharges from each
                               flowline.) Cost estmate for 35 other lines.

                               Secondary containment of the tank battery was compromised. (40
    54   Casmalia      5       CFR 112.7c requires appropriate containment and/or diversionary            11/30/1999      capital       $1,200      12/31/2002     7       delayed     3/12/2008     capital       $1,200        12/31/2002           7
                               structures to prevent a discharge.)

                               Secondary containment of the wastewater pond was observed to be
    55   Casmalia      6       in a poor condition. (40 CFR 112.7c requires appropriate                   11/30/1999      capital       $1,200      12/31/2002     7       delayed     3/12/2008     capital       $1,200        12/31/2002           7
                               containment and/or diversionary structure to prevent a discharge.)

                               The Santa Barbara County Fire Department tested the alarm system
                               at the tank battery which failed. Greka should perform regular tests
                               on the alarm system to ensure its proper operation. (40 CFR 112.9c
    56   Casmalia      7                                                                                  2/12/2008       Annual        $1,200      12/31/2002    N/A      avoided     6/20/2017     Annual          N/A             N/A             N/A
                               requires sensor/alarm systems be designed to prevent discharges
                               and 40 CFR 112.7e to properly identify problems requiring correction
                               at the facility.)




May Reflect Confidential Business Information                                                                                                                                                                                                              B-6
                               Case
                               Case 2:11-cv-05097-FMO-SS
                                    9:19-bk-11573-MB Doc Document
                                                         47-15 Appendix
                                                                  Filed
                                                                     423-108/14/19Filed 10/16/18
                                                                        B: Cost Inputs
                                                                                         Entered 08/14/19
                                                                                                  Page 55 16:24:55
                                                                                                          of 267 Page
                                                                                                                   Desc
                                                                                                                      ID
                                                          Exhibit O #:24209
                                                                       Page 55 of 267
                                                                                                                             On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                     Date of actual
                                                                                                                                                              Depreciab               compliance
                                                                                                                                                                e life,               expenditure    Type of
                                                                                                                                                                years                  ("Avoided      cost                                       Depreciab e
                                                                                                         Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                             non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row    Lease     Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)

                               The 2004 and 2008 SPCC Plans did not comply with the regulatory
                               requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage controls
                               (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and recordkeeping
                               protocols (40 CFR 112.7e).
    57   Security      1                                                                                  8/31/2002      One-time       $5,000      12/31/2002    N/A      delayed     1/28/2011    One-time       $5,000        12/31/2002          N/A
                               - inadequately details oil production facility bulk storage containers
                               (40 CFR 112.9(c), API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flow line maintenance (40 CFR
                               112.9(d), API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities (40
                               CFR 112.10).


                               Greka has not identified the location of all active and idle flow lines
    58   Security      2       at the facility so as to include in a regular inspection program. (40      8/31/2002      One-time       $23,000     12/31/2002    N/A      delayed      8/1/2010    One-time       $23,000       12/31/2002          N/A
                               CFR 112.9.(d), API 570, API 579-1, and ASME FFS-1)


                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge (i.e., integrity of flow
                               lines at the Waste Oil Tank and around the LCR tanks appeared
                                                                                                                                                                                                     Every 5
    59   Security      3       compromised due to erosion and neglect at time of EPA inspection in        8/31/2002    Every 5 years    $82,500     12/31/2002    N/A      Avoided     6/10/2009                     N/A             N/A             N/A
                                                                                                                                                                                                      years
                               2008). (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                               570 requires onshore oil production facilities to have a program of
                               flowline maintenance to prevent discharges from each flow line.)


                               No containment or diversionary at the truck loading/unloading rack.
    60   Security      4       (40 CFR 112.7c requires to provide appropriate containment and/or          8/31/2002       capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                               diversionary structures to prevent a discharge.)


                               Greka stored kerosene distillate (KD) to increase the viscosity of the
                               heavy crude produced at the Security Lease. The KD is a light-end
    61   Security      5       product that could permeate the earthen containment basin in the           8/31/2002       capital       $10,000     12/31/2002     7       delayed     6/20/2017     capital       $10,000       12/31/2002           7
                               event of a release. (40 CFR 112.9(c)(1)(i) requires containment
                               systems to be sufficiently impervious to contained spill oil.)


                               Multiple tanks are deteriorated and identified as out of service but
                               still contain some product in them. (40 CFR 112.2, API 653, and API
    62   Security      6                                                                                  8/31/2002      One-time       $1,500      12/31/2002    N/A      Delayed     3/12/2008    One-time       $1,500        12/31/2002          N/A
                               12R1 require facilities to ensure containers are not used for storage
                               unless the material used and conditions of storage are compatible.)


                               The secondary containment around the LCR tanks and Waste Oil
                               Tank are compromised due to cracks, holes, erosion, and
                               permeability of the secondary containment berms. An inspection of
    63   Security      7       the Pumper's Weekly Lease Inspection forms were reviewed and               8/31/2002       capital       $1,200      12/31/2002     7       Delayed      3/12/2008    capital       $1,200        12/31/2002           7
                               these items were not identified in any of the past inspections by the
                               pumper dating back to 2005. (40 CFR 112.7c require appropriate
                               containment and/or diversionary structures to prevent a discharge.)


                               Regular tests should be performed on the alarm system for the tanks
                               to ensure proper operation. (40 CFR 112.9c requires sensor/alarm
    64   Security      8                                                                                  8/31/2002       Annual        $1,200      12/31/2002    N/A      Avoided      6/20/2017    Annual          N/A             N/A             N/A
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               properly identify problems requiring correction at the facility.)




May Reflect Confidential Business Information                                                                                                                                                                                                              B-7
                               Case
                               Case 2:11-cv-05097-FMO-SS
                                    9:19-bk-11573-MB Doc Document
                                                         47-15 Appendix
                                                                  Filed
                                                                     423-108/14/19Filed 10/16/18
                                                                        B: Cost Inputs
                                                                                         Entered 08/14/19
                                                                                                  Page 56 16:24:55
                                                                                                          of 267 Page
                                                                                                                   Desc
                                                                                                                      ID
                                                          Exhibit O #:24210
                                                                       Page 56 of 267
                                                                                                                             On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                     Date of actual
                                                                                                                                                              Depreciab               compliance
                                                                                                                                                                e life,               expenditure    Type of
                                                                                                                                                                years                  ("Avoided      cost                                       Depreciab e
                                                                                                         Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                             non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row    Lease     Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)

                               The SPCC Plan did not comply with the regulatory requirements of
                               40 CFR 112.
                               - inadequately details secondary containment and drainage control
                               (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and recordkeeping
                               protocols (40 CFR 112.7e).
    65    U-Cal        1                                                                                  8/31/2002      One-time       $5,000      12/31/2002    N/A      avoided        N/A       One-time         N/A             N/A             N/A
                               - inadequately details oil production facility bulk storage containers
                               (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flowline maintenance (40 CFR
                               112.9d, API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities (40
                               CFR 112.10).

                               Greka has not identified the location of all active and idle flow lines
    66    U-Cal        2       at the facility so as to include in a regular inspection program. (40      8/31/2002      One-time       $31,500     12/31/2002    N/A      Avoided        N/A       One-time         N/A             N/A             N/A
                               CFR 112.9d, API 570, API 579-a, and ASME FFS-1)

                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                                                                                                                                                                                     Every 5
    67    U-Cal        3       112.9d, and API 570 requires onshore oil production facilities to have     8/31/2002    Every 5 years   $102,500     12/31/2002    N/A      avoided      1/1/2009                     N/A             N/A             N/A
                                                                                                                                                                                                      years
                               a program of flowline maintenance to prevent discharges from each
                               flowline.)
                               No containment or diversionary at the truck loading/unloading rack.
    68    U-Cal        4       (40 CFR 112.7d requires appropriate containment and/or                     8/31/2002       capital       $1,200      12/31/2002     7       avoided        N/A        capital         N/A             N/A              7
                               diversionary structures to prevent a discharge.)

                               Secondary containment of the tank battery was compromised at the
    69    U-Cal        5       Bradley 3 Island tank battery. (40 CFR 112.7d requires appropriate         8/31/2002       capital       $1,200      12/31/2002     7       avoided        N/A        capital         N/A             N/A              7
                               containment and/or diversionary structures to prevent a discharge.)


                               Greka stored kerosene distillate (KD) to increase viscosity of the
                               heavy crude produced at U-Cal. The KD is a light-end product that
    70    U-Cal        6       could permeate the earthen containment basin in the event of a             1/13/2005       capital       $10,000     12/31/2002     7       avoided        N/A        capital         N/A             N/A              7
                               release. 40 CFR 112.9(c)(1)(i) requires containment systems to be
                               sufficiently impervious to contain spilled oil.

                               Per 40 CFR 112.9(c)(3), tanks should be covered under the
                               inspection program per the SPCC plan or properly taken out of
    71    U-Cal        7       service. Several tanks were in deteriorating condition and                 10/25/2005     One-time       $1,500      12/31/2002    N/A      avoided        N/A       One-time         N/A             N/A             N/A
                               secondary containment was failing. Either decommission the tanks
                               or repair the tanks and test for integrity.

                               Regular tests should be performed on the alarm system for the tanks
                               to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    72    U-Cal        8                                                                                  8/31/2002       Annual        $1,200      12/31/2002    N/A       avoided     1/1/2009     Annual          N/A             N/A             N/A
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               properly identify problems requiring correction at the facility.)

                               The secondary containment for the U-Cal tank battery was
    73    U-Cal        9                                                                                  10/25/2005      capital       $1,200      12/31/2002     7        avoided       N/A        capital         N/A             N/A              7
                               compromised.
                               A lube oil tank at the U-Cal Production Water Injection facility was
    74    U-Cal        10      observed without secondary containment. The bottom of lube oil             2/12/2008       capital       $2,000      12/31/2002     7        avoided       N/A        capital         N/A             N/A              7
                               tank was pitted and showing signs of poor integrity.

                               Greka has not identified the location of all active and idle flow lines
    75    Escolle      1       at the Escolle facility so as to include in a regular inspection           11/30/1999     One-time       $7,500      12/31/2002    N/A      delayed      8/1/2010    One-time       $7,500        12/31/2002          N/A
                               program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)




May Reflect Confidential Business Information                                                                                                                                                                                                              B-8
                               Case
                               Case 2:11-cv-05097-FMO-SS
                                    9:19-bk-11573-MB Doc Document
                                                         47-15 Appendix
                                                                  Filed
                                                                     423-108/14/19Filed 10/16/18
                                                                        B: Cost Inputs
                                                                                         Entered 08/14/19
                                                                                                  Page 57 16:24:55
                                                                                                          of 267 Page
                                                                                                                   Desc
                                                                                                                      ID
                                                          Exhibit O #:24211
                                                                       Page 57 of 267
                                                                                                                             On-time (Full) Compliance                                                    Actual Compliance



                                                                                                                                                                                     Date of actual
                                                                                                                                                              Depreciab               compliance
                                                                                                                                                                e life,               expenditure    Type of
                                                                                                                                                                years                  ("Avoided      cost                                       Depreciab e
                                                                                                         Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                             non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row    Lease     Item No.                             Item Description                                 compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)
                               There is no regular program of flow line maintenance for each flow
                                                                                                                                                                                                     Every 5
    76    Escolle      2       line at Lakeview to reduce the likelihood of a discharge. (40 CFR          11/30/1999   Every 5 years    $27,500     12/31/2002    N/A      avoided     3/23/2010                     N/A             N/A             N/A
                                                                                                                                                                                                      years
                               112.1b. 112,7e, and 112.9d, and API 570)

                               The 2007 SPCC Plan for the Escolle Lease did not comply with the
                               regulatory requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage controls
                               (40 CFR 112.7c and STI SP001).
    77    Escolle      3                                                                                  11/30/1999     One-time       $5,000      12/31/2002    N/A      delayed      4/7/2011    One-time       $5,000        12/31/2002          N/A
                               - facility does not have a program for flow line maintenance (40
                               CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - Plan does not address onshore drilling and workover facilities (40
                               CFR 112.10).


                               Regular tests should be performed on the alarm system for the tanks
                               to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    78    Escolle      4                                                                                  11/30/1999      Annual        $1,200      12/31/2002    N/A      Avoided     6/20/2017     Annual          N/A             N/A             N/A
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               property identify problems requiring correction at the facility.)


                               The secondary containment around the tanks and production
    79    Escolle      5       equipment was compromised due to cracks, holes, erosion, and               2/12/2008       Capital       $1,200      12/31/2002     7       delayed     3/12/2008     Capital       $1,200        12/31/2002           7
                               permeability of the secondary containment berms, (40 CFR 112.7c).


                               The 2004 and 2008 SPCC Plans did not comply with the regulatory
                               requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage controls
                               (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and recordkeeping
                               protocols (40 CFR 112.7e).
    80    Battles      1                                                                                  11/30/1999     One-time       $5,000      12/31/2002    N/A      delayed      5/5/2011    One-time       $5,000        12/31/2002          N/A
                               - inadequately details oil production facility bulk storage containers
                               (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flow line maintenance (40 CFR
                               112.9d, API 570, and ASME B21.3).
                               - does not address onshore drilling and workover facilities (40 CFR
                               112.10).


                               Greka has not identified the location of all active and idle flow lines
    81    Battles      2       at the facility so as to include in a regular inspection program. (40      11/30/1999     One-time       $14,250     12/31/2002    N/A      delayed      8/1/2010    One-time       $14,250       12/31/2002          N/A
                               CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                               112.9d, and API 570 requires onshore oil production facilities to have
    82    Battles      3                                                                                  11/30/1999     Biennial       $7,500      12/31/2002    N/A      avoided     2/22/2010     Biennial        N/A             N/A             N/A
                               a program of flowline maintenance to prevent discharges from each
                               flowline.) Cost estimate for 3 lines in environmentally sensitive
                               areas (ESA).

                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                                                                                                                                                                                     Every 5
    83    Battles      4       112.9d, and API 570 requires onshore oil production facilities to have     11/30/1999   Every 5 years    $57,500     12/31/2002    N/A      avoided     2/22/2010                     N/A             N/A             N/A
                                                                                                                                                                                                      years
                               a program of flowline maintenance to prevent discharges from each
                               flowline.) Cost estimate for 23 other lines.

                               No containment or diversionary at the truck loading/unloading rack.
    84    Battles      5       (40 CFR 112.7c requires appropriate containment and/or                     11/30/1999      capital       $1,200      12/31/2002     7       delayed     6/20/2017     capital       $1,200        12/31/2002           7
                               diversionary structures to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                                                                                              B-9
                                         Case
                                         Case 2:11-cv-05097-FMO-SS
                                              9:19-bk-11573-MB Doc Document
                                                                   47-15 Appendix
                                                                            Filed
                                                                               423-108/14/19Filed 10/16/18
                                                                                  B: Cost Inputs
                                                                                                   Entered 08/14/19
                                                                                                            Page 58 16:24:55
                                                                                                                    of 267 Page
                                                                                                                             Desc
                                                                                                                                ID
                                                                    Exhibit O #:24212
                                                                                 Page 58 of 267
                                                                                                                                      On-time (Full) Compliance                                                   Actual Compliance



                                                                                                                                                                                             Date of actual
                                                                                                                                                                      Depreciab               compliance
                                                                                                                                                                        e life,               expenditure    Type of
                                                                                                                                                                        years                  ("Avoided      cost                                       Depreciab e
                                                                                                                 Date of initial Type of cost                          (capital              through" date (annual,     Cost estimate                     life, years
                                                                                                                     non-        (capital, one-          Date of cost   costs    Avoided or for recurring capital,      (delayed costs   Date of cost   (capital costs
   Row          Lease       Item No.                               Item Description                               compliance time, annual) Cost estimate  estimate      only)   delayed cost     costs)     one-time)        only)        estimate           only)
                                         Secondary containment of tank battery compromised. (40 CFR
    85         Battles           6       112.7c requires appropriate containment and/or diversionary               11/30/1999      capital       $1,200      12/31/2002    7       delayed     3/12/2008     capital       $1,200        12/31/2002           7
                                         structure to prevent a discharge.)
                                         Tank UO 903 should be identified as "out of service", have all piping
                                         disconnected, open the hatches, and remove all liquids. A new tank
                                         should be installed to replace the deteriorated tank. (40 CFR 112.2,
    86         Battles           7                                                                                 1/12/2005      One-time       $1,500      12/31/2002   N/A      delayed      1/1/2014    One-time       $1,500        12/31/2002          N/A
                                         API 653, and API 12R1 require facilities to ensure containers are not
                                         used for storage unless the material used and conditions of storage
                                         are compatible.)

                                         Regular tests should be performed on the alarm system for the tanks
                                         to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    87         Battles           8                                                                                 11/30/1999      Annual        $1,200      12/31/2002   N/A      Avoided      6/20/2017    Annual          N/A             N/A             N/A
                                         systems be designed to prevent discharges and 40 CFR 112.7e to
                                         properly identify problems requiring correction at the facility.)


             Sources and notes:
         (1) All inputs, unless otherwise specified, from the Second Supplemental Expert Report of Michael Kinworthy, April
             26, 2017, Appendix D ("Kinworthy expert report")
         (2) Where no information was provided in the Kinworthy expert report regarding compliance expenditures, this
             model assumes for calculation purposes that compliance will be achieved on the assumed trial date, June 20,
             2017.
         (3) For some recurring costs, HVI began periodic inspection or testing programs. For those claims, avoided annual
             costs are calculated from the lease start date ("Date of initial non-compliance") to the date of first test ("Date
             of actual compliance expenditure") rather than from the lease start date to the assumed trial date.
         (4) To maintain consistency with the Kinworthy expert report, the numbering of items for the Bell lease omits #4e.




May Reflect Confidential Business Information                                                                                                                                                                                                                      B-10
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Filed423-108/14/19
                                                                                 Filed 10/16/18
                                                                                        Entered 08/14/19
                                                                                                 Page 59 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                               Appendix B: Other Inputs
                                                            Exhibit O #:24213
                                                                        Page 59 of 267

   Row    Discount rates                       Industry WACC      PV multiplier
     1                                  1999               10.49%          5.42
     2                                  2000               11.62%          4.91
     3                                  2001               10.74%          4.39
     4                                  2002               11.29%          3.97
     5                                  2003                9.81%          3.57
     6                                  2004                9.09%          3.25
     7                                  2005                9.01%          2.98
     8                                  2006                9.97%          2.73
     9                                  2007                8.99%          2.48
    10                                  2008               10.95%          2.28
    11                                  2009               13.12%          2.05                                  Adjust WACC for California Combined Tax Rate
                                                                                                                 Pre‐tax cost of               After‐tax cost of                   Debt    Equity   Adjusted
                                                                                                                                  Tax rate                       Cost of equity
    12                                2010                  11.67%             1.82                                   debt                           debt                         weight   weight    WACC
    13                                2011                  10.32%             1.63                       2011       4.60%         40.75%           2.73%           12.30%        20.67%   79.33%    10.32%
    14                                2012                   9.54%             1.47                       2012       7 23%         40.75%           4.28%           11.61%        28.32%   71.68%    9 54%
    15                                2013                   8.80%             1.35                       2013       5.67%         40.75%           3.36%           11.57%        33.70%   66.30%    8 80%
    16                                2014                   9.35%             1.24                       2014       5.40%         40.75%           3.20%           11.10%        22.20%   77.80%    9 35%
    17                                2015                   8.53%             1.13                       2015       4 50%         40.75%           2.67%           10.70%        27.00%   73.00%    8 53%
    18                                2016                   9.13%             1.04                       2016       7 50%         40.75%           4.44%           11.40%        32.60%   67.40%    9.13%
    19                               2017                    9.13%             0.95
    20           Average from 1999 ‐ 2016:                  10.13%
    21
    22    NPV date                                       6/20/2017
    23
    24    Taxes
    25     California corporate tax rate                     8.84%
    26     Federal corporate tax rate                          35%
    27     Combined tax rate                                40.75%
    28
    29    Use accelerated depreciation?                         Yes

          Notes by row:
   1‐20   For 1999‐2010, industry median weighted average cost of capital for the crude petroleum and natural gas industry (SIC Code: 131). For 2011‐2016,
          WACC calculated using California combined tax rate [row 27], industry median cost of debt, cost of equity, and debt‐equity weights. The WACC
          calculation is equal to [debt weight]*[pre‐tax cost of debt]*(1‐[combined tax rate]) + [equity weight]*[cost of equity]. This calculation is not done in
          prior years due to data limitations. 2017 set equal to 2016 calculated value. Sources: Ibbotson Cost of Capital Yearbook. (Standard & Poor’s
          Compustat Data, Chicago IL: annual), SIC Code 131, 1999‐2013); and Duff & Phelps Valuation Handbook: Industry Cost of Capital. (Standard & Poor’s
          Compustat Data, Chicago IL: annual), SIC Code 131, 2014‐2016. Note that Duff & Phelps purchased the business known as “Ibbotson,” so the
          methodological approaches are the same between the two.

    22    Assumed per instruction from DOJ.
    25    Marginal corporate tax rate, California, as reported by the Tax Foundation, accessed October 31, 2016 at: http://taxfoundation.org/article/state‐
          corporate‐income‐tax‐rates
    26    Top marginal corporate tax rate, United States, as reported by the Tax Foundation, accessed at: http://taxfoundation.org/article/corporate‐income‐
          tax‐rates‐around‐world‐2016
    27    [25] + [26] x (100% ‐ [25])
    29    Switch to turn accelerated depreciation (double declining balance method under the IRS General Depreciation System) on/off. If accelerated
          depreciation is not used, straight‐line depreciation over the life of the asset is used instead. Note that this switch does not affect special depreciation
          allowances taken in the first year of a capital cost. For more information, see "Depreciation" tab.




May Reflect Confidential Business Information                                                                                                                                                                  B-11
                        Case
                        Case 2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB Doc Document
                                                  47-15 Filed423-1
                                                                08/14/19
                                                                     Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                     Page 60 16:24:55
                                                                                             of 267 Page
                                                                                                      Desc
                                                                                                         ID
                                                     Appendix
                                                   Exhibit       B: Results
                                                           O #:24214
                                                               Page  60 of 267



               Present Value as of trial
                                 date:                           June 20, 2017

      1      On‐time capital costs                                   $151,641
      2      On‐time one‐time costs                                  $801,286

      3      Actual capital costs                                     $64,544
      4      Actual one‐time costs                                   $345,467
      5      Avoided recurring costs                               $5,774,283

      6      Economic benefit at                                   $6,317,199
             penalty payment date =
             [1]+[2]‐[3]‐[4]+[5]

                         Notes by row:
                                     1 Sum of all on‐time capital costs, net of depreciation and tax effects, expressed in NPV as of trial date.
                                       Source: "On‐time scenario" worksheet, row 5.
                                     2 Sum of all on‐time one‐time costs, net of tax effects, expressed in NPV as of NPV date. Source: "On‐
                                       time scenario" worksheet, row 10.
                                     3 Sum of all actual capital costs, net of depreciation and tax effects, expressed in NPV as of NPV date.
                                       Source: "Actual Scenario" worksheet, row 5.
                                     4 Sum of all actual one‐time costs, net of tax effects, expressed in NPV as of NPV date. Source: "Actual
                                       Scenario" worksheet, row 10.
                                     5 Sum of all avoided recurring costs, expressed in NPV as of NPV date. Source: "On‐time Scenario"
                                       worksheet, row 15.
                                       6 Calculated as: row 1 + row 2 ‐ row 3 ‐ row 4 + row 5.




May Reflect Confidential Business Information                                                                                                      B-12
                                   Case
                                   Case 2:11-cv-05097-FMO-SS
                                        9:19-bk-11573-MB Doc Document
                                                             47-15 Appendix
                                                                      Filed
                                                                         423-1
                                                                            08/14/19
                                                                                   Filed 10/16/18
                                                                            B: On‐time
                                                                                          Entered 08/14/19
                                                                                                   Page 61 16:24:55
                                                                                                           of 267 Page
                                                                                                                    Desc
                                                                                                                       ID
                                                              Exhibit O #:24215
                                                                          Page 61 of 267


    A        B           C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                           Deprecia
                                                                                                                                                                           ble life,
                                                                                                                                                                            years             On-time compliance On-time compliance
                                                                                                                                   Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                           Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row     Lease      Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                                 Greka has not identified the location of all active and idle flow lines
                                 at the Williams B facility so as to include in a regular inspection
    1    Williams B      1       program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)                  6/30/2000            One-time       $15,000    12/31/2002     N/A       2000         $14,812               $15,653
                                 There is no regular program of flow line maintenance for each flow
                                 line at Williams B to reduce the likelihood of a discharge. (40 CFR
    2    Williams B      2       112.1b. 112,7e, and 112.9d, and API 570)                                      6/30/2000             Biennial      $100,000   12/31/2002     N/A       2000         $98,744              $104,355
                                 The facility did not have a SPCC Plan at the time of the USEPA
    3    Williams B      3       inspection on March 21, 2008.                                                 6/30/2000            One-time        $5,000    12/31/2002     N/A       2000          $4,937                $5,218

                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
    4    Williams B      4       properly identify problems requiring correction at the facility.)             6/30/2000             Annual         $1,200    12/31/2002     N/A       2000          $1,185                $1,252
                                 The secondary containment around the tanks and production
                                 equipment was not present or were compromised due to cracks,
                                 holes, erosion, and permeability of the secondary containment berms,
    5    Williams B      5       (40 CFR 112.7c).                                                              6/30/2000             Capital        $2,000    12/31/2002      7        2000          $1,975                $2,087
                                 Greka has not identified the location of all active and idle flow lines
                                 at the Lloyd facility so as to include in a regular inspection program.
    6      Lloyd         1       (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)                           8/31/2002            One-time        $2,000    12/31/2002     N/A       2002          $2,004                $2,077
    7      Lloyd         2       No SPCC Plan was available for the Lloyd facility.                            8/31/2002            One-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192
                                 Tanks were observed with significant corrosion at the Lloyd facility.
                                 Decommission the tanks or replace. (40 CFR 112.2, API 653, and API
    8      Lloyd         3       12R1)                                                                         8/31/2002            One-time        $1,500    12/31/2002     N/A       2002          $1,503                $1,558

                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    9      Lloyd         4       permeability of the secondary containment berms, (40 CFR 112.7c).             8/31/2002             Capital        $1,200    12/31/2002      7        2002          $1,202                $1,246

                                 Greka has not identified the location of all active and idle flow lines
                                 at the Lakeview facility so as to include in a regular inspection
    10   Lakeview        1       program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)                  8/31/2002            One-time       $38,250    12/31/2002     N/A       2002         $38,327               $39,722
                                 The 2007 SPCC Plan for the Lakeview Lease did not comply with the
                                 regulatory requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
                                 - facility does not have a program for flow line maintenance (40 CFR
                                 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities (40
    11   Lakeview        2       CFR 112.10).                                                                  8/31/2002            One-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192
                                 Two tanks were observed outside of secondary containment at the
    12   Lakeview        3       Lakeview facility.                                                            8/31/2002             Capital        $2,000    12/31/2002      7        2002          $2,004                $2,077
                                 Multiple tanks at Lakeview facility are deteriorated and identified as
                                 out of service but still contain some product in them. (540 CFR 112.2,
    13   Lakeview        4       API 653, and API 12R1).                                                       8/31/2002            One-time        $1,500    12/31/2002     N/A       2002          $1,503                $1,558




May Reflect Confidential Business Information                                                                                                                                                                                               B-13
                                   Case
                                   Case 2:11-cv-05097-FMO-SS
                                        9:19-bk-11573-MB Doc Document
                                                             47-15 Appendix
                                                                      Filed
                                                                         423-1
                                                                            08/14/19
                                                                                   Filed 10/16/18
                                                                            B: On‐time
                                                                                          Entered 08/14/19
                                                                                                   Page 62 16:24:55
                                                                                                           of 267 Page
                                                                                                                    Desc
                                                                                                                       ID
                                                              Exhibit O #:24216
                                                                          Page 62 of 267
    A        B           C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                           Deprecia
                                                                                                                                                                           ble life,
                                                                                                                                                                            years             On-time compliance On-time compliance
                                                                                                                                   Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                           Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease       Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    14   Lakeview        5       permeability of the secondary containment berms, (40 CFR 112.7c).             8/31/2002             Capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                                 The 2004 SPCC Plan for Los Flores did not comply with the regulatory
                                 requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
                                 - facility does not have a program for flow line maintenance (40 CFR
                                 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities (40
    15   Los Flores      1       CFR 112.10).                                                                  8/31/2002            One-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192

                                 Greka has not identified the location of all active and idle flow lines
                                 at the Los Flores facility so as to include in a regular inspection
    16   Los Flores      2       program. (40 CFR 112.9d, API 570, SPI 579-1, and ASME FFS-1)                  8/31/2002            One-time        $7,750    12/31/2002     N/A       2002          $7,766                $8,048
                                 There is no regular program of flow line maintenance for each flow
                                 line at Los Flores to reduce the likelihood of a discharge. (40 CFR
    17   Los Flores      3       112.1b, 112,7e, and 112,9d and API 570)                                       8/31/2002          Every 5 years    $32,500    12/31/2002     N/A       2002         $32,565               $33,751
                                 Multiple tanks are deteriorated and identified as out of service but
                                 still contain some product in them. (40 CFR 112.2, API 653, and
                                 API12R1 require facilities to ensure containers are not used for
                                 storage unless the material used and conditions of storage are
    18   Los Flores      4       compatible.)                                                                  8/31/2002            One-time        $1,500    12/31/2002     N/A       2002          $1,503                $1,558
                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
                                 permeability of the secondary containment berms. (40 CFR 112.7c
                                 requires appropriate containment and/or diversionary structures to
    19   Los Flores      5       prevent a discharge.)                                                         8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246

                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
    20   Los Flores      6       properly identify problems requiring correction at the facility.)             8/31/2002             Annual         $1,200    12/31/2002     N/A       2002          $1,202                $1,246
                                 No containment or diversionary at the truck loading/unloading rack.
    21   Los Flores      7       (40 CFR 112.7c)                                                               8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246




May Reflect Confidential Business Information                                                                                                                                                                                               B-14
                               Case
                               Case 2:11-cv-05097-FMO-SS
                                    9:19-bk-11573-MB Doc Document
                                                         47-15 Appendix
                                                                  Filed
                                                                     423-1
                                                                        08/14/19
                                                                               Filed 10/16/18
                                                                        B: On‐time
                                                                                      Entered 08/14/19
                                                                                               Page 63 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                          Exhibit O #:24217
                                                                      Page 63 of 267
    A       B        C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                       Deprecia
                                                                                                                                                                       ble life,
                                                                                                                                                                        years             On-time compliance On-time compliance
                                                                                                                               Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                       Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease   Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year

                             The SPCC Plan did not comply with the following regulatory
                             requirements of 40 CFR 112.
                             - no signature of management approval (112.7(a) and 112.5(a))
                             (Bates EPA9_0032601)
                             - no signature by Registered Professional Engineer (112.3(d) and
                             112.5(c)) (Bates EPA9_0032601)
                             - inadequately details secondary containment and drainage controls
                             (40 CFR 112.7c and STI SP001).
                             - inadequately details the inspection, testing, and recordkeeping
                             protocols (40 CFR 112.7d).
                              - inadequately details oil production facility bulk storage containers
                             (40 CFR 112.9d, API 653, API 12R1, and STI SP001).
                             - facility does not have a program of flowline maintenance (40 CFR
                             112.9d, API 570, and ASME B31.3).
                             - Plan does not address onshore drilling and workover facilities (40
    22    Bell       1       CFR 112.10).                                                                  11/30/1999           one-time        $5,000    12/31/2002     N/A       1999          $4,922                $4,964
                             Greka has not identified the location of all active and idle flow lines
                             at the facility so as to include n a regular inspection program. (40
    23    Bell       2       CFR 112.9d, API 570, API 579-a, and ASME FFS-1)                               11/30/1999           one-time       $33,500    12/31/2002     N/A       1999         $32,978               $33,259
                             There is no regular program of flow line maintenance for each flow
                             line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                             112.9d, and API 570 requires onshore oil production facilities to have
                             a program of flow line maintenance to prevent discharges from each
    24    Bell       3       flowline.)                                                                    11/30/1999         Every 5 years    $212,500   12/31/2002     N/A       1999         $209,191             $210,970
                             Perform integrity tests of flow lines if necessary based on inspections
    25    Bell       4a      and after a release is detected. (40 CFR 112.9d)                               6/8/2005            one-time        $2,500    12/31/2002     N/A       2005          $2,928                $3,074
                             Perform integrity tests of flow lines if necessary based on inspections
    26    Bell      4b       and after a release is detected. (40 CFR 112.9d)                              7/13/2005            one-time        $2,500    12/31/2002     N/A       2005          $2,901                $3,020
                             Perform integrity tests of flow lines if necessary based on inspections
    27    Bell       4c      and after a release is detected. (40 CFR 112.9d)                              8/11/2005            one-time        $2,500    12/31/2002     N/A       2005          $2,899                $2,998
                             Perform integrity tests of flow lines if necessary based on inspections
    28    Bell      4d       and after a release is detected. (40 CFR 112.9d)                              7/16/2007            one-time        $2,500    12/31/2002     N/A       2007          $3,352                $3,487
                             Perform integrity tests of flow lines if necessary based on inspections
    29    Bell       4f      and after a release is detected. (40 CFR 112.9d)                              1/29/2008            one-time        $2,500    12/31/2002     N/A       2008          $3,333                $3,667
                             Perform integrity tests of flow lines if necessary based on inspections
    30    Bell       4g      and after a release is detected. (40 CFR 112.9d)                               5/1/2009            one-time        $2,500    12/31/2002     N/A       2009          $3,197                $3,472
                             Perform integrity tests of flow lines if necessary based on inspections
    31    Bell      4h       and after a release is detected. (40 CFR 112.9d)                              10/14/2010           one-time        $2,500    12/31/2002     N/A       2010          $3,493                $3,577
                             No containment or diversionary at the truck loading/unloading rack.
                             (40 CFR 112.7c requires appropriate containment and/or diversionary
    32    Bell       5       structures to prevent a discharge.)                                           11/30/1999            capital        $1,200    12/31/2002      7        1999          $1,181                $1,191


                             Secondary containment of the tank battery was compromised. During
                             the SPCC inspection on 12/19/07, Greka was directed to inspect all
                             containment berms and make necessary improvements. (40 CFR
                             112.7c requires appropriate containment and/or diversionary
    33    Bell       6       structures to prevent a discharge.)                                           11/30/1999            Capital        $1,200    12/31/2002      7        1999          $1,181                $1,191




May Reflect Confidential Business Information                                                                                                                                                                                           B-15
                                   Case
                                   Case 2:11-cv-05097-FMO-SS
                                        9:19-bk-11573-MB Doc Document
                                                             47-15 Appendix
                                                                      Filed
                                                                         423-1
                                                                            08/14/19
                                                                                   Filed 10/16/18
                                                                            B: On‐time
                                                                                          Entered 08/14/19
                                                                                                   Page 64 16:24:55
                                                                                                           of 267 Page
                                                                                                                    Desc
                                                                                                                       ID
                                                              Exhibit O #:24218
                                                                          Page 64 of 267
    A        B           C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                           Deprecia
                                                                                                                                                                           ble life,
                                                                                                                                                                            years             On-time compliance On-time compliance
                                                                                                                                   Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                           Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row     Lease      Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                                 Regular tests should be performed on the alarm system for the tanks
                                 to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
                                 systems to be designed to prevent discharges and 40 CFR 112.7e to
    34      Bell         7       properly identify problems requiring correction at the facility.)             11/30/1999            Annual         $1,200    12/31/2002     N/A       1999          $1,181                $1,191
                                 Rain event caused the Blochman Ponds to overflow. Failure of
    35      Bell         8       secondary containment as well.                                                12/7/2007             capital        $4,000    12/31/2002      7        2007          $5,275                $5,305
                                 Greka has not identified the location of all active and idle flow lines
                                 at the facility so as to include in a regular inspection program. (40
    36   Chamberlin      1       CFR 112.9d, API 570, API 579-1, and ASME FFS-1)                               8/31/2002            one-time        $1,750    12/31/2002     N/A       2002          $1,754                $1,817
                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                 112.9d, and API 570 requires onshore oil production facilities to have
                                 a program of flowline maintenance to prevent discharges from each
    37   Chamberlin      2       flowline.)                                                                    8/31/2002          Every 5 years    $17,500    12/31/2002     N/A       2002         $17,535               $18,173
                                 No containment or diversionary at the truck loading/unloading rack.
                                 (40 CFR 112.7c requires appropriate containment and/or diversionary
    38   Chamberlin      3       structures to prevent a discharge.)                                           8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                                 Secondary containment of the tank battery was compromised. During
                                 the SPCC inspection on 12/9/05, Greka was directed to inspect all
                                 containment berms and make necessary improvements. (40 CFR
                                 112.7c requires appropriate containment and/or diversionary
    39   Chamberlin      4       structures to prevent a discharge.)                                           8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246

                                 Regular tests should be performed on alarm systems for the tanks to
                                 ensure proper operations. (40 CFR 112.9c requires sensor/alarm
                                 systems be designed to prevent discharges and 40 CFR 112.7e to
    40   Chamberlin      5       properly identify problems requiring correction at the facility.)             8/31/2002             Annual         $1,200    12/31/2002     N/A       2002          $1,202                $1,246

                                 The SPCC Plan did not comply with the regulatory requirements of 40
                                 CFR 112.
                                 - inadequately details secondary containment and drainage controls
                                 (40 CFR 112.7c and STI SP001).
                                 - inadequately details the inspections, testing, and recordkeeping
                                 protocols (40 CFR 112.7e).
                                 - inadequately details oil production facility bulk storage containers
                                 (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - facility does to have a program of flowline maintenance (40 CFR
                                 112.9d, API 570, and ASME B31.3).
                                 - Plan does not address onshore drilling and workover facilities (40
    41     Davis         1       CFR 112.10).                                                                  8/31/2002            one-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192
                                 Greka has not identified the location of all active and idle flow lines
                                 at the facility so as to include n a regular inspection program. (40
    42     Davis         2       CFR 112.9d, API 570, API 579-1, and ASME FFS-1).                              8/31/2002            one-time       $19,000    12/31/2002     N/A       2002         $19,038               $19,731
                                 There is no regular program of flow line maintenance for each flow
                                 line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                                 112.9d, and API 570 requires onshore oil production facilities to have
                                 a program of flowline maintenance to prevent discharges from each
                                 flowline.) Cost estimate for 2 flow lines identified in Pipeline
    43     Davis         3       Management Plan.                                                              8/31/2002             Biennial       $5,000    12/31/2002     N/A       2002          $5,010                $5,192




May Reflect Confidential Business Information                                                                                                                                                                                               B-16
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-1
                                                                          08/14/19
                                                                                 Filed 10/16/18
                                                                          B: On‐time
                                                                                        Entered 08/14/19
                                                                                                 Page 65 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                            Exhibit O #:24219
                                                                        Page 65 of 267
    A       B          C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                         Deprecia
                                                                                                                                                                         ble life,
                                                                                                                                                                          years             On-time compliance On-time compliance
                                                                                                                                 Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                         Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease     Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                               112.9d, and API 570 requires onshore oil production facilities to have
                               a program of flowline maintenance to prevent discharges from each
    44    Davis        4       flowline.) Cost estimate for 28 other lines.                                  8/31/2002          Every 5 years    $70,000    12/31/2002     N/A       2002         $70,141               $72,694
                               No containment or diversionary at the truck loading/unloading rack.
                               (40 CFR 112.7c requires appropriate containment and/or diversionary
    45    Davis        5       structures to prevent a discharge.)                                           8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246


                               Secondary containment of the tank battery was compromised. During
                               the SPCC inspection on 12/9/05, Greka was directed to inspect all
                               containment berms and make necessary improvements. (40 CFR
                               112.7d requires appropriate containment and/or diversionary
    46    Davis        6       structures to prevent a discharge.)                                           8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                               Failure of the automatic shut-off alarms and valves on the 3,000
                               barrel produced water tank created an oil spill and it left the tank
                               battery due to the failure of the secondary containment. After repair
                               the alarm requires to be tested. (40 CFR 112.9c requires
                               sensor/alarm systems to be designed to prevent discharges and 40
                               CFR 112.7e to properly identify problems requiring correction at the
    47    Davis        7       facility.)                                                                    12/7/2005            One-time        $1,200    12/31/2002     N/A       2005          $1,436                $1,444
                               A spill event occurred on 1/5/08 with the release of approximately
                               240,000 gallons of crude oil and produced water from the overfilling
                               of the wash tank. Alarm must be tested after repair. (40 CFR 112.9c
                               requires sensor/alarm systems to be designed to prevent discharges
                               and 40 CFR 112.7e to properly identify problems requiring correction
    48    Davis        8       at the facility.)                                                              1/5/2008            one-time        $1,200    12/31/2002     N/A       2008          $1,600                $1,772

                               Regular tests should be performed on alarm systems for the tanks to
                               ensure proper operations. (40 CFR 112.9c requires sensor/alarm
                               systems be designed to prevent discharges and 40 CFR 112.7e to
    49    Davis        9       properly identify problems requiring correction at the facility.)             8/31/2002             Annual         $1,200    12/31/2002     N/A       2002          $1,202                $1,246
                               The SPCC Plan did not comply with the regulatory requirements of 40
                               CFR 112.10 to address onshore oil drilling and workover facilities. In
                               addition, the SPCC Plan has numerous corrective actions to be
                               completed. Plan had a professional engineer evaluation of 2002 even
    50   Casmalia      1       though the plan was dated 2008.                                               11/30/1999           One-time        $5,000    12/31/2002     N/A       1999          $4,922                $4,964
                               Greka has not identified the location of all active and idle flow lines
                               at the facility so as to include in a regular inspection program. (40
    51   Casmalia      2       CFR 112.9d, API 570, API 579-1, and ASME FFS-1)                               11/30/1999           One-time       $20,750    12/31/2002     N/A       1999         $20,427               $20,601
                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7d, 40 CFR
                               1128.d, and API 570 requires onshore oil production facilities to have
                               a program of flow line maintenance to prevent discharges from each
                               flowline.) Cost estmate for 1 line in environmentally sensitive area
    52   Casmalia      3       (ESA).                                                                        11/30/1999            Biennial       $2,500    12/31/2002     N/A       1999          $2,461                $2,482




May Reflect Confidential Business Information                                                                                                                                                                                             B-17
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-1
                                                                          08/14/19
                                                                                 Filed 10/16/18
                                                                          B: On‐time
                                                                                        Entered 08/14/19
                                                                                                 Page 66 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                            Exhibit O #:24220
                                                                        Page 66 of 267
    A       B          C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                         Deprecia
                                                                                                                                                                         ble life,
                                                                                                                                                                          years             On-time compliance On-time compliance
                                                                                                                                 Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                         Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease     Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7d, 40 CFR
                               1128.d, and API 570 requires onshore oil production facilities to have
                               a program of flow line maintenance to prevent discharges from each
    53   Casmalia      4       flowline.) Cost estmate for 35 other lines.                                   11/30/1999         Every 5 years    $87,500    12/31/2002     N/A       1999         $86,137               $86,870
                               Secondary containment of the tank battery was compromised. (40
                               CFR 112.7c requires appropriate containment and/or diversionary
    54   Casmalia      5       structures to prevent a discharge.)                                           11/30/1999            capital        $1,200    12/31/2002      7        1999          $1,181                $1,191

                               Secondary containment of the wastewater pond was observed to be in
                               a poor condition. (40 CFR 112.7c requires appropriate containment
    55   Casmalia      6       and/or diversionary structure to prevent a discharge.)                        11/30/1999            capital        $1,200    12/31/2002      7        1999          $1,181                $1,191
                               The Santa Barbara County Fire Department tested the alarm system at
                               the tank battery which failed. Greka should perform regular tests on
                               the alarm system to ensure its proper operation. (40 CFR 112.9c
                               requires sensor/alarm systems be designed to prevent discharges and
                               40 CFR 112.7e to properly identify problems requiring correction at
    56   Casmalia      7       the facility.)                                                                2/12/2008             Annual         $1,200    12/31/2002     N/A       2008          $1,627                $1,783

                               The 2004 and 2008 SPCC Plans did not comply with the regulatory
                               requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage controls
                               (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and recordkeeping
                               protocols (40 CFR 112.7e).
                               - inadequately details oil production facility bulk storage containers
                               (40 CFR 112.9(c), API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flow line maintenance (40 CFR
                               112.9(d), API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities (40
    57   Security      1       CFR 112.10).                                                                  8/31/2002            One-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192

                               Greka has not identified the location of all active and idle flow lines
                               at the facility so as to include in a regular inspection program. (40
    58   Security      2       CFR 112.9.(d), API 570, API 579-1, and ASME FFS-1)                            8/31/2002            One-time       $23,000    12/31/2002     N/A       2002         $23,046               $23,885


                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge (i.e., integrity of flow
                               lines at the Waste Oil Tank and around the LCR tanks appeared
                               compromised due to erosion and neglect at time of EPA inspection in
                               2008). (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API 570
                               requires onshore oil production facilities to have a program of
    59   Security      3       flowline maintenance to prevent discharges from each flow line.)              8/31/2002          Every 5 years    $82,500    12/31/2002     N/A       2002         $82,666               $85,675

                               No containment or diversionary at the truck loading/unloading rack.
                               (40 CFR 112.7c requires to provide appropriate containment and/or
    60   Security      4       diversionary structures to prevent a discharge.)                              8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246




May Reflect Confidential Business Information                                                                                                                                                                                             B-18
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-1
                                                                          08/14/19
                                                                                 Filed 10/16/18
                                                                          B: On‐time
                                                                                        Entered 08/14/19
                                                                                                 Page 67 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                            Exhibit O #:24221
                                                                        Page 67 of 267
    A       B          C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                         Deprecia
                                                                                                                                                                         ble life,
                                                                                                                                                                          years             On-time compliance On-time compliance
                                                                                                                                 Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                         Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease     Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year


                               Greka stored kerosene distillate (KD) to increase the viscosity of the
                               heavy crude produced at the Security Lease. The KD is a light-end
                               product that could permeate the earthen containment basin in the
                               event of a release. (40 CFR 112.9(c)(1)(i) requires containment
    61   Security      5       systems to be sufficiently impervious to contained spill oil.)                8/31/2002             capital       $10,000    12/31/2002      7        2002         $10,020               $10,385

                               Multiple tanks are deteriorated and identified as out of service but
                               still contain some product in them. (40 CFR 112.2, API 653, and API
                               12R1 require facilities to ensure containers are not used for storage
    62   Security      6       unless the material used and conditions of storage are compatible.)           8/31/2002            One-time        $1,500    12/31/2002     N/A       2002          $1,503                $1,558

                               The secondary containment around the LCR tanks and Waste Oil Tank
                               are compromised due to cracks, holes, erosion, and permeability of
                               the secondary containment berms. An inspection of the Pumper's
    63   Security      7       Weekly Lease Inspection forms were reviewed and these items were              8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                               not identified in any of the past inspections by the pumper dating
                               back to 2005. (40 CFR 112.7c require appropriate containment
                               and/or diversionary structures to prevent a discharge.)


                               Regular tests should be performed on the alarm system for the tanks
                               to ensure proper operation. (40 CFR 112.9c requires sensor/alarm
    64   Security      8                                                                                     8/31/2002             Annual         $1,200    12/31/2002     N/A       2002          $1,202                $1,246
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               properly identify problems requiring correction at the facility.)

                               The SPCC Plan did not comply with the regulatory requirements of 40
                               CFR 112.
                               - inadequately details secondary containment and drainage control
                               (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and recordkeeping
                               protocols (40 CFR 112.7e).
    65    U-Cal        1                                                                                     8/31/2002            One-time        $5,000    12/31/2002     N/A       2002          $5,010                $5,192
                               - inadequately details oil production facility bulk storage containers
                               (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flowline maintenance (40 CFR
                               112.9d, API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities (40
                               CFR 112.10).
                               Greka has not identified the location of all active and idle flow lines
    66    U-Cal        2       at the facility so as to include in a regular inspection program. (40         8/31/2002            One-time       $31,500    12/31/2002     N/A       2002         $31,563               $32,712
                               CFR 112.9d, API 570, API 579-a, and ASME FFS-1)
                               There is no regular program of flow line maintenance for each flow
                               line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
    67    U-Cal        3       112.9d, and API 570 requires onshore oil production facilities to have        8/31/2002          Every 5 years    $102,500   12/31/2002     N/A       2002         $102,706             $106,445
                               a program of flowline maintenance to prevent discharges from each
                               flowline.)
                               No containment or diversionary at the truck loading/unloading rack.
    68    U-Cal        4       (40 CFR 112.7d requires appropriate containment and/or diversionary           8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                               structures to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                                                                             B-19
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                                Filed 10/16/18
                                                                         B: On‐time
                                                                                       Entered 08/14/19
                                                                                                Page 68 16:24:55
                                                                                                        of 267 Page
                                                                                                                 Desc
                                                                                                                    ID
                                                           Exhibit O #:24222
                                                                       Page 68 of 267
    A       B         C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                        Deprecia
                                                                                                                                                                        ble life,
                                                                                                                                                                         years             On-time compliance On-time compliance
                                                                                                                                Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                        Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease    Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year

                              Secondary containment of the tank battery was compromised at the
    69    U-Cal       5       Bradley 3 Island tank battery. (40 CFR 112.7d requires appropriate            8/31/2002             capital        $1,200    12/31/2002      7        2002          $1,202                $1,246
                              containment and/or diversionary structures to prevent a discharge.)


                              Greka stored kerosene distillate (KD) to increase viscosity of the
                              heavy crude produced at U-Cal. The KD is a light-end product that
    70    U-Cal       6       could permeate the earthen containment basin in the event of a                1/13/2005             capital       $10,000    12/31/2002      7        2005         $11,688               $12,702
                              release. 40 CFR 112.9(c)(1)(i) requires containment systems to be
                              sufficiently impervious to contain spilled oil.

                              Per 40 CFR 112.9(c)(3), tanks should be covered under the inspection
                              program per the SPCC plan or properly taken out of service. Several
    71    U-Cal       7       tanks were in deteriorating condition and secondary containment was           10/25/2005           One-time        $1,500    12/31/2002     N/A       2005          $1,782                $1,811
                              failing. Either decommission the tanks or repair the tanks and test for
                              integrity.

                              Regular tests should be performed on the alarm system for the tanks
                              to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    72    U-Cal       8                                                                                     8/31/2002             Annual         $1,200    12/31/2002     N/A       2002          $1,202                $1,246
                              systems be designed to prevent discharges and 40 CFR 112.7e to
                              properly identify problems requiring correction at the facility.)

                              The secondary containment for the U-Cal tank battery was
    73    U-Cal       9                                                                                     10/25/2005            capital        $1,200    12/31/2002      7        2005          $1,426                $1,449
                              compromised.
                              A lube oil tank at the U-Cal Production Water Injection facility was
    74    U-Cal       10      observed without secondary containment. The bottom of lube oil tank           2/12/2008             capital        $2,000    12/31/2002      7        2008          $2,712                $2,972
                              was pitted and showing signs of poor integrity.
                              Greka has not identified the location of all active and idle flow lines
    75   Escolle      1       at the Escolle facility so as to include in a regular inspection              11/30/1999           One-time        $7,500    12/31/2002     N/A       1999          $7,383                $7,446
                              program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)
                              There is no regular program of flow line maintenance for each flow
    76   Escolle      2       line at Lakeview to reduce the likelihood of a discharge. (40 CFR             11/30/1999         Every 5 years    $27,500    12/31/2002     N/A       1999         $27,072               $27,302
                              112.1b. 112,7e, and 112.9d, and API 570)
                              The 2007 SPCC Plan for the Escolle Lease did not comply with the
                              regulatory requirements of 40 CFR 112.
                              - inadequately details secondary containment and drainage controls
                              (40 CFR 112.7c and STI SP001).
    77   Escolle      3                                                                                     11/30/1999           One-time        $5,000    12/31/2002     N/A       1999          $4,922                $4,964
                              - facility does not have a program for flow line maintenance (40 CFR
                              112.9c, API 653, API 12R1, and STI SP001).
                              - Plan does not address onshore drilling and workover facilities (40
                              CFR 112.10).

                              Regular tests should be performed on the alarm system for the tanks
                              to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    78   Escolle      4                                                                                     11/30/1999            Annual         $1,200    12/31/2002     N/A       1999          $1,181                $1,191
                              systems be designed to prevent discharges and 40 CFR 112.7e to
                              property identify problems requiring correction at the facility.)


                              The secondary containment around the tanks and production
    79   Escolle      5       equipment was compromised due to cracks, holes, erosion, and                  2/12/2008             Capital        $1,200    12/31/2002      7        2008          $1,627                $1,783
                              permeability of the secondary containment berms, (40 CFR 112.7c).




May Reflect Confidential Business Information                                                                                                                                                                                            B-20
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                                Filed 10/16/18
                                                                         B: On‐time
                                                                                       Entered 08/14/19
                                                                                                Page 69 16:24:55
                                                                                                        of 267 Page
                                                                                                                 Desc
                                                                                                                    ID
                                                           Exhibit O #:24223
                                                                       Page 69 of 267
    A       B         C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                        Deprecia
                                                                                                                                                                        ble life,
                                                                                                                                                                         years             On-time compliance On-time compliance
                                                                                                                                Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                        Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease    Item No.                              Item Description                                  compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year

                              The 2004 and 2008 SPCC Plans did not comply with the regulatory
                              requirements of 40 CFR 112.
                              - inadequately details secondary containment and drainage controls
                              (40 CFR 112.7c and STI SP001).
                              - inadequately details the inspections, testing, and recordkeeping
                              protocols (40 CFR 112.7e).
    80   Battles      1                                                                                     11/30/1999           One-time        $5,000    12/31/2002     N/A       1999          $4,922                $4,964
                              - inadequately details oil production facility bulk storage containers
                              (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                              - facility does not have a program of flow line maintenance (40 CFR
                              112.9d, API 570, and ASME B21.3).
                              - does not address onshore drilling and workover facilities (40 CFR
                              112.10).
                              Greka has not identified the location of all active and idle flow lines
    81   Battles      2       at the facility so as to include in a regular inspection program. (40         11/30/1999           One-time       $14,250    12/31/2002     N/A       1999         $14,028               $14,147
                              CFR 112.9d, API 570, API 579-1, and ASME FFS-1)
                              There is no regular program of flow line maintenance for each flow
                              line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
                              112.9d, and API 570 requires onshore oil production facilities to have
    82   Battles      3                                                                                     11/30/1999            Biennial       $7,500    12/31/2002     N/A       1999          $7,383                $7,446
                              a program of flowline maintenance to prevent discharges from each
                              flowline.) Cost estimate for 3 lines in environmentally sensitive areas
                              (ESA).


                              There is no regular program of flow line maintenance for each flow
                              line to reduce the likelihood of a discharge. (40 CFR 112.7e, 40 CFR
    83   Battles      4       112.9d, and API 570 requires onshore oil production facilities to have        11/30/1999         Every 5 years    $57,500    12/31/2002     N/A       1999         $56,604               $57,086
                              a program of flowline maintenance to prevent discharges from each
                              flowline.) Cost estimate for 23 other lines.




May Reflect Confidential Business Information                                                                                                                                                                                            B-21
                                 Case
                                 Case 2:11-cv-05097-FMO-SS
                                      9:19-bk-11573-MB Doc Document
                                                           47-15 Appendix
                                                                    Filed
                                                                       423-1
                                                                          08/14/19
                                                                                 Filed 10/16/18
                                                                          B: On‐time
                                                                                        Entered 08/14/19
                                                                                                 Page 70 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                            Exhibit O #:24224
                                                                        Page 70 of 267
    A       B         C                                           D                                              E                   F             G           H           I         J              K                     L
                                                                                                                                                                        Deprecia
                                                                                                                                                                        ble life,
                                                                                                                                                                         years             On-time compliance On-time compliance
                                                                                                                                Type of cost                            (capital           cost estimate as of cost estimate as of end
                                                                                                        Date of initial non-   (capital, one-     Cost     Date of cost  costs    Complian date of initial non-     of initial non-
   Row    Lease    Item No.                               Item Description                                 compliance          time, annual)    estimate    estimate     only)     ce year     compliance         compliance year
                               No containment or diversionary at the truck loading/unloading rack.
    84   Battles      5        (40 CFR 112.7c requires appropriate containment and/or diversionary          11/30/1999            capital        $1,200    12/31/2002      7        1999          $1,181                $1,191
                               structures to prevent a discharge.)
                               Secondary containment of tank battery compromised. (40 CFR 112.7c
    85   Battles      6        requires appropriate containment and/or diversionary structure to            11/30/1999            capital        $1,200    12/31/2002      7        1999          $1,181                $1,191
                               prevent a discharge.)
                               Tank UO 903 should be identified as "out of service", have all piping
                               disconnected, open the hatches, and remove all liquids. A new tank
                               should be installed to replace the deteriorated tank. (40 CFR 112.2,
    86   Battles      7                                                                                     1/12/2005            One-time        $1,500    12/31/2002     N/A       2005          $1,753                $1,906
                               API 653, and API 12R1 require facilities to ensure containers are not
                               used for storage unless the material used and conditions of storage
                               are compatible.)

                               Regular tests should be performed on the alarm system for the tanks
                               to ensure proper operations. (40 CFR 112.9c requires sensor/alarm
    87   Battles      8                                                                                     11/30/1999            Annual         $1,200    12/31/2002     N/A       1999          $1,181                $1,191
                               systems be designed to prevent discharges and 40 CFR 112.7e to
                               properly identify problems requiring correction at the facility.)


                               Notes by Column:
                   [A] ‐ [J]   Reproduced from "Cost Inputs" table.
                     [K]       Cost estimates in [G] are adjusted for inflation to the initial non‐
                               compliance date [E] using the Plant Cost Index (PCI). Equal to [column
                               G] * [PCI as of date in column E] / [PCI as of date in column H].

                     [L]       Using the year‐specific WACC as the discount rate, [column K] is
                               converted to net present value (NPV) as of the end of the initial non‐
                               compliance year. Equal to [column K] * (1 + WACC)^(portion of year
                               between initial non‐compliance date and Dec. 31 of that year). See
                               "Other inputs" worksheet for year‐specific WACC values.




May Reflect Confidential Business Information                                                                                                                                                                                            B-22
                                  Case
                                  Case 2:11-cv-05097-FMO-SS
                                       9:19-bk-11573-MB Doc Document
                                                            47-15 Appendix
                                                                     Filed
                                                                        423-1
                                                                           08/14/19
                                                                                 Filed 10/16/18
                                                                           B: Actual
                                                                                        Entered 08/14/19
                                                                                                 Page 71 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                             Exhibit O #:24225
                                                                         Page 71 of 267
    A        B           C                                        D                                        E          F          G          H              I            J         K             L                 M
                                                                                                                             Type of                                                          Actual
                                                                                                        Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                          Item Description                                 or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                        delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row     Lease      Item No.                                                                            cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year
                                 Greka has not identified the location of all active and idle flow
                                 lines at the Williams B facility so as to include in a regular
    1    Williams B      1                                                                              avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                                 inspection program. (40 CFR 112.9d, API 570, API 579-1, and
                                 ASME FFS-1)

                                 There is no regular program of flow line maintenance for each
    2    Williams B      2       flow line at Williams B to reduce the likelihood of a discharge.       avoided   2/25/2010   Biennial     N/A           N/A          N/A        2010          $0                 $0
                                 (40 CFR 112.1b. 112,7e, and 112.9d, and API 570)

                                 The facility did not have a SPCC Plan at the time of the USEPA
    3    Williams B      3                                                                              avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                                 inspection on March 21, 2008.
                                 Regular tests should be performed on the alarm system for the
                                 tanks to ensure proper operations. (40 CFR 112.9c requires
    4    Williams B      4       sensor/alarm systems be designed to prevent discharges and 40          avoided   2/25/2010    Annual      N/A           N/A          N/A        2010          $0                 $0
                                 CFR 112.7e to properly identify problems requiring correction at
                                 the facility.)

                                 The secondary containment around the tanks and production
                                 equipment was not present or were compromised due to cracks,
    5    Williams B      5                                                                              delayed   3/19/2008   Capital     $2,000      12/31/2002       7         2008        $2,759             $2,993
                                 holes, erosion, and permeability of the secondary containment
                                 berms, (40 CFR 112.7c).


                                 Greka has not identified the location of all active and idle flow
    6      Lloyd         1       lines at the Lloyd facility so as to include in a regular inspection   delayed   8/1/2010    One-time   $2,000       12/31/2002      N/A        2010        $2,761             $2,890
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

    7      Lloyd         2       No SPCC Plan was available for the Lloyd facility.                     delayed   1/28/2011   One-time   $5,000       12/31/2002      N/A        2011        $7,094             $7,767
                                 Tanks were observed with significant corrosion at the Lloyd
    8      Lloyd         3       facility. Decommission the tanks or replace. (40 CFR 112.2, API        delayed   4/27/2007   One-time   $1,500       12/31/2002      N/A        2007        $1,994             $2,114
                                 653, and API 12R1)
                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    9      Lloyd         4                                                                              delayed   6/29/2007   Capital    $1,200       12/31/2002       7         2007        $1,606             $1,677
                                 permeability of the secondary containment berms, (40 CFR
                                 112.7c).
                                 Greka has not identified the location of all active and idle flow
                                 lines at the Lakeview facility so as to include in a regular
    10   Lakeview        1                                                                              delayed   8/1/2010    One-time   $38,250      12/31/2002      N/A        2010        $52,797           $55,280
                                 inspection program. (40 CFR 112.9d, API 570, API 579-1, and
                                 ASME FFS-1)
                                 The 2007 SPCC Plan for the Lakeview Lease did not comply with
                                 the regulatory requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage
                                 controls (40 CFR 112.7c and STI SP001).
    11   Lakeview        2                                                                              delayed   6/29/2007   One-time    $5,000      12/31/2002      N/A        2007        $6,691             $6,989
                                 - facility does not have a program for flow line maintenance (40
                                 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities
                                 (40 CFR 112.10).




May Reflect Confidential Business Information                                                                                                                                                                                  B-23
                                  Case
                                  Case 2:11-cv-05097-FMO-SS
                                       9:19-bk-11573-MB Doc Document
                                                            47-15 Appendix
                                                                     Filed
                                                                        423-1
                                                                           08/14/19
                                                                                 Filed 10/16/18
                                                                           B: Actual
                                                                                        Entered 08/14/19
                                                                                                 Page 72 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                             Exhibit O #:24226
                                                                         Page 72 of 267
    A        B           C                                        D                                     E          F          G          H              I            J         K             L                 M
                                                                                                                          Type of                                                          Actual
                                                                                                     Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                         Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                     delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease       Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year
                                 Two tanks were observed outside of secondary containment at
    12   Lakeview        3                                                                           delayed   6/29/2007   Capital     $2,000      12/31/2002       7         2007        $2,676             $2,796
                                 the Lakeview facility.
                                 Multiple tanks at Lakeview facility are deteriorated and
    13   Lakeview        4       identified as out of service but still contain some product in      delayed   4/27/2007   One-time    $1,500      12/31/2002      N/A        2007        $1,994             $2,114
                                 them. (540 CFR 112.2, API 653, and API 12R1).
                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    14   Lakeview        5                                                                           delayed   6/29/2007   Capital     $1,200      12/31/2002       7         2007        $1,606             $1,677
                                 permeability of the secondary containment berms, (40 CFR
                                 112.7c).


                                 The 2004 SPCC Plan for Los Flores did not comply with the
                                 regulatory requirements of 40 CFR 112.
                                 - inadequately details secondary containment and drainage
                                 controls (40 CFR 112.7c and STI SP001).
    15   Los Flores      1                                                                           delayed   4/8/2011    One-time   $5,000       12/31/2002      N/A        2011        $7,313             $7,858
                                 - facility does not have a program for flow line maintenance (40
                                 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - Plan does not address onshore drilling and workover facilities
                                 (40 CFR 112.10).


                                 Greka has not identified the location of all active and idle flow
                                 lines at the Los Flores facility so as to include in a regular
    16   Los Flores      2                                                                           delayed   8/1/2010    One-time   $7,750       12/31/2002      N/A        2010        $10,697           $11,201
                                 inspection program. (40 CFR 112.9d, API 570, SPI 579-1, and
                                 ASME FFS-1)
                                 There is no regular program of flow line maintenance for each
                                                                                                                           Every 5
    17   Los Flores      3       flow line at Los Flores to reduce the likelihood of a discharge.    Avoided   5/20/2010                N/A           N/A          N/A        2010          $0                 $0
                                                                                                                            years
                                 (40 CFR 112.1b, 112,7e, and 112,9d and API 570)
                                 Multiple tanks are deteriorated and identified as out of service
                                 but still contain some product in them. (40 CFR 112.2, API 653,
    18   Los Flores      4       and API12R1 require facilities to ensure containers are not used    Delayed   4/27/2007   One-time   $1,500       12/31/2002      N/A        2007        $1,994             $2,114
                                 for storage unless the material used and conditions of storage
                                 are compatible.)

                                 The secondary containment around the tanks and production
                                 equipment was compromised due to cracks, holes, erosion, and
    19   Los Flores      5       permeability of the secondary containment berms. (40 CFR            Delayed   6/29/2007    capital   $1,200       12/31/2002       7         2007        $1,606             $1,677
                                 112.7c requires appropriate containment and/or diversionary
                                 structures to prevent a discharge.)

                                 Regular tests should be performed on the alarm system for the
                                 tanks to ensure proper operations. (40 CFR 112.9c requires
    20   Los Flores      6       sensor/alarm systems be designed to prevent discharges and 40       Avoided   6/20/2017    Annual      N/A           N/A          N/A        2017          $0                 $0
                                 CFR 112.7e to properly identify problems requiring correction at
                                 the facility.)
                                 No containment or diversionary at the truck loading/unloading
    21   Los Flores      7                                                                           delayed   6/20/2017    capital   $1,200       12/31/2002       7         2017        $1,660             $1,739
                                 rack. (40 CFR 112.7c)




May Reflect Confidential Business Information                                                                                                                                                                               B-24
                              Case
                              Case 2:11-cv-05097-FMO-SS
                                   9:19-bk-11573-MB Doc Document
                                                        47-15 Appendix
                                                                 Filed
                                                                    423-1
                                                                       08/14/19
                                                                             Filed 10/16/18
                                                                       B: Actual
                                                                                    Entered 08/14/19
                                                                                             Page 73 16:24:55
                                                                                                     of 267 Page
                                                                                                              Desc
                                                                                                                 ID
                                                         Exhibit O #:24227
                                                                     Page 73 of 267
    A       B        C                                       D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                      Type of                                                          Actual
                                                                                                 Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                     Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                 delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease   Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year


                             The SPCC Plan did not comply with the following regulatory
                             requirements of 40 CFR 112.
                             - no signature of management approval (112.7(a) and 112.5(a))
                             (Bates EPA9_0032601)
                             - no signature by Registered Professional Engineer (112.3(d) and
                             112.5(c)) (Bates EPA9_0032601)
                             - inadequately details secondary containment and drainage
                             controls (40 CFR 112.7c and STI SP001).
    22     Bell      1                                                                           delayed   4/7/2011    one-time    $5,000      12/31/2002      N/A        2011        $7,313             $7,860
                             - inadequately details the inspection, testing, and
                             recordkeeping protocols (40 CFR 112.7d).
                              - inadequately details oil production facility bulk storage
                             containers (40 CFR 112.9d, API 653, API 12R1, and STI SP001).
                             - facility does not have a program of flowline maintenance (40
                             CFR 112.9d, API 570, and ASME B31.3).
                             - Plan does not address onshore drilling and workover facilities
                             (40 CFR 112.10).


                             Greka has not identified the location of all active and idle flow
    23     Bell      2       lines at the facility so as to include n a regular inspection       delayed   8/1/2010    one-time   $33,500      12/31/2002      N/A        2010        $46,240           $48,415
                             program. (40 CFR 112.9d, API 570, API 579-a, and ASME FFS-1)

                             There is no regular program of flow line maintenance for each
                             flow line to reduce the likelihood of a discharge. (40 CFR
                                                                                                                       Every 5
    24     Bell      3       112.7e, 40 CFR 112.9d, and API 570 requires onshore oil             Avoided   1/11/2010                N/A           N/A          N/A        2010          $0                 $0
                                                                                                                        years
                             production facilities to have a program of flow line maintenance
                             to prevent discharges from each flowline.)

                             Perform integrity tests of flow lines if necessary based on
    25     Bell     4a                                                                           Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    26     Bell     4b                                                                           Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    27     Bell      4c                                                                          Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    28     Bell     4d                                                                           Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    29     Bell      4f                                                                          Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    30     Bell      4g                                                                          Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)


                             Perform integrity tests of flow lines if necessary based on
    31     Bell     4h                                                                           Avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                             inspections and after a release is detected. (40 CFR 112.9d)




May Reflect Confidential Business Information                                                                                                                                                                           B-25
                              Case
                              Case 2:11-cv-05097-FMO-SS
                                   9:19-bk-11573-MB Doc Document
                                                        47-15 Appendix
                                                                 Filed
                                                                    423-1
                                                                       08/14/19
                                                                             Filed 10/16/18
                                                                       B: Actual
                                                                                    Entered 08/14/19
                                                                                             Page 74 16:24:55
                                                                                                     of 267 Page
                                                                                                              Desc
                                                                                                                 ID
                                                         Exhibit O #:24228
                                                                     Page 74 of 267
    A       B        C                                     D                                    E          F         G           H              I            J         K             L                 M
                                                                                                                  Type of                                                          Actual
                                                                                             Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                    Item Description                            or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                             delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease   Item No.                                                                     cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year

                             No containment or diversionary at the truck loading/unloading
    32     Bell      5       rack. (40 CFR 112.7c requires appropriate containment and/or    delayed   6/20/2017   capital     $1,200      12/31/2002       7         2017        $1,660             $1,739
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
    33     Bell      6                                                                       delayed   2/29/2008   Capital     $1,200      12/31/2002       7         2008        $1,627             $1,775
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)




May Reflect Confidential Business Information                                                                                                                                                                       B-26
                                  Case
                                  Case 2:11-cv-05097-FMO-SS
                                       9:19-bk-11573-MB Doc Document
                                                            47-15 Appendix
                                                                     Filed
                                                                        423-1
                                                                           08/14/19
                                                                                 Filed 10/16/18
                                                                           B: Actual
                                                                                        Entered 08/14/19
                                                                                                 Page 75 16:24:55
                                                                                                         of 267 Page
                                                                                                                  Desc
                                                                                                                     ID
                                                             Exhibit O #:24229
                                                                         Page 75 of 267
    A        B           C                                       D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                          Type of                                                          Actual
                                                                                                     Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                         Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                     delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row     Lease      Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year
                                 Regular tests should be performed on the alarm system for the
                                 tanks to ensure proper operations. (40 CFR 112.9c requires
    34      Bell         7       sensor/alarm systems to be designed to prevent discharges and       avoided   6/20/2017   Annual       N/A           N/A          N/A        2017          $0                 $0
                                 40 CFR 112.7e to properly identify problems requiring correction
                                 at the facility.)
                                 Rain event caused the Blochman Ponds to overflow. Failure of
    35      Bell         8                                                                           delayed   1/7/2008    capital     $4,000      12/31/2002       7         2008        $5,332             $5,904
                                 secondary containment as well.

                                 Greka has not identified the location of all active and idle flow
    36   Chamberlin      1       lines at the facility so as to include in a regular inspection      delayed   8/1/2010    one-time    $1,750      12/31/2002      N/A        2010        $2,416             $2,529
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                                 There is no regular program of flow line maintenance for each
                                 flow line to reduce the likelihood of a discharge. (40 CFR
                                                                                                                           Every 5
    37   Chamberlin      2       112.7e, 40 CFR 112.9d, and API 570 requires onshore oil             avoided   2/17/2011                N/A           N/A          N/A        2011          $0                 $0
                                                                                                                            years
                                 production facilities to have a program of flowline maintenance
                                 to prevent discharges from each flowline.)

                                 No containment or diversionary at the truck loading/unloading
    38   Chamberlin      3       rack. (40 CFR 112.7c requires appropriate containment and/or        delayed   6/20/2017   capital     $1,200      12/31/2002       7         2017        $1,660             $1,739
                                 diversionary structures to prevent a discharge.)

                                 Secondary containment of the tank battery was compromised.
                                 During the SPCC inspection on 12/9/05, Greka was directed to
                                 inspect all containment berms and make necessary
    39   Chamberlin      4                                                                           delayed   2/5/2008    capital     $1,200      12/31/2002       7         2008        $1,627             $1,787
                                 improvements. (40 CFR 112.7c requires appropriate
                                 containment and/or diversionary structures to prevent a
                                 discharge.)
                                 Regular tests should be performed on alarm systems for the
                                 tanks to ensure proper operations. (40 CFR 112.9c requires
    40   Chamberlin      5       sensor/alarm systems be designed to prevent discharges and 40       Avoided   6/20/2017   Annual       N/A           N/A          N/A        2017          $0                 $0
                                 CFR 112.7e to properly identify problems requiring correction at
                                 the facility.)

                                 The SPCC Plan did not comply with the regulatory requirements
                                 of 40 CFR 112.
                                 - inadequately details secondary containment and drainage
                                 controls (40 CFR 112.7c and STI SP001).
                                 - inadequately details the inspections, testing, and
                                 recordkeeping protocols (40 CFR 112.7e).
    41     Davis         1                                                                           delayed   4/7/2011    one-time    $5,000      12/31/2002      N/A        2011        $7,313             $7,860
                                 - inadequately details oil production facility bulk storage
                                 containers (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                                 - facility does to have a program of flowline maintenance (40
                                 CFR 112.9d, API 570, and ASME B31.3).
                                 - Plan does not address onshore drilling and workover facilities
                                 (40 CFR 112.10).


                                 Greka has not identified the location of all active and idle flow
    42     Davis         2       lines at the facility so as to include n a regular inspection       delayed   8/1/2010    one-time   $19,000      12/31/2002      N/A        2010        $26,226           $27,459
                                 program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1).




May Reflect Confidential Business Information                                                                                                                                                                               B-27
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 76 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24230
                                                                       Page 76 of 267
    A       B          C                                      D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                       Type of                                                          Actual
                                                                                                  Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                      Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                  delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                        cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year

                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7e, 40 CFR 112.9d, and API 570 requires onshore oil
    43    Davis        3                                                                          avoided   3/9/2011    Biennial     N/A           N/A          N/A        2011          $0                 $0
                               production facilities to have a program of flowline maintenance
                               to prevent discharges from each flowline.) Cost estimate for 2
                               flow lines identified in Pipeline Management Plan.

                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7e, 40 CFR 112.9d, and API 570 requires onshore oil                                  Every 5
    44    Davis        4                                                                          Avoided   3/9/2011                 N/A           N/A          N/A        2011          $0                 $0
                               production facilities to have a program of flowline maintenance                           years
                               to prevent discharges from each flowline.) Cost estimate for 28
                               other lines.

                               No containment or diversionary at the truck loading/unloading
    45    Davis        5       rack. (40 CFR 112.7c requires appropriate containment and/or       delayed   6/20/2017    capital    $1,200      12/31/2002       7         2017        $1,660             $1,739
                               diversionary structures to prevent a discharge.)

                               Secondary containment of the tank battery was compromised.
                               During the SPCC inspection on 12/9/05, Greka was directed to
                               inspect all containment berms and make necessary
    46    Davis        6                                                                          delayed   5/30/2008    capital   $1,200       12/31/2002       7         2008        $1,760             $1,871
                               improvements. (40 CFR 112.7d requires appropriate
                               containment and/or diversionary structures to prevent a
                               discharge.)

                               Failure of the automatic shut-off alarms and valves on the 3,000
                               barrel produced water tank created an oil spill and it left the
                               tank battery due to the failure of the secondary containment.
    47    Davis        7       After repair the alarm requires to be tested. (40 CFR 112.9c       avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                               requires sensor/alarm systems to be designed to prevent
                               discharges and 40 CFR 112.7e to properly identify problems
                               requiring correction at the facility.)


                               A spill event occurred on 1/5/08 with the release of
                               approximately 240,000 gallons of crude oil and produced water
                               from the overfilling of the wash tank. Alarm must be tested
    48    Davis        8                                                                          avoided     N/A       one-time     N/A           N/A          N/A        N/A           $0                 $0
                               after repair. (40 CFR 112.9c requires sensor/alarm systems to
                               be designed to prevent discharges and 40 CFR 112.7e to properly
                               identify problems requiring correction at the facility.)

                               Regular tests should be performed on alarm systems for the
                               tanks to ensure proper operations. (40 CFR 112.9c requires
    49    Davis        9       sensor/alarm systems be designed to prevent discharges and 40      avoided   6/20/2017    Annual      N/A           N/A          N/A        2017          $0                 $0
                               CFR 112.7e to properly identify problems requiring correction at
                               the facility.)

                               The SPCC Plan did not comply with the regulatory requirements
                               of 40 CFR 112.10 to address onshore oil drilling and workover
    50   Casmalia      1       facilities. In addition, the SPCC Plan has numerous corrective     delayed   4/7/2011    One-time   $5,000       12/31/2002      N/A        2011        $7,313             $7,860
                               actions to be completed. Plan had a professional engineer
                               evaluation of 2002 even though the plan was dated 2008.




May Reflect Confidential Business Information                                                                                                                                                                            B-28
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 77 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24231
                                                                       Page 77 of 267
    A       B          C                                       D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                        Type of                                                          Actual
                                                                                                   Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                       Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                   delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year

                               Greka has not identified the location of all active and idle flow
    51   Casmalia      2       lines at the facility so as to include in a regular inspection      delayed   8/1/2010    One-time   $20,750      12/31/2002      N/A        2010        $28,641           $29,989
                               program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)

                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7d, 40 CFR 1128.d, and API 570 requires onshore oil
    52   Casmalia      3                                                                           Avoided   7/18/2011   Biennial     N/A           N/A          N/A        2011          $0                 $0
                               production facilities to have a program of flow line maintenance
                               to prevent discharges from each flowline.) Cost estmate for 1
                               line in environmentally sensitive area (ESA).
                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7d, 40 CFR 1128.d, and API 570 requires onshore oil                                   Every 5
    53   Casmalia      4                                                                           Avoided   7/18/2011                N/A           N/A          N/A        2011          $0                 $0
                               production facilities to have a program of flow line maintenance                           years
                               to prevent discharges from each flowline.) Cost estmate for 35
                               other lines.

                               Secondary containment of the tank battery was compromised.
    54   Casmalia      5       (40 CFR 112.7c requires appropriate containment and/or              delayed   3/12/2008    capital   $1,200       12/31/2002       7         2008        $1,655             $1,800
                               diversionary structures to prevent a discharge.)

                               Secondary containment of the wastewater pond was observed to
                               be in a poor condition. (40 CFR 112.7c requires appropriate
    55   Casmalia      6                                                                           delayed   3/12/2008    capital   $1,200       12/31/2002       7         2008        $1,655             $1,800
                               containment and/or diversionary structure to prevent a
                               discharge.)

                               The Santa Barbara County Fire Department tested the alarm
                               system at the tank battery which failed. Greka should perform
                               regular tests on the alarm system to ensure its proper operation.
    56   Casmalia      7                                                                           avoided   6/20/2017    Annual      N/A           N/A          N/A        2017          $0                 $0
                               (40 CFR 112.9c requires sensor/alarm systems be designed to
                               prevent discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)


                               The 2004 and 2008 SPCC Plans did not comply with the
                               regulatory requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage
                               controls (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and
                               recordkeeping protocols (40 CFR 112.7e).
    57   Security      1                                                                           delayed   1/28/2011   One-time    $5,000      12/31/2002      N/A        2011        $7,094             $7,767
                               - inadequately details oil production facility bulk storage
                               containers (40 CFR 112.9(c), API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flow line maintenance (40
                               CFR 112.9(d), API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities
                               (40 CFR 112.10).

                               Greka has not identified the location of all active and idle flow
                               lines at the facility so as to include in a regular inspection
    58   Security      2                                                                           delayed   8/1/2010    One-time   $23,000      12/31/2002      N/A        2010        $31,747           $33,240
                               program. (40 CFR 112.9.(d), API 570, API 579-1, and ASME FFS-
                               1)




May Reflect Confidential Business Information                                                                                                                                                                             B-29
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 78 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24232
                                                                       Page 78 of 267
    A       B          C                                        D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                         Type of                                                          Actual
                                                                                                    Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                        Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                    delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                          cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year


                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge (i.e., integrity
                               of flow lines at the Waste Oil Tank and around the LCR tanks
                               appeared compromised due to erosion and neglect at time of                                 Every 5
    59   Security      3                                                                            Avoided   6/10/2009                N/A           N/A          N/A        2009          $0                 $0
                               EPA inspection in 2008). (40 CFR 112.1b, 40 CFR 112.7(e), 40                                years
                               CFR 112.9(d), and API 570 requires onshore oil production
                               facilities to have a program of flowline maintenance to prevent
                               discharges from each flow line.)

                               No containment or diversionary at the truck loading/unloading
                               rack. (40 CFR 112.7c requires to provide appropriate
    60   Security      4                                                                            delayed   6/20/2017    capital    $1,200      12/31/2002       7         2017        $1,660             $1,739
                               containment and/or diversionary structures to prevent a
                               discharge.)
                               Greka stored kerosene distillate (KD) to increase the viscosity of
                               the heavy crude produced at the Security Lease. The KD is a
                               light-end product that could permeate the earthen containment
    61   Security      5                                                                            delayed   6/20/2017    capital   $10,000      12/31/2002       7         2017        $13,830           $14,488
                               basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                               containment systems to be sufficiently impervious to contained
                               spill oil.)
                               Multiple tanks are deteriorated and identified as out of service
                               but still contain some product in them. (40 CFR 112.2, API 653,
    62   Security      6       and API 12R1 require facilities to ensure containers are not used    Delayed   3/12/2008   One-time   $1,500       12/31/2002      N/A        2008        $2,069             $2,249
                               for storage unless the material used and conditions of storage
                               are compatible.)

                               The secondary containment around the LCR tanks and Waste Oil
                               Tank are compromised due to cracks, holes, erosion, and
                               permeability of the secondary containment berms. An
                               inspection of the Pumper's Weekly Lease Inspection forms were
    63   Security      7                                                                            Delayed   3/12/2008    capital   $1,200       12/31/2002       7         2008        $1,655             $1,800
                               reviewed and these items were not identified in any of the past
                               inspections by the pumper dating back to 2005. (40 CFR 112.7c
                               require appropriate containment and/or diversionary structures
                               to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                                                              B-30
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 79 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24233
                                                                       Page 79 of 267
    A       B          C                                       D                                       E          F          G          H              I            J         K             L                 M
                                                                                                                         Type of                                                          Actual
                                                                                                    Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                       Item Description                                or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                    delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                          cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year
                               Regular tests should be performed on the alarm system for the
                               tanks to ensure proper operation. (40 CFR 112.9c requires
    64   Security      8       sensor/alarm systems be designed to prevent discharges and 40        Avoided   6/20/2017    Annual      N/A           N/A          N/A        2017          $0                 $0
                               CFR 112.7e to properly identify problems requiring correction at
                               the facility.)

                               The SPCC Plan did not comply with the regulatory requirements
                               of 40 CFR 112.
                               - inadequately details secondary containment and drainage
                               control (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and
                               recordkeeping protocols (40 CFR 112.7e).
    65    U-Cal        1                                                                            avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                               - inadequately details oil production facility bulk storage
                               containers (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flowline maintenance (40
                               CFR 112.9d, API 570, and ASME B31.3).
                               - Plan does not address onshore drilling and workover facilities
                               (40 CFR 112.10).


                               Greka has not identified the location of all active and idle flow
    66    U-Cal        2       lines at the facility so as to include in a regular inspection       Avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                               program. (40 CFR 112.9d, API 570, API 579-a, and ASME FFS-1)

                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                                                                                                                          Every 5
    67    U-Cal        3       112.7e, 40 CFR 112.9d, and API 570 requires onshore oil              avoided   1/1/2009                 N/A           N/A          N/A        2009          $0                 $0
                                                                                                                           years
                               production facilities to have a program of flowline maintenance
                               to prevent discharges from each flowline.)

                               No containment or diversionary at the truck loading/unloading
    68    U-Cal        4       rack. (40 CFR 112.7d requires appropriate containment and/or         avoided     N/A        capital     N/A           N/A           7         N/A           $0                 $0
                               diversionary structures to prevent a discharge.)

                               Secondary containment of the tank battery was compromised at
                               the Bradley 3 Island tank battery. (40 CFR 112.7d requires
    69    U-Cal        5                                                                            avoided     N/A        capital     N/A           N/A           7         N/A           $0                 $0
                               appropriate containment and/or diversionary structures to
                               prevent a discharge.)

                               Greka stored kerosene distillate (KD) to increase viscosity of the
                               heavy crude produced at U-Cal. The KD is a light-end product
    70    U-Cal        6       that could permeate the earthen containment basin in the event       avoided     N/A        capital     N/A           N/A           7         N/A           $0                 $0
                               of a release. 40 CFR 112.9(c)(1)(i) requires containment systems
                               to be sufficiently impervious to contain spilled oil.




May Reflect Confidential Business Information                                                                                                                                                                              B-31
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 80 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24234
                                                                       Page 80 of 267
    A       B          C                                       D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                        Type of                                                          Actual
                                                                                                   Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                       Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                   delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year

                               Per 40 CFR 112.9(c)(3), tanks should be covered under the
                               inspection program per the SPCC plan or properly taken out of
    71    U-Cal        7       service. Several tanks were in deteriorating condition and          avoided     N/A       One-time     N/A           N/A          N/A        N/A           $0                 $0
                               secondary containment was failing. Either decommission the
                               tanks or repair the tanks and test for integrity.

                               Regular tests should be performed on the alarm system for the
                               tanks to ensure proper operations. (40 CFR 112.9c requires
    72    U-Cal        8       sensor/alarm systems be designed to prevent discharges and 40       avoided   1/1/2009     Annual      N/A           N/A          N/A        2009          $0                 $0
                               CFR 112.7e to properly identify problems requiring correction at
                               the facility.)
                               The secondary containment for the U-Cal tank battery was
    73    U-Cal        9                                                                           avoided     N/A        capital     N/A           N/A           7         N/A           $0                 $0
                               compromised.

                               A lube oil tank at the U-Cal Production Water Injection facility
    74    U-Cal        10      was observed without secondary containment. The bottom of           avoided     N/A        capital     N/A           N/A           7         N/A           $0                 $0
                               lube oil tank was pitted and showing signs of poor integrity.

                               Greka has not identified the location of all active and idle flow
                               lines at the Escolle facility so as to include in a regular
    75    Escolle      1                                                                           delayed   8/1/2010    One-time    $7,500      12/31/2002      N/A        2010        $10,352           $10,839
                               inspection program. (40 CFR 112.9d, API 570, API 579-1, and
                               ASME FFS-1)

                               There is no regular program of flow line maintenance for each
                                                                                                                         Every 5
    76    Escolle      2       flow line at Lakeview to reduce the likelihood of a discharge.      avoided   3/23/2010                N/A           N/A          N/A        2010          $0                 $0
                                                                                                                          years
                               (40 CFR 112.1b. 112,7e, and 112.9d, and API 570)

                               The 2007 SPCC Plan for the Escolle Lease did not comply with
                               the regulatory requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage
                               controls (40 CFR 112.7c and STI SP001).
    77    Escolle      3                                                                           delayed   4/7/2011    One-time    $5,000      12/31/2002      N/A        2011        $7,313             $7,860
                               - facility does not have a program for flow line maintenance (40
                               CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - Plan does not address onshore drilling and workover facilities
                               (40 CFR 112.10).
                               Regular tests should be performed on the alarm system for the
                               tanks to ensure proper operations. (40 CFR 112.9c requires
    78    Escolle      4       sensor/alarm systems be designed to prevent discharges and 40       Avoided   6/20/2017    Annual      N/A           N/A          N/A        2017          $0                 $0
                               CFR 112.7e to property identify problems requiring correction at
                               the facility.)
                               The secondary containment around the tanks and production
                               equipment was compromised due to cracks, holes, erosion, and
    79    Escolle      5                                                                           delayed   3/12/2008   Capital     $1,200      12/31/2002       7         2008        $1,655             $1,800
                               permeability of the secondary containment berms, (40 CFR
                               112.7c).




May Reflect Confidential Business Information                                                                                                                                                                             B-32
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 81 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24235
                                                                       Page 81 of 267
    A       B          C                                       D                                      E          F          G          H              I            J         K             L                 M
                                                                                                                        Type of                                                          Actual
                                                                                                   Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                       Item Description                               or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                   delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                         cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year

                               The 2004 and 2008 SPCC Plans did not comply with the
                               regulatory requirements of 40 CFR 112.
                               - inadequately details secondary containment and drainage
                               controls (40 CFR 112.7c and STI SP001).
                               - inadequately details the inspections, testing, and
                               recordkeeping protocols (40 CFR 112.7e).
    80    Battles      1                                                                           delayed   5/5/2011    One-time    $5,000      12/31/2002      N/A        2011        $7,308             $7,796
                               - inadequately details oil production facility bulk storage
                               containers (40 CFR 112.9c, API 653, API 12R1, and STI SP001).
                               - facility does not have a program of flow line maintenance (40
                               CFR 112.9d, API 570, and ASME B21.3).
                               - does not address onshore drilling and workover facilities (40
                               CFR 112.10).


                               Greka has not identified the location of all active and idle flow
    81    Battles      2       lines at the facility so as to include in a regular inspection      delayed   8/1/2010    One-time   $14,250      12/31/2002      N/A        2010        $19,669           $20,595
                               program. (40 CFR 112.9d, API 570, API 579-1, and ASME FFS-1)


                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7e, 40 CFR 112.9d, and API 570 requires onshore oil
    82    Battles      3                                                                           avoided   2/22/2010   Biennial     N/A           N/A          N/A        2010          $0                 $0
                               production facilities to have a program of flowline maintenance
                               to prevent discharges from each flowline.) Cost estimate for 3
                               lines in environmentally sensitive areas (ESA).

                               There is no regular program of flow line maintenance for each
                               flow line to reduce the likelihood of a discharge. (40 CFR
                               112.7e, 40 CFR 112.9d, and API 570 requires onshore oil                                   Every 5
    83    Battles      4                                                                           avoided   2/22/2010                N/A           N/A          N/A        2010          $0                 $0
                               production facilities to have a program of flowline maintenance                            years
                               to prevent discharges from each flowline.) Cost estimate for 23
                               other lines.

                               No containment or diversionary at the truck loading/unloading
    84    Battles      5       rack. (40 CFR 112.7c requires appropriate containment and/or        delayed   6/20/2017    capital   $1,200       12/31/2002       7         2017        $1,660             $1,739
                               diversionary structures to prevent a discharge.)

                               Secondary containment of tank battery compromised. (40 CFR
    85    Battles      6       112.7c requires appropriate containment and/or diversionary         delayed   3/12/2008    capital   $1,200       12/31/2002       7         2008        $1,655             $1,800
                               structure to prevent a discharge.)

                               Tank UO 903 should be identified as "out of service", have all
                               piping disconnected, open the hatches, and remove all liquids.
                               A new tank should be installed to replace the deteriorated tank.
    86    Battles      7                                                                           delayed   1/1/2014    One-time    $1,500      12/31/2002      N/A        2014        $2,158             $2,359
                               (40 CFR 112.2, API 653, and API 12R1 require facilities to ensure
                               containers are not used for storage unless the material used and
                               conditions of storage are compatible.)




May Reflect Confidential Business Information                                                                                                                                                                             B-33
                                Case
                                Case 2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB Doc Document
                                                          47-15 Appendix
                                                                   Filed
                                                                      423-1
                                                                         08/14/19
                                                                               Filed 10/16/18
                                                                         B: Actual
                                                                                      Entered 08/14/19
                                                                                               Page 82 16:24:55
                                                                                                       of 267 Page
                                                                                                                Desc
                                                                                                                   ID
                                                           Exhibit O #:24236
                                                                       Page 82 of 267
    A       B          C                                       D                                     E          F         G           H              I            J         K             L                 M
                                                                                                                       Type of                                                          Actual
                                                                                                  Avoided   Date of      cost                                Depreciable           compliance cost Actual compliance
                                                       Item Description                              or      actual    (annual, Cost estimate                 life, years           estimate as of cost estimate as of
                                                                                                  delayed compliance capital, (delayed costs    Date of cost    (capital  Complian date of actual     end of actual
   Row    Lease     Item No.                                                                        cost  expenditure one-time)     only)        estimate    costs only) ce year     compliance     compliance year
                               Regular tests should be performed on the alarm system for the
                               tanks to ensure proper operations. (40 CFR 112.9c requires
    87    Battles      8       sensor/alarm systems be designed to prevent discharges and 40      Avoided   6/20/2017   Annual       N/A           N/A          N/A        2017          $0                 $0
                               CFR 112.7e to properly identify problems requiring correction at
                               the facility.)


                              Notes by Column:
                    [A] ‐ [K] Reproduced from "Cost Inputs" table.
                      [L]     Cost estimates in [H] are adjusted for inflation to the actual
                              compliance date [F] using the Plant Cost Index (PCI). Equal to
                              [column H] * [PCI as of date in column F] / [PCI as of date in
                              column I].
                      [M]      Using the year‐specific WACC as the discount rate, [column L] is
                               converted to net present value (NPV) as of the end of the actual
                               compliance year. Equal to [column L] * (1 + WACC)^(portion of
                               year between initial non‐compliance date and Dec. 31 of that
                               year). See "Other inputs" worksheet for year‐specific WACC
                               values.




May Reflect Confidential Business Information                                                                                                                                                                            B-34
                            Case
                            Case 2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB Doc Document
                                                      47-15 Filed423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                        Page 83 16:24:55
                                                                                                of 267 Page
                                                                                                         Desc
                                                                                                            ID
                                                       Exhibit O #:24237
                                                                   Page 83 of 267
                                                                        Appendix B: Avoided Recurring Costs – Nominal


 A          B           C                                  D                                      E                 F               G                 H                     I                J              K             L
                                                                                                                                                                   Cost estimate as of anniversary of initial non-compliance date:


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
 1      Williams B       1    -                                                                   -                  -           One-time              -                   $0                $0             $0            $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744                 $0                $0          $98,744          $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185                 $0                $0          $1,185         $1,191
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 6        Lloyd         1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 7        Lloyd         2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 8        Lloyd         3      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 9        Lloyd         4      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 10     Lakeview        1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 11     Lakeview        2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 12     Lakeview        3      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 13     Lakeview        4      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 14     Lakeview        5      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 15     Los Flores      1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 16     Los Flores      2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0

                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565                 $0                $0             $0            $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 19     Los Flores      5      -                                                                   -                -            capital              -                    $0                $0             $0            $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0            $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -                    $0                $0             $0            $0
 22        Bell         1      -                                                                   -                -            one-time             -                    $0                $0             $0            $0
 23        Bell         2      -                                                                   -                -            one-time             -                    $0                $0             $0            $0


May Reflect Confidential Business Information                                                                                                                                                                            B-35
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 84 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24238
                                                                  Page 84 of 267
                                                                     Appendix B: Avoided Recurring Costs – Nominal


  A          B           C                                  D                                      E                 F               G                 H              M         N         O         P




                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of    2002     2003      2004      2005
                                                                                                 non-            ("avoided      (capital, one-    initial non-
 Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
  1      Williams B       1    -                                                                   -                  -           One-time              -             $0       $0        $0        $0
                               There is no regular program of flow line maintenance for
                               each flow line at Williams B to reduce the likelihood of a
   2     Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744         $99,573    $0      $111,178    $0
                               discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                               570)
   3     Williams B       3    -                                                                    -                -           One-time              -              $0       $0        $0        $0

                                Regular tests should be performed on the alarm system
                                for the tanks to ensure proper operations. (40 CFR 112.9c
   4     Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185         $1,195    $1,206    $1,334    $1,406
                                discharges and 40 CFR 112.7e to properly identify
                                problems requiring correction at the facility.)

  5      Williams B      5      -                                                                   -                -            Capital              -              $0       $0        $0        $0
  6        Lloyd         1      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  7        Lloyd         2      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  8        Lloyd         3      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  9        Lloyd         4      -                                                                   -                -            Capital              -              $0       $0        $0        $0
  10     Lakeview        1      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  11     Lakeview        2      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  12     Lakeview        3      -                                                                   -                -            Capital              -              $0       $0        $0        $0
  13     Lakeview        4      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  14     Lakeview        5      -                                                                   -                -            Capital              -              $0       $0        $0        $0
  15     Los Flores      1      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  16     Los Flores      2      -                                                                   -                -           One-time              -              $0       $0        $0        $0
                                There is no regular program of flow line maintenance for
  17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565         $32,565    $0        $0        $0
                                discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

  18     Los Flores      4      -                                                                   -                -           One-time              -              $0       $0        $0        $0
  19     Los Flores      5      -                                                                   -                -            capital              -              $0       $0        $0        $0

                                Regular tests should be performed on the alarm system
                                for the tanks to ensure proper operations. (40 CFR 112.9c
  20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202         $1,202    $1,213    $1,378    $1,391
                                discharges and 40 CFR 112.7e to properly identify
                                problems requiring correction at the facility.)

  21     Los Flores      7      -                                                                   -                -             capital             -              $0       $0        $0        $0
  22        Bell         1      -                                                                   -                -            one-time             -              $0       $0        $0        $0
  23        Bell         2      -                                                                   -                -            one-time             -              $0       $0        $0        $0
May Reflect Confidential Business Information                                                                                                                                                        B-36
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 85 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24239
                                                                  Page 85 of 267
                                                                      Appendix B: Avoided Recurring Costs – Nominal


   A          B           C                                  D                                      E                 F               G                 H               Q         R          S         T




                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of    2006       2007      2008      2009
                                                                                                  non-            ("avoided      (capital, one-    initial non-
  Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
   1      Williams B       1    -                                                                   -                  -           One-time              -             $0         $0        $0        $0
                                There is no regular program of flow line maintenance for
                                each flow line at Williams B to reduce the likelihood of a
   2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744         $126,250     $0      $149,987    $0
                                discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                570)
   3      Williams B       3    -                                                                    -                -           One-time              -              $0         $0        $0        $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185          $1,515    $1,606     $1,800    $1,543
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   5      Williams B      5      -                                                                   -                -            Capital              -              $0         $0        $0        $0
   6        Lloyd         1      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   7        Lloyd         2      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   8        Lloyd         3      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   9        Lloyd         4      -                                                                   -                -            Capital              -              $0         $0        $0        $0
   10     Lakeview        1      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   11     Lakeview        2      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   12     Lakeview        3      -                                                                   -                -            Capital              -              $0         $0        $0        $0
   13     Lakeview        4      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   14     Lakeview        5      -                                                                   -                -            Capital              -              $0         $0        $0        $0
   15     Los Flores      1      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   16     Los Flores      2      -                                                                   -                -           One-time              -              $0         $0        $0        $0
                                 There is no regular program of flow line maintenance for
   17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565           $0       $43,390     $0        $0
                                 discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

   18     Los Flores      4      -                                                                   -                -           One-time              -              $0         $0        $0        $0
   19     Los Flores      5      -                                                                   -                -            capital              -              $0         $0        $0        $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202          $1,537    $1,602     $1,867    $1,573
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   21     Los Flores      7      -                                                                   -                -             capital             -              $0         $0        $0        $0
   22        Bell         1      -                                                                   -                -            one-time             -              $0         $0        $0        $0
   23        Bell         2      -                                                                   -                -            one-time             -              $0         $0        $0        $0

May Reflect Confidential Business Information                                                                                                                                                              B-37
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 86 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24240
                                                                  Page 86 of 267
                                                                      Appendix B: Avoided Recurring Costs – Nominal


   A          B           C                                  D                                      E                 F               G                 H              U        V       W         X




                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of   2010     2011     2012     2013
                                                                                                  non-            ("avoided      (capital, one-    initial non-
  Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
   1      Williams B       1    -                                                                   -                  -           One-time              -            $0       $0       $0       $0
                                There is no regular program of flow line maintenance for
                                each flow line at Williams B to reduce the likelihood of a
   2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744          $0       $0       $0       $0
                                discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                570)
   3      Williams B       3    -                                                                    -                -           One-time              -             $0       $0       $0       $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185          $0       $0       $0       $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   5      Williams B      5      -                                                                   -                -            Capital              -             $0       $0       $0       $0
   6        Lloyd         1      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   7        Lloyd         2      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   8        Lloyd         3      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   9        Lloyd         4      -                                                                   -                -            Capital              -             $0       $0       $0       $0
   10     Lakeview        1      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   11     Lakeview        2      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   12     Lakeview        3      -                                                                   -                -            Capital              -             $0       $0       $0       $0
   13     Lakeview        4      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   14     Lakeview        5      -                                                                   -                -            Capital              -             $0       $0       $0       $0
   15     Los Flores      1      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   16     Los Flores      2      -                                                                   -                -           One-time              -             $0       $0       $0       $0

                                 There is no regular program of flow line maintenance for
   17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565          $0       $0       $0       $0
                                 discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

   18     Los Flores      4      -                                                                   -                -           One-time              -             $0       $0       $0       $0
   19     Los Flores      5      -                                                                   -                -            capital              -             $0       $0       $0       $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202         $1,656   $1,797   $1,738   $1,702
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   21     Los Flores      7      -                                                                   -                -             capital             -             $0       $0       $0       $0
   22        Bell         1      -                                                                   -                -            one-time             -             $0       $0       $0       $0
   23        Bell         2      -                                                                   -                -            one-time             -             $0       $0       $0       $0

May Reflect Confidential Business Information                                                                                                                                                         B-38
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 87 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24241
                                                                  Page 87 of 267
                                                                     Appendix B: Avoided Recurring Costs – Nominal


   A          B           C                                  D                                      E                 F               G                 H              Y        Z       AA      AB




                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of   2014     2015     2016     2017
                                                                                                  non-            ("avoided      (capital, one-    initial non-
  Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
   1      Williams B       1    -                                                                   -                  -           One-time              -            $0       $0       $0      $0
                                There is no regular program of flow line maintenance for
                                each flow line at Williams B to reduce the likelihood of a
   2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744          $0       $0       $0      $0
                                discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                570)
   3      Williams B       3    -                                                                    -                -           One-time              -             $0       $0       $0      $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185          $0       $0       $0      $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   5      Williams B      5      -                                                                   -                -            Capital              -             $0       $0       $0      $0
   6        Lloyd         1      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   7        Lloyd         2      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   8        Lloyd         3      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   9        Lloyd         4      -                                                                   -                -            Capital              -             $0       $0       $0      $0
   10     Lakeview        1      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   11     Lakeview        2      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   12     Lakeview        3      -                                                                   -                -            Capital              -             $0       $0       $0      $0
   13     Lakeview        4      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   14     Lakeview        5      -                                                                   -                -            Capital              -             $0       $0       $0      $0
   15     Los Flores      1      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   16     Los Flores      2      -                                                                   -                -           One-time              -             $0       $0       $0      $0

                                 There is no regular program of flow line maintenance for
   17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565          $0       $0       $0      $0
                                 discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

   18     Los Flores      4      -                                                                   -                -           One-time              -             $0       $0       $0      $0
   19     Los Flores      5      -                                                                   -                -            capital              -             $0       $0       $0      $0

                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202         $1,744   $1,670   $1,634   $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

   21     Los Flores      7      -                                                                   -                -             capital             -             $0       $0       $0      $0
   22        Bell         1      -                                                                   -                -            one-time             -             $0       $0       $0      $0
   23        Bell         2      -                                                                   -                -            one-time             -             $0       $0       $0      $0

May Reflect Confidential Business Information                                                                                                                                                     B-39
                            Case
                            Case 2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB Doc Document
                                                      47-15 Filed423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                        Page 88 16:24:55
                                                                                                of 267 Page
                                                                                                         Desc
                                                                                                            ID
                                                       Exhibit O #:24242
                                                                   Page 88 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal


 A         B           C                                 D                                       E                 F               G                 H                     I                J              K             L
                                                                                                                                                                  Cost estimate as of anniversary of initial non-compliance date:


                                                                                                             Date recurring
                                                                                           Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001
                                                                                               non-            ("avoided      (capital, one-    initial non-
Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 24       Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191                $0             $209,191          $0            $0
                             oil production facilities to have a program of flow line
                             maintenance to prevent discharges from each flowline.)

 25       Bell         4a    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 26       Bell         4b    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 27       Bell         4c    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 28       Bell         4d    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 29       Bell         4f    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 30       Bell         4g    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 31       Bell         4h    -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 32       Bell          5    -                                                                    -                -             capital             -                    $0                $0             $0            $0
 33       Bell          6    -                                                                    -                -             Capital             -                    $0                $0             $0            $0

                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 34       Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,181        $1,193         $1,183
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

 35       Bell         8     -                                                                    -                -             capital             -                    $0                $0             $0            $0
 36    Chamberlin      1     -                                                                    -                -            one-time             -                    $0                $0             $0            $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 37    Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535                 $0                $0             $0            $0
                             oil production facilities to have a program of flowline
                             maintenance to prevent discharges from each flowline.)

 38    Chamberlin      3     -                                                                    -                -             capital             -                    $0                $0             $0            $0
 39    Chamberlin      4     -                                                                    -                -             capital             -                    $0                $0             $0            $0

                             Regular tests should be performed on alarm systems for
                             the tanks to ensure proper operations. (40 CFR 112.9c
 40    Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0            $0
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

 41      Davis         1     -                                                                    -                -            one-time             -                    $0                $0             $0            $0
 42      Davis         2     -                                                                    -                -            one-time             -                    $0                $0             $0            $0



May Reflect Confidential Business Information                                                                                                                                                                           B-40
                             Case
                             Case 2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB Doc Document
                                                       47-15 Filed423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                         Page 89 16:24:55
                                                                                                 of 267 Page
                                                                                                          Desc
                                                                                                             ID
                                                        Exhibit O #:24243
                                                                    Page 89 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


 A          B           C                                 D                                       E                 F               G                 H              M         N         O         P




                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of    2002     2003      2004      2005
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191          $0       $0      $246,876    $0
                              oil production facilities to have a program of flow line
                              maintenance to prevent discharges from each flowline.)

 25        Bell         4a    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 26        Bell         4b    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 27        Bell         4c    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 28        Bell         4d    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 29        Bell         4f    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 30        Bell         4g    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 31        Bell         4h    -                                                                    -                -            one-time             -              $0       $0        $0        $0
 32        Bell          5    -                                                                    -                -             capital             -              $0       $0        $0        $0
 33        Bell          6    -                                                                    -                -             Capital             -              $0       $0        $0        $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181         $1,202    $1,227    $1,394    $1,428
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 35        Bell         8     -                                                                    -                -             capital             -              $0       $0        $0        $0
 36     Chamberlin      1     -                                                                    -                -            one-time             -              $0       $0        $0        $0

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535         $17,535    $0        $0        $0
                              oil production facilities to have a program of flowline
                              maintenance to prevent discharges from each flowline.)

 38     Chamberlin      3     -                                                                    -                -             capital             -              $0       $0        $0        $0
 39     Chamberlin      4     -                                                                    -                -             capital             -              $0       $0        $0        $0

                              Regular tests should be performed on alarm systems for
                              the tanks to ensure proper operations. (40 CFR 112.9c
 40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,202    $1,213    $1,378    $1,391
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 41       Davis         1     -                                                                    -                -            one-time             -              $0       $0        $0        $0
 42       Davis         2     -                                                                    -                -            one-time             -              $0       $0        $0        $0
May Reflect Confidential Business Information                                                                                                                                                     B-41
                             Case
                             Case 2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB Doc Document
                                                       47-15 Filed423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                         Page 90 16:24:55
                                                                                                 of 267 Page
                                                                                                          Desc
                                                                                                             ID
                                                        Exhibit O #:24244
                                                                    Page 90 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


 A          B           C                                 D                                       E                 F               G                 H              Q        R         S         T




                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of   2006      2007     2008      2009
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191         $0        $0       $0      $279,704
                              oil production facilities to have a program of flow line
                              maintenance to prevent discharges from each flowline.)

 25        Bell         4a    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 26        Bell         4b    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 27        Bell         4c    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 28        Bell         4d    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 29        Bell         4f    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 30        Bell         4g    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 31        Bell         4h    -                                                                    -                -            one-time             -             $0        $0       $0        $0
 32        Bell          5    -                                                                    -                -             capital             -             $0        $0       $0        $0
 33        Bell          6    -                                                                    -                -             Capital             -             $0        $0       $0        $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181         $1,542   $1,586    $1,707    $1,580
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 35        Bell         8     -                                                                    -                -             capital             -             $0        $0       $0        $0
 36     Chamberlin      1     -                                                                    -                -            one-time             -             $0        $0       $0        $0

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535          $0      $23,364    $0        $0
                              oil production facilities to have a program of flowline
                              maintenance to prevent discharges from each flowline.)

 38     Chamberlin      3     -                                                                    -                -             capital             -             $0        $0       $0        $0
 39     Chamberlin      4     -                                                                    -                -             capital             -             $0        $0       $0        $0

                              Regular tests should be performed on alarm systems for
                              the tanks to ensure proper operations. (40 CFR 112.9c
 40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,537   $1,602    $1,867    $1,573
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 41       Davis         1     -                                                                    -                -            one-time             -             $0        $0       $0        $0
 42       Davis         2     -                                                                    -                -            one-time             -             $0        $0       $0        $0
May Reflect Confidential Business Information                                                                                                                                                    B-42
                             Case
                             Case 2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB Doc Document
                                                       47-15 Filed423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                         Page 91 16:24:55
                                                                                                 of 267 Page
                                                                                                          Desc
                                                                                                             ID
                                                        Exhibit O #:24245
                                                                    Page 91 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


 A          B           C                                 D                                       E                 F               G                 H              U        V       W         X




                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of   2010     2011     2012     2013
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191         $0       $0       $0       $0
                              oil production facilities to have a program of flow line
                              maintenance to prevent discharges from each flowline.)

 25        Bell         4a    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 26        Bell         4b    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 27        Bell         4c    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 28        Bell         4d    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 29        Bell         4f    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 30        Bell         4g    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 31        Bell         4h    -                                                                    -                -            one-time             -             $0       $0       $0       $0
 32        Bell          5    -                                                                    -                -             capital             -             $0       $0       $0       $0
 33        Bell          6    -                                                                    -                -             Capital             -             $0       $0       $0       $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181         $1,678   $1,781   $1,720   $1,708
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 35        Bell         8     -                                                                    -                -             capital             -             $0       $0       $0       $0
 36     Chamberlin      1     -                                                                    -                -            one-time             -             $0       $0       $0       $0

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
 37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535          $0       $0       $0       $0
                              oil production facilities to have a program of flowline
                              maintenance to prevent discharges from each flowline.)

 38     Chamberlin      3     -                                                                    -                -             capital             -             $0       $0       $0       $0
 39     Chamberlin      4     -                                                                    -                -             capital             -             $0       $0       $0       $0

                              Regular tests should be performed on alarm systems for
                              the tanks to ensure proper operations. (40 CFR 112.9c
 40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,656   $1,797   $1,738   $1,702
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 41       Davis         1     -                                                                    -                -            one-time             -             $0       $0       $0       $0
 42       Davis         2     -                                                                    -                -            one-time             -             $0       $0       $0       $0
May Reflect Confidential Business Information                                                                                                                                                  B-43
                          Case
                          Case 2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB Doc Document
                                                    47-15 Filed423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                      Page 92 16:24:55
                                                                                              of 267 Page
                                                                                                       Desc
                                                                                                          ID
                                                     Exhibit O #:24246
                                                                 Page 92 of 267
                                                                     Appendix B: Avoided Recurring Costs – Nominal


   A          B           C                                 D                                       E                 F               G                 H              Y        Z       AA      AB




                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of   2014     2015     2016     2017
                                                                                                  non-            ("avoided      (capital, one-    initial non-
  Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                                There is no regular program of flow line maintenance for
                                each flow line to reduce the likelihood of a discharge. (40
   24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191         $0       $0       $0      $0
                                oil production facilities to have a program of flow line
                                maintenance to prevent discharges from each flowline.)

   25        Bell         4a    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   26        Bell         4b    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   27        Bell         4c    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   28        Bell         4d    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   29        Bell         4f    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   30        Bell         4g    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   31        Bell         4h    -                                                                    -                -            one-time             -             $0       $0       $0      $0
   32        Bell          5    -                                                                    -                -             capital             -             $0       $0       $0      $0
   33        Bell          6    -                                                                    -                -             Capital             -             $0       $0       $0      $0

                                Regular tests should be performed on the alarm system
                                for the tanks to ensure proper operations. (40 CFR 112.9c
   34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181         $1,743   $1,636   $1,640   $0
                                discharges and 40 CFR 112.7e to properly identify
                                problems requiring correction at the facility.)

   35        Bell         8     -                                                                    -                -             capital             -             $0       $0       $0      $0
   36     Chamberlin      1     -                                                                    -                -            one-time             -             $0       $0       $0      $0

                                There is no regular program of flow line maintenance for
                                each flow line to reduce the likelihood of a discharge. (40
   37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535          $0       $0       $0      $0
                                oil production facilities to have a program of flowline
                                maintenance to prevent discharges from each flowline.)

   38     Chamberlin      3     -                                                                    -                -             capital             -             $0       $0       $0      $0
   39     Chamberlin      4     -                                                                    -                -             capital             -             $0       $0       $0      $0

                                Regular tests should be performed on alarm systems for
                                the tanks to ensure proper operations. (40 CFR 112.9c
   40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,744   $1,670   $1,634   $0
                                discharges and 40 CFR 112.7e to properly identify
                                problems requiring correction at the facility.)

   41       Davis         1     -                                                                    -                -            one-time             -             $0       $0       $0      $0
   42       Davis         2     -                                                                    -                -            one-time             -             $0       $0       $0      $0


May Reflect Confidential Business Information                                                                                                                                                        B-44
                            Case
                            Case 2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB Doc Document
                                                      47-15 Filed423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                        Page 93 16:24:55
                                                                                                of 267 Page
                                                                                                         Desc
                                                                                                            ID
                                                       Exhibit O #:24247
                                                                   Page 93 of 267
                                                                          Appendix B: Avoided Recurring Costs – Nominal

 A         B          C                                 D                                       E                 F               G                 H                     I                J              K             L            M
                                                                                                                                                                 Cost estimate as of anniversary of initial non-compliance date:


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001         2002
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date

                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 43      Davis        3     oil production facilities to have a program of flowline         8/31/2002         3/9/2011         Biennial           $5,010                 $0                $0             $0            $0         $5,010
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 2 flow lines identified in Pipeline
                            Management Plan.


                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 44      Davis        4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141                 $0                $0             $0            $0         $70,141
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 28 other lines.

 45      Davis        5     -                                                                    -                -             capital             -                    $0                $0             $0            $0           $0
 46      Davis        6     -                                                                    -                -             capital             -                    $0                $0             $0            $0           $0
 47      Davis        7     -                                                                    -                -           One-time              -                    $0                $0             $0            $0           $0
 48      Davis        8     -                                                                    -                -            one-time             -                    $0                $0             $0            $0           $0

                            Regular tests should be performed on alarm systems for
                            the tanks to ensure proper operations. (40 CFR 112.9c
 49      Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0            $0         $1,202
                            discharges and 40 CFR 112.7e to properly identify
                            problems requiring correction at the facility.)

 50     Casmalia      1     -                                                                    -                -           One-time              -                    $0                $0             $0            $0           $0
 51     Casmalia      2     -                                                                    -                -           One-time              -                    $0                $0             $0            $0           $0

                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
 52     Casmalia      3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461                 $0              $2,461           $0          $2,464         $0
                            maintenance to prevent discharges from each flowline.)
                            Cost estmate for 1 line in environmentally sensitive area
                            (ESA).


                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
 53     Casmalia      4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137                 $0             $86,137           $0            $0           $0
                            oil production facilities to have a program of flow line
                            maintenance to prevent discharges from each flowline.)
                            Cost estmate for 35 other lines.

May Reflect Confidential Business Information                                                                                                                                                                                       B-45
                          Case
                          Case 2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB Doc Document
                                                    47-15 Filed423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                      Page 94 16:24:55
                                                                                              of 267 Page
                                                                                                       Desc
                                                                                                          ID
                                                     Exhibit O #:24248
                                                                 Page 94 of 267
                                                                         Appendix B: Avoided Recurring Costs – Nominal


      A         B          C                                 D                                       E                 F               G                 H              N         O         P        Q        R




                                                                                                                 Date recurring
                                                                                               Date of initial   costs incurred    Type of cost Cost estimate as of   2003      2004      2005     2006      2007
                                                                                                   non-            ("avoided      (capital, one-    initial non-
     Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
                                 CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
      43      Davis        3     oil production facilities to have a program of flowline         8/31/2002         3/9/2011         Biennial           $5,010          $0       $5,742     $0      $6,405     $0
                                 maintenance to prevent discharges from each flowline.)
                                 Cost estimate for 2 flow lines identified in Pipeline
                                 Management Plan.


                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
                                 CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
      44      Davis        4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141          $0        $0        $0       $0      $93,456
                                 oil production facilities to have a program of flowline
                                 maintenance to prevent discharges from each flowline.)
                                 Cost estimate for 28 other lines.

      45      Davis        5     -                                                                    -                -             capital             -             $0        $0        $0       $0        $0
      46      Davis        6     -                                                                    -                -             capital             -             $0        $0        $0       $0        $0

      47      Davis        7     -                                                                    -                -           One-time              -             $0        $0        $0       $0        $0
      48      Davis        8     -                                                                    -                -            one-time             -             $0        $0        $0       $0        $0

                                 Regular tests should be performed on alarm systems for
                                 the tanks to ensure proper operations. (40 CFR 112.9c
      49      Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,213    $1,378    $1,391   $1,537   $1,602
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)

      50     Casmalia      1     -                                                                    -                -           One-time              -             $0        $0        $0       $0        $0
      51     Casmalia      2     -                                                                    -                -           One-time              -             $0        $0        $0       $0        $0

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
                                 CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
      52     Casmalia      3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461         $2,557     $0       $2,976    $0      $3,303
                                 maintenance to prevent discharges from each flowline.)
                                 Cost estmate for 1 line in environmentally sensitive area
                                 (ESA).


                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
                                 CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
      53     Casmalia      4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137          $0      $101,655    $0       $0        $0
                                 oil production facilities to have a program of flow line
                                 maintenance to prevent discharges from each flowline.)
                                 Cost estmate for 35 other lines.


May Reflect Confidential Business Information                                                                                                                                                                         B-46
                            Case
                            Case 2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB Doc Document
                                                      47-15 Filed423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                        Page 95 16:24:55
                                                                                                of 267 Page
                                                                                                         Desc
                                                                                                            ID
                                                       Exhibit O #:24249
                                                                   Page 95 of 267
                                                                            Appendix B: Avoided Recurring Costs – Nominal


   A         B          C                                 D                                       E                 F               G                 H              S         T         U        V       W         X




                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of   2008      2009      2010     2011     2012     2013
                                                                                                non-            ("avoided      (capital, one-    initial non-
   Row     Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7e, 40 CFR 112 9d, and API 570 requires onshore
   43      Davis        3     oil production facilities to have a program of flowline         8/31/2002         3/9/2011         Biennial           $5,010         $7,778     $0       $6,902    $0       $0       $0
                              maintenance to prevent discharges from each flowline.)
                              Cost estimate for 2 flow lines identified in Pipeline
                              Management Plan.


                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7e, 40 CFR 112 9d, and API 570 requires onshore
   44      Davis        4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141          $0        $0        $0       $0       $0       $0
                              oil production facilities to have a program of flowline
                              maintenance to prevent discharges from each flowline.)
                              Cost estimate for 28 other lines.

   45      Davis        5     -                                                                    -                -             capital             -             $0        $0        $0       $0       $0       $0
   46      Davis        6     -                                                                    -                -             capital             -             $0        $0        $0       $0       $0       $0

   47      Davis        7     -                                                                    -                -           One-time              -             $0        $0        $0       $0       $0       $0
   48      Davis        8     -                                                                    -                -            one-time             -             $0        $0        $0       $0       $0       $0

                              Regular tests should be performed on alarm systems for
                              the tanks to ensure proper operations. (40 CFR 112.9c
   49      Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,867    $1,573    $1,656   $1,797   $1,738   $1,702
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

   50     Casmalia      1     -                                                                    -                -           One-time              -             $0        $0        $0       $0       $0       $0
   51     Casmalia      2     -                                                                    -                -           One-time              -             $0        $0        $0       $0       $0       $0

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
   52     Casmalia      3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461          $0       $3,291     $0       $0       $0       $0
                              maintenance to prevent discharges from each flowline.)
                              Cost estmate for 1 line in environmentally sensitive area
                              (ESA).


                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
   53     Casmalia      4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137          $0      $115,172    $0       $0       $0       $0
                              oil production facilities to have a program of flow line
                              maintenance to prevent discharges from each flowline.)
                              Cost estmate for 35 other lines.



May Reflect Confidential Business Information                                                                                                                                                                           B-47
                          Case
                          Case 2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB Doc Document
                                                    47-15 Filed423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                      Page 96 16:24:55
                                                                                              of 267 Page
                                                                                                       Desc
                                                                                                          ID
                                                     Exhibit O #:24250
                                                                 Page 96 of 267
                                                                      Appendix B: Avoided Recurring Costs – Nominal

         A        B           C                                 D                                       E                 F               G                 H              Y        Z       AA      AB




                                                                                                                    Date recurring
                                                                                                  Date of initial   costs incurred    Type of cost Cost estimate as of   2014     2015     2016     2017
                                                                                                      non-            ("avoided      (capital, one-    initial non-
        Row     Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date

                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
        43       Davis        3     oil production facilities to have a program of flowline         8/31/2002         3/9/2011         Biennial           $5,010          $0       $0       $0      $0
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 2 flow lines identified in Pipeline
                                    Management Plan.


                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
        44       Davis        4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141          $0       $0       $0      $0
                                    oil production facilities to have a program of flowline
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 28 other lines.

        45       Davis        5     -                                                                    -                -             capital             -             $0       $0       $0      $0
        46       Davis        6     -                                                                    -                -             capital             -             $0       $0       $0      $0
        47       Davis        7     -                                                                    -                -           One-time              -             $0       $0       $0      $0
        48       Davis        8     -                                                                    -                -            one-time             -             $0       $0       $0      $0

                                    Regular tests should be performed on alarm systems for
                                    the tanks to ensure proper operations. (40 CFR 112.9c
        49       Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,744   $1,670   $1,634   $0
                                    discharges and 40 CFR 112.7e to properly identify
                                    problems requiring correction at the facility.)

        50     Casmalia       1     -                                                                    -                -           One-time              -             $0       $0       $0      $0
        51     Casmalia       2     -                                                                    -                -           One-time              -             $0       $0       $0      $0

                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
        52     Casmalia       3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461          $0       $0       $0      $0
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estmate for 1 line in environmentally sensitive area
                                    (ESA).


                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
        53     Casmalia       4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137          $0       $0       $0      $0
                                    oil production facilities to have a program of flow line
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estmate for 35 other lines.

May Reflect Confidential Business Information                                                                                                                                                              B-48
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 97 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24251
                                                                  Page 97 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal


 A          B          C                                 D                                       E                 F               G                 H                     I                J              K             L
                                                                                                                                                                  Cost estimate as of anniversary of initial non-compliance date:


                                                                                                             Date recurring
                                                                                           Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001
                                                                                               non-            ("avoided      (capital, one-    initial non-
Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
 54     Casmalia        5    -                                                                   -                  -            capital              -                   $0                $0             $0            $0
 55     Casmalia        6    -                                                                   -                  -            capital              -                   $0                $0             $0            $0
                             The Santa Barbara County Fire Department tested the
                             alarm system at the tank battery which failed. Greka
                             should perform regular tests on the alarm system to
 56     Casmalia        7    ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627                 $0                $0             $0            $0
                             sensor/alarm systems be designed to prevent discharges
                             and 40 CFR 112.7e to properly identify problems requiring
                             correction at the facility.)
 57      Security       1    -                                                                    -                -           One-time              -                    $0                $0             $0            $0
 58      Security       2    -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge
                             (i.e., integrity of flow lines at the Waste Oil Tank and
                             around the LCR tanks appeared compromised due to
 59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666                 $0                $0             $0            $0
                             (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                             570 requires onshore oil production facilities to have a
                             program of flowline maintenance to prevent discharges
                             from each flow line.)

 60      Security      4     -                                                                    -                -            capital              -                    $0                $0             $0            $0
 61      Security      5     -                                                                    -                -            capital              -                    $0                $0             $0            $0
 62      Security      6     -                                                                    -                -           One-time              -                    $0                $0             $0            $0
 63      Security      7     -                                                                    -                -            capital              -                    $0                $0             $0            $0

                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operation. (40 CFR 112.9c
 64      Security      8     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0            $0
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

 65       U-Cal        1     -                                                                    -                -           One-time              -                    $0                $0             $0            $0
 66       U-Cal        2     -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 67       U-Cal        3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706                $0                $0             $0            $0
                             oil production facilities to have a program of flowline
                             maintenance to prevent discharges from each flowline.)



May Reflect Confidential Business Information                                                                                                                                                                           B-49
                         Case
                         Case 2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB Doc Document
                                                   47-15 Filed423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                     Page 98 16:24:55
                                                                                             of 267 Page
                                                                                                      Desc
                                                                                                         ID
                                                    Exhibit O #:24252
                                                                Page 98 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


   A          B          C                                 D                                       E                 F               G                 H              M          N        O        P




                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of    2002      2003     2004     2005
                                                                                                 non-            ("avoided      (capital, one-    initial non-
  Row       Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date
   54      Casmalia       5    -                                                                   -                  -            capital              -             $0        $0       $0       $0
   55      Casmalia       6    -                                                                   -                  -            capital              -             $0        $0       $0       $0
                               The Santa Barbara County Fire Department tested the
                               alarm system at the tank battery which failed. Greka
                               should perform regular tests on the alarm system to
   56      Casmalia       7    ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627           $0        $0       $0       $0
                               sensor/alarm systems be designed to prevent discharges
                               and 40 CFR 112.7e to properly identify problems requiring
                               correction at the facility.)
   57      Security       1    -                                                                    -                -           One-time              -              $0        $0       $0       $0
   58      Security       2    -                                                                    -                -           One-time              -              $0        $0       $0       $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge
                               (i.e., integrity of flow lines at the Waste Oil Tank and
                               around the LCR tanks appeared compromised due to
   59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666         $82,666     $0       $0       $0
                               (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                               570 requires onshore oil production facilities to have a
                               program of flowline maintenance to prevent discharges
                               from each flow line.)

   60      Security      4     -                                                                    -                -            capital              -              $0        $0       $0       $0
   61      Security      5     -                                                                    -                -            capital              -              $0        $0       $0       $0
   62      Security      6     -                                                                    -                -           One-time              -              $0        $0       $0       $0
   63      Security      7     -                                                                    -                -            capital              -              $0        $0       $0       $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,202    $1,213   $1,378   $1,391
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

   65       U-Cal        1     -                                                                    -                -           One-time              -              $0        $0       $0       $0
   66       U-Cal        2     -                                                                    -                -           One-time              -              $0        $0       $0       $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706        $102,706    $0       $0       $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)



May Reflect Confidential Business Information                                                                                                                                                          B-50
                           Case
                           Case 2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB Doc Document
                                                     47-15 Filed423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                       Page 99 16:24:55
                                                                                               of 267 Page
                                                                                                        Desc
                                                                                                           ID
                                                      Exhibit O #:24253
                                                                  Page 99 of 267
                                                                   Appendix B: Avoided Recurring Costs – Nominal

 A          B          C                                 D                                       E                 F               G                 H              Q         R         S        T




                                                                                                             Date recurring
                                                                                           Date of initial   costs incurred    Type of cost Cost estimate as of   2006      2007      2008     2009
                                                                                               non-            ("avoided      (capital, one-    initial non-
Row       Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date
 54      Casmalia       5    -                                                                   -                  -            capital              -            $0        $0        $0       $0
 55      Casmalia       6    -                                                                   -                  -            capital              -            $0        $0        $0       $0
                             The Santa Barbara County Fire Department tested the
                             alarm system at the tank battery which failed. Greka
                             should perform regular tests on the alarm system to
 56      Casmalia       7    ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627          $0        $0       $1,627   $1,605
                             sensor/alarm systems be designed to prevent discharges
                             and 40 CFR 112.7e to properly identify problems requiring
                             correction at the facility.)
 57      Security       1    -                                                                    -                -           One-time              -             $0        $0        $0       $0
 58      Security       2    -                                                                    -                -           One-time              -             $0        $0        $0       $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge
                             (i.e., integrity of flow lines at the Waste Oil Tank and
                             around the LCR tanks appeared compromised due to
 59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666          $0      $110,145    $0       $0
                             (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                             570 requires onshore oil production facilities to have a
                             program of flowline maintenance to prevent discharges
                             from each flow line.)

 60      Security      4     -                                                                    -                -            capital              -             $0        $0        $0       $0
 61      Security      5     -                                                                    -                -            capital              -             $0        $0        $0       $0
 62      Security      6     -                                                                    -                -           One-time              -             $0        $0        $0       $0
 63      Security      7     -                                                                    -                -            capital              -             $0        $0        $0       $0

                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operation. (40 CFR 112.9c
 64      Security      8     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,537    $1,602    $1,867   $1,573
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

 65       U-Cal        1     -                                                                    -                -           One-time              -             $0        $0        $0       $0
 66       U-Cal        2     -                                                                    -                -           One-time              -             $0        $0        $0       $0
                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 67       U-Cal        3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706         $0      $136,847    $0       $0
                             oil production facilities to have a program of flowline
                             maintenance to prevent discharges from each flowline.)


May Reflect Confidential Business Information                                                                                                                                                   B-51
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 10016:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24254
                                                                Page 100 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


   A          B          C                                 D                                       E                 F               G                 H              U        V       W         X




                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of   2010     2011     2012     2013
                                                                                                 non-            ("avoided      (capital, one-    initial non-
  Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date
   54     Casmalia        5    -                                                                   -                  -            capital              -            $0       $0       $0       $0
   55     Casmalia        6    -                                                                   -                  -            capital              -            $0       $0       $0       $0
                               The Santa Barbara County Fire Department tested the
                               alarm system at the tank battery which failed. Greka
                               should perform regular tests on the alarm system to
   56     Casmalia        7    ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627         $1,625   $1,732   $1,797   $1,718
                               sensor/alarm systems be designed to prevent discharges
                               and 40 CFR 112.7e to properly identify problems requiring
                               correction at the facility.)
   57      Security       1    -                                                                    -                -           One-time              -             $0       $0       $0       $0
   58      Security       2    -                                                                    -                -           One-time              -             $0       $0       $0       $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge
                               (i.e., integrity of flow lines at the Waste Oil Tank and
                               around the LCR tanks appeared compromised due to
   59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666          $0       $0       $0       $0
                               (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                               570 requires onshore oil production facilities to have a
                               program of flowline maintenance to prevent discharges
                               from each flow line.)

   60      Security      4     -                                                                    -                -            capital              -             $0       $0       $0       $0
   61      Security      5     -                                                                    -                -            capital              -             $0       $0       $0       $0
   62      Security      6     -                                                                    -                -           One-time              -             $0       $0       $0       $0
   63      Security      7     -                                                                    -                -            capital              -             $0       $0       $0       $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,656   $1,797   $1,738   $1,702
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

   65       U-Cal        1     -                                                                    -                -           One-time              -             $0       $0       $0       $0
   66       U-Cal        2     -                                                                    -                -           One-time              -             $0       $0       $0       $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706         $0       $0       $0       $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)


May Reflect Confidential Business Information                                                                                                                                                        B-52
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 10116:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Exhibit O #:24255
                                                               Page 101 of 267
                                                                    Appendix B: Avoided Recurring Costs – Nominal


    A         B          C                                 D                                       E                 F               G                 H              Y        Z       AA       AB




                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of   2014     2015     2016     2017
                                                                                                 non-            ("avoided      (capital, one-    initial non-
   Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date
    54     Casmalia       5    -                                                                   -                  -            capital              -            $0       $0       $0       $0
    55     Casmalia       6    -                                                                   -                  -            capital              -            $0       $0       $0       $0
                               The Santa Barbara County Fire Department tested the
                               alarm system at the tank battery which failed. Greka
                               should perform regular tests on the alarm system to
   56      Casmalia       7    ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627         $1,733   $1,720   $1,623   $1,648
                               sensor/alarm systems be designed to prevent discharges
                               and 40 CFR 112.7e to properly identify problems requiring
                               correction at the facility.)
   57      Security       1    -                                                                    -                -           One-time              -             $0       $0       $0       $0
   58      Security       2    -                                                                    -                -           One-time              -             $0       $0       $0       $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge
                               (i.e., integrity of flow lines at the Waste Oil Tank and
                               around the LCR tanks appeared compromised due to
   59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666          $0       $0       $0       $0
                               (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                               570 requires onshore oil production facilities to have a
                               program of flowline maintenance to prevent discharges
                               from each flow line.)

   60      Security      4     -                                                                    -                -            capital              -             $0       $0       $0       $0
   61      Security      5     -                                                                    -                -            capital              -             $0       $0       $0       $0
   62      Security      6     -                                                                    -                -           One-time              -             $0       $0       $0       $0
   63      Security      7     -                                                                    -                -            capital              -             $0       $0       $0       $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202         $1,744   $1,670   $1,634    $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

   65       U-Cal        1     -                                                                    -                -           One-time              -             $0       $0       $0       $0
   66       U-Cal        2     -                                                                    -                -           One-time              -             $0       $0       $0       $0
                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706         $0       $0       $0       $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)


May Reflect Confidential Business Information                                                                                                                                                        B-53
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 10216:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24256
                                                                  Page 102 of 267
                                                                        Appendix B: Avoided Recurring Costs – Nominal

 A         B          C                                   D                                       E                 F               G                 H                     I                J              K             L
                                                                                                                                                                   Cost estimate as of anniversary of initial non-compliance date:


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date
 68      U-Cal         4      -                                                                   -                  -            capital              -                   $0                $0             $0            $0
 69      U-Cal         5      -                                                                   -                  -            capital              -                   $0                $0             $0            $0
 70      U-Cal         6      -                                                                   -                  -            capital              -                   $0                $0             $0            $0
 71      U-Cal         7      -                                                                   -                  -           One-time              -                   $0                $0             $0            $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 72      U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202                 $0                $0             $0            $0
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)

 73       U-Cal       9       -                                                                    -                -            capital              -                    $0                $0             $0            $0
 74       U-Cal       10      -                                                                    -                -            capital              -                    $0                $0             $0            $0
 75      Escolle      1       -                                                                    -                -           One-time              -                    $0                $0             $0            $0
                              There is no regular program of flow line maintenance for
                              each flow line at Lakeview to reduce the likelihood of a
 76      Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072                 $0             $27,072           $0            $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 77      Escolle      3       -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 78      Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,181        $1,193         $1,183
                              discharges and 40 CFR 112.7e to property identify
                              problems requiring correction at the facility.)

 79      Escolle      5       -                                                                    -                -            Capital              -                    $0                $0             $0            $0
 80      Battles      1       -                                                                    -                -           One-time              -                    $0                $0             $0            $0
 81      Battles      2       -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles      3       oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383                 $0              $7,383           $0          $7,391
                              maintenance to prevent discharges from each flowline.)
                              Cost estimate for 3 lines in environmentally sensitive
                              areas (ESA).


                              There is no regular program of flow line maintenance for
                              each flow line to reduce the likelihood of a discharge. (40
                              CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles      4                                                                      11/30/1999         2/22/2010      Every 5 years       $56,604                 $0             $56,604           $0            $0
                              oil production facilities to have a program of flowline
                              maintenance to prevent discharges from each flowline.)
                              Cost estimate for 23 other lines.

May Reflect Confidential Business Information                                                                                                                                                                            B-54
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 10316:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24257
                                                                Page 103 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal


       A         B          C                                   D                                       E                 F               G                 H             M         N        O         P




                                                                                                                    Date recurring
                                                                                                  Date of initial   costs incurred    Type of cost Cost estimate as of   2002     2003      2004     2005
                                                                                                      non-            ("avoided      (capital, one-    initial non-
      Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date
       68      U-Cal         4      -                                                                   -                  -            capital              -            $0       $0        $0       $0
       69      U-Cal         5      -                                                                   -                  -            capital              -            $0       $0        $0       $0
       70      U-Cal         6      -                                                                   -                  -            capital              -            $0       $0        $0       $0
       71      U-Cal         7      -                                                                   -                  -           One-time              -            $0       $0        $0       $0

                                    Regular tests should be performed on the alarm system
                                    for the tanks to ensure proper operations. (40 CFR 112.9c
       72      U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202         $1,202   $1,213   $1,378    $1,391
                                    discharges and 40 CFR 112.7e to properly identify
                                    problems requiring correction at the facility.)

       73       U-Cal       9       -                                                                    -                -            capital              -             $0       $0        $0       $0
       74       U-Cal       10      -                                                                    -                -            capital              -             $0       $0        $0       $0
       75      Escolle      1       -                                                                    -                -           One-time              -             $0       $0        $0       $0
                                    There is no regular program of flow line maintenance for
                                    each flow line at Lakeview to reduce the likelihood of a
       76      Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072          $0       $0      $31,949    $0
                                    discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                    570)
       77      Escolle      3       -                                                                    -                -           One-time              -             $0       $0        $0       $0

                                    Regular tests should be performed on the alarm system
                                    for the tanks to ensure proper operations. (40 CFR 112.9c
       78      Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181         $1,202   $1,227   $1,394    $1,428
                                    discharges and 40 CFR 112.7e to property identify
                                    problems requiring correction at the facility.)

       79      Escolle      5       -                                                                    -                -            Capital              -             $0       $0        $0       $0
       80      Battles      1       -                                                                    -                -           One-time              -             $0       $0        $0       $0
       81      Battles      2       -                                                                    -                -           One-time              -             $0       $0        $0       $0

                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112 9d, and API 570 requires onshore
       82      Battles      3       oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383          $0      $7,671     $0      $8,928
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 3 lines in environmentally sensitive
                                    areas (ESA).


                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112 9d, and API 570 requires onshore
       83      Battles      4                                                                      11/30/1999         2/22/2010      Every 5 years       $56,604          $0       $0      $66,802    $0
                                    oil production facilities to have a program of flowline
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 23 other lines.


May Reflect Confidential Business Information                                                                                                                                                                 B-55
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 10416:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24258
                                                              Page 104 of 267
                                                                      Appendix B: Avoided Recurring Costs – Nominal

     A          B         C                                   D                                       E                 F               G                 H              Q        R        S         T




                                                                                                                  Date recurring
                                                                                                Date of initial   costs incurred    Type of cost Cost estimate as of   2006     2007     2008      2009
                                                                                                    non-            ("avoided      (capital, one-    initial non-
    Row       Lease    Item No.   Item Description                                               compliance         through")      time, annual) compliance date
     68       U-Cal        4      -                                                                   -                  -            capital              -            $0       $0       $0        $0
     69       U-Cal        5      -                                                                   -                  -            capital              -            $0       $0       $0        $0
     70       U-Cal        6      -                                                                   -                  -            capital              -            $0       $0       $0        $0
     71       U-Cal        7      -                                                                   -                  -           One-time              -            $0       $0       $0        $0

                                  Regular tests should be performed on the alarm system
                                  for the tanks to ensure proper operations. (40 CFR 112.9c
     72       U-Cal       8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202         $1,537   $1,602   $1,867     $0
                                  discharges and 40 CFR 112.7e to properly identify
                                  problems requiring correction at the facility.)

     73       U-Cal       9       -                                                                    -                -            capital              -             $0       $0       $0        $0
     74       U-Cal       10      -                                                                    -                -            capital              -             $0       $0       $0        $0
     75      Escolle      1       -                                                                    -                -           One-time              -             $0       $0       $0        $0
                                  There is no regular program of flow line maintenance for
                                  each flow line at Lakeview to reduce the likelihood of a
     76      Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072          $0       $0       $0      $36,197
                                  discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                  570)
     77      Escolle      3       -                                                                    -                -           One-time              -             $0       $0       $0        $0

                                  Regular tests should be performed on the alarm system
                                  for the tanks to ensure proper operations. (40 CFR 112.9c
     78      Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181         $1,542   $1,586   $1,707   $1,580
                                  discharges and 40 CFR 112.7e to property identify
                                  problems requiring correction at the facility.)

     79      Escolle      5       -                                                                    -                -            Capital              -             $0       $0       $0        $0
     80      Battles      1       -                                                                    -                -           One-time              -             $0       $0       $0        $0
     81      Battles      2       -                                                                    -                -           One-time              -             $0       $0       $0        $0

                                  There is no regular program of flow line maintenance for
                                  each flow line to reduce the likelihood of a discharge. (40
                                  CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
     82      Battles      3       oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383          $0      $9,910    $0      $9,872
                                  maintenance to prevent discharges from each flowline.)
                                  Cost estimate for 3 lines in environmentally sensitive
                                  areas (ESA).


                                  There is no regular program of flow line maintenance for
                                  each flow line to reduce the likelihood of a discharge. (40
                                  CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
     83      Battles      4                                                                      11/30/1999         2/22/2010      Every 5 years       $56,604          $0       $0       $0      $75,685
                                  oil production facilities to have a program of flowline
                                  maintenance to prevent discharges from each flowline.)
                                  Cost estimate for 23 other lines.


May Reflect Confidential Business Information                                                                                                                                                               B-56
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 10516:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Exhibit O #:24259
                                                               Page 105 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal


      A         B          C                                   D                                       E                 F               G                 H              U        V       W         X




                                                                                                                   Date recurring
                                                                                                 Date of initial   costs incurred    Type of cost Cost estimate as of   2010     2011     2012     2013
                                                                                                     non-            ("avoided      (capital, one-    initial non-
     Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date
      68      U-Cal         4      -                                                                   -                  -            capital              -            $0       $0       $0       $0
      69      U-Cal         5      -                                                                   -                  -            capital              -            $0       $0       $0       $0
      70      U-Cal         6      -                                                                   -                  -            capital              -            $0       $0       $0       $0
      71      U-Cal         7      -                                                                   -                  -           One-time              -            $0       $0       $0       $0

                                   Regular tests should be performed on the alarm system
                                   for the tanks to ensure proper operations. (40 CFR 112.9c
      72      U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202          $0       $0       $0       $0
                                   discharges and 40 CFR 112.7e to properly identify
                                   problems requiring correction at the facility.)

      73       U-Cal       9       -                                                                    -                -            capital              -             $0       $0       $0       $0
      74       U-Cal       10      -                                                                    -                -            capital              -             $0       $0       $0       $0
      75      Escolle      1       -                                                                    -                -           One-time              -             $0       $0       $0       $0
                                   There is no regular program of flow line maintenance for
                                   each flow line at Lakeview to reduce the likelihood of a
      76      Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072          $0       $0       $0       $0
                                   discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                   570)
      77      Escolle      3       -                                                                    -                -           One-time              -             $0       $0       $0       $0

                                   Regular tests should be performed on the alarm system
                                   for the tanks to ensure proper operations. (40 CFR 112.9c
      78      Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181         $1,678   $1,781   $1,720   $1,708
                                   discharges and 40 CFR 112.7e to property identify
                                   problems requiring correction at the facility.)

      79      Escolle      5       -                                                                    -                -            Capital              -             $0       $0       $0       $0
      80      Battles      1       -                                                                    -                -           One-time              -             $0       $0       $0       $0
      81      Battles      2       -                                                                    -                -           One-time              -             $0       $0       $0       $0

                                   There is no regular program of flow line maintenance for
                                   each flow line to reduce the likelihood of a discharge. (40
                                   CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
      82      Battles      3       oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383          $0       $0       $0       $0
                                   maintenance to prevent discharges from each flowline.)
                                   Cost estimate for 3 lines in environmentally sensitive
                                   areas (ESA).


                                   There is no regular program of flow line maintenance for
                                   each flow line to reduce the likelihood of a discharge. (40
                                   CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
      83      Battles      4                                                                      11/30/1999         2/22/2010      Every 5 years       $56,604          $0       $0       $0       $0
                                   oil production facilities to have a program of flowline
                                   maintenance to prevent discharges from each flowline.)
                                   Cost estimate for 23 other lines.

May Reflect Confidential Business Information                                                                                                                                                               B-57
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 10616:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24260
                                                                Page 106 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal


       A          B         C                                   D                                       E                 F               G                 H              Y        Z       AA      AB




                                                                                                                    Date recurring
                                                                                                  Date of initial   costs incurred    Type of cost Cost estimate as of   2014     2015     2016     2017
                                                                                                      non-            ("avoided      (capital, one-    initial non-
      Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date
       68      U-Cal         4      -                                                                   -                  -            capital              -            $0       $0       $0      $0
       69      U-Cal         5      -                                                                   -                  -            capital              -            $0       $0       $0      $0
       70      U-Cal         6      -                                                                   -                  -            capital              -            $0       $0       $0      $0
       71      U-Cal         7      -                                                                   -                  -           One-time              -            $0       $0       $0      $0

                                    Regular tests should be performed on the alarm system
                                    for the tanks to ensure proper operations. (40 CFR 112.9c
       72       U-Cal       8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202          $0       $0       $0      $0
                                    discharges and 40 CFR 112.7e to properly identify
                                    problems requiring correction at the facility.)

       73       U-Cal       9       -                                                                    -                -            capital              -             $0       $0       $0      $0
       74       U-Cal       10      -                                                                    -                -            capital              -             $0       $0       $0      $0
       75      Escolle      1       -                                                                    -                -           One-time              -             $0       $0       $0      $0
                                    There is no regular program of flow line maintenance for
                                    each flow line at Lakeview to reduce the likelihood of a
       76      Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072          $0       $0       $0      $0
                                    discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                    570)
       77      Escolle      3       -                                                                    -                -           One-time              -             $0       $0       $0      $0

                                    Regular tests should be performed on the alarm system
                                    for the tanks to ensure proper operations. (40 CFR 112.9c
       78      Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181         $1,743   $1,636   $1,640   $0
                                    discharges and 40 CFR 112.7e to property identify
                                    problems requiring correction at the facility.)

       79      Escolle      5       -                                                                    -                -            Capital              -             $0       $0       $0      $0
       80      Battles      1       -                                                                    -                -           One-time              -             $0       $0       $0      $0
       81      Battles      2       -                                                                    -                -           One-time              -             $0       $0       $0      $0

                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
       82      Battles      3       oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383          $0       $0       $0      $0
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 3 lines in environmentally sensitive
                                    areas (ESA).


                                    There is no regular program of flow line maintenance for
                                    each flow line to reduce the likelihood of a discharge. (40
                                    CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
       83      Battles      4                                                                      11/30/1999         2/22/2010      Every 5 years       $56,604          $0       $0       $0      $0
                                    oil production facilities to have a program of flowline
                                    maintenance to prevent discharges from each flowline.)
                                    Cost estimate for 23 other lines.


May Reflect Confidential Business Information                                                                                                                                                              B-58
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 10716:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24261
                                                                 Page 107 of 267
                                                                       Appendix B: Avoided Recurring Costs – Nominal



 A         B          C                                   D                                     E                 F               G                 H                     I                J              K             L
                                                                                                                                                                 Cost estimate as of anniversary of initial non-compliance date:


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of          1998              1999          2000           2001
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                             compliance         through")      time, annual) compliance date
 84      Battles       5      -                                                                 -                  -            capital              -                   $0                $0             $0            $0
 85      Battles       6      -                                                                 -                  -            capital              -                   $0                $0             $0            $0
 86      Battles       7      -                                                                 -                  -           One-time              -                   $0                $0             $0            $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8       requires sensor/alarm systems be designed to prevent         11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,181        $1,193         $1,183
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)


                                                                                                                                                           SUM                    $0      $392,392       $103,507       $14,593




May Reflect Confidential Business Information                                                                                                                                                                          B-59
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 10816:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24262
                                                                 Page 108 of 267
                                                                   Appendix B: Avoided Recurring Costs – Nominal


 A         B          C                                   D                                     E                 F               G                 H             M           N          O          P




                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of   2002       2003       2004       2005
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                             compliance         through")      time, annual) compliance date
 84      Battles       5      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 85      Battles       6      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 86      Battles       7      -                                                                 -                  -           One-time              -            $0         $0         $0         $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8       requires sensor/alarm systems be designed to prevent         11/30/1999         6/20/2017         Annual            $1,181         $1,202     $1,227     $1,394     $1,428
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)


                                                                                                                                                           SUM   $421,008    $21,181   $576,608    $24,552




May Reflect Confidential Business Information                                                                                                                                                      B-60
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 10916:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24263
                                                                 Page 109 of 267
                                                                   Appendix B: Avoided Recurring Costs – Nominal


 A         B          C                                   D                                     E                 F               G                 H              Q          R          S          T




                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of   2006       2007       2008       2009
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                             compliance         through")      time, annual) compliance date
 84      Battles       5      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 85      Battles       6      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 86      Battles       7      -                                                                 -                  -           One-time              -            $0         $0         $0         $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8       requires sensor/alarm systems be designed to prevent         11/30/1999         6/20/2017         Annual            $1,181         $1,542     $1,586     $1,707     $1,580
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)


                                                                                                                                                           SUM   $146,481   $434,789   $175,647   $534,099




May Reflect Confidential Business Information                                                                                                                                                      B-61
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 11016:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24264
                                                                 Page 110 of 267
                                                                   Appendix B: Avoided Recurring Costs – Nominal



 A         B          C                                   D                                     E                 F               G                 H              U          V         W           X




                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of   2010       2011       2012       2013
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                             compliance         through")      time, annual) compliance date
 84      Battles       5      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 85      Battles       6      -                                                                 -                  -            capital              -            $0         $0         $0         $0
 86      Battles       7      -                                                                 -                  -           One-time              -            $0         $0         $0         $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8       requires sensor/alarm systems be designed to prevent         11/30/1999         6/20/2017         Annual            $1,181         $1,678     $1,781     $1,720     $1,708
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)


                                                                                                                                                           SUM    $20,186    $14,262    $13,910    $13,652




May Reflect Confidential Business Information                                                                                                                                                      B-62
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 11116:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24265
                                                                 Page 111 of 267
                                                                     Appendix B: Avoided Recurring Costs – Nominal

 A         B          C                                    D                                        E                 F               G                 H              Y          Z         AA        AB




                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of   2014       2015       2016       2017
                                                                                                  non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No.   Item Description                                                 compliance         through")      time, annual) compliance date
 84      Battles       5      -                                                                     -                  -            capital              -            $0         $0         $0        $0
 85      Battles       6      -                                                                     -                  -            capital              -            $0         $0         $0        $0
 86      Battles       7      -                                                                     -                  -           One-time              -            $0         $0         $0        $0

                              Regular tests should be performed on the alarm system
                              for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8       requires sensor/alarm systems be designed to prevent             11/30/1999         6/20/2017         Annual            $1,181         $1,743     $1,636     $1,640     $0
                              discharges and 40 CFR 112.7e to properly identify
                              problems requiring correction at the facility.)


                                                                                                                                                               SUM    $13,941    $13,307    $13,078    $1,648



                              Notes by column:
                   [A] - [H] Reproduced from "Cost inputs" table for recurring costs
                              only.
                   [I] - [AB] For applicable years specified by the period from [E] to
                              [F], recurring costs are reported as the cost estimate in [H]
                              adjusted for inflation using the Plant Cost Index (PCI), as
                              of the applicable anniversary of the non-compliance date.
                              Equal to [column H] * [PCI as of dates in columns I-AB ] /
                              [PCI as of date in column E].


                     [AB]     Period costs for 2017 are reported if and only if the
                              applicable anniversary of the initial non-compliance is
                              prior to the trial date.




May Reflect Confidential Business Information                                                                                                                                                         B-63
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11216:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24266
                                                                   Page 112 of 267
                                                                     Appendix B: Avoided Recurring Costs – PV Year End

 A          B           C                                  D                                      E                 F               G                 H                     I                 J             K              L
                                                                                                                                                                   Present value of cost estimate as of Dec. 31 of initial non-comp

                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date           12/31/1998         12/31/1999     12/31/2000 12/31/2001
 1      Williams B       1    -                                                                   -                  -           One-time              -                   $0                $0             $0         $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744                 $0                $0          $104,355         $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -                    $0                $0             $0            $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185                 $0                $0           $1,252        $1,253
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 6        Lloyd         1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 7        Lloyd         2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 8        Lloyd         3      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 9        Lloyd         4      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 10     Lakeview        1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 11     Lakeview        2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 12     Lakeview        3      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 13     Lakeview        4      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 14     Lakeview        5      -                                                                   -                -            Capital              -                    $0                $0             $0            $0
 15     Los Flores      1      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 16     Los Flores      2      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565                 $0                $0             $0            $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
 19     Los Flores      5      -                                                                   -                -            capital              -                    $0                $0             $0            $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0            $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -                    $0                $0             $0            $0
 22        Bell         1      -                                                                   -                -            one-time             -                    $0                $0             $0            $0
 23        Bell         2      -                                                                   -                -            one-time             -                    $0                $0             $0            $0




May Reflect Confidential Business Information                                                                                                                                                                             B-64
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11316:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24267
                                                                   Page 113 of 267
                                                                  Appendix B: Avoided Recurring Costs – PV Year End
 A          B           C                                  D                                      E                 F               G                 H               M          N          O           P


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005
 1      Williams B       1    -                                                                   -                  -           One-time              -              $0         $0         $0         $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744         $105,090      $0      $116,149      $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185          $1,261     $1,264     $1,394      $1,468
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 6        Lloyd         1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 7        Lloyd         2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 8        Lloyd         3      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 9        Lloyd         4      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 10     Lakeview        1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 11     Lakeview        2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 12     Lakeview        3      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 13     Lakeview        4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 14     Lakeview        5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 15     Los Flores      1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 16     Los Flores      2      -                                                                   -                -           One-time              -              $0          $0         $0         $0

                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565         $33,751       $0         $0         $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 19     Los Flores      5      -                                                                   -                -            capital              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202          $1,246     $1,252     $1,419      $1,432
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -              $0          $0         $0         $0
 22        Bell         1      -                                                                   -                -            one-time             -              $0          $0         $0         $0
 23        Bell         2      -                                                                   -                -            one-time             -              $0          $0         $0         $0




May Reflect Confidential Business Information                                                                                                                                                          B-65
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11416:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24268
                                                                   Page 114 of 267
                                                                  Appendix B: Avoided Recurring Costs – PV Year End
 A          B           C                                  D                                      E                 F               G                 H               Q          R          S           T


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2006 12/31/2007 12/31/2008 12/31/2009
 1      Williams B       1    -                                                                   -                  -           One-time              -              $0         $0         $0         $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744         $132,445      $0      $158,031      $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185          $1,589     $1,677     $1,896      $1,642
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 6        Lloyd         1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 7        Lloyd         2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 8        Lloyd         3      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 9        Lloyd         4      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 10     Lakeview        1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 11     Lakeview        2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 12     Lakeview        3      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 13     Lakeview        4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 14     Lakeview        5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 15     Los Flores      1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 16     Los Flores      2      -                                                                   -                -           One-time              -              $0          $0         $0         $0

                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565           $0        $44,657      $0         $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 19     Los Flores      5      -                                                                   -                -            capital              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202          $1,587     $1,649     $1,933      $1,639
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -              $0          $0         $0         $0
 22        Bell         1      -                                                                   -                -            one-time             -              $0          $0         $0         $0
 23        Bell         2      -                                                                   -                -            one-time             -              $0          $0         $0         $0




May Reflect Confidential Business Information                                                                                                                                                          B-66
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11516:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24269
                                                                   Page 115 of 267
                                                                  Appendix B: Avoided Recurring Costs – PV Year End
 A          B           C                                  D                                      E                 F               G                 H               U          V          W           X


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2010 12/31/2011 12/31/2012 12/31/2013
 1      Williams B       1    -                                                                   -                  -           One-time              -              $0         $0         $0         $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744           $0          $0         $0         $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185           $0          $0         $0         $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 6        Lloyd         1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 7        Lloyd         2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 8        Lloyd         3      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 9        Lloyd         4      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 10     Lakeview        1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 11     Lakeview        2      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 12     Lakeview        3      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 13     Lakeview        4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 14     Lakeview        5      -                                                                   -                -            Capital              -              $0          $0         $0         $0
 15     Los Flores      1      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 16     Los Flores      2      -                                                                   -                -           One-time              -              $0          $0         $0         $0

                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565           $0          $0         $0         $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -              $0          $0         $0         $0
 19     Los Flores      5      -                                                                   -                -            capital              -              $0          $0         $0         $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202          $1,719     $1,857     $1,792      $1,751
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -              $0          $0         $0         $0
 22        Bell         1      -                                                                   -                -            one-time             -              $0          $0         $0         $0
 23        Bell         2      -                                                                   -                -            one-time             -              $0          $0         $0         $0




May Reflect Confidential Business Information                                                                                                                                                          B-67
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11616:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24270
                                                                   Page 116 of 267
                                                                   Appendix B: Avoided Recurring Costs – PV Year End
 A          B           C                                  D                                      E                 F               G                 H               Y          Z          AA          AB


                                                                                                              Date recurring
                                                                                            Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                non-            ("avoided      (capital, one-    initial non-
Row       Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2014 12/31/2015 12/31/2016   12/31/2017
 1      Williams B       1    -                                                                   -                  -           One-time              -              $0         $0         $0           $0
                              There is no regular program of flow line maintenance for
                              each flow line at Williams B to reduce the likelihood of a
 2      Williams B       2                                                                    6/30/2000         2/25/2010        Biennial          $98,744            $0         $0         $0          $0
                              discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                              570)
 3      Williams B       3    -                                                                    -                -           One-time              -              $0          $0         $0          $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 4      Williams B      4      requires sensor/alarm systems be designed to prevent           6/30/2000         2/25/2010         Annual            $1,185           $0          $0         $0          $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 5      Williams B      5      -                                                                   -                -            Capital              -              $0          $0         $0          $0
 6        Lloyd         1      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 7        Lloyd         2      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 8        Lloyd         3      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 9        Lloyd         4      -                                                                   -                -            Capital              -              $0          $0         $0          $0
 10     Lakeview        1      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 11     Lakeview        2      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 12     Lakeview        3      -                                                                   -                -            Capital              -              $0          $0         $0          $0
 13     Lakeview        4      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 14     Lakeview        5      -                                                                   -                -            Capital              -              $0          $0         $0          $0
 15     Los Flores      1      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 16     Los Flores      2      -                                                                   -                -           One-time              -              $0          $0         $0          $0

                               There is no regular program of flow line maintenance for
 17     Los Flores      3      each flow line at Los Flores to reduce the likelihood of a     8/31/2002         5/20/2010      Every 5 years       $32,565            $0         $0         $0          $0
                               discharge. (40 CFR 112.1b, 112,7e, and 112,9d and API 570)

 18     Los Flores      4      -                                                                   -                -           One-time              -              $0          $0         $0          $0
 19     Los Flores      5      -                                                                   -                -            capital              -              $0          $0         $0          $0

                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 20     Los Flores      6      requires sensor/alarm systems be designed to prevent           8/31/2002         6/20/2017         Annual            $1,202          $1,797     $1,716      $1,682       $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)

 21     Los Flores      7      -                                                                   -                -             capital             -              $0          $0         $0          $0
 22        Bell         1      -                                                                   -                -            one-time             -              $0          $0         $0          $0
 23        Bell         2      -                                                                   -                -            one-time             -              $0          $0         $0          $0




May Reflect Confidential Business Information                                                                                                                                                           B-68
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 11716:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24271
                                                                   Page 117 of 267
                                                                    Appendix B: Avoided Recurring Costs – PV Year End
 A         B           C                                 D                                       E                 F               G                 H                     I                 J              K             L
                                                                                                                                                                  Present value of cost estimate as of Dec. 31 of initial non-compl

                                                                                                             Date recurring
                                                                                           Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                               non-            ("avoided      (capital, one-    initial non-
Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date           12/31/1998         12/31/1999     12/31/2000 12/31/2001
                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 24       Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191                $0             $210,970          $0             $0
                             oil production facilities to have a program of flow line
                             maintenance to prevent discharges from each flowline.)

 25       Bell         4a    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 26       Bell         4b    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 27       Bell         4c    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 28       Bell         4d    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 29       Bell         4f    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 30       Bell         4g    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 31       Bell         4h    -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 32       Bell          5    -                                                                    -                -             capital             -                    $0                $0             $0             $0
 33       Bell          6    -                                                                    -                -             Capital             -                    $0                $0             $0             $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 34       Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,191         $1,204         $1,193
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)
 35       Bell         8     -                                                                    -                -             capital             -                    $0                $0             $0             $0
 36    Chamberlin      1     -                                                                    -                -            one-time             -                    $0                $0             $0             $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
 37    Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535                 $0                $0             $0             $0
                             oil production facilities to have a program of flowline
                             maintenance to prevent discharges from each flowline.)

 38    Chamberlin      3     -                                                                    -                -             capital             -                    $0                $0             $0             $0
 39    Chamberlin      4     -                                                                    -                -             capital             -                    $0                $0             $0             $0
                             Regular tests should be performed on alarm systems for
                             the tanks to ensure proper operations. (40 CFR 112.9c
 40    Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0             $0
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)
 41      Davis         1     -                                                                    -                -            one-time             -                    $0                $0             $0             $0
 42      Davis         2     -                                                                    -                -            one-time             -                    $0                $0             $0             $0
                             There is no regular program of flow line maintenance for
 43      Davis         3                                                                     8/31/2002         3/9/2011         Biennial           $5,010                 $0                $0             $0             $0
                             each flow line to reduce the likelihood of a discharge. (40
                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
                             CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 44      Davis         4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141                 $0                $0             $0             $0
                             oil production facilities to have a program of flowline
                             maintenance to prevent discharges from each flowline.)
                             Cost estimate for 28 other lines.

May Reflect Confidential Business Information                                                                                                                                                                            B-69
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 11816:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24272
                                                                 Page 118 of 267
                                                                    Appendix B: Avoided Recurring Costs – PV Year End

       A         B           C                                 D                                       E                 F               G                 H               M          N          O           P


                                                                                                                   Date recurring
                                                                                                 Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                     non-            ("avoided      (capital, one-    initial non-
      Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005

                                   There is no regular program of flow line maintenance for
                                   each flow line to reduce the likelihood of a discharge. (40
       24       Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191          $0          $0      $248,702      $0
                                   oil production facilities to have a program of flow line
                                   maintenance to prevent discharges from each flowline.)

       25       Bell         4a    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       26       Bell         4b    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       27       Bell         4c    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       28       Bell         4d    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       29       Bell         4f    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       30       Bell         4g    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       31       Bell         4h    -                                                                    -                -            one-time             -              $0          $0         $0         $0
       32       Bell          5    -                                                                    -                -             capital             -              $0          $0         $0         $0
       33       Bell          6    -                                                                    -                -             Capital             -              $0          $0         $0         $0
                                   Regular tests should be performed on the alarm system
                                   for the tanks to ensure proper operations. (40 CFR 112.9c
       34       Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181          $1,213     $1,237     $1,404      $1,439
                                   discharges and 40 CFR 112.7e to properly identify
                                   problems requiring correction at the facility.)
       35       Bell         8     -                                                                    -                -             capital             -              $0          $0         $0         $0
       36    Chamberlin      1     -                                                                    -                -            one-time             -              $0          $0         $0         $0
                                   There is no regular program of flow line maintenance for
                                   each flow line to reduce the likelihood of a discharge. (40
       37    Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535         $18,173       $0         $0         $0
                                   oil production facilities to have a program of flowline
                                   maintenance to prevent discharges from each flowline.)

       38    Chamberlin      3     -                                                                    -                -             capital             -              $0          $0         $0         $0
       39    Chamberlin      4     -                                                                    -                -             capital             -              $0          $0         $0         $0
                                   Regular tests should be performed on alarm systems for
                                   the tanks to ensure proper operations. (40 CFR 112.9c
       40    Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,246     $1,252     $1,419      $1,432
                                   discharges and 40 CFR 112.7e to properly identify
                                   problems requiring correction at the facility.)
       41      Davis         1     -                                                                    -                -            one-time             -              $0          $0         $0         $0
       42      Davis         2     -                                                                    -                -            one-time             -              $0          $0         $0         $0
                                   There is no regular program of flow line maintenance for
       43      Davis         3                                                                     8/31/2002         3/9/2011         Biennial           $5,010          $5,192       $0       $5,911       $0
                                   each flow line to reduce the likelihood of a discharge. (40
                                   There is no regular program of flow line maintenance for
                                   each flow line to reduce the likelihood of a discharge. (40
                                   CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
       44      Davis         4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141         $72,694       $0         $0         $0
                                   oil production facilities to have a program of flowline
                                   maintenance to prevent discharges from each flowline.)
                                   Cost estimate for 28 other lines.

May Reflect Confidential Business Information                                                                                                                                                                         B-70
                             Case
                              Case2:11-cv-05097-FMO-SS
                                   9:19-bk-11573-MB DocDocument
                                                        47-15 Filed
                                                                  423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                 Entered 08/14/19
                                                                                         Page 11916:24:55
                                                                                                  of 267 Page
                                                                                                          DescID
                                                        Exhibit O #:24273
                                                                    Page 119 of 267
                                                                      Appendix B: Avoided Recurring Costs – PV Year End

   A         B           C                                 D                                       E                 F               G                 H               Q          R          S           T          U


                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                 non-            ("avoided      (capital, one-    initial non-
  Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
  24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191          $0          $0         $0      $282,648      $0
                               oil production facilities to have a program of flow line
                               maintenance to prevent discharges from each flowline.)

  25        Bell         4a    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  26        Bell         4b    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  27        Bell         4c    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  28        Bell         4d    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  29        Bell         4f    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  30        Bell         4g    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  31        Bell         4h    -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  32        Bell          5    -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
  33        Bell          6    -                                                                    -                -             Capital             -              $0          $0         $0         $0         $0
                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
  34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181          $1,554     $1,597     $1,722     $1,596      $1,694
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)
  35        Bell         8     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
  36     Chamberlin      1     -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
  37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535           $0       $24,046       $0         $0         $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)

  38     Chamberlin      3     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
  39     Chamberlin      4     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
                               Regular tests should be performed on alarm systems for
                               the tanks to ensure proper operations. (40 CFR 112 9c
  40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,587     $1,649     $1,933     $1,639      $1,719
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)
  41       Davis         1     -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
  42       Davis         2     -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
                               There is no regular program of flow line maintenance for
  43       Davis         3                                                                     8/31/2002         3/9/2011         Biennial           $5,010          $6,612       $0       $8,052       $0        $7,161
                               each flow line to reduce the likelihood of a discharge. (40
                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
                               CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
  44       Davis         4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141           $0       $96,185       $0         $0         $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)
                               Cost estimate for 28 other lines.


May Reflect Confidential Business Information                                                                                                                                                                        B-71
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 12016:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24274
                                                                Page 120 of 267
                                                                   Appendix B: Avoided Recurring Costs – PV Year End

      A         B           C                                 D                                       E                 F               G                 H               V          W          X           Y


                                                                                                                  Date recurring
                                                                                                Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                    non-            ("avoided      (capital, one-    initial non-
     Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2011 12/31/2012 12/31/2013 12/31/2014
                                  There is no regular program of flow line maintenance for
                                  each flow line to reduce the likelihood of a discharge. (40
     24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191          $0          $0         $0         $0
                                  oil production facilities to have a program of flow line
                                  maintenance to prevent discharges from each flowline.)

     25        Bell         4a    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     26        Bell         4b    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     27        Bell         4c    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     28        Bell         4d    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     29        Bell         4f    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     30        Bell         4g    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     31        Bell         4h    -                                                                    -                -            one-time             -              $0          $0         $0         $0
     32        Bell          5    -                                                                    -                -             capital             -              $0          $0         $0         $0
     33        Bell          6    -                                                                    -                -             Capital             -              $0          $0         $0         $0
                                  Regular tests should be performed on the alarm system
                                  for the tanks to ensure proper operations. (40 CFR 112.9c
     34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181          $1,796     $1,733     $1,720      $1,757
                                  discharges and 40 CFR 112.7e to properly identify
                                  problems requiring correction at the facility.)
     35        Bell         8     -                                                                    -                -             capital             -              $0          $0         $0         $0
     36     Chamberlin      1     -                                                                    -                -            one-time             -              $0          $0         $0         $0

                                  There is no regular program of flow line maintenance for
                                  each flow line to reduce the likelihood of a discharge. (40
     37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535           $0          $0         $0         $0
                                  oil production facilities to have a program of flowline
                                  maintenance to prevent discharges from each flowline.)

     38     Chamberlin      3     -                                                                    -                -             capital             -              $0          $0         $0         $0
     39     Chamberlin      4     -                                                                    -                -             capital             -              $0          $0         $0         $0
                                  Regular tests should be performed on alarm systems for
                                  the tanks to ensure proper operations. (40 CFR 112.9c
     40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,857     $1,792     $1,751      $1,797
                                  discharges and 40 CFR 112.7e to properly identify
                                  problems requiring correction at the facility.)
     41       Davis         1     -                                                                    -                -            one-time             -              $0          $0         $0         $0
     42       Davis         2     -                                                                    -                -            one-time             -              $0          $0         $0         $0
                                  There is no regular program of flow line maintenance for
     43       Davis         3                                                                     8/31/2002         3/9/2011         Biennial           $5,010           $0          $0         $0         $0
                                  each flow line to reduce the likelihood of a discharge. (40
                                  There is no regular program of flow line maintenance for
                                  each flow line to reduce the likelihood of a discharge. (40
                                  CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
     44       Davis         4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141           $0          $0         $0         $0
                                  oil production facilities to have a program of flowline
                                  maintenance to prevent discharges from each flowline.)
                                  Cost estimate for 28 other lines.
May Reflect Confidential Business Information                                                                                                                                                                      B-72
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 12116:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24275
                                                                 Page 121 of 267
                                                                 Appendix B: Avoided Recurring Costs – PV Year End

          A         B           C                                 D                                       E                 F               G                 H               Z          AA          AB


                                                                                                                      Date recurring
                                                                                                    Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                        non-            ("avoided      (capital, one-    initial non-
         Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2015 12/31/2016   12/31/2017

                                      There is no regular program of flow line maintenance for
                                      each flow line to reduce the likelihood of a discharge. (40
         24        Bell         3     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore        11/30/1999         1/11/2010      Every 5 years       $209,191           $0         $0          $0
                                      oil production facilities to have a program of flow line
                                      maintenance to prevent discharges from each flowline.)

         25        Bell         4a    -                                                                    -                -            one-time             -               $0         $0          $0
         26        Bell         4b    -                                                                    -                -            one-time             -               $0         $0          $0
         27        Bell         4c    -                                                                    -                -            one-time             -               $0         $0          $0
         28        Bell         4d    -                                                                    -                -            one-time             -               $0         $0          $0
         29        Bell         4f    -                                                                    -                -            one-time             -               $0         $0          $0
         30        Bell         4g    -                                                                    -                -            one-time             -               $0         $0          $0
         31        Bell         4h    -                                                                    -                -            one-time             -               $0         $0          $0
         32        Bell          5    -                                                                    -                -             capital             -               $0         $0          $0
         33        Bell          6    -                                                                    -                -             Capital             -               $0         $0          $0
                                      Regular tests should be performed on the alarm system
                                      for the tanks to ensure proper operations. (40 CFR 112.9c
         34        Bell         7     requires sensor/alarm systems to be designed to prevent        11/30/1999         6/20/2017         Annual            $1,181          $1,648     $1,652        $0
                                      discharges and 40 CFR 112.7e to properly identify
                                      problems requiring correction at the facility.)
         35        Bell         8     -                                                                    -                -             capital             -               $0         $0          $0
         36     Chamberlin      1     -                                                                    -                -            one-time             -               $0         $0          $0

                                      There is no regular program of flow line maintenance for
                                      each flow line to reduce the likelihood of a discharge. (40
         37     Chamberlin      2     CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         2/17/2011      Every 5 years       $17,535            $0         $0          $0
                                      oil production facilities to have a program of flowline
                                      maintenance to prevent discharges from each flowline.)

         38     Chamberlin      3     -                                                                    -                -             capital             -               $0         $0          $0
         39     Chamberlin      4     -                                                                    -                -             capital             -               $0         $0          $0
                                      Regular tests should be performed on alarm systems for
                                      the tanks to ensure proper operations. (40 CFR 112.9c
         40     Chamberlin      5     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,716     $1,682        $0
                                      discharges and 40 CFR 112.7e to properly identify
                                      problems requiring correction at the facility.)
         41       Davis         1     -                                                                    -                -            one-time             -               $0         $0          $0
         42       Davis         2     -                                                                    -                -            one-time             -               $0         $0          $0
                                      There is no regular program of flow line maintenance for
         43       Davis         3                                                                     8/31/2002         3/9/2011         Biennial           $5,010            $0         $0          $0
                                      each flow line to reduce the likelihood of a discharge. (40
                                      There is no regular program of flow line maintenance for
                                      each flow line to reduce the likelihood of a discharge. (40
                                      CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
         44       Davis         4                                                                     8/31/2002         3/9/2011       Every 5 years       $70,141            $0         $0          $0
                                      oil production facilities to have a program of flowline
                                      maintenance to prevent discharges from each flowline.)
                                      Cost estimate for 28 other lines.
May Reflect Confidential Business Information                                                                                                                                                                   B-73
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 12216:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24276
                                                                  Page 122 of 267
                                                                        Appendix B: Avoided Recurring Costs – PV Year End

  A         B          C                                 D                                       E                 F               G                 H                     I                 J              K             L             M
                                                                                                                                                                  Present value of cost estimate as of Dec. 31 of initial non-compliance year:

                                                                                                             Date recurring
                                                                                           Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                               non-            ("avoided      (capital, one-    initial non-
 Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date           12/31/1998         12/31/1999     12/31/2000 12/31/2001 12/31/2002
  45      Davis         5    -                                                                   -                  -            capital              -                   $0                $0             $0         $0         $0
  46      Davis         6    -                                                                   -                  -            capital              -                   $0                $0             $0         $0         $0
  47      Davis        7     -                                                                    -                -           One-time              -                    $0                $0             $0             $0           $0
  48      Davis        8     -                                                                    -                -            one-time             -                    $0                $0             $0             $0           $0
                             Regular tests should be performed on alarm systems for
                             the tanks to ensure proper operations. (40 CFR 112.9c
  49      Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0             $0         $1,246
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)
  50     Casmalia      1     -                                                                    -                -           One-time              -                    $0                $0             $0             $0           $0
  51     Casmalia      2     -                                                                    -                -           One-time              -                    $0                $0             $0             $0           $0
                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
                             CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
  52     Casmalia      3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461                 $0              $2,482           $0           $2,485         $0
                             maintenance to prevent discharges from each flowline.)
                             Cost estmate for 1 line in environmentally sensitive area
                             (ESA).

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge. (40
                             CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
  53     Casmalia      4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137                 $0             $86,870           $0             $0           $0
                             oil production facilities to have a program of flow line
                             maintenance to prevent discharges from each flowline.)
                             Cost estmate for 35 other lines.

  54     Casmalia      5     -                                                                    -                -             capital             -                    $0                $0             $0             $0           $0
  55     Casmalia      6     -                                                                    -                -             capital             -                    $0                $0             $0             $0           $0
                             The Santa Barbara County Fire Department tested the
                             alarm system at the tank battery which failed. Greka
                             should perform regular tests on the alarm system to
  56     Casmalia      7     ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627                 $0                $0             $0             $0           $0
                             sensor/alarm systems be designed to prevent discharges
                             and 40 CFR 112.7e to properly identify problems requiring
                             correction at the facility.)
  57     Security      1     -                                                                    -                -           One-time              -                    $0                $0             $0             $0           $0
  58     Security      2     -                                                                    -                -           One-time              -                    $0                $0             $0             $0           $0

                             There is no regular program of flow line maintenance for
                             each flow line to reduce the likelihood of a discharge
                             (i.e., integrity of flow lines at the Waste Oil Tank and
                             around the LCR tanks appeared compromised due to
  59     Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666                 $0                $0             $0             $0         $85,675
                             (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                             570 requires onshore oil production facilities to have a
                             program of flowline maintenance to prevent discharges
                             from each flow line.)

May Reflect Confidential Business Information                                                                                                                                                                                           B-74
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 12316:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24277
                                                                 Page 123 of 267
                                                                      Appendix B: Avoided Recurring Costs – PV Year End

     A         B          C                                 D                                       E                 F               G                 H               N          O          P          Q           R


                                                                                                                Date recurring
                                                                                              Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                  non-            ("avoided      (capital, one-    initial non-
    Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2003 12/31/2004 12/31/2005 12/31/2006 12/31/2007
     45      Davis         5    -                                                                   -                  -            capital              -              $0         $0         $0         $0         $0
     46      Davis         6    -                                                                   -                  -            capital              -              $0         $0         $0         $0         $0
    47       Davis        7     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0
    48       Davis        8     -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0
                                Regular tests should be performed on alarm systems for
                                the tanks to ensure proper operations. (40 CFR 112.9c
    49       Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,252     $1,419     $1,432     $1,587      $1,649
                                discharges and 40 CFR 112.7e to properly identify
                                problems requiring correction at the facility.)
    50     Casmalia       1     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0
    51     Casmalia       2     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0
                                There is no regular program of flow line maintenance for
                                each flow line to reduce the likelihood of a discharge. (40
                                CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
    52     Casmalia       3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461          $2,578       $0       $2,998       $0        $3,327
                                maintenance to prevent discharges from each flowline.)
                                Cost estmate for 1 line in environmentally sensitive area
                                (ESA).

                                There is no regular program of flow line maintenance for
                                each flow line to reduce the likelihood of a discharge. (40
                                CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
    53     Casmalia       4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137           $0       $102,407      $0         $0         $0
                                oil production facilities to have a program of flow line
                                maintenance to prevent discharges from each flowline.)
                                Cost estmate for 35 other lines.

    54     Casmalia       5     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
    55     Casmalia       6     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0
                                The Santa Barbara County Fire Department tested the
                                alarm system at the tank battery which failed. Greka
                                should perform regular tests on the alarm system to
    56     Casmalia       7     ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627           $0          $0         $0         $0         $0
                                sensor/alarm systems be designed to prevent discharges
                                and 40 CFR 112.7e to properly identify problems requiring
                                correction at the facility.)
    57      Security      1     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0
    58      Security      2     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0
                                There is no regular program of flow line maintenance for
                                each flow line to reduce the likelihood of a discharge
                                (i.e., integrity of flow lines at the Waste Oil Tank and
                                around the LCR tanks appeared compromised due to
    59      Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666           $0          $0         $0         $0       $113,360
                                (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                                570 requires onshore oil production facilities to have a
                                program of flowline maintenance to prevent discharges
                                from each flow line.)

May Reflect Confidential Business Information                                                                                                                                                                               B-75
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 12416:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24278
                                                                  Page 124 of 267
                                                                         Appendix B: Avoided Recurring Costs – PV Year End

 A         B          C                                 D                                       E                 F               G                 H               S          T          U          V          W           X


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2008 12/31/2009 12/31/2010 12/31/2011 12/31/2012 12/31/2013
 45      Davis         5    -                                                                   -                  -            capital              -              $0         $0         $0         $0         $0         $0
 46      Davis         6    -                                                                   -                  -            capital              -              $0         $0         $0         $0         $0         $0
 47      Davis        7     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0         $0
 48      Davis        8     -                                                                    -                -            one-time             -              $0          $0         $0         $0         $0         $0
                            Regular tests should be performed on alarm systems for
                            the tanks to ensure proper operations. (40 CFR 112.9c
 49      Davis        9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,933     $1,639     $1,719     $1,857     $1,792      $1,751
                            discharges and 40 CFR 112.7e to properly identify
                            problems requiring correction at the facility.)
 50    Casmalia       1     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0         $0
 51    Casmalia       2     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0         $0
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7d, 40 CFR 1128 d, and API 570 requires onshore
 52    Casmalia       3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461           $0        $3,325       $0         $0         $0         $0
                            maintenance to prevent discharges from each flowline.)
                            Cost estmate for 1 line in environmentally sensitive area
                            (ESA).

                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7d, 40 CFR 1128 d, and API 570 requires onshore
 53    Casmalia       4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137           $0       $116,384      $0         $0         $0         $0
                            oil production facilities to have a program of flow line
                            maintenance to prevent discharges from each flowline.)
                            Cost estmate for 35 other lines.

 54    Casmalia       5     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0         $0
 55    Casmalia       6     -                                                                    -                -             capital             -              $0          $0         $0         $0         $0         $0
                            The Santa Barbara County Fire Department tested the
                            alarm system at the tank battery which failed. Greka
                            should perform regular tests on the alarm system to
 56    Casmalia       7     ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627          $1,783     $1,789     $1,791     $1,889     $1,948      $1,851
                            sensor/alarm systems be designed to prevent discharges
                            and 40 CFR 112.7e to properly identify problems requiring
                            correction at the facility.)
 57     Security      1     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0         $0
 58     Security      2     -                                                                    -                -           One-time              -              $0          $0         $0         $0         $0         $0

                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge
                            (i.e., integrity of flow lines at the Waste Oil Tank and
                            around the LCR tanks appeared compromised due to
 59     Security      3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666           $0          $0         $0         $0         $0         $0
                            (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112 9(d), and API
                            570 requires onshore oil production facilities to have a
                            program of flowline maintenance to prevent discharges
                            from each flow line.)

May Reflect Confidential Business Information                                                                                                                                                                             B-76
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 12516:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24279
                                                                  Page 125 of 267
                                                                     Appendix B: Avoided Recurring Costs – PV Year End

         A         B           C                                 D                                       E                 F               G                 H               Y          Z          AA          AB


                                                                                                                     Date recurring
                                                                                                   Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                       non-            ("avoided      (capital, one-    initial non-
        Row      Lease      Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2014 12/31/2015 12/31/2016   12/31/2017
         45      Davis          5    -                                                                   -                  -            capital              -              $0         $0         $0           $0
         46      Davis          6    -                                                                   -                  -            capital              -              $0         $0         $0           $0
        47       Davis         7     -                                                                    -                -           One-time              -               $0         $0         $0          $0
        48       Davis         8     -                                                                    -                -            one-time             -               $0         $0         $0          $0
                                     Regular tests should be performed on alarm systems for
                                     the tanks to ensure proper operations. (40 CFR 112.9c
        49       Davis         9     requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,797     $1,716      $1,682       $0
                                     discharges and 40 CFR 112.7e to properly identify
                                     problems requiring correction at the facility.)
        50     Casmalia        1     -                                                                    -                -           One-time              -               $0         $0         $0          $0
        51     Casmalia        2     -                                                                    -                -           One-time              -               $0         $0         $0          $0
                                     There is no regular program of flow line maintenance for
                                     each flow line to reduce the likelihood of a discharge. (40
                                     CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
        52     Casmalia        3     oil production facilities to have a program of flow line       11/30/1999         7/18/2011        Biennial           $2,461           $0          $0         $0          $0
                                     maintenance to prevent discharges from each flowline.)
                                     Cost estmate for 1 line in environmentally sensitive area
                                     (ESA).

                                     There is no regular program of flow line maintenance for
                                     each flow line to reduce the likelihood of a discharge. (40
                                     CFR 112.7d, 40 CFR 1128.d, and API 570 requires onshore
        53     Casmalia        4                                                                    11/30/1999         7/18/2011      Every 5 years       $86,137           $0          $0         $0          $0
                                     oil production facilities to have a program of flow line
                                     maintenance to prevent discharges from each flowline.)
                                     Cost estmate for 35 other lines.

        54     Casmalia        5     -                                                                    -                -             capital             -               $0         $0         $0          $0
        55     Casmalia        6     -                                                                    -                -             capital             -               $0         $0         $0          $0
                                     The Santa Barbara County Fire Department tested the
                                     alarm system at the tank battery which failed. Greka
                                     should perform regular tests on the alarm system to
        56     Casmalia        7     ensure its proper operation. (40 CFR 112.9c requires            2/12/2008         6/20/2017         Annual            $1,627          $1,875     $1,848      $1,753     $1,780
                                     sensor/alarm systems be designed to prevent discharges
                                     and 40 CFR 112.7e to properly identify problems requiring
                                     correction at the facility.)
        57      Security       1     -                                                                    -                -           One-time              -               $0         $0         $0          $0
        58      Security       2     -                                                                    -                -           One-time              -               $0         $0         $0          $0

                                     There is no regular program of flow line maintenance for
                                     each flow line to reduce the likelihood of a discharge
                                     (i.e., integrity of flow lines at the Waste Oil Tank and
                                     around the LCR tanks appeared compromised due to
        59      Security       3     erosion and neglect at time of EPA inspection in 2008).         8/31/2002         6/10/2009      Every 5 years       $82,666            $0         $0         $0          $0
                                     (40 CFR 112.1b, 40 CFR 112.7(e), 40 CFR 112.9(d), and API
                                     570 requires onshore oil production facilities to have a
                                     program of flowline maintenance to prevent discharges
                                     from each flow line.)

May Reflect Confidential Business Information                                                                                                                                                                             B-77
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 12616:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24280
                                                                   Page 126 of 267
                                                                      Appendix B: Avoided Recurring Costs – PV Year End

 A          B          C                                   D                                       E                 F               G                 H                     I                 J              K             L
                                                                                                                                                                    Present value of cost estimate as of Dec. 31 of initial non-compl

                                                                                                               Date recurring
                                                                                             Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                 non-            ("avoided      (capital, one-    initial non-
Row       Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date           12/31/1998         12/31/1999     12/31/2000 12/31/2001
 60      Security       4      -                                                                   -                  -            capital              -                   $0                $0             $0         $0
 61      Security       5      -                                                                   -                  -            capital              -                   $0                $0             $0         $0
 62      Security       6      -                                                                   -                  -           One-time              -                   $0                $0             $0         $0
 63      Security       7      -                                                                   -                  -            capital              -                   $0                $0             $0         $0
                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operation. (40 CFR 112.9c
 64      Security      8       requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202                 $0                $0             $0             $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)
 65       U-Cal        1       -                                                                    -                -           One-time              -                    $0                $0             $0             $0
 66       U-Cal        2       -                                                                    -                -           One-time              -                    $0                $0             $0             $0

                               There is no regular program of flow line maintenance for
                               each flow line to reduce the likelihood of a discharge. (40
 67       U-Cal        3       CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706                $0                $0             $0             $0
                               oil production facilities to have a program of flowline
                               maintenance to prevent discharges from each flowline.)

 68       U-Cal        4       -                                                                    -                -            capital              -                    $0                $0             $0             $0
 69       U-Cal        5       -                                                                    -                -            capital              -                    $0                $0             $0             $0
 70       U-Cal        6       -                                                                    -                -            capital              -                    $0                $0             $0             $0
 71       U-Cal        7       -                                                                    -                -           One-time              -                    $0                $0             $0             $0
                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 72       U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202                 $0                $0             $0             $0
                               discharges and 40 CFR 112.7e to properly identify
                               problems requiring correction at the facility.)
 73       U-Cal        9       -                                                                    -                -             capital             -                    $0                $0             $0             $0
 74       U-Cal        10      -                                                                    -                -             capital             -                    $0                $0             $0             $0
 75      Escolle       1       -                                                                    -                -           One-time              -                    $0                $0             $0             $0
                               There is no regular program of flow line maintenance for
                               each flow line at Lakeview to reduce the likelihood of a
 76      Escolle       2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072                 $0             $27,302           $0             $0
                               discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                               570)
 77      Escolle       3       -                                                                    -                -           One-time              -                    $0                $0             $0             $0
                               Regular tests should be performed on the alarm system
                               for the tanks to ensure proper operations. (40 CFR 112.9c
 78      Escolle       4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,191         $1,204         $1,193
                               discharges and 40 CFR 112.7e to property identify
                               problems requiring correction at the facility.)
 79      Escolle       5       -                                                                    -                -             Capital             -                    $0                $0             $0             $0
 80      Battles       1       -                                                                    -                -           One-time              -                    $0                $0             $0             $0
 81      Battles       2       -                                                                    -                -           One-time              -                    $0                $0             $0             $0

May Reflect Confidential Business Information                                                                                                                                                                              B-78
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 12716:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Exhibit O #:24281
                                                               Page 127 of 267
                                                                   Appendix B: Avoided Recurring Costs – PV Year End

    A         B          C                                   D                                       E                 F               G                 H               M          N          O           P


                                                                                                                 Date recurring
                                                                                               Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                   non-            ("avoided      (capital, one-    initial non-
   Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005
    60     Security       4      -                                                                   -                  -            capital              -              $0         $0         $0         $0
    61     Security       5      -                                                                   -                  -            capital              -              $0         $0         $0         $0
    62     Security       6      -                                                                   -                  -           One-time              -              $0         $0         $0         $0
    63     Security       7      -                                                                   -                  -            capital              -              $0         $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8       requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,246     $1,252     $1,419      $1,432
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   65       U-Cal        1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   66       U-Cal        2       -                                                                    -                -           One-time              -              $0          $0         $0         $0

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3       CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706        $106,445      $0         $0         $0
                                 oil production facilities to have a program of flowline
                                 maintenance to prevent discharges from each flowline.)

   68       U-Cal        4       -                                                                    -                -            capital              -              $0          $0         $0         $0
   69       U-Cal        5       -                                                                    -                -            capital              -              $0          $0         $0         $0
   70       U-Cal        6       -                                                                    -                -            capital              -              $0          $0         $0         $0
   71       U-Cal        7       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   72       U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202          $1,246     $1,252     $1,419      $1,432
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   73       U-Cal        9       -                                                                    -                -             capital             -              $0          $0         $0         $0
   74       U-Cal        10      -                                                                    -                -             capital             -              $0          $0         $0         $0
   75       Escolle      1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 There is no regular program of flow line maintenance for
                                 each flow line at Lakeview to reduce the likelihood of a
   76       Escolle      2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072           $0          $0       $32,185      $0
                                 discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                 570)
   77       Escolle      3       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   78       Escolle      4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181          $1,213     $1,237     $1,404      $1,439
                                 discharges and 40 CFR 112.7e to property identify
                                 problems requiring correction at the facility.)
   79       Escolle      5       -                                                                    -                -             Capital             -              $0          $0         $0         $0
   80       Battles      1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   81       Battles      2       -                                                                    -                -           One-time              -              $0          $0         $0         $0

May Reflect Confidential Business Information                                                                                                                                                                  B-79
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 12816:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Exhibit O #:24282
                                                               Page 128 of 267
                                                                    Appendix B: Avoided Recurring Costs – PV Year End

   A          B          C                                   D                                       E                 F               G                 H               Q          R          S           T


                                                                                                                 Date recurring
                                                                                               Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                   non-            ("avoided      (capital, one-    initial non-
  Row       Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date       12/31/2006 12/31/2007 12/31/2008 12/31/2009
   60      Security       4      -                                                                   -                  -            capital              -              $0         $0         $0         $0
   61      Security       5      -                                                                   -                  -            capital              -              $0         $0         $0         $0
   62      Security       6      -                                                                   -                  -           One-time              -              $0         $0         $0         $0
   63      Security       7      -                                                                   -                  -            capital              -              $0         $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8       requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,587     $1,649     $1,933      $1,639
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   65       U-Cal        1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   66       U-Cal        2       -                                                                    -                -           One-time              -              $0          $0         $0         $0

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3       CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706          $0       $140,842      $0         $0
                                 oil production facilities to have a program of flowline
                                 maintenance to prevent discharges from each flowline.)

   68       U-Cal        4       -                                                                    -                -            capital              -              $0          $0         $0         $0
   69       U-Cal        5       -                                                                    -                -            capital              -              $0          $0         $0         $0
   70       U-Cal        6       -                                                                    -                -            capital              -              $0          $0         $0         $0
   71       U-Cal        7       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   72       U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202          $1,587     $1,649     $1,933       $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   73       U-Cal        9       -                                                                    -                -             capital             -              $0          $0         $0         $0
   74       U-Cal        10      -                                                                    -                -             capital             -              $0          $0         $0         $0
   75      Escolle       1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 There is no regular program of flow line maintenance for
                                 each flow line at Lakeview to reduce the likelihood of a
   76      Escolle       2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072           $0          $0         $0       $36,578
                                 discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                 570)
   77      Escolle       3       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   78      Escolle       4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181          $1,554     $1,597     $1,722      $1,596
                                 discharges and 40 CFR 112.7e to property identify
                                 problems requiring correction at the facility.)
   79      Escolle       5       -                                                                    -                -             Capital             -              $0          $0         $0         $0
   80      Battles       1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   81      Battles       2       -                                                                    -                -           One-time              -              $0          $0         $0         $0
May Reflect Confidential Business Information                                                                                                                                                                  B-80
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 12916:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Exhibit O #:24283
                                                               Page 129 of 267
                                                                   Appendix B: Avoided Recurring Costs – PV Year End

    A         B          C                                   D                                       E                 F               G                 H               U          V          W           X


                                                                                                                 Date recurring
                                                                                               Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                   non-            ("avoided      (capital, one-    initial non-
   Row      Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date       12/31/2010 12/31/2011 12/31/2012 12/31/2013
    60     Security       4      -                                                                   -                  -            capital              -              $0         $0         $0         $0
    61     Security       5      -                                                                   -                  -            capital              -              $0         $0         $0         $0
    62     Security       6      -                                                                   -                  -           One-time              -              $0         $0         $0         $0
    63     Security       7      -                                                                   -                  -            capital              -              $0         $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8       requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,719     $1,857     $1,792      $1,751
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   65       U-Cal        1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   66       U-Cal        2       -                                                                    -                -           One-time              -              $0          $0         $0         $0

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3       CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706          $0          $0         $0         $0
                                 oil production facilities to have a program of flowline
                                 maintenance to prevent discharges from each flowline.)

   68       U-Cal        4       -                                                                    -                -            capital              -              $0          $0         $0         $0
   69       U-Cal        5       -                                                                    -                -            capital              -              $0          $0         $0         $0
   70       U-Cal        6       -                                                                    -                -            capital              -              $0          $0         $0         $0
   71       U-Cal        7       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   72       U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202           $0          $0         $0         $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   73       U-Cal        9       -                                                                    -                -             capital             -              $0          $0         $0         $0
   74       U-Cal        10      -                                                                    -                -             capital             -              $0          $0         $0         $0
   75      Escolle       1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 There is no regular program of flow line maintenance for
                                 each flow line at Lakeview to reduce the likelihood of a
   76      Escolle       2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072           $0          $0         $0         $0
                                 discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                 570)
   77      Escolle       3       -                                                                    -                -           One-time              -              $0          $0         $0         $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   78      Escolle       4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181          $1,694     $1,796     $1,733      $1,720
                                 discharges and 40 CFR 112.7e to property identify
                                 problems requiring correction at the facility.)
   79      Escolle       5       -                                                                    -                -             Capital             -              $0          $0         $0         $0
   80      Battles       1       -                                                                    -                -           One-time              -              $0          $0         $0         $0
   81      Battles       2       -                                                                    -                -           One-time              -              $0          $0         $0         $0
May Reflect Confidential Business Information                                                                                                                                                                  B-81
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 13016:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24284
                                                                Page 130 of 267
                                                                    Appendix B: Avoided Recurring Costs – PV Year End

   A          B          C                                   D                                       E                 F               G                 H               Y          Z          AA          AB


                                                                                                                 Date recurring
                                                                                               Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                                   non-            ("avoided      (capital, one-    initial non-
  Row       Lease     Item No.   Item Description                                               compliance         through")      time, annual) compliance date       12/31/2014 12/31/2015 12/31/2016   12/31/2017
   60      Security       4      -                                                                   -                  -            capital              -              $0         $0         $0           $0
   61      Security       5      -                                                                   -                  -            capital              -              $0         $0         $0           $0
   62      Security       6      -                                                                   -                  -           One-time              -              $0         $0         $0           $0
   63      Security       7      -                                                                   -                  -            capital              -              $0         $0         $0           $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operation. (40 CFR 112.9c
   64      Security      8       requires sensor/alarm systems be designed to prevent            8/31/2002         6/20/2017         Annual            $1,202          $1,797     $1,716      $1,682       $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   65       U-Cal        1       -                                                                    -                -           One-time              -              $0          $0         $0          $0
   66       U-Cal        2       -                                                                    -                -           One-time              -              $0          $0         $0          $0

                                 There is no regular program of flow line maintenance for
                                 each flow line to reduce the likelihood of a discharge. (40
   67       U-Cal        3       CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore         8/31/2002         1/1/2009       Every 5 years       $102,706           $0         $0         $0          $0
                                 oil production facilities to have a program of flowline
                                 maintenance to prevent discharges from each flowline.)

   68       U-Cal        4       -                                                                    -                -            capital              -              $0          $0         $0          $0
   69       U-Cal        5       -                                                                    -                -            capital              -              $0          $0         $0          $0
   70       U-Cal        6       -                                                                    -                -            capital              -              $0          $0         $0          $0
   71       U-Cal        7       -                                                                    -                -           One-time              -              $0          $0         $0          $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   72       U-Cal        8       requires sensor/alarm systems be designed to prevent            8/31/2002         1/1/2009          Annual            $1,202           $0          $0         $0          $0
                                 discharges and 40 CFR 112.7e to properly identify
                                 problems requiring correction at the facility.)
   73       U-Cal        9       -                                                                    -                -             capital             -              $0          $0         $0          $0
   74       U-Cal        10      -                                                                    -                -             capital             -              $0          $0         $0          $0
   75      Escolle       1       -                                                                    -                -           One-time              -              $0          $0         $0          $0
                                 There is no regular program of flow line maintenance for
                                 each flow line at Lakeview to reduce the likelihood of a
   76      Escolle       2                                                                      11/30/1999         3/23/2010      Every 5 years       $27,072            $0         $0         $0          $0
                                 discharge. (40 CFR 112.1b. 112,7e, and 112.9d, and API
                                 570)
   77      Escolle       3       -                                                                    -                -           One-time              -              $0          $0         $0          $0
                                 Regular tests should be performed on the alarm system
                                 for the tanks to ensure proper operations. (40 CFR 112.9c
   78      Escolle       4       requires sensor/alarm systems be designed to prevent           11/30/1999         6/20/2017         Annual            $1,181          $1,757     $1,648      $1,652       $0
                                 discharges and 40 CFR 112.7e to property identify
                                 problems requiring correction at the facility.)
   79      Escolle       5       -                                                                    -                -             Capital             -              $0          $0         $0          $0
   80      Battles       1       -                                                                    -                -           One-time              -              $0          $0         $0          $0
   81      Battles       2       -                                                                    -                -           One-time              -              $0          $0         $0          $0

May Reflect Confidential Business Information                                                                                                                                                                   B-82
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 13116:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24285
                                                                 Page 131 of 267
                                                                   Appendix B: Avoided Recurring Costs – PV Year End


 A         B          C                                  D                                      E                 F               G                 H                     I                 J             K              L
                                                                                                                                                                 Present value of cost estimate as of Dec. 31 of initial non-comp

                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row      Lease     Item No. Item Description                                               compliance         through")      time, annual) compliance date           12/31/1998         12/31/1999     12/31/2000 12/31/2001
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles       3    oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383                 $0              $7,446           $0          $7,455
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 3 lines in environmentally sensitive
                            areas (ESA).
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles       4                                                                   11/30/1999         2/22/2010      Every 5 years       $56,604                 $0             $57,086           $0            $0
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 23 other lines.
 84      Battles       5    -                                                                    -                -             capital             -                    $0                $0             $0            $0
 85      Battles      6      -                                                                   -                -             capital             -                    $0                $0             $0            $0
 86      Battles      7      -                                                                   -                -           One-time              -                    $0                $0             $0            $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8      requires sensor/alarm systems be designed to prevent          11/30/1999         6/20/2017         Annual            $1,181                 $0              $1,191         $1,204        $1,193
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

                                                                                                                                                           SUM                    $0      $395,731        $109,219      $14,772




May Reflect Confidential Business Information                                                                                                                                                                           B-83
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 13216:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24286
                                                                 Page 132 of 267
                                                                Appendix B: Avoided Recurring Costs – PV Year End

 A          B         C                                  D                                      E                 F               G                 H               M           N          O           P


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row       Lease    Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles       3    oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383            $0        $7,733       $0        $8,994
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 3 lines in environmentally sensitive
                            areas (ESA).
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles       4                                                                   11/30/1999         2/22/2010      Every 5 years       $56,604            $0         $0        $67,296      $0
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 23 other lines.
 84      Battles       5    -                                                                    -                -             capital             -               $0         $0          $0         $0
 85      Battles      6      -                                                                   -                -             capital             -               $0         $0          $0         $0
 86      Battles      7      -                                                                   -                -           One-time              -               $0         $0          $0         $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8      requires sensor/alarm systems be designed to prevent          11/30/1999         6/20/2017         Annual            $1,181          $1,213      $1,237     $1,404      $1,439
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

                                                                                                                                                           SUM     $438,150    $21,543    $585,350    $24,937




May Reflect Confidential Business Information                                                                                                                                                         B-84
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 13316:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24287
                                                                 Page 133 of 267
                                                                Appendix B: Avoided Recurring Costs – PV Year End

 A          B         C                                  D                                      E                 F               G                 H               Q           R          S           T


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row       Lease    Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2006 12/31/2007 12/31/2008 12/31/2009
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles       3    oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383            $0        $9,982      $0        $9,976
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 3 lines in environmentally sensitive
                            areas (ESA).
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles       4                                                                   11/30/1999         2/22/2010      Every 5 years       $56,604            $0         $0         $0        $76,481
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 23 other lines.
 84      Battles       5    -                                                                    -                -             capital             -               $0         $0         $0          $0
 85      Battles      6      -                                                                   -                -             capital             -               $0         $0         $0          $0
 86      Battles      7      -                                                                   -                -           One-time              -               $0         $0         $0          $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8      requires sensor/alarm systems be designed to prevent          11/30/1999         6/20/2017         Annual            $1,181          $1,554      $1,597     $1,722     $1,596
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

                                                                                                                                                           SUM     $153,244   $447,113   $184,591    $540,169




May Reflect Confidential Business Information                                                                                                                                                         B-85
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 13416:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24288
                                                                 Page 134 of 267
                                                                Appendix B: Avoided Recurring Costs – PV Year End

 A          B         C                                  D                                      E                 F               G                 H               U          V          W           X


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row       Lease    Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2010 12/31/2011 12/31/2012 12/31/2013
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles       3    oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383           $0          $0         $0         $0
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 3 lines in environmentally sensitive
                            areas (ESA).
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles       4                                                                   11/30/1999         2/22/2010      Every 5 years       $56,604           $0          $0         $0         $0
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 23 other lines.
 84      Battles       5    -                                                                    -                -             capital             -              $0          $0         $0         $0
 85      Battles      6      -                                                                   -                -             capital             -              $0          $0         $0         $0
 86      Battles      7      -                                                                   -                -           One-time              -              $0          $0         $0         $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8      requires sensor/alarm systems be designed to prevent          11/30/1999         6/20/2017         Annual            $1,181          $1,694     $1,796      $1,733     $1,720
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

                                                                                                                                                           SUM     $20,908     $14,703    $14,314    $14,016




May Reflect Confidential Business Information                                                                                                                                                        B-86
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 13516:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24289
                                                                 Page 135 of 267
                                                                 Appendix B: Avoided Recurring Costs – PV Year End

 A          B         C                                  D                                      E                 F               G                 H               Y           Z         AA          AB


                                                                                                            Date recurring
                                                                                          Date of initial   costs incurred    Type of cost Cost estimate as of
                                                                                              non-            ("avoided      (capital, one-    initial non-
Row       Lease    Item No. Item Description                                               compliance         through")      time, annual) compliance date       12/31/2014 12/31/2015 12/31/2016   12/31/2017
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 82      Battles       3    oil production facilities to have a program of flowline        11/30/1999         2/22/2010        Biennial           $7,383           $0          $0         $0          $0
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 3 lines in environmentally sensitive
                            areas (ESA).
                            There is no regular program of flow line maintenance for
                            each flow line to reduce the likelihood of a discharge. (40
                            CFR 112.7e, 40 CFR 112.9d, and API 570 requires onshore
 83      Battles       4                                                                   11/30/1999         2/22/2010      Every 5 years       $56,604            $0         $0         $0          $0
                            oil production facilities to have a program of flowline
                            maintenance to prevent discharges from each flowline.)
                            Cost estimate for 23 other lines.
 84      Battles       5    -                                                                    -                -             capital             -              $0          $0         $0          $0
 85      Battles      6      -                                                                   -                -             capital             -              $0          $0         $0          $0
 86      Battles      7      -                                                                   -                -           One-time              -              $0          $0         $0          $0
                             Regular tests should be performed on the alarm system
                             for the tanks to ensure proper operations. (40 CFR 112.9c
 87      Battles      8      requires sensor/alarm systems be designed to prevent          11/30/1999         6/20/2017         Annual            $1,181          $1,757      $1,648     $1,652       $0
                             discharges and 40 CFR 112.7e to properly identify
                             problems requiring correction at the facility.)

                                                                                                                                                           SUM      $14,334    $13,655    $13,438       $1,780

                              Notes by column:
                   [A] - [H] Reproduced from "Cost Inputs" table for recurring costs
                              only.
                   [I] - [AB] Nominal cost estimates from "Recurring Costs - Nominal"
                              are inflated to Dec. 31 of the corresponding year, using
                              WACC values from "Other Inputs." Equal to [nominal
                              cost] * (1 + WACC)^(portion of year between non-
                              compliance date and Dec. 31 of that year).




May Reflect Confidential Business Information                                                                                                                                                         B-87
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 13616:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24290
                                                                   Page 136 of 267
                                                                          Appendix B: On-time – Capital Depreciation

A         B          C                                   D                                   E               F                 G                     H             I           J          K           L
                                                                                                     Initial date of
                                                                                        Depreciable       non-       Cost estimate as of non- NPV adjustment
row     lease      Item #                           Description                         life (years) compliance         compliance date        for year-end    12/31/1998   12/31/1999 12/31/2000 12/31/2001
 1    Williams B      1     -                                                                 -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                 -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                 -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 4    Williams B      4     -                                                                 -              -                  -                    -            $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                       7         6/30/2000          $1,974.88            $2,087.10         $0.00       $0.00      $282.21    $483.65
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
7       Lloyd        2      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
8       Lloyd        3      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
9       Lloyd        4                                                                       7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
10    Lakeview       1      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
11    Lakeview       2      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            Two tanks were observed outside of secondary containment
12    Lakeview       3                                                                       7         8/31/2002          $2,004.02            $2,076.97         $0.00       $0.00       $0.00      $0.00
                            at the Lakeview facility.
13    Lakeview       4      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
14    Lakeview       5                                                                       7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
15    Los Flores     1      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
16    Los Flores     2      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
17    Los Flores     3      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
18    Los Flores     4      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
19    Los Flores     5      and permeability of the secondary containment berms. (40         7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            CFR 112.7c requires appropriate containment and/or
                            diversionary structures to prevent a discharge.)

20    Los Flores     6      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            No containment or diversionary at the truck
21    Los Flores     7                                                                       7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            loading/unloading rack. (40 CFR 112.7c)
22       Bell        1      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
23       Bell        2      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
24       Bell        3      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
25       Bell       4a      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
26       Bell       4b      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
27       Bell       4c      -                                                                -             -                  -                    -             $0.00       $0.00       $0.00      $0.00



May Reflect Confidential Business Information                                                                                                                                                        B-88
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 13716:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24291
                                                                   Page 137 of 267
                                                                      Appendix B: On-time – Capital Depreciation

A         B          C                                   D                                   E               F                 G                 M           N          O          P          Q
                                                                                                     Initial date of
                                                                                        Depreciable       non-       Cost estimate as of non-
row     lease      Item #                           Description                         life (years) compliance         compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006
 1    Williams B      1     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 4    Williams B      4     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                       7        6/30/2000         $1,974.88         $345.41     $246.66     $176.36     $176.16     $176.36
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
7       Lloyd        2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
8       Lloyd        3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
9       Lloyd        4                                                                       7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
10    Lakeview       1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
11    Lakeview       2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            Two tanks were observed outside of secondary containment
12    Lakeview       3                                                                       7        8/31/2002         $2,004.02         $801.67     $343.55     $245.35     $175.21     $125.27
                            at the Lakeview facility.
13    Lakeview       4      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
14    Lakeview       5                                                                       7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
15    Los Flores     1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
16    Los Flores     2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
17    Los Flores     3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
18    Los Flores     4      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
19    Los Flores     5      and permeability of the secondary containment berms. (40         7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            CFR 112.7c requires appropriate containment and/or
                            diversionary structures to prevent a discharge.)

20    Los Flores     6      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
21    Los Flores     7                                                                       7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            loading/unloading rack. (40 CFR 112.7c)
22       Bell        1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
23       Bell        2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
24       Bell        3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
25       Bell       4a      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
26       Bell       4b      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
27       Bell       4c      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
May Reflect Confidential Business Information                                                                                                                                                B-89
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 13816:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24292
                                                                   Page 138 of 267
                                                                      Appendix B: On-time – Capital Depreciation

A         B          C                                   D                                   E               F                 G                  R          S          T          U          V
                                                                                                     Initial date of
                                                                                        Depreciable       non-       Cost estimate as of non-
row     lease      Item #                           Description                         life (years) compliance         compliance date       12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011
 1    Williams B      1     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 4    Williams B      4     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                       7        6/30/2000         $1,974.88         $88.08       $0.00       $0.00       $0.00       $0.00
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
7       Lloyd        2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
8       Lloyd        3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
9       Lloyd        4                                                                       7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
10    Lakeview       1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
11    Lakeview       2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            Two tanks were observed outside of secondary containment
12    Lakeview       3                                                                       7        8/31/2002         $2,004.02         $125.13     $125.27      $62.57      $0.00       $0.00
                            at the Lakeview facility.
13    Lakeview       4      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
14    Lakeview       5                                                                       7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
15    Los Flores     1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
16    Los Flores     2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
17    Los Flores     3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
18    Los Flores     4      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
19    Los Flores     5      and permeability of the secondary containment berms. (40         7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            CFR 112.7c requires appropriate containment and/or
                            diversionary structures to prevent a discharge.)

20    Los Flores     6      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
21    Los Flores     7                                                                       7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            loading/unloading rack. (40 CFR 112.7c)
22       Bell        1      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
23       Bell        2      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
24       Bell        3      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
25       Bell       4a      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
26       Bell       4b      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
27       Bell       4c      -                                                                -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
May Reflect Confidential Business Information                                                                                                                                                B-90
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 13916:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24293
                                                                   Page 139 of 267
                                                                          Appendix B: On-time – Capital Depreciation

A         B          C                                   D                                   E               F                 G                 W           X          Y          Z         AA         AB
                                                                                                     Initial date of
                                                                                        Depreciable       non-       Cost estimate as of non-
row     lease      Item #                           Description                         life (years) compliance         compliance date       12/31/2012 12/31/2013 12/31/2014 12/31/2015 12/31/2016 12/31/2017
 1    Williams B      1     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 4    Williams B      4     -                                                                 -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                       7        6/30/2000         $1,974.88         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
7       Lloyd        2      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
8       Lloyd        3      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
9       Lloyd        4                                                                       7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
10    Lakeview       1      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
11    Lakeview       2      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            Two tanks were observed outside of secondary containment
12    Lakeview       3                                                                       7        8/31/2002         $2,004.02         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            at the Lakeview facility.
13    Lakeview       4      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
14    Lakeview       5                                                                       7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
15    Los Flores     1      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
16    Los Flores     2      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
17    Los Flores     3      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
18    Los Flores     4      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
19    Los Flores     5      and permeability of the secondary containment berms. (40         7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            CFR 112.7c requires appropriate containment and/or
                            diversionary structures to prevent a discharge.)

20    Los Flores     6      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
21    Los Flores     7                                                                       7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            loading/unloading rack. (40 CFR 112.7c)
22       Bell        1      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
23       Bell        2      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
24       Bell        3      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
25       Bell       4a      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
26       Bell       4b      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
27       Bell       4c      -                                                                -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00




May Reflect Confidential Business Information                                                                                                                                                          B-91
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 14016:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24294
                                                                   Page 140 of 267
                                                                        Appendix B: On-time – Capital Depreciation

A         B          C                                  D                                      E               F                 G                     H             I           J          K           L
                                                                                                       Initial date of
                                                                                          Depreciable       non-       Cost estimate as of non- NPV adjustment
row     lease      Item #                             Description                         life (years) compliance         compliance date        for year-end    12/31/1998   12/31/1999 12/31/2000 12/31/2001
 28      Bell        4d     -                                                                   -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 29      Bell         4f    -                                                                   -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 30      Bell        4g     -                                                                   -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 31      Bell        4h     -                                                                   -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
32       Bell        5                                                                         7        11/30/1999          $1,181.31            $1,191.36         $0.00      $168.81     $289.30    $206.61
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/19/07, Greka
                            was directed to inspect all containment berms and make
33       Bell        6                                                                         7        11/30/1999          $1,181.31            $1,191.36         $0.00      $168.81     $289.30    $206.61
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
34       Bell        7      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            Rain event caused the Blochman Ponds to overflow. Failure
35       Bell        8                                                                         7         12/7/2007          $5,275.06            $5,305.00         $0.00       $0.00       $0.00      $0.00
                            of secondary containment as well.
36    Chamberlin     1      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
37    Chamberlin     2      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
38    Chamberlin     3                                                                         7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
39    Chamberlin     4                                                                         7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
40    Chamberlin     5      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
41       Davis       1      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
42       Davis       2      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
43       Davis       3      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
44       Davis       4      -                                                                  -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
45      Davis        5                                                                         7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
46      Davis        6                                                                         7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                            necessary improvements. (40 CFR 112.7d requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)



May Reflect Confidential Business Information                                                                                                                                                          B-92
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 14116:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24295
                                                                   Page 141 of 267
                                                                     Appendix B: On-time – Capital Depreciation

A         B          C                                  D                                      E               F                 G                 M           N          O          P          Q
                                                                                                       Initial date of
                                                                                          Depreciable       non-       Cost estimate as of non-
row     lease      Item #                             Description                         life (years) compliance         compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006
 28      Bell        4d     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 29      Bell         4f    -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 30      Bell        4g     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 31      Bell        4h     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
32       Bell        5                                                                         7       11/30/1999         $1,181.31         $147.55     $105.49     $105.37     $105.49      $52.69
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/19/07, Greka
                            was directed to inspect all containment berms and make
33       Bell        6                                                                         7       11/30/1999         $1,181.31         $147.55     $105.49     $105.37     $105.49      $52.69
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
34       Bell        7      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            Rain event caused the Blochman Ponds to overflow. Failure
35       Bell        8                                                                         7        12/7/2007         $5,275.06          $0.00       $0.00       $0.00       $0.00       $0.00
                            of secondary containment as well.
36    Chamberlin     1      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
37    Chamberlin     2      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
38    Chamberlin     3                                                                         7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
39    Chamberlin     4                                                                         7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
40    Chamberlin     5      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
41       Davis       1      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
42       Davis       2      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
43       Davis       3      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
44       Davis       4      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
45      Davis        5                                                                         7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
46      Davis        6                                                                         7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                            necessary improvements. (40 CFR 112.7d requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
May Reflect Confidential Business Information                                                                                                                                                  B-93
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 14216:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24296
                                                                   Page 142 of 267
                                                                     Appendix B: On-time – Capital Depreciation

A         B          C                                  D                                      E               F                 G                  R          S          T          U          V
                                                                                                       Initial date of
                                                                                          Depreciable       non-       Cost estimate as of non-
row     lease      Item #                             Description                         life (years) compliance         compliance date       12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011
 28      Bell        4d     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 29      Bell         4f    -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 30      Bell        4g     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 31      Bell        4h     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
32       Bell        5                                                                         7       11/30/1999         $1,181.31          $0.00       $0.00       $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/19/07, Greka
                            was directed to inspect all containment berms and make
33       Bell        6                                                                         7       11/30/1999         $1,181.31          $0.00       $0.00       $0.00       $0.00       $0.00
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
34       Bell        7      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            Rain event caused the Blochman Ponds to overflow. Failure
35       Bell        8                                                                         7        12/7/2007         $5,275.06         $753.81    $1,291.86    $922.61     $658.85     $471.06
                            of secondary containment as well.
36    Chamberlin     1      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
37    Chamberlin     2      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
38    Chamberlin     3                                                                         7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
39    Chamberlin     4                                                                         7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
40    Chamberlin     5      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
41       Davis       1      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
42       Davis       2      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
43       Davis       3      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
44       Davis       4      -                                                                  -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
45      Davis        5                                                                         7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
46      Davis        6                                                                         7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            necessary improvements. (40 CFR 112.7d requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
May Reflect Confidential Business Information                                                                                                                                                  B-94
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 14316:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24297
                                                                   Page 143 of 267
                                                                         Appendix B: On-time – Capital Depreciation

A         B          C                                  D                                      E               F                 G                 W           X          Y          Z         AA         AB
                                                                                                       Initial date of
                                                                                          Depreciable       non-       Cost estimate as of non-
row     lease      Item #                             Description                         life (years) compliance         compliance date       12/31/2012 12/31/2013 12/31/2014 12/31/2015 12/31/2016 12/31/2017
 28      Bell        4d     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 29      Bell         4f    -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 30      Bell        4g     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 31      Bell        4h     -                                                                   -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
32       Bell        5                                                                         7       11/30/1999         $1,181.31         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/19/07, Greka
                            was directed to inspect all containment berms and make
33       Bell        6                                                                         7       11/30/1999         $1,181.31         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
34       Bell        7      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            Rain event caused the Blochman Ponds to overflow. Failure
35       Bell        8                                                                         7        12/7/2007         $5,275.06        $470.54     $471.06     $235.27       $0.00       $0.00       $0.00
                            of secondary containment as well.
36    Chamberlin     1      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
37    Chamberlin     2      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
38    Chamberlin     3                                                                         7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
39    Chamberlin     4                                                                         7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            necessary improvements. (40 CFR 112.7c requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
40    Chamberlin     5      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
41       Davis       1      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
42       Davis       2      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
43       Davis       3      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
44       Davis       4      -                                                                  -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
45      Davis        5                                                                         7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was
                            compromised. During the SPCC inspection on 12/9/05, Greka
                            was directed to inspect all containment berms and make
46      Davis        6                                                                         7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                            necessary improvements. (40 CFR 112.7d requires
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                                            B-95
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 14416:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24298
                                                                 Page 144 of 267
                                                                          Appendix B: On-time – Capital Depreciation

A        B         C                                    D                                        E               F                 G                     H             I           J          K           L
                                                                                                         Initial date of
                                                                                            Depreciable       non-       Cost estimate as of non- NPV adjustment
row    lease     Item #                            Description                              life (years) compliance         compliance date        for year-end    12/31/1998   12/31/1999 12/31/2000 12/31/2001
 47    Davis        7     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 48    Davis        8     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 49    Davis        9     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 50   Casmalia      1     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 51   Casmalia      2     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 52   Casmalia      3     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
 53   Casmalia      4     -                                                                       -              -                  -                    -            $0.00       $0.00      $0.00      $0.00
                          Secondary containment of the tank battery was
                          compromised. (40 CFR 112.7c requires appropriate
54    Casmalia     5                                                                             7        11/30/1999          $1,181.31            $1,191.36         $0.00      $168.81     $289.30    $206.61
                          containment and/or diversionary structures to prevent a
                          discharge.)
                          Secondary containment of the wastewater pond was
                          observed to be in a poor condition. (40 CFR 112.7c requires
55    Casmalia     6                                                                             7        11/30/1999          $1,181.31            $1,191.36         $0.00      $168.81     $289.30    $206.61
                          appropriate containment and/or diversionary structure to
                          prevent a discharge.)
56    Casmalia     7      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
57    Security     1      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
58    Security     2      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
59    Security     3      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
                          No containment or diversionary at the truck
                          loading/unloading rack. (40 CFR 112.7c requires to provide
60    Security     4                                                                             7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                          appropriate containment and/or diversionary structures to
                          prevent a discharge.)

                          Greka stored kerosene distillate (KD) to increase the viscosity
                          of the heavy crude produced at the Security Lease. The KD is
                          a light-end product that could permeate the earthen
61    Security     5                                                                             7         8/31/2002          $10,020.10           $10,384.84        $0.00       $0.00       $0.00      $0.00
                          containment basin in the event of a release. (40 CFR
                          112.9(c)(1)(i) requires containment systems to be sufficiently
                          impervious to contained spill oil.)

62    Security     6      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00

                          The secondary containment around the LCR tanks and Waste
                          Oil Tank are compromised due to cracks, holes, erosion, and
                          permeability of the secondary containment berms. An
                          inspection of the Pumper's Weekly Lease Inspection forms
63    Security     7                                                                             7         8/31/2002          $1,202.41            $1,246.18         $0.00       $0.00       $0.00      $0.00
                          were reviewed and these items were not identified in any of
                          the past inspections by the pumper dating back to 2005. (40
                          CFR 112.7c require appropriate containment and/or
                          diversionary structures to prevent a discharge.)

64    Security     8      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
65     U-Cal       1      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
66     U-Cal       2      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00
67     U-Cal       3      -                                                                      -             -                  -                    -             $0.00       $0.00       $0.00      $0.00



May Reflect Confidential Business Information                                                                                                                                                            B-96
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 14516:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24299
                                                                 Page 145 of 267
                                                                      Appendix B: On-time – Capital Depreciation

 A       B         C                                     D                                        E               F                 G                 M           N          O          P          Q
                                                                                                          Initial date of
                                                                                             Depreciable       non-       Cost estimate as of non-
row    lease     Item #                             Description                              life (years) compliance         compliance date       12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006
 47    Davis        7      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 48    Davis        8      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 49    Davis        9      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 50   Casmalia      1      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 51   Casmalia      2      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 52   Casmalia      3      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
 53   Casmalia      4      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
                           Secondary containment of the tank battery was
                           compromised. (40 CFR 112.7c requires appropriate
54    Casmalia     5                                                                              7       11/30/1999         $1,181.31         $147.55     $105.49     $105.37     $105.49      $52.69
                           containment and/or diversionary structures to prevent a
                           discharge.)
                           Secondary containment of the wastewater pond was
                           observed to be in a poor condition. (40 CFR 112.7c requires
55    Casmalia     6                                                                              7       11/30/1999         $1,181.31         $147.55     $105.49     $105.37     $105.49      $52.69
                           appropriate containment and/or diversionary structure to
                           prevent a discharge.)
56    Casmalia     7       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
57    Security     1       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
58    Security     2       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
59    Security     3       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                           No containment or diversionary at the truck
                           loading/unloading rack. (40 CFR 112.7c requires to provide
60    Security     4                                                                              7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                           appropriate containment and/or diversionary structures to
                           prevent a discharge.)

                           Greka stored kerosene distillate (KD) to increase the viscosity
                           of the heavy crude produced at the Security Lease. The KD is
                           a light-end product that could permeate the earthen
61    Security     5                                                                              7        8/31/2002        $10,020.10        $4,008.34   $1,717.74   $1,226.76    $876.06     $626.36
                           containment basin in the event of a release. (40 CFR
                           112.9(c)(1)(i) requires containment systems to be sufficiently
                           impervious to contained spill oil.)

62    Security     6       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                           The secondary containment around the LCR tanks and Waste
                           Oil Tank are compromised due to cracks, holes, erosion, and
                           permeability of the secondary containment berms. An
                           inspection of the Pumper's Weekly Lease Inspection forms
63    Security     7                                                                              7        8/31/2002         $1,202.41         $481.00     $206.13     $147.21     $105.13      $75.16
                           were reviewed and these items were not identified in any of
                           the past inspections by the pumper dating back to 2005. (40
                           CFR 112.7c require appropriate containment and/or
                           diversionary structures to prevent a discharge.)

64    Security     8       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
65     U-Cal       1       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
66     U-Cal       2       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
67     U-Cal       3       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

May Reflect Confidential Business Information                                                                                                                                                      B-97
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 14616:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24300
                                                                  Page 146 of 267
                                                                       Appendix B: On-time – Capital Depreciation

 A        B         C                                     D                                        E               F                 G                  R          S          T          U          V
                                                                                                           Initial date of
                                                                                              Depreciable       non-       Cost estimate as of non-
 row    lease     Item #                             Description                              life (years) compliance         compliance date       12/31/2007 12/31/2008 12/31/2009 12/31/2010 12/31/2011
  47    Davis        7      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  48    Davis        8      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  49    Davis        9      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  50   Casmalia      1      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  51   Casmalia      2      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  52   Casmalia      3      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
  53   Casmalia      4      -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00
                            Secondary containment of the tank battery was
                            compromised. (40 CFR 112.7c requires appropriate
 54    Casmalia     5                                                                              7       11/30/1999         $1,181.31          $0.00       $0.00       $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the wastewater pond was
                            observed to be in a poor condition. (40 CFR 112.7c requires
 55    Casmalia     6                                                                              7       11/30/1999         $1,181.31          $0.00       $0.00       $0.00       $0.00       $0.00
                            appropriate containment and/or diversionary structure to
                            prevent a discharge.)
 56    Casmalia     7       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 57    Security     1       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 58    Security     2       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 59    Security     3       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires to provide
 60    Security     4                                                                              7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase the viscosity
                            of the heavy crude produced at the Security Lease. The KD is
                            a light-end product that could permeate the earthen
 61    Security     5                                                                              7        8/31/2002        $10,020.10         $625.65     $626.36     $312.83      $0.00       $0.00
                            containment basin in the event of a release. (40 CFR
                            112.9(c)(1)(i) requires containment systems to be sufficiently
                            impervious to contained spill oil.)

 62    Security     6       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                            The secondary containment around the LCR tanks and Waste
                            Oil Tank are compromised due to cracks, holes, erosion, and
                            permeability of the secondary containment berms. An
                            inspection of the Pumper's Weekly Lease Inspection forms
 63    Security     7                                                                              7        8/31/2002         $1,202.41         $75.08      $75.16       $37.54      $0.00       $0.00
                            were reviewed and these items were not identified in any of
                            the past inspections by the pumper dating back to 2005. (40
                            CFR 112.7c require appropriate containment and/or
                            diversionary structures to prevent a discharge.)

 64    Security     8       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 65     U-Cal       1       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 66     U-Cal       2       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 67     U-Cal       3       -                                                                      -            -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

May Reflect Confidential Business Information                                                                                                                                                        B-98
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 14716:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24301
                                                                 Page 147 of 267
                                                                           Appendix B: On-time – Capital Depreciation

A        B         C                                    D                                        E               F                 G                 W           X          Y          Z         AA         AB
                                                                                                         Initial date of
                                                                                            Depreciable       non-       Cost estimate as of non-
row    lease     Item #                            Description                              life (years) compliance         compliance date       12/31/2012 12/31/2013 12/31/2014 12/31/2015 12/31/2016 12/31/2017
 47    Davis        7     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 48    Davis        8     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 49    Davis        9     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 50   Casmalia      1     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 51   Casmalia      2     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 52   Casmalia      3     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
 53   Casmalia      4     -                                                                       -              -                  -               $0.00      $0.00      $0.00      $0.00      $0.00      $0.00
                          Secondary containment of the tank battery was
                          compromised. (40 CFR 112.7c requires appropriate
54    Casmalia     5                                                                             7       11/30/1999         $1,181.31         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          containment and/or diversionary structures to prevent a
                          discharge.)
                          Secondary containment of the wastewater pond was
                          observed to be in a poor condition. (40 CFR 112.7c requires
55    Casmalia     6                                                                             7       11/30/1999         $1,181.31         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          appropriate containment and/or diversionary structure to
                          prevent a discharge.)
56    Casmalia     7      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
57    Security     1      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
58    Security     2      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
59    Security     3      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          No containment or diversionary at the truck
                          loading/unloading rack. (40 CFR 112.7c requires to provide
60    Security     4                                                                             7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          appropriate containment and/or diversionary structures to
                          prevent a discharge.)

                          Greka stored kerosene distillate (KD) to increase the viscosity
                          of the heavy crude produced at the Security Lease. The KD is
                          a light-end product that could permeate the earthen
61    Security     5                                                                             7        8/31/2002        $10,020.10         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          containment basin in the event of a release. (40 CFR
                          112.9(c)(1)(i) requires containment systems to be sufficiently
                          impervious to contained spill oil.)

62    Security     6      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00

                          The secondary containment around the LCR tanks and Waste
                          Oil Tank are compromised due to cracks, holes, erosion, and
                          permeability of the secondary containment berms. An
                          inspection of the Pumper's Weekly Lease Inspection forms
63    Security     7                                                                             7        8/31/2002         $1,202.41         $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
                          were reviewed and these items were not identified in any of
                          the past inspections by the pumper dating back to 2005. (40
                          CFR 112.7c require appropriate containment and/or
                          diversionary structures to prevent a discharge.)

64    Security     8      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
65     U-Cal       1      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
66     U-Cal       2      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00
67     U-Cal       3      -                                                                      -            -                 -             $0.00       $0.00       $0.00        $0.00       $0.00       $0.00




May Reflect Confidential Business Information                                                                                                                                                              B-99
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 14816:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24302
                                                                Page 148 of 267
                                                                      Appendix B: On-time – Capital Depreciation

   A       B         C                                     D                                        E               F                 G                     H             I                J           K
                                                                                                            Initial date of
                                                                                               Depreciable       non-       Cost estimate as of non- NPV adjustment
  row    lease     Item #                              Description                             life (years) compliance         compliance date        for year-end    12/31/1998        12/31/1999 12/31/2000
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7d requires appropriate
   68    U-Cal       4                                                                              7         8/31/2002          $1,202.41            $1,246.18         $0.00            $0.00        $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was compromised
                            at the Bradley 3 Island tank battery. (40 CFR 112.7d requires
   69    U-Cal       5                                                                              7         8/31/2002          $1,202.41            $1,246.18         $0.00            $0.00        $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
                            Greka stored kerosene distillate (KD) to increase viscosity of
                            the heavy crude produced at U-Cal. The KD is a light-end
                            product that could permeate the earthen containment basin
   70    U-Cal       6                                                                              7         1/13/2005          $11,688.02           $12,702.02        $0.00            $0.00        $0.00
                            in the event of a release. 40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contain
                            spilled oil.
   71    U-Cal       7      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   72    U-Cal       8      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
                            The secondary containment for the U-Cal tank battery was
   73    U-Cal       9                                                                              7        10/25/2005          $1,425.77            $1,448.53         $0.00            $0.00        $0.00
                            compromised.
                            A lube oil tank at the U-Cal Production Water Injection facility
                            was observed without secondary containment. The bottom
   74    U-Cal      10                                                                              7         2/12/2008          $2,711.88            $2,972.32         $0.00            $0.00        $0.00
                            of lube oil tank was pitted and showing signs of poor
                            integrity.
   75    Escolle     1      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   76    Escolle     2      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   77    Escolle     3      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   78    Escolle     4      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
   79    Escolle     5                                                                              7         2/12/2008          $1,627.13            $1,783.39         $0.00            $0.00        $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
   80    Battles     1      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   81    Battles     2      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   82    Battles     3      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   83    Battles     4      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
   84    Battles     5                                                                              7        11/30/1999          $1,181.31            $1,191.36         $0.00           $168.81      $289.30
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of tank battery compromised. (40
   85    Battles     6      CFR 112.7c requires appropriate containment and/or                      7        11/30/1999          $1,181.31            $1,191.36         $0.00           $168.81      $289.30
                            diversionary structure to prevent a discharge.)
   86    Battles     7      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00
   87    Battles     8      -                                                                       -             -                  -                    -             $0.00            $0.00        $0.00

                                                                                                                                              SUM                               $0.00    $1,012.86   $2,018.03

May Reflect Confidential Business Information                                                                                                                                                              B-100
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 14916:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24303
                                                                  Page 149 of 267
                                                                        Appendix B: On-time – Capital Depreciation

  A      B          C                                      D                                        E               F                 G                  L         M           N          O          P
                                                                                                            Initial date of
                                                                                               Depreciable       non-       Cost estimate as of non-
 row    lease     Item #                               Description                             life (years) compliance         compliance date       12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7d requires appropriate
 68     U-Cal       4                                                                               7        8/31/2002         $1,202.41          $0.00      $481.00      $206.13     $147.21     $105.13
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of the tank battery was compromised
                            at the Bradley 3 Island tank battery. (40 CFR 112.7d requires
 69     U-Cal       5                                                                               7        8/31/2002         $1,202.41          $0.00      $481.00      $206.13     $147.21     $105.13
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)
                            Greka stored kerosene distillate (KD) to increase viscosity of
                            the heavy crude produced at U-Cal. The KD is a light-end
                            product that could permeate the earthen containment basin
 70     U-Cal       6                                                                               7        1/13/2005        $11,688.02          $0.00       $0.00        $0.00       $0.00      $1,670.22
                            in the event of a release. 40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contain
                            spilled oil.
 71     U-Cal       7       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 72     U-Cal       8       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
                            The secondary containment for the U-Cal tank battery was
 73     U-Cal       9                                                                               7       10/25/2005         $1,425.77          $0.00       $0.00        $0.00       $0.00      $203.74
                            compromised.
                            A lube oil tank at the U-Cal Production Water Injection facility
                            was observed without secondary containment. The bottom
 74     U-Cal      10                                                                               7        2/12/2008         $2,711.88          $0.00       $0.00        $0.00       $0.00       $0.00
                            of lube oil tank was pitted and showing signs of poor
                            integrity.
 75    Escolle      1       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 76    Escolle      2       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 77    Escolle      3       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 78    Escolle      4       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion,
 79    Escolle      5                                                                               7        2/12/2008         $1,627.13          $0.00       $0.00        $0.00       $0.00       $0.00
                            and permeability of the secondary containment berms, (40
                            CFR 112.7c).
 80    Battles      1       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 81    Battles      2       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 82    Battles      3       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 83    Battles      4       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
                            No containment or diversionary at the truck
                            loading/unloading rack. (40 CFR 112.7c requires appropriate
 84    Battles      5                                                                               7       11/30/1999         $1,181.31         $206.61     $147.55      $105.49     $105.37     $105.49
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Secondary containment of tank battery compromised. (40
 85    Battles      6       CFR 112.7c requires appropriate containment and/or                      7       11/30/1999         $1,181.31         $206.61     $147.55      $105.49     $105.37     $105.49
                            diversionary structure to prevent a discharge.)
 86    Battles      7       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
 87    Battles      8       -                                                                       -            -                 -              $0.00       $0.00        $0.00       $0.00       $0.00

                                                                                                                                           SUM   $1,723.32   $11,812.70   $5,414.46   $4,047.24    $4,995.86
May Reflect Confidential Business Information                                                                                                                                                         B-101
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 15016:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24304
                                                                  Page 150 of 267
                                                                         Appendix B: On-time – Capital Depreciation

  A      B          C                                       D                                        E               F                 G                  Q          R          S          T          U
                                                                                                             Initial date of
                                                                                                Depreciable       non-       Cost estimate as of non-
 row    lease     Item #                                Description                             life (years) compliance         compliance date       12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010
                             No containment or diversionary at the truck
                             loading/unloading rack. (40 CFR 112.7d requires appropriate
 68     U-Cal       4                                                                                7        8/31/2002         $1,202.41          $75.16       $75.08       $75.16       $37.54       $0.00
                             containment and/or diversionary structures to prevent a
                             discharge.)
                             Secondary containment of the tank battery was compromised
                             at the Bradley 3 Island tank battery. (40 CFR 112.7d requires
 69     U-Cal       5                                                                                7        8/31/2002         $1,202.41          $75.16       $75.08       $75.16       $37.54       $0.00
                             appropriate containment and/or diversionary structures to
                             prevent a discharge.)
                             Greka stored kerosene distillate (KD) to increase viscosity of
                             the heavy crude produced at U-Cal. The KD is a light-end
                             product that could permeate the earthen containment basin
 70     U-Cal       6                                                                                7        1/13/2005        $11,688.02         $2,862.40    $2,044.23    $1,459.83    $1,043.74    $1,042.57
                             in the event of a release. 40 CFR 112.9(c)(1)(i) requires
                             containment systems to be sufficiently impervious to contain
                             spilled oil.
 71     U-Cal       7        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 72     U-Cal       8        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
                             The secondary containment for the U-Cal tank battery was
 73     U-Cal       9                                                                                7       10/25/2005         $1,425.77         $349.17      $249.37      $178.08      $127.32      $127.18
                             compromised.
                             A lube oil tank at the U-Cal Production Water Injection facility
                             was observed without secondary containment. The bottom
 74     U-Cal      10                                                                                7        2/12/2008         $2,711.88          $0.00        $0.00       $1,549.70    $332.07      $237.15
                             of lube oil tank was pitted and showing signs of poor
                             integrity.
 75    Escolle      1        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 76    Escolle      2        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 77    Escolle      3        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 78    Escolle      4        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
                             The secondary containment around the tanks and production
                             equipment was compromised due to cracks, holes, erosion,
 79    Escolle      5                                                                                7        2/12/2008         $1,627.13          $0.00        $0.00       $929.82      $199.24      $142.29
                             and permeability of the secondary containment berms, (40
                             CFR 112.7c).
 80    Battles      1        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 81    Battles      2        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 82    Battles      3        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 83    Battles      4        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
                             No containment or diversionary at the truck
                             loading/unloading rack. (40 CFR 112.7c requires appropriate
 84    Battles      5                                                                                7       11/30/1999         $1,181.31          $52.69       $0.00        $0.00        $0.00        $0.00
                             containment and/or diversionary structures to prevent a
                             discharge.)
                             Secondary containment of tank battery compromised. (40
 85    Battles      6        CFR 112.7c requires appropriate containment and/or                      7       11/30/1999         $1,181.31          $52.69       $0.00        $0.00        $0.00        $0.00
                             diversionary structure to prevent a discharge.)
 86    Battles      7        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00
 87    Battles      8        -                                                                       -            -                 -              $0.00        $0.00        $0.00        $0.00        $0.00

                                                                                                                                            SUM    $5,357.62    $4,787.22    $7,062.88    $3,450.84    $2,208.05

May Reflect Confidential Business Information                                                                                                                                                             B-102
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 15116:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24305
                                                              Page 151 of 267
                                                                     Appendix B: On-time – Capital Depreciation

       A      B          C                                     D                                        E               F                 G                  V         W           X          Y
                                                                                                                Initial date of
                                                                                                   Depreciable       non-       Cost estimate as of non-
      row    lease     Item #                              Description                             life (years) compliance         compliance date       12/31/2011 12/31/2012 12/31/2013 12/31/2014
                                No containment or diversionary at the truck
                                loading/unloading rack. (40 CFR 112.7d requires appropriate
      68     U-Cal       4                                                                              7        8/31/2002         $1,202.41           $0.00        $0.00       $0.00       $0.00
                                containment and/or diversionary structures to prevent a
                                discharge.)
                                Secondary containment of the tank battery was compromised
                                at the Bradley 3 Island tank battery. (40 CFR 112.7d requires
      69     U-Cal       5                                                                              7        8/31/2002         $1,202.41           $0.00        $0.00       $0.00       $0.00
                                appropriate containment and/or diversionary structures to
                                prevent a discharge.)
                                Greka stored kerosene distillate (KD) to increase viscosity of
                                the heavy crude produced at U-Cal. The KD is a light-end
                                product that could permeate the earthen containment basin
      70     U-Cal       6                                                                              7        1/13/2005         $11,688.02         $1,043.74    $521.29      $0.00       $0.00
                                in the event of a release. 40 CFR 112.9(c)(1)(i) requires
                                containment systems to be sufficiently impervious to contain
                                spilled oil.
      71     U-Cal       7      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      72     U-Cal       8      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
                                The secondary containment for the U-Cal tank battery was
      73     U-Cal       9                                                                              7       10/25/2005         $1,425.77          $127.32      $63.59       $0.00       $0.00
                                compromised.
                                A lube oil tank at the U-Cal Production Water Injection facility
                                was observed without secondary containment. The bottom
      74     U-Cal      10                                                                              7        2/12/2008         $2,711.88          $169.36      $121.09     $120.95     $121.09
                                of lube oil tank was pitted and showing signs of poor
                                integrity.
      75    Escolle      1      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      76    Escolle      2      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      77    Escolle      3      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      78    Escolle      4      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
                                The secondary containment around the tanks and production
                                equipment was compromised due to cracks, holes, erosion,
      79    Escolle      5                                                                              7        2/12/2008         $1,627.13          $101.61      $72.65      $72.57      $72.65
                                and permeability of the secondary containment berms, (40
                                CFR 112.7c).
      80    Battles      1      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      81    Battles      2      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      82    Battles      3      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      83    Battles      4      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
                                No containment or diversionary at the truck
                                loading/unloading rack. (40 CFR 112.7c requires appropriate
      84    Battles      5                                                                              7       11/30/1999         $1,181.31           $0.00        $0.00       $0.00       $0.00
                                containment and/or diversionary structures to prevent a
                                discharge.)
                                Secondary containment of tank battery compromised. (40
      85    Battles      6      CFR 112.7c requires appropriate containment and/or                      7       11/30/1999         $1,181.31           $0.00        $0.00       $0.00       $0.00
                                diversionary structure to prevent a discharge.)
      86    Battles      7      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00
      87    Battles      8      -                                                                       -            -                 -               $0.00        $0.00       $0.00       $0.00

                                                                                                                                                SUM    $1,913.10   $1,249.15     $664.58     $429.00

May Reflect Confidential Business Information                                                                                                                                                          B-103
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 15216:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24306
                                                                  Page 152 of 267
                                                                     Appendix B: On-time – Capital Depreciation

            A      B             C                                     D                                        E               F                 G                  Z         AA         AB
                                                                                                                        Initial date of
                                                                                                           Depreciable       non-       Cost estimate as of non-
           row    lease        Item #                              Description                             life (years) compliance         compliance date       12/31/2015 12/31/2016 12/31/2017
                                        No containment or diversionary at the truck
                                        loading/unloading rack. (40 CFR 112.7d requires appropriate
            68    U-Cal          4                                                                              7        8/31/2002          $1,202.41          $0.00        $0.00       $0.00
                                        containment and/or diversionary structures to prevent a
                                        discharge.)
                                        Secondary containment of the tank battery was compromised
                                        at the Bradley 3 Island tank battery. (40 CFR 112.7d requires
            69    U-Cal          5                                                                              7        8/31/2002          $1,202.41          $0.00        $0.00       $0.00
                                        appropriate containment and/or diversionary structures to
                                        prevent a discharge.)
                                        Greka stored kerosene distillate (KD) to increase viscosity of
                                        the heavy crude produced at U-Cal. The KD is a light-end
                                        product that could permeate the earthen containment basin
            70    U-Cal          6                                                                              7        1/13/2005         $11,688.02          $0.00        $0.00       $0.00
                                        in the event of a release. 40 CFR 112.9(c)(1)(i) requires
                                        containment systems to be sufficiently impervious to contain
                                        spilled oil.
            71    U-Cal          7      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            72    U-Cal          8      -                                                                       -             -                 -              $0.00        $0.00       $0.00
                                        The secondary containment for the U-Cal tank battery was
            73    U-Cal          9                                                                              7        10/25/2005         $1,425.77          $0.00        $0.00       $0.00
                                        compromised.
                                        A lube oil tank at the U-Cal Production Water Injection facility
                                        was observed without secondary containment. The bottom
            74    U-Cal         10                                                                              7        2/12/2008          $2,711.88          $60.47       $0.00       $0.00
                                        of lube oil tank was pitted and showing signs of poor
                                        integrity.
            75   Escolle         1      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            76   Escolle         2      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            77   Escolle         3      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            78   Escolle         4      -                                                                       -             -                 -              $0.00        $0.00       $0.00
                                        The secondary containment around the tanks and production
                                        equipment was compromised due to cracks, holes, erosion,
            79   Escolle         5                                                                              7        2/12/2008          $1,627.13          $36.28       $0.00       $0.00
                                        and permeability of the secondary containment berms, (40
                                        CFR 112.7c).
            80   Battles         1      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            81   Battles         2      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            82   Battles         3      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            83   Battles         4      -                                                                       -             -                 -              $0.00        $0.00       $0.00
                                        No containment or diversionary at the truck
                                        loading/unloading rack. (40 CFR 112.7c requires appropriate
            84   Battles         5                                                                              7        11/30/1999         $1,181.31          $0.00        $0.00       $0.00
                                        containment and/or diversionary structures to prevent a
                                        discharge.)
                                        Secondary containment of tank battery compromised. (40
            85   Battles         6      CFR 112.7c requires appropriate containment and/or                      7        11/30/1999         $1,181.31          $0.00        $0.00       $0.00
                                        diversionary structure to prevent a discharge.)
            86   Battles         7      -                                                                       -             -                 -              $0.00        $0.00       $0.00
            87   Battles         8      -                                                                       -             -                 -              $0.00        $0.00       $0.00

                                                                                                                                                        SUM       $96.76       $0.00        $0.00

May Reflect Confidential Business Information                                                                                                                                                       B-104
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 15316:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24307
                                                              Page 153 of 267
                                                        Appendix B: On-time – Capital Depreciation

              Notes by column:
 [A] - [H]    Reproduced from "On-time" table for capital costs only.
 [I] - [AB]   Based on IRS depreciation schedules applicable for the on-
              time compliance year [F], depreciation in each year is
              reported. See "Depreciation" tab for more detail.

              All capital costs are assumed to have a 7 year recovery period
              (depreciated over 8 years). If applicable, the special
              depreciation allowance is taken in the first year, and the
              balance is depreciated according to MACRS guidelines (either
              accelerated or straight line depreciation under the General
              Depreciaton System as specified by IRS guidance).




May Reflect Confidential Business Information                                                                B-105
                             Case
                              Case2:11-cv-05097-FMO-SS
                                   9:19-bk-11573-MB DocDocument
                                                        47-15 Filed
                                                                  423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                 Entered 08/14/19
                                                                                         Page 15416:24:55
                                                                                                  of 267 Page
                                                                                                          DescID
                                                        Exhibit O #:24308
                                                                    Page 154 of 267
                                                                        Appendix B: Actual – Capital Depreciation

 A         B          C                                     D                                      E             F                 G                  H             I           J          K
                                                                                                               Actual
                                                                                              Depreciable    compliance   Cost estimate as of  NPV adjustment
 row     Lease      Item #                             Description                            life (years)      date    actual compliance date  for year-end    12/31/1998   12/31/1999 12/31/2000
  1    Williams B      1      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
  2    Williams B      2      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
  3    Williams B      3      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
 4     Williams B     4       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00

                              The secondary containment around the tanks and production
                              equipment was not present or were compromised due to
 5     Williams B     5                                                                            7         3/19/2008         $2,759.11         $2,993.33        $0.00       $0.00       $0.00
                              cracks, holes, erosion, and permeability of the secondary
                              containment berms, (40 CFR 112.7c).

 6       Lloyd        1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 7       Lloyd        2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 8       Lloyd        3       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                              The secondary containment around the tanks and production
                              equipment was compromised due to cracks, holes, erosion, and
 9       Lloyd        4                                                                            7         6/29/2007         $1,605.73         $1,677.34        $0.00       $0.00       $0.00
                              permeability of the secondary containment berms, (40 CFR
                              112.7c).
 10    Lakeview       1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 11    Lakeview       2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                              Two tanks were observed outside of secondary containment at
 12    Lakeview       3                                                                            7         6/29/2007         $2,676.21         $2,795.57        $0.00       $0.00       $0.00
                              the Lakeview facility.
 13    Lakeview       4       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                              The secondary containment around the tanks and production
                              equipment was compromised due to cracks, holes, erosion, and
 14    Lakeview       5                                                                            7         6/29/2007         $1,605.73         $1,677.34        $0.00       $0.00       $0.00
                              permeability of the secondary containment berms, (40 CFR
                              112.7c).
 15    Los Flores     1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 16    Los Flores     2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 17    Los Flores     3       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 18    Los Flores     4       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00

                              The secondary containment around the tanks and production
                              equipment was compromised due to cracks, holes, erosion, and
 19    Los Flores     5       permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73         $1,677.34        $0.00       $0.00       $0.00
                              112.7c requires appropriate containment and/or diversionary
                              structures to prevent a discharge.)

 20    Los Flores     6       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                              No containment or diversionary at the truck loading/unloading
 21    Los Flores     7                                                                            7         6/20/2017         $1,659.62         $1,738.52        $0.00       $0.00       $0.00
                              rack. (40 CFR 112.7c)
 22       Bell        1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 23       Bell        2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 24       Bell        3       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 25       Bell       4a       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
 26       Bell       4b       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00

May Reflect Confidential Business Information                                                                                                                                               B-106
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 15516:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24309
                                                                   Page 155 of 267
                                                                        Appendix B: Actual – Capital Depreciation

A         B          C                                    D                                      E             F                 G                L          M          N          O           P
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005
 1    Williams B      1     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
4     Williams B     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                           7         3/19/2008         $2,759.11          $0.00      $0.00       $0.00      $0.00      $0.00
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
7       Lloyd        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
8       Lloyd        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
9       Lloyd        4                                                                           7         6/29/2007         $1,605.73          $0.00      $0.00       $0.00      $0.00      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
10    Lakeview       1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
11    Lakeview       2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            Two tanks were observed outside of secondary containment at
12    Lakeview       3                                                                           7         6/29/2007         $2,676.21          $0.00      $0.00       $0.00      $0.00      $0.00
                            the Lakeview facility.
13    Lakeview       4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
14    Lakeview       5                                                                           7         6/29/2007         $1,605.73          $0.00      $0.00       $0.00      $0.00      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
15    Los Flores     1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
16    Los Flores     2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
17    Los Flores     3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
18    Los Flores     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
19    Los Flores     5      permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73          $0.00      $0.00       $0.00      $0.00      $0.00
                            112.7c requires appropriate containment and/or diversionary
                            structures to prevent a discharge.)

20    Los Flores     6      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
21    Los Flores     7                                                                           7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            rack. (40 CFR 112.7c)
22       Bell        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
23       Bell        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
24       Bell        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
25       Bell       4a      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
26       Bell       4b      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

May Reflect Confidential Business Information                                                                                                                                                B-107
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 15616:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24310
                                                                   Page 156 of 267
                                                                        Appendix B: Actual – Capital Depreciation

A         B          C                                    D                                      E             F                 G                Q          R           S          T          U
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010
 1    Williams B      1     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
4     Williams B     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                           7         3/19/2008         $2,759.11          $0.00      $0.00     $1,576.69   $337.85    $241.28
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
7       Lloyd        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
8       Lloyd        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
9       Lloyd        4                                                                           7         6/29/2007         $1,605.73          $0.00     $229.46     $393.24    $280.84    $200.56
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
10    Lakeview       1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
11    Lakeview       2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            Two tanks were observed outside of secondary containment at
12    Lakeview       3                                                                           7         6/29/2007         $2,676.21          $0.00     $382.43     $655.40    $468.07    $334.26
                            the Lakeview facility.
13    Lakeview       4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
14    Lakeview       5                                                                           7         6/29/2007         $1,605.73          $0.00     $229.46     $393.24    $280.84    $200.56
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
15    Los Flores     1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
16    Los Flores     2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
17    Los Flores     3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
18    Los Flores     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
19    Los Flores     5      permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73          $0.00     $229.46     $393.24    $280.84    $200.56
                            112.7c requires appropriate containment and/or diversionary
                            structures to prevent a discharge.)

20    Los Flores     6      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
21    Los Flores     7                                                                           7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            rack. (40 CFR 112.7c)
22       Bell        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
23       Bell        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
24       Bell        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
25       Bell       4a      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
26       Bell       4b      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

May Reflect Confidential Business Information                                                                                                                                                B-108
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 15716:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24311
                                                                   Page 157 of 267
                                                                        Appendix B: Actual – Capital Depreciation

A         B          C                                    D                                      E             F                 G                V          W          X           Y          Z
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2011 12/31/2012 12/31/2013 12/31/2014 12/31/2015
 1    Williams B      1     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 2    Williams B      2     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
 3    Williams B      3     -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00      $0.00
4     Williams B     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                           7         3/19/2008         $2,759.11         $172.31    $123.19     $123.06    $123.19     $61.53
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
7       Lloyd        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
8       Lloyd        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
9       Lloyd        4                                                                           7         6/29/2007         $1,605.73         $143.39    $143.23     $143.39    $71.62      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
10    Lakeview       1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
11    Lakeview       2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            Two tanks were observed outside of secondary containment at
12    Lakeview       3                                                                           7         6/29/2007         $2,676.21         $238.99    $238.72     $238.99    $119.36     $0.00
                            the Lakeview facility.
13    Lakeview       4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
14    Lakeview       5                                                                           7         6/29/2007         $1,605.73         $143.39    $143.23     $143.39    $71.62      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
15    Los Flores     1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
16    Los Flores     2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
17    Los Flores     3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
18    Los Flores     4      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
19    Los Flores     5      permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73         $143.39    $143.23     $143.39    $71.62      $0.00
                            112.7c requires appropriate containment and/or diversionary
                            structures to prevent a discharge.)

20    Los Flores     6      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
21    Los Flores     7                                                                           7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            rack. (40 CFR 112.7c)
22       Bell        1      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
23       Bell        2      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
24       Bell        3      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
25       Bell       4a      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
26       Bell       4b      -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

May Reflect Confidential Business Information                                                                                                                                                B-109
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 15816:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24312
                                                                   Page 158 of 267
                                                                         Appendix B: Actual – Capital Depreciation

A         B          C                                    D                                      E             F                 G               AA           AB          AC          AD           AE
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2016   12/31/2017 12/31/2018   12/31/2019   12/31/2020
 1    Williams B      1     -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
 2    Williams B      2     -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
 3    Williams B      3     -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
4     Williams B     4      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                           7         3/19/2008         $2,759.11          $0.00        $0.00       $0.00       $0.00        $0.00
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
7       Lloyd        2      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
8       Lloyd        3      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
9       Lloyd        4                                                                           7         6/29/2007         $1,605.73          $0.00        $0.00       $0.00       $0.00        $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
10    Lakeview       1      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
11    Lakeview       2      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                            Two tanks were observed outside of secondary containment at
12    Lakeview       3                                                                           7         6/29/2007         $2,676.21          $0.00        $0.00       $0.00       $0.00        $0.00
                            the Lakeview facility.
13    Lakeview       4      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
14    Lakeview       5                                                                           7         6/29/2007         $1,605.73          $0.00        $0.00       $0.00       $0.00        $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
15    Los Flores     1      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
16    Los Flores     2      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
17    Los Flores     3      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
18    Los Flores     4      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
19    Los Flores     5      permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73          $0.00        $0.00       $0.00       $0.00        $0.00
                            112.7c requires appropriate containment and/or diversionary
                            structures to prevent a discharge.)

20    Los Flores     6      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                            No containment or diversionary at the truck loading/unloading
21    Los Flores     7                                                                           7         6/20/2017         $1,659.62          $0.00       $948.39     $203.22     $145.13      $103.64
                            rack. (40 CFR 112.7c)
22       Bell        1      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
23       Bell        2      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
24       Bell        3      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
25       Bell       4a      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
26       Bell       4b      -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00

May Reflect Confidential Business Information                                                                                                                                                     B-110
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 15916:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24313
                                                                   Page 159 of 267
                                                                        Appendix B: Actual – Capital Depreciation

A         B          C                                    D                                      E             F                 G                AF         AG          AH          AI          AJ
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2021 12/31/2022   12/31/2023 12/31/2024   12/31/2025
 1    Williams B      1     -                                                                     -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
 2    Williams B      2     -                                                                     -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
 3    Williams B      3     -                                                                     -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
4     Williams B     4      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                            The secondary containment around the tanks and production
                            equipment was not present or were compromised due to
5     Williams B     5                                                                           7         3/19/2008         $2,759.11          $0.00       $0.00       $0.00       $0.00       $0.00
                            cracks, holes, erosion, and permeability of the secondary
                            containment berms, (40 CFR 112.7c).

6       Lloyd        1      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
7       Lloyd        2      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
8       Lloyd        3      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
9       Lloyd        4                                                                           7         6/29/2007         $1,605.73          $0.00       $0.00       $0.00       $0.00       $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
10    Lakeview       1      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
11    Lakeview       2      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            Two tanks were observed outside of secondary containment at
12    Lakeview       3                                                                           7         6/29/2007         $2,676.21          $0.00       $0.00       $0.00       $0.00       $0.00
                            the Lakeview facility.
13    Lakeview       4      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
14    Lakeview       5                                                                           7         6/29/2007         $1,605.73          $0.00       $0.00       $0.00       $0.00       $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
15    Los Flores     1      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
16    Los Flores     2      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
17    Los Flores     3      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
18    Los Flores     4      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
19    Los Flores     5      permeability of the secondary containment berms. (40 CFR             7         6/29/2007         $1,605.73          $0.00       $0.00       $0.00       $0.00       $0.00
                            112.7c requires appropriate containment and/or diversionary
                            structures to prevent a discharge.)

20    Los Flores     6      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                            No containment or diversionary at the truck loading/unloading
21    Los Flores     7                                                                           7         6/20/2017         $1,659.62          $74.10     $74.02      $74.10      $37.01       $0.00
                            rack. (40 CFR 112.7c)
22       Bell        1      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
23       Bell        2      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
24       Bell        3      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
25       Bell       4a      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
26       Bell       4b      -                                                                    -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

May Reflect Confidential Business Information                                                                                                                                                   B-111
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 16016:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24314
                                                                   Page 160 of 267
                                                                        Appendix B: Actual – Capital Depreciation

A         B          C                                     D                                      E             F                 G                  H             I           J          K
                                                                                                              Actual
                                                                                             Depreciable    compliance   Cost estimate as of  NPV adjustment
row     Lease      Item #                             Description                            life (years)      date    actual compliance date  for year-end    12/31/1998   12/31/1999 12/31/2000
 27      Bell         4c     -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
 28      Bell        4d      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
 29      Bell         4f     -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
 30      Bell        4g      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
 31      Bell        4h      -                                                                     -             -                -                  -            $0.00       $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
32       Bell        5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $1,738.52        $0.00       $0.00       $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
33       Bell        6                                                                            7         2/29/2008         $1,627.13         $1,774.81        $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
34       Bell        7       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                             Rain event caused the Blochman Ponds to overflow. Failure of
35       Bell        8                                                                            7          1/7/2008         $5,332.33         $5,904.47        $0.00       $0.00       $0.00
                             secondary containment as well.
36    Chamberlin     1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
37    Chamberlin     2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                             No containment or diversionary at the truck loading/unloading
38    Chamberlin     3       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $1,738.52        $0.00       $0.00       $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/9/05, Greka was directed to
                             inspect all containment berms and make necessary
39    Chamberlin     4                                                                            7          2/5/2008         $1,627.13         $1,786.94        $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
40    Chamberlin     5       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
41       Davis       1       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
42       Davis       2       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
43       Davis       3       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
44       Davis       4       -                                                                    -             -                 -                 -            $0.00       $0.00       $0.00
                             No containment or diversionary at the truck loading/unloading
45      Davis        5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $1,738.52        $0.00       $0.00       $0.00
                             diversionary structures to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                            B-112
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 16116:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24315
                                                              Page 161 of 267
                                                               Appendix B: Actual – Capital Depreciation

  A        B          C                                    D                                      E             F                 G                L          M          N
                                                                                                              Actual
                                                                                             Depreciable    compliance   Cost estimate as of
 row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2001 12/31/2002 12/31/2003
  27      Bell        4c     -                                                                     -             -                -               $0.00      $0.00      $0.00
  28      Bell        4d     -                                                                     -             -                -               $0.00      $0.00      $0.00
  29      Bell         4f    -                                                                     -             -                -               $0.00      $0.00      $0.00
  30      Bell        4g     -                                                                     -             -                -               $0.00      $0.00      $0.00
  31      Bell        4h     -                                                                     -             -                -               $0.00      $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 32       Bell        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
 33       Bell        6                                                                           7         2/29/2008         $1,627.13          $0.00       $0.00      $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
 34       Bell        7      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             Rain event caused the Blochman Ponds to overflow. Failure of
 35       Bell        8                                                                           7          1/7/2008         $5,332.33          $0.00       $0.00      $0.00
                             secondary containment as well.
 36    Chamberlin     1      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 37    Chamberlin     2      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 38    Chamberlin     3      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/9/05, Greka was directed to
                             inspect all containment berms and make necessary
 39    Chamberlin     4                                                                           7          2/5/2008         $1,627.13          $0.00       $0.00      $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
 40    Chamberlin     5      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 41       Davis       1      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 42       Davis       2      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 43       Davis       3      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 44       Davis       4      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 45      Davis        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00
                             diversionary structures to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                             B-113
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 16216:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24316
                                                                   Page 162 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A         B          C                                      D                                      E             F                 G                O          P          Q           R
                                                                                                               Actual
                                                                                              Depreciable    compliance   Cost estimate as of
row     Lease      Item #                              Description                            life (years)      date    actual compliance date   12/31/2004 12/31/2005 12/31/2006 12/31/2007
 27      Bell         4c      -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 28      Bell        4d       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 29      Bell         4f      -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 30      Bell        4g       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 31      Bell        4h       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
32       Bell        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/19/07, Greka was directed to
                              inspect all containment berms and make necessary
33       Bell        6                                                                             7         2/29/2008         $1,627.13          $0.00      $0.00       $0.00      $0.00
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
34       Bell        7        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
                              Rain event caused the Blochman Ponds to overflow. Failure of
35       Bell        8                                                                             7          1/7/2008         $5,332.33          $0.00      $0.00       $0.00      $0.00
                              secondary containment as well.
36    Chamberlin     1        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
37    Chamberlin     2        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
                              No containment or diversionary at the truck loading/unloading
38    Chamberlin     3        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/9/05, Greka was directed to
                              inspect all containment berms and make necessary
39    Chamberlin     4                                                                             7          2/5/2008         $1,627.13          $0.00      $0.00       $0.00      $0.00
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
40    Chamberlin     5        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
41       Davis       1        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
42       Davis       2        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
43       Davis       3        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00
44       Davis       4        -                                                                    -             -                 -              $0.00      $0.00       $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
45      Davis        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00
                              diversionary structures to prevent a discharge.)



May Reflect Confidential Business Information                                                                                                                                       B-114
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 16316:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24317
                                                                   Page 163 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A         B          C                                      D                                      E             F                 G                S           T         U           V
                                                                                                               Actual
                                                                                              Depreciable    compliance   Cost estimate as of
row     Lease      Item #                              Description                            life (years)      date    actual compliance date   12/31/2008 12/31/2009 12/31/2010 12/31/2011
 27      Bell         4c      -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 28      Bell        4d       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 29      Bell         4f      -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 30      Bell        4g       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 31      Bell        4h       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
32       Bell        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/19/07, Greka was directed to
                              inspect all containment berms and make necessary
33       Bell        6                                                                             7         2/29/2008         $1,627.13         $929.82     $199.24    $142.29    $101.61
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
34       Bell        7        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
                              Rain event caused the Blochman Ponds to overflow. Failure of
35       Bell        8                                                                             7          1/7/2008         $5,332.33         $3,047.16   $652.94    $466.31    $333.00
                              secondary containment as well.
36    Chamberlin     1        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
37    Chamberlin     2        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
                              No containment or diversionary at the truck loading/unloading
38    Chamberlin     3        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/9/05, Greka was directed to
                              inspect all containment berms and make necessary
39    Chamberlin     4                                                                             7          2/5/2008         $1,627.13         $929.82     $199.24    $142.29    $101.61
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
40    Chamberlin     5        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
41       Davis       1        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
42       Davis       2        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
43       Davis       3        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
44       Davis       4        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
45      Davis        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)



May Reflect Confidential Business Information                                                                                                                                       B-115
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 16416:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24318
                                                                   Page 164 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A         B          C                                      D                                      E             F                 G                W          X           Y          Z
                                                                                                               Actual
                                                                                              Depreciable    compliance   Cost estimate as of
row     Lease      Item #                              Description                            life (years)      date    actual compliance date   12/31/2012 12/31/2013 12/31/2014 12/31/2015
 27      Bell        4c       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 28      Bell        4d       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 29      Bell         4f      -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 30      Bell        4g       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
 31      Bell        4h       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
32       Bell        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/19/07, Greka was directed to
                              inspect all containment berms and make necessary
33       Bell        6                                                                             7         2/29/2008         $1,627.13          $72.65     $72.57     $72.65      $36.28
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
34       Bell        7        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
                              Rain event caused the Blochman Ponds to overflow. Failure of
35       Bell        8                                                                             7          1/7/2008         $5,332.33         $238.09     $237.82    $238.09    $118.91
                              secondary containment as well.
36    Chamberlin     1        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
37    Chamberlin     2        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
                              No containment or diversionary at the truck loading/unloading
38    Chamberlin     3        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)

                              Secondary containment of the tank battery was compromised.
                              During the SPCC inspection on 12/9/05, Greka was directed to
                              inspect all containment berms and make necessary
39    Chamberlin     4                                                                             7          2/5/2008         $1,627.13          $72.65     $72.57     $72.65      $36.28
                              improvements. (40 CFR 112.7c requires appropriate
                              containment and/or diversionary structures to prevent a
                              discharge.)
40    Chamberlin     5        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
41       Davis       1        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
42       Davis       2        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
43       Davis       3        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00
44       Davis       4        -                                                                    -             -                 -              $0.00       $0.00      $0.00      $0.00

                              No containment or diversionary at the truck loading/unloading
45      Davis        5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00      $0.00      $0.00
                              diversionary structures to prevent a discharge.)



May Reflect Confidential Business Information                                                                                                                                       B-116
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 16516:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24319
                                                                   Page 165 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A         B          C                                     D                                      E             F                 G               AA           AB          AC          AD
                                                                                                              Actual
                                                                                             Depreciable    compliance   Cost estimate as of
row     Lease      Item #                             Description                            life (years)      date    actual compliance date   12/31/2016   12/31/2017 12/31/2018   12/31/2019
 27      Bell         4c     -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00
 28      Bell        4d      -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00
 29      Bell         4f     -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00
 30      Bell        4g      -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00
 31      Bell        4h      -                                                                     -             -                -               $0.00       $0.00       $0.00        $0.00

                             No containment or diversionary at the truck loading/unloading
32       Bell        5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $948.39     $203.22     $145.13
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
33       Bell        6                                                                            7         2/29/2008         $1,627.13          $0.00        $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
34       Bell        7       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
                             Rain event caused the Blochman Ponds to overflow. Failure of
35       Bell        8                                                                            7          1/7/2008         $5,332.33          $0.00        $0.00       $0.00       $0.00
                             secondary containment as well.
36    Chamberlin     1       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
37    Chamberlin     2       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00

                             No containment or diversionary at the truck loading/unloading
38    Chamberlin     3       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $948.39     $203.22     $145.13
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/9/05, Greka was directed to
                             inspect all containment berms and make necessary
39    Chamberlin     4                                                                            7          2/5/2008         $1,627.13          $0.00        $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
40    Chamberlin     5       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
41       Davis       1       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
42       Davis       2       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
43       Davis       3       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00
44       Davis       4       -                                                                    -             -                 -              $0.00        $0.00       $0.00       $0.00

                             No containment or diversionary at the truck loading/unloading
45      Davis        5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $948.39     $203.22     $145.13
                             diversionary structures to prevent a discharge.)




May Reflect Confidential Business Information                                                                                                                                          B-117
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 16616:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24320
                                                              Page 166 of 267
                                                               Appendix B: Actual – Capital Depreciation

 A         B          C                                    D                                      E             F                 G               AE          AF         AG
                                                                                                              Actual
                                                                                             Depreciable    compliance   Cost estimate as of
 row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2020 12/31/2021 12/31/2022
  27      Bell         4c    -                                                                     -             -                -               $0.00      $0.00      $0.00
  28      Bell        4d     -                                                                     -             -                -               $0.00      $0.00      $0.00
  29      Bell         4f    -                                                                     -             -                -               $0.00      $0.00      $0.00
  30      Bell        4g     -                                                                     -             -                -               $0.00      $0.00      $0.00
  31      Bell        4h     -                                                                     -             -                -               $0.00      $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 32       Bell        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $103.64     $74.10      $74.02
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
 33       Bell        6                                                                           7         2/29/2008         $1,627.13          $0.00       $0.00      $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
 34       Bell        7      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             Rain event caused the Blochman Ponds to overflow. Failure of
 35       Bell        8                                                                           7          1/7/2008         $5,332.33          $0.00       $0.00      $0.00
                             secondary containment as well.
 36    Chamberlin     1      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 37    Chamberlin     2      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 38    Chamberlin     3      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $103.64     $74.10      $74.02
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/9/05, Greka was directed to
                             inspect all containment berms and make necessary
 39    Chamberlin     4                                                                           7          2/5/2008         $1,627.13          $0.00       $0.00      $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
 40    Chamberlin     5      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 41       Davis       1      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 42       Davis       2      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 43       Davis       3      -                                                                    -             -                 -              $0.00       $0.00      $0.00
 44       Davis       4      -                                                                    -             -                 -              $0.00       $0.00      $0.00
                             No containment or diversionary at the truck loading/unloading
 45      Davis        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $103.64     $74.10      $74.02
                             diversionary structures to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                             B-118
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                               08/14/19
                                                                   Filed 10/16/18
                                                                           Entered 08/14/19
                                                                                   Page 16716:24:55
                                                                                            of 267 Page
                                                                                                    DescID
                                                  Exhibit O #:24321
                                                              Page 167 of 267
                                                               Appendix B: Actual – Capital Depreciation

  A        B          C                                    D                                      E             F                 G               AH          AI          AJ
                                                                                                              Actual
                                                                                             Depreciable    compliance   Cost estimate as of
 row     Lease      Item #                            Description                            life (years)      date    actual compliance date   12/31/2023 12/31/2024   12/31/2025
  27      Bell         4c    -                                                                     -             -                -              $0.00       $0.00        $0.00
  28      Bell        4d     -                                                                     -             -                -              $0.00       $0.00        $0.00
  29      Bell         4f    -                                                                     -             -                -              $0.00       $0.00        $0.00
  30      Bell        4g     -                                                                     -             -                -              $0.00       $0.00        $0.00
  31      Bell        4h     -                                                                     -             -                -              $0.00       $0.00        $0.00

                             No containment or diversionary at the truck loading/unloading
  32      Bell        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $74.10      $37.01       $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/19/07, Greka was directed to
                             inspect all containment berms and make necessary
  33      Bell        6                                                                           7         2/29/2008         $1,627.13          $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
  34      Bell        7      -                                                                    -             -                 -              $0.00       $0.00       $0.00
                             Rain event caused the Blochman Ponds to overflow. Failure of
  35      Bell        8                                                                           7          1/7/2008         $5,332.33          $0.00       $0.00       $0.00
                             secondary containment as well.
  36   Chamberlin     1      -                                                                    -             -                 -              $0.00       $0.00       $0.00
  37   Chamberlin     2      -                                                                    -             -                 -              $0.00       $0.00       $0.00

                             No containment or diversionary at the truck loading/unloading
  38   Chamberlin     3      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $74.10      $37.01       $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised.
                             During the SPCC inspection on 12/9/05, Greka was directed to
                             inspect all containment berms and make necessary
  39   Chamberlin     4                                                                           7          2/5/2008         $1,627.13          $0.00       $0.00       $0.00
                             improvements. (40 CFR 112.7c requires appropriate
                             containment and/or diversionary structures to prevent a
                             discharge.)
  40   Chamberlin     5      -                                                                    -             -                 -              $0.00       $0.00       $0.00
  41      Davis       1      -                                                                    -             -                 -              $0.00       $0.00       $0.00
  42      Davis       2      -                                                                    -             -                 -              $0.00       $0.00       $0.00
  43      Davis       3      -                                                                    -             -                 -              $0.00       $0.00       $0.00
  44      Davis       4      -                                                                    -             -                 -              $0.00       $0.00       $0.00

                             No containment or diversionary at the truck loading/unloading
  45     Davis        5      rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $74.10      $37.01       $0.00
                             diversionary structures to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                               B-119
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 16816:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24322
                                                                Page 168 of 267
                                                                        Appendix B: Actual – Capital Depreciation

  A        B         C                                      D                                         E             F                 G                  H             I           J          K
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of  NPV adjustment
  row    Lease     Item #                             Description                                life (years)      date    actual compliance date  for year-end    12/31/1998   12/31/1999 12/31/2000
                            Secondary containment of the tank battery was compromised.
                            During the SPCC inspection on 12/9/05, Greka was directed to
                            inspect all containment berms and make necessary
  46     Davis       6                                                                                7         5/30/2008         $1,760.06         $1,870.84        $0.00       $0.00       $0.00
                            improvements. (40 CFR 112.7d requires appropriate
                            containment and/or diversionary structures to prevent a
                            discharge.)
  47     Davis       7      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  48     Davis       8      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  49     Davis       9      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  50    Casmalia     1      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  51    Casmalia     2      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  52    Casmalia     3      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  53    Casmalia     4      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00

                            Secondary containment of the tank battery was compromised.
  54    Casmalia     5      (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46         $1,799.57        $0.00       $0.00       $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the wastewater pond was observed
                            to be in a poor condition. (40 CFR 112.7c requires appropriate
  55    Casmalia     6                                                                                7         3/12/2008         $1,655.46         $1,799.57        $0.00       $0.00       $0.00
                            containment and/or diversionary structure to prevent a
                            discharge.)
  56    Casmalia     7      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  57    Security     1      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  58    Security     2      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
  59    Security     3      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00
                            No containment or diversionary at the truck loading/unloading
                            rack. (40 CFR 112.7c requires to provide appropriate
  60    Security     4                                                                                7         6/20/2017         $1,659.62         $1,738.52        $0.00       $0.00       $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Greka stored kerosene distillate (KD) to increase the viscosity of
                            the heavy crude produced at the Security Lease. The KD is a
                            light-end product that could permeate the earthen containment
  61    Security     5                                                                                7         6/20/2017        $13,830.13         $14,487.68       $0.00       $0.00       $0.00
                            basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contained
                            spill oil.)
  62    Security     6      -                                                                         -             -                 -                 -            $0.00       $0.00       $0.00

                            The secondary containment around the LCR tanks and Waste Oil
                            Tank are compromised due to cracks, holes, erosion, and
                            permeability of the secondary containment berms. An
                            inspection of the Pumper's Weekly Lease Inspection forms were
  63    Security     7                                                                                7         3/12/2008         $1,655.46         $1,799.57        $0.00       $0.00       $0.00
                            reviewed and these items were not identified in any of the past
                            inspections by the pumper dating back to 2005. (40 CFR 112.7c
                            require appropriate containment and/or diversionary structures
                            to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                                                     B-120
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 16916:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24323
                                                                  Page 169 of 267
                                                                          Appendix B: Actual – Capital Depreciation

 A        B         C                                       D                                         E             F                 G                L          M          N          O           P
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
 row    Lease     Item #                              Description                                life (years)      date    actual compliance date   12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005
                            Secondary containment of the tank battery was compromised.
                            During the SPCC inspection on 12/9/05, Greka was directed to
                            inspect all containment berms and make necessary
 46     Davis       6                                                                                 7         5/30/2008         $1,760.06          $0.00      $0.00       $0.00      $0.00      $0.00
                            improvements. (40 CFR 112.7d requires appropriate
                            containment and/or diversionary structures to prevent a
                            discharge.)
 47     Davis       7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 48     Davis       8       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 49     Davis       9       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 50    Casmalia     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 51    Casmalia     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 52    Casmalia     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 53    Casmalia     4       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            Secondary containment of the tank battery was compromised.
 54    Casmalia     5       (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46          $0.00      $0.00       $0.00      $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the wastewater pond was observed
                            to be in a poor condition. (40 CFR 112.7c requires appropriate
 55    Casmalia     6                                                                                 7         3/12/2008         $1,655.46          $0.00      $0.00       $0.00      $0.00      $0.00
                            containment and/or diversionary structure to prevent a
                            discharge.)
 56    Casmalia     7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 57    Security     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 58    Security     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 59    Security     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
                            rack. (40 CFR 112.7c requires to provide appropriate
 60    Security     4                                                                                 7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Greka stored kerosene distillate (KD) to increase the viscosity of
                            the heavy crude produced at the Security Lease. The KD is a
                            light-end product that could permeate the earthen containment
 61    Security     5                                                                                 7         6/20/2017         $13,830.13         $0.00      $0.00       $0.00      $0.00      $0.00
                            basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contained
                            spill oil.)
 62    Security     6       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the LCR tanks and Waste Oil
                            Tank are compromised due to cracks, holes, erosion, and
                            permeability of the secondary containment berms. An
                            inspection of the Pumper's Weekly Lease Inspection forms were
 63    Security     7                                                                                 7         3/12/2008         $1,655.46          $0.00      $0.00       $0.00      $0.00      $0.00
                            reviewed and these items were not identified in any of the past
                            inspections by the pumper dating back to 2005. (40 CFR 112.7c
                            require appropriate containment and/or diversionary structures
                            to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                                                       B-121
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 17016:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24324
                                                                  Page 170 of 267
                                                                          Appendix B: Actual – Capital Depreciation

  A       B         C                                       D                                         E             F                 G                Q          R           S          T          U
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
 row    Lease     Item #                              Description                                life (years)      date    actual compliance date   12/31/2006 12/31/2007 12/31/2008 12/31/2009 12/31/2010
                            Secondary containment of the tank battery was compromised.
                            During the SPCC inspection on 12/9/05, Greka was directed to
                            inspect all containment berms and make necessary
 46     Davis       6                                                                                 7         5/30/2008         $1,760.06          $0.00      $0.00     $1,005.79   $215.52    $153.92
                            improvements. (40 CFR 112.7d requires appropriate
                            containment and/or diversionary structures to prevent a
                            discharge.)
 47     Davis       7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 48     Davis       8       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 49     Davis       9       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 50    Casmalia     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 51    Casmalia     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 52    Casmalia     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 53    Casmalia     4       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            Secondary containment of the tank battery was compromised.
 54    Casmalia     5       (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46          $0.00      $0.00      $946.01    $202.71    $144.77
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the wastewater pond was observed
                            to be in a poor condition. (40 CFR 112.7c requires appropriate
 55    Casmalia     6                                                                                 7         3/12/2008         $1,655.46          $0.00      $0.00      $946.01    $202.71    $144.77
                            containment and/or diversionary structure to prevent a
                            discharge.)
 56    Casmalia     7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 57    Security     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 58    Security     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
 59    Security     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
                            rack. (40 CFR 112.7c requires to provide appropriate
 60    Security     4                                                                                 7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Greka stored kerosene distillate (KD) to increase the viscosity of
                            the heavy crude produced at the Security Lease. The KD is a
                            light-end product that could permeate the earthen containment
 61    Security     5                                                                                 7         6/20/2017         $13,830.13         $0.00      $0.00       $0.00      $0.00      $0.00
                            basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contained
                            spill oil.)
 62    Security     6       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the LCR tanks and Waste Oil
                            Tank are compromised due to cracks, holes, erosion, and
                            permeability of the secondary containment berms. An
                            inspection of the Pumper's Weekly Lease Inspection forms were
 63    Security     7                                                                                 7         3/12/2008         $1,655.46          $0.00      $0.00      $946.01    $202.71    $144.77
                            reviewed and these items were not identified in any of the past
                            inspections by the pumper dating back to 2005. (40 CFR 112.7c
                            require appropriate containment and/or diversionary structures
                            to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                                                       B-122
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 17116:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24325
                                                                  Page 171 of 267
                                                                         Appendix B: Actual – Capital Depreciation

  A       B         C                                       D                                         E             F                 G                V          W          X           Y          Z
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
 row    Lease     Item #                              Description                                life (years)      date    actual compliance date   12/31/2011 12/31/2012 12/31/2013 12/31/2014 12/31/2015
                            Secondary containment of the tank battery was compromised.
                            During the SPCC inspection on 12/9/05, Greka was directed to
                            inspect all containment berms and make necessary
  46    Davis       6                                                                                 7         5/30/2008         $1,760.06         $109.92     $78.59     $78.50     $78.59      $39.25
                            improvements. (40 CFR 112.7d requires appropriate
                            containment and/or diversionary structures to prevent a
                            discharge.)
  47    Davis       7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  48    Davis       8       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  49    Davis       9       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  50   Casmalia     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  51   Casmalia     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  52   Casmalia     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  53   Casmalia     4       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            Secondary containment of the tank battery was compromised.
  54   Casmalia     5       (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46         $103.38     $73.92     $73.83     $73.92      $36.92
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the wastewater pond was observed
                            to be in a poor condition. (40 CFR 112.7c requires appropriate
  55   Casmalia     6                                                                                 7         3/12/2008         $1,655.46         $103.38     $73.92     $73.83     $73.92      $36.92
                            containment and/or diversionary structure to prevent a
                            discharge.)
  56   Casmalia     7       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  57   Security     1       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  58   Security     2       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
  59   Security     3       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
                            rack. (40 CFR 112.7c requires to provide appropriate
  60   Security     4                                                                                 7         6/20/2017         $1,659.62          $0.00      $0.00       $0.00      $0.00      $0.00
                            containment and/or diversionary structures to prevent a
                            discharge.)
                            Greka stored kerosene distillate (KD) to increase the viscosity of
                            the heavy crude produced at the Security Lease. The KD is a
                            light-end product that could permeate the earthen containment
  61   Security     5                                                                                 7         6/20/2017         $13,830.13         $0.00      $0.00       $0.00      $0.00      $0.00
                            basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                            containment systems to be sufficiently impervious to contained
                            spill oil.)
  62   Security     6       -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00      $0.00

                            The secondary containment around the LCR tanks and Waste Oil
                            Tank are compromised due to cracks, holes, erosion, and
                            permeability of the secondary containment berms. An
                            inspection of the Pumper's Weekly Lease Inspection forms were
  63   Security     7                                                                                 7         3/12/2008         $1,655.46         $103.38     $73.92     $73.83     $73.92      $36.92
                            reviewed and these items were not identified in any of the past
                            inspections by the pumper dating back to 2005. (40 CFR 112.7c
                            require appropriate containment and/or diversionary structures
                            to prevent a discharge.)


May Reflect Confidential Business Information                                                                                                                                                        B-123
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 17216:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24326
                                                                 Page 172 of 267
                                                                          Appendix B: Actual – Capital Depreciation

 A       B         C                                       D                                         E             F                 G               AA            AB          AC          AD          AE
                                                                                                                 Actual
                                                                                                Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                                life (years)      date    actual compliance date   12/31/2016   12/31/2017 12/31/2018   12/31/2019   12/31/2020
                           Secondary containment of the tank battery was compromised.
                           During the SPCC inspection on 12/9/05, Greka was directed to
                           inspect all containment berms and make necessary
 46    Davis       6                                                                                 7         5/30/2008         $1,760.06          $0.00         $0.00      $0.00        $0.00       $0.00
                           improvements. (40 CFR 112.7d requires appropriate
                           containment and/or diversionary structures to prevent a
                           discharge.)
 47    Davis       7       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 48    Davis       8       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 49    Davis       9       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 50   Casmalia     1       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 51   Casmalia     2       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 52   Casmalia     3       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 53   Casmalia     4       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00

                           Secondary containment of the tank battery was compromised.
 54   Casmalia     5       (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46          $0.00         $0.00      $0.00        $0.00       $0.00
                           diversionary structures to prevent a discharge.)

                           Secondary containment of the wastewater pond was observed
                           to be in a poor condition. (40 CFR 112.7c requires appropriate
 55   Casmalia     6                                                                                 7         3/12/2008         $1,655.46          $0.00         $0.00      $0.00        $0.00       $0.00
                           containment and/or diversionary structure to prevent a
                           discharge.)
 56   Casmalia     7       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 57   Security     1       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 58   Security     2       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
 59   Security     3       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00
                           No containment or diversionary at the truck loading/unloading
                           rack. (40 CFR 112.7c requires to provide appropriate
 60   Security     4                                                                                 7         6/20/2017         $1,659.62          $0.00       $948.39     $203.22     $145.13      $103.64
                           containment and/or diversionary structures to prevent a
                           discharge.)
                           Greka stored kerosene distillate (KD) to increase the viscosity of
                           the heavy crude produced at the Security Lease. The KD is a
                           light-end product that could permeate the earthen containment
 61   Security     5                                                                                 7         6/20/2017         $13,830.13         $0.00       $7,903.23   $1,693.50   $1,209.45    $863.69
                           basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                           containment systems to be sufficiently impervious to contained
                           spill oil.)
 62   Security     6       -                                                                         -             -                 -              $0.00         $0.00      $0.00        $0.00       $0.00

                           The secondary containment around the LCR tanks and Waste Oil
                           Tank are compromised due to cracks, holes, erosion, and
                           permeability of the secondary containment berms. An
                           inspection of the Pumper's Weekly Lease Inspection forms were
 63   Security     7                                                                                 7         3/12/2008         $1,655.46          $0.00         $0.00      $0.00        $0.00       $0.00
                           reviewed and these items were not identified in any of the past
                           inspections by the pumper dating back to 2005. (40 CFR 112.7c
                           require appropriate containment and/or diversionary structures
                           to prevent a discharge.)


May Reflect Confidential Business Information                                                                                                                                                           B-124
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 17316:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24327
                                                                 Page 173 of 267
                                                                         Appendix B: Actual – Capital Depreciation

 A       B         C                                       D                                         E             F                 G                AF         AG          AH          AI          AJ
                                                                                                                 Actual
                                                                                                Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                                life (years)      date    actual compliance date   12/31/2021 12/31/2022   12/31/2023 12/31/2024   12/31/2025
                           Secondary containment of the tank battery was compromised.
                           During the SPCC inspection on 12/9/05, Greka was directed to
                           inspect all containment berms and make necessary
 46    Davis       6                                                                                 7         5/30/2008         $1,760.06          $0.00       $0.00       $0.00       $0.00       $0.00
                           improvements. (40 CFR 112.7d requires appropriate
                           containment and/or diversionary structures to prevent a
                           discharge.)
 47    Davis       7       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 48    Davis       8       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 49    Davis       9       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 50   Casmalia     1       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 51   Casmalia     2       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 52   Casmalia     3       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 53   Casmalia     4       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                           Secondary containment of the tank battery was compromised.
 54   Casmalia     5       (40 CFR 112.7c requires appropriate containment and/or                    7         3/12/2008         $1,655.46          $0.00       $0.00       $0.00       $0.00       $0.00
                           diversionary structures to prevent a discharge.)

                           Secondary containment of the wastewater pond was observed
                           to be in a poor condition. (40 CFR 112.7c requires appropriate
 55   Casmalia     6                                                                                 7         3/12/2008         $1,655.46          $0.00       $0.00       $0.00       $0.00       $0.00
                           containment and/or diversionary structure to prevent a
                           discharge.)
 56   Casmalia     7       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 57   Security     1       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 58   Security     2       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
 59   Security     3       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                           No containment or diversionary at the truck loading/unloading
                           rack. (40 CFR 112.7c requires to provide appropriate
 60   Security     4                                                                                 7         6/20/2017         $1,659.62          $74.10     $74.02      $74.10      $37.01       $0.00
                           containment and/or diversionary structures to prevent a
                           discharge.)
                           Greka stored kerosene distillate (KD) to increase the viscosity of
                           the heavy crude produced at the Security Lease. The KD is a
                           light-end product that could permeate the earthen containment
 61   Security     5                                                                                 7         6/20/2017         $13,830.13        $617.52     $616.82     $617.52     $308.41      $0.00
                           basin in the event of a release. (40 CFR 112.9(c)(1)(i) requires
                           containment systems to be sufficiently impervious to contained
                           spill oil.)
 62   Security     6       -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00

                           The secondary containment around the LCR tanks and Waste Oil
                           Tank are compromised due to cracks, holes, erosion, and
                           permeability of the secondary containment berms. An
                           inspection of the Pumper's Weekly Lease Inspection forms were
 63   Security     7                                                                                 7         3/12/2008         $1,655.46          $0.00       $0.00       $0.00       $0.00       $0.00
                           reviewed and these items were not identified in any of the past
                           inspections by the pumper dating back to 2005. (40 CFR 112.7c
                           require appropriate containment and/or diversionary structures
                           to prevent a discharge.)

May Reflect Confidential Business Information                                                                                                                                                         B-125
                           Case
                            Case2:11-cv-05097-FMO-SS
                                 9:19-bk-11573-MB DocDocument
                                                      47-15 Filed
                                                                423-1
                                                                   08/14/19
                                                                       Filed 10/16/18
                                                                               Entered 08/14/19
                                                                                       Page 17416:24:55
                                                                                                of 267 Page
                                                                                                        DescID
                                                      Exhibit O #:24328
                                                                  Page 174 of 267
                                                                      Appendix B: Actual – Capital Depreciation

A        B          C                                        D                                         E             F                 G                  H             I            J
                                                                                                                   Actual
                                                                                                  Depreciable    compliance   Cost estimate as of  NPV adjustment
row    Lease      Item #                                Description                               life (years)      date    actual compliance date  for year-end    12/31/1998   12/31/1999
 64   Security       8       -                                                                          -             -                -                  -            $0.00       $0.00
 65    U-Cal         1       -                                                                          -             -                -                  -            $0.00       $0.00
 66    U-Cal         2       -                                                                          -             -                -                  -            $0.00       $0.00
 67    U-Cal         3       -                                                                          -             -                -                  -            $0.00       $0.00
                             No containment or diversionary at the truck loading/unloading
68     U-Cal        4        rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00             $0.00          $0.00        $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of the tank battery was compromised at
                             the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal        5                                                                                  7            N/A              $0.00             $0.00          $0.00        $0.00
                             appropriate containment and/or diversionary structures to
                             prevent a discharge.)

                             Greka stored kerosene distillate (KD) to increase viscosity of the
                             heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal        6        that could permeate the earthen containment basin in the                  7            N/A              $0.00             $0.00          $0.00        $0.00
                             event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                             systems to be sufficiently impervious to contain spilled oil.

71     U-Cal        7        -                                                                         -             -                 -                 -            $0.00        $0.00
72     U-Cal        8        -                                                                         -             -                 -                 -            $0.00        $0.00
                             The secondary containment for the U-Cal tank battery was
73     U-Cal        9                                                                                  7            N/A              $0.00             $0.00          $0.00        $0.00
                             compromised.

                             A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal       10        was observed without secondary containment. The bottom of                 7            N/A              $0.00             $0.00          $0.00        $0.00
                             lube oil tank was pitted and showing signs of poor integrity.

75    Escolle       1        -                                                                         -             -                 -                 -            $0.00        $0.00
76    Escolle       2        -                                                                         -             -                 -                 -            $0.00        $0.00
77    Escolle       3        -                                                                         -             -                 -                 -            $0.00        $0.00
78    Escolle       4        -                                                                         -             -                 -                 -            $0.00        $0.00
                             The secondary containment around the tanks and production
                             equipment was compromised due to cracks, holes, erosion, and
79    Escolle       5                                                                                  7         3/12/2008         $1,655.46         $1,799.57        $0.00        $0.00
                             permeability of the secondary containment berms, (40 CFR
                             112.7c).
80    Battles       1        -                                                                         -             -                 -                 -            $0.00        $0.00
81    Battles       2        -                                                                         -             -                 -                 -            $0.00        $0.00
82    Battles       3        -                                                                         -             -                 -                 -            $0.00        $0.00




May Reflect Confidential Business Information                                                                                                                                      B-126
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 17516:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24329
                                                                 Page 175 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A        B         C                                        D                                         E             F                 G                K          L          M          N
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
row    Lease     Item #                                Description                               life (years)      date    actual compliance date   12/31/2000 12/31/2001 12/31/2002 12/31/2003
 64   Security      8       -                                                                          -             -                -               $0.00      $0.00      $0.00      $0.00
 65    U-Cal        1       -                                                                          -             -                -               $0.00      $0.00      $0.00      $0.00
 66    U-Cal        2       -                                                                          -             -                -               $0.00      $0.00      $0.00      $0.00
 67    U-Cal        3       -                                                                          -             -                -               $0.00      $0.00      $0.00      $0.00

                            No containment or diversionary at the truck loading/unloading
68     U-Cal       4        rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00      $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the tank battery was compromised at
                            the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal       5                                                                                  7            N/A              $0.00            $0.00      $0.00       $0.00      $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase viscosity of the
                            heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal       6        that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00      $0.00       $0.00      $0.00
                            event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                            systems to be sufficiently impervious to contain spilled oil.

71     U-Cal       7        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
72     U-Cal       8        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
                            The secondary containment for the U-Cal tank battery was
73     U-Cal       9                                                                                  7            N/A              $0.00            $0.00      $0.00       $0.00      $0.00
                            compromised.

                            A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal       10       was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00      $0.00       $0.00      $0.00
                            lube oil tank was pitted and showing signs of poor integrity.

75    Escolle      1        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
76    Escolle      2        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
77    Escolle      3        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
78    Escolle      4        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
79    Escolle      5                                                                                  7         3/12/2008         $1,655.46          $0.00      $0.00       $0.00      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
80    Battles      1        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
81    Battles      2        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00
82    Battles      3        -                                                                         -             -                 -              $0.00      $0.00       $0.00      $0.00




May Reflect Confidential Business Information                                                                                                                                          B-127
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 17616:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24330
                                                                Page 176 of 267
                                                                Appendix B: Actual – Capital Depreciation

A        B           C                                      D                                         E             F                 G                O          P          Q
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
row    Lease       Item #                              Description                               life (years)      date    actual compliance date   12/31/2004 12/31/2005 12/31/2006
 64   Security        8     -                                                                          -             -                -               $0.00      $0.00      $0.00
 65    U-Cal          1     -                                                                          -             -                -               $0.00      $0.00      $0.00
 66    U-Cal          2     -                                                                          -             -                -               $0.00      $0.00      $0.00
 67    U-Cal          3     -                                                                          -             -                -               $0.00      $0.00      $0.00

                            No containment or diversionary at the truck loading/unloading
68     U-Cal         4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the tank battery was compromised at
                            the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal         5                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase viscosity of the
                            heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal         6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00       $0.00      $0.00
                            event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                            systems to be sufficiently impervious to contain spilled oil.

71     U-Cal         7      -                                                                         -             -                 -              $0.00       $0.00      $0.00
72     U-Cal         8      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment for the U-Cal tank battery was
73     U-Cal         9                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            compromised.

                            A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal        10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00       $0.00      $0.00
                            lube oil tank was pitted and showing signs of poor integrity.

75    Escolle        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
76    Escolle        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
77    Escolle        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00
78    Escolle        4      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
79    Escolle        5                                                                                7         3/12/2008         $1,655.46          $0.00       $0.00      $0.00
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
80    Battles        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
81    Battles        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
82    Battles        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00


May Reflect Confidential Business Information                                                                                                                                B-128
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 17716:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24331
                                                                Page 177 of 267
                                                                Appendix B: Actual – Capital Depreciation

A        B           C                                      D                                         E             F                 G                R           S          T
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
row    Lease       Item #                              Description                               life (years)      date    actual compliance date   12/31/2007 12/31/2008 12/31/2009
 64   Security        8     -                                                                          -             -                -               $0.00      $0.00      $0.00
 65    U-Cal          1     -                                                                          -             -                -               $0.00      $0.00      $0.00
 66    U-Cal          2     -                                                                          -             -                -               $0.00      $0.00      $0.00
 67    U-Cal          3     -                                                                          -             -                -               $0.00      $0.00      $0.00

                            No containment or diversionary at the truck loading/unloading
68     U-Cal         4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the tank battery was compromised at
                            the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal         5                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase viscosity of the
                            heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal         6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00       $0.00      $0.00
                            event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                            systems to be sufficiently impervious to contain spilled oil.

71     U-Cal         7      -                                                                         -             -                 -              $0.00       $0.00      $0.00
72     U-Cal         8      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment for the U-Cal tank battery was
73     U-Cal         9                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            compromised.

                            A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal        10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00       $0.00      $0.00
                            lube oil tank was pitted and showing signs of poor integrity.

75    Escolle        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
76    Escolle        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
77    Escolle        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00
78    Escolle        4      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
79    Escolle        5                                                                                7         3/12/2008         $1,655.46          $0.00      $946.01    $202.71
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
80    Battles        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
81    Battles        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
82    Battles        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00


May Reflect Confidential Business Information                                                                                                                                B-129
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 17816:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24332
                                                                Page 178 of 267
                                                                Appendix B: Actual – Capital Depreciation

A        B           C                                      D                                         E             F                 G                U          V          W
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
row    Lease       Item #                              Description                               life (years)      date    actual compliance date   12/31/2010 12/31/2011 12/31/2012
 64   Security        8     -                                                                          -             -                -               $0.00      $0.00      $0.00
 65    U-Cal          1     -                                                                          -             -                -               $0.00      $0.00      $0.00
 66    U-Cal          2     -                                                                          -             -                -               $0.00      $0.00      $0.00
 67    U-Cal          3     -                                                                          -             -                -               $0.00      $0.00      $0.00

                            No containment or diversionary at the truck loading/unloading
68     U-Cal         4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the tank battery was compromised at
                            the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal         5                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase viscosity of the
                            heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal         6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00       $0.00      $0.00
                            event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                            systems to be sufficiently impervious to contain spilled oil.

71     U-Cal         7      -                                                                         -             -                 -              $0.00       $0.00      $0.00
72     U-Cal         8      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment for the U-Cal tank battery was
73     U-Cal         9                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            compromised.

                            A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal        10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00       $0.00      $0.00
                            lube oil tank was pitted and showing signs of poor integrity.

75    Escolle        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
76    Escolle        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
77    Escolle        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00
78    Escolle        4      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
79    Escolle        5                                                                                7         3/12/2008         $1,655.46         $144.77     $103.38     $73.92
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
80    Battles        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
81    Battles        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
82    Battles        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00


May Reflect Confidential Business Information                                                                                                                                B-130
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 17916:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24333
                                                                Page 179 of 267
                                                                Appendix B: Actual – Capital Depreciation

A        B           C                                      D                                         E             F                 G                X          Y           Z
                                                                                                                  Actual
                                                                                                 Depreciable    compliance   Cost estimate as of
row    Lease       Item #                              Description                               life (years)      date    actual compliance date   12/31/2013 12/31/2014 12/31/2015
 64   Security        8     -                                                                          -             -                -               $0.00      $0.00      $0.00
 65    U-Cal          1     -                                                                          -             -                -               $0.00      $0.00      $0.00
 66    U-Cal          2     -                                                                          -             -                -               $0.00      $0.00      $0.00
 67    U-Cal          3     -                                                                          -             -                -               $0.00      $0.00      $0.00

                            No containment or diversionary at the truck loading/unloading
68     U-Cal         4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of the tank battery was compromised at
                            the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal         5                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            appropriate containment and/or diversionary structures to
                            prevent a discharge.)

                            Greka stored kerosene distillate (KD) to increase viscosity of the
                            heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal         6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00       $0.00      $0.00
                            event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                            systems to be sufficiently impervious to contain spilled oil.

71     U-Cal         7      -                                                                         -             -                 -              $0.00       $0.00      $0.00
72     U-Cal         8      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment for the U-Cal tank battery was
73     U-Cal         9                                                                                7            N/A              $0.00            $0.00       $0.00      $0.00
                            compromised.

                            A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal        10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00       $0.00      $0.00
                            lube oil tank was pitted and showing signs of poor integrity.

75    Escolle        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
76    Escolle        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
77    Escolle        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00
78    Escolle        4      -                                                                         -             -                 -              $0.00       $0.00      $0.00
                            The secondary containment around the tanks and production
                            equipment was compromised due to cracks, holes, erosion, and
79    Escolle        5                                                                                7         3/12/2008         $1,655.46          $73.83     $73.92      $36.92
                            permeability of the secondary containment berms, (40 CFR
                            112.7c).
80    Battles        1      -                                                                         -             -                 -              $0.00       $0.00      $0.00
81    Battles        2      -                                                                         -             -                 -              $0.00       $0.00      $0.00
82    Battles        3      -                                                                         -             -                 -              $0.00       $0.00      $0.00


May Reflect Confidential Business Information                                                                                                                                B-131
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18016:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24334
                                                                 Page 180 of 267
                                                                         Appendix B: Actual – Capital Depreciation

A        B         C                                      D                                         E             F                 G               AA           AB          AC          AD           AE
                                                                                                                Actual
                                                                                               Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                               life (years)      date    actual compliance date   12/31/2016   12/31/2017 12/31/2018   12/31/2019   12/31/2020
 64   Security      8     -                                                                          -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
 65    U-Cal        1     -                                                                          -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
 66    U-Cal        2     -                                                                          -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
 67    U-Cal        3     -                                                                          -             -                -               $0.00       $0.00       $0.00        $0.00        $0.00
                          No containment or diversionary at the truck loading/unloading
68     U-Cal       4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00        $0.00       $0.00       $0.00        $0.00
                          diversionary structures to prevent a discharge.)

                          Secondary containment of the tank battery was compromised at
                          the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal       5                                                                                7            N/A              $0.00            $0.00        $0.00       $0.00       $0.00        $0.00
                          appropriate containment and/or diversionary structures to
                          prevent a discharge.)

                          Greka stored kerosene distillate (KD) to increase viscosity of the
                          heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal       6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00        $0.00       $0.00       $0.00        $0.00
                          event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                          systems to be sufficiently impervious to contain spilled oil.

71     U-Cal       7      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
72     U-Cal       8      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                          The secondary containment for the U-Cal tank battery was
73     U-Cal       9                                                                                7            N/A              $0.00            $0.00        $0.00       $0.00       $0.00        $0.00
                          compromised.

                          A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal      10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00        $0.00       $0.00       $0.00        $0.00
                          lube oil tank was pitted and showing signs of poor integrity.

75    Escolle      1      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
76    Escolle      2      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
77    Escolle      3      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
78    Escolle      4      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
                          The secondary containment around the tanks and production
                          equipment was compromised due to cracks, holes, erosion, and
79    Escolle      5                                                                                7         3/12/2008         $1,655.46          $0.00        $0.00       $0.00       $0.00        $0.00
                          permeability of the secondary containment berms, (40 CFR
                          112.7c).
80    Battles      1      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
81    Battles      2      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00
82    Battles      3      -                                                                         -             -                 -              $0.00        $0.00       $0.00       $0.00        $0.00




May Reflect Confidential Business Information                                                                                                                                                        B-132
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18116:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24335
                                                                 Page 181 of 267
                                                                         Appendix B: Actual – Capital Depreciation

A        B         C                                      D                                         E             F                 G                AF         AG          AH          AI          AJ
                                                                                                                Actual
                                                                                               Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                               life (years)      date    actual compliance date   12/31/2021 12/31/2022   12/31/2023 12/31/2024   12/31/2025
 64   Security      8     -                                                                          -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
 65    U-Cal        1     -                                                                          -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
 66    U-Cal        2     -                                                                          -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
 67    U-Cal        3     -                                                                          -             -                -               $0.00      $0.00       $0.00       $0.00        $0.00
                          No containment or diversionary at the truck loading/unloading
68     U-Cal       4      rack. (40 CFR 112.7d requires appropriate containment and/or              7            N/A              $0.00            $0.00       $0.00       $0.00       $0.00       $0.00
                          diversionary structures to prevent a discharge.)

                          Secondary containment of the tank battery was compromised at
                          the Bradley 3 Island tank battery. (40 CFR 112.7d requires
69     U-Cal       5                                                                                7            N/A              $0.00            $0.00       $0.00       $0.00       $0.00       $0.00
                          appropriate containment and/or diversionary structures to
                          prevent a discharge.)

                          Greka stored kerosene distillate (KD) to increase viscosity of the
                          heavy crude produced at U-Cal. The KD is a light-end product
70     U-Cal       6      that could permeate the earthen containment basin in the                  7            N/A              $0.00            $0.00       $0.00       $0.00       $0.00       $0.00
                          event of a release. 40 CFR 112.9(c)(1)(i) requires containment
                          systems to be sufficiently impervious to contain spilled oil.

71     U-Cal       7      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
72     U-Cal       8      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                          The secondary containment for the U-Cal tank battery was
73     U-Cal       9                                                                                7            N/A              $0.00            $0.00       $0.00       $0.00       $0.00       $0.00
                          compromised.

                          A lube oil tank at the U-Cal Production Water Injection facility
74     U-Cal      10      was observed without secondary containment. The bottom of                 7            N/A              $0.00            $0.00       $0.00       $0.00       $0.00       $0.00
                          lube oil tank was pitted and showing signs of poor integrity.

75    Escolle      1      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
76    Escolle      2      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
77    Escolle      3      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
78    Escolle      4      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
                          The secondary containment around the tanks and production
                          equipment was compromised due to cracks, holes, erosion, and
79    Escolle      5                                                                                7         3/12/2008         $1,655.46          $0.00       $0.00       $0.00       $0.00       $0.00
                          permeability of the secondary containment berms, (40 CFR
                          112.7c).
80    Battles      1      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
81    Battles      2      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00
82    Battles      3      -                                                                         -             -                 -              $0.00       $0.00       $0.00       $0.00       $0.00




May Reflect Confidential Business Information                                                                                                                                                      B-133
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 18216:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24336
                                                                Page 182 of 267
                                                                     Appendix B: Actual – Capital Depreciation

A       B         C                                     D                                      E             F                 G                  H             I                J            K
                                                                                                           Actual
                                                                                          Depreciable    compliance   Cost estimate as of  NPV adjustment
row   Lease     Item #                             Description                            life (years)      date    actual compliance date  for year-end    12/31/1998        12/31/1999 12/31/2000
 83   Battles      4      -                                                                     -             -                -                  -            $0.00            $0.00      $0.00
                          No containment or diversionary at the truck loading/unloading
84    Battles     5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $1,738.52        $0.00            $0.00         $0.00
                          diversionary structures to prevent a discharge.)

                          Secondary containment of tank battery compromised. (40 CFR
85    Battles     6       112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46         $1,799.57        $0.00            $0.00         $0.00
                          structure to prevent a discharge.)
86    Battles     7       -                                                                    -             -                 -                 -            $0.00            $0.00         $0.00
87    Battles     8       -                                                                    -             -                 -                 -            $0.00            $0.00         $0.00

                                                                                                                                       SUM                            $0.00          $0.00        $0.00




May Reflect Confidential Business Information                                                                                                                                                B-134
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18316:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24337
                                                                 Page 183 of 267
                                                                   Appendix B: Actual – Capital Depreciation


A       B          C                                      D                                      E             F                 G                L            M            N            O
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                            life (years)      date    actual compliance date   12/31/2001 12/31/2002 12/31/2003 12/31/2004
 83   Battles       4       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
84    Battles      5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00         $0.00        $0.00        $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of tank battery compromised. (40 CFR
85    Battles      6        112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46          $0.00         $0.00        $0.00        $0.00
                            structure to prevent a discharge.)
86    Battles      7        -                                                                    -             -                 -              $0.00         $0.00        $0.00        $0.00
87    Battles      8        -                                                                    -             -                 -              $0.00         $0.00        $0.00        $0.00

                                                                                                                                         SUM          $0.00        $0.00        $0.00        $0.00




May Reflect Confidential Business Information                                                                                                                                           B-135
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18416:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24338
                                                                 Page 184 of 267
                                                                   Appendix B: Actual – Capital Depreciation


A       B          C                                      D                                      E             F                 G                P            Q             R            S
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                            life (years)      date    actual compliance date   12/31/2005 12/31/2006 12/31/2007 12/31/2008
 83   Battles       4       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
84    Battles      5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00         $0.00        $0.00        $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of tank battery compromised. (40 CFR
85    Battles      6        112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46          $0.00         $0.00        $0.00       $946.01
                            structure to prevent a discharge.)
86    Battles      7        -                                                                    -             -                 -              $0.00         $0.00        $0.00        $0.00
87    Battles      8        -                                                                    -             -                 -              $0.00         $0.00        $0.00        $0.00

                                                                                                                                         SUM          $0.00        $0.00   $1,070.81   $14,054.49




May Reflect Confidential Business Information                                                                                                                                           B-136
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18516:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24339
                                                                 Page 185 of 267
                                                                   Appendix B: Actual – Capital Depreciation

A       B          C                                      D                                      E             F                 G                T           U           V          W
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                            life (years)      date    actual compliance date   12/31/2009 12/31/2010 12/31/2011 12/31/2012
 83   Battles       4       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
84    Battles      5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00        $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of tank battery compromised. (40 CFR
85    Battles      6        112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46         $202.71      $144.77     $103.38     $73.92
                            structure to prevent a discharge.)
86    Battles      7        -                                                                    -             -                 -              $0.00        $0.00       $0.00      $0.00
87    Battles      8        -                                                                    -             -                 -              $0.00        $0.00       $0.00      $0.00

                                                                                                                                         SUM    $3,928.95   $2,805.87   $2,004.53   $1,623.16




May Reflect Confidential Business Information                                                                                                                                       B-137
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18616:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24340
                                                                 Page 186 of 267
                                                                   Appendix B: Actual – Capital Depreciation

A       B          C                                      D                                      E             F                 G                X           Y           Z         AA
                                                                                                             Actual
                                                                                            Depreciable    compliance   Cost estimate as of
row    Lease     Item #                              Description                            life (years)      date    actual compliance date   12/31/2013 12/31/2014 12/31/2015 12/31/2016
 83   Battles       4       -                                                                     -             -                -               $0.00      $0.00      $0.00      $0.00
                            No containment or diversionary at the truck loading/unloading
84    Battles      5        rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62          $0.00       $0.00       $0.00      $0.00
                            diversionary structures to prevent a discharge.)

                            Secondary containment of tank battery compromised. (40 CFR
85    Battles      6        112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46          $73.83      $73.92      $36.92     $0.00
                            structure to prevent a discharge.)
86    Battles      7        -                                                                    -             -                 -              $0.00       $0.00       $0.00      $0.00
87    Battles      8        -                                                                    -             -                 -              $0.00       $0.00       $0.00      $0.00

                                                                                                                                         SUM    $1,622.84   $1,288.96    $476.84      $0.00




May Reflect Confidential Business Information                                                                                                                                      B-138
                          Case
                           Case2:11-cv-05097-FMO-SS
                                9:19-bk-11573-MB DocDocument
                                                     47-15 Filed
                                                               423-1
                                                                  08/14/19
                                                                      Filed 10/16/18
                                                                              Entered 08/14/19
                                                                                      Page 18716:24:55
                                                                                               of 267 Page
                                                                                                       DescID
                                                     Exhibit O #:24341
                                                                 Page 187 of 267
                                                                   Appendix B: Actual – Capital Depreciation

A       B          C                                     D                                      E             F                 G               AB           AC          AD           AE
                                                                                                            Actual
                                                                                           Depreciable    compliance   Cost estimate as of
row   Lease      Item #                             Description                            life (years)      date    actual compliance date   12/31/2017 12/31/2018    12/31/2019   12/31/2020
 83   Battles       4      -                                                                     -             -                -              $0.00       $0.00         $0.00        $0.00
                           No containment or diversionary at the truck loading/unloading
84    Battles      5       rack. (40 CFR 112.7c requires appropriate containment and/or         7         6/20/2017         $1,659.62         $948.39      $203.22     $145.13      $103.64
                           diversionary structures to prevent a discharge.)

                           Secondary containment of tank battery compromised. (40 CFR
85    Battles      6       112.7c requires appropriate containment and/or diversionary          7         3/12/2008         $1,655.46          $0.00        $0.00       $0.00        $0.00
                           structure to prevent a discharge.)
86    Battles      7       -                                                                    -             -                 -              $0.00        $0.00       $0.00        $0.00
87    Battles      8       -                                                                    -             -                 -              $0.00        $0.00       $0.00        $0.00

                                                                                                                                        SUM   $13,593.56   $2,912.82    $2,080.25    $1,485.55




May Reflect Confidential Business Information                                                                                                                                         B-139
                             Case
                              Case2:11-cv-05097-FMO-SS
                                   9:19-bk-11573-MB DocDocument
                                                        47-15 Filed
                                                                  423-1
                                                                     08/14/19
                                                                         Filed 10/16/18
                                                                                 Entered 08/14/19
                                                                                         Page 18816:24:55
                                                                                                  of 267 Page
                                                                                                          DescID
                                                        Exhibit O #:24342
                                                                    Page 188 of 267
                                                                           Appendix B: Actual – Capital Depreciation

A       B           C                                       D                                        E             F                 G                AF         AG           AH          AI          AJ
                                                                                                                 Actual
                                                                                                Depreciable    compliance   Cost estimate as of
row   Lease      Item #                                Description                              life (years)      date    actual compliance date   12/31/2021 12/31/2022    12/31/2023 12/31/2024   12/31/2025
 83   Battles       4        -                                                                        -             -                -               $0.00      $0.00        $0.00       $0.00        $0.00

                             No containment or diversionary at the truck loading/unloading
84    Battles       5        rack. (40 CFR 112.7c requires appropriate containment and/or            7         6/20/2017         $1,659.62          $74.10      $74.02      $74.10       $37.01      $0.00
                             diversionary structures to prevent a discharge.)

                             Secondary containment of tank battery compromised. (40 CFR
85    Battles       6        112.7c requires appropriate containment and/or diversionary             7         3/12/2008         $1,655.46          $0.00       $0.00        $0.00       $0.00       $0.00
                             structure to prevent a discharge.)
86    Battles       7        -                                                                       -             -                 -              $0.00       $0.00        $0.00       $0.00       $0.00
87    Battles       8        -                                                                       -             -                 -              $0.00       $0.00        $0.00       $0.00       $0.00

                                                                                                                                             SUM    $1,062.13   $1,060.94    $1,062.13    $530.47          $0.00

                             Notes by column:
                [A] - [H]    Reproduced from "Actual" table for capital costs only.
                [I] - [AJ]   Based on IRS depreciation schedules applicable for the actual
                             compliance year [F], depreciation in each year is reported.
                             Depreciation in future years is assumed to follow IRS guidelines
                             for tax year 2015. See "Depreciation" tab for more detail.

                             All capital costs are assumed to have a 7 year recovery period
                             (depreciated over 8 years). If applicable, the special
                             depreciation allowance is taken in the first year, and the
                             balance is depreciated according to MACRS guidelines (either
                             accelerated or straight line depreciation under the General
                             Depreciaton System as specified by IRS guidance).




May Reflect Confidential Business Information                                                                                                                                                        B-140
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 18916:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit OB:#:24343
                                                               On‐time
                                                                Page 189scenario
                                                                          of 267

                                              12/31/1999      12/31/2000     12/31/2001     12/31/2002      12/31/2003     12/31/2004     12/31/2005
          1   Capital Costs                 $7,148.17        $2,087.10         $0.00       $27,415.97         $0.00          $0.00       $14,150.55
          2   Depreciation                  $1,012.86        $2,018.03       $1,723.32     $11,812.70       $5,414.46      $4,047.24      $4,995.86
          3   Depreciation tax benefit      ‐$412.70         ‐$822.27        ‐$702.18      ‐$4,813.20      ‐$2,206.17     ‐$1,649.09     ‐$2,035.61
          4   PV multiplier                    5.42            4.91            4.39           3.97            3.57           3.25           2.98
          5   PV as of penalty payment
              date                         $36,504.19        $6,204.17      ‐$3,085.74     $89,694.67      ‐$7,866.63     ‐$5,354.90     $36,061.45
          6
          7   One‐time costs                $95,308.98      $20,870.95         $0.00       $165,378.52       $0.00          $0.00        $14,252.99
          8   Tax benefit                  ‐$38,834.60      ‐$8,504.08         $0.00       ‐$67,385.13       $0.00          $0.00        ‐$5,807.52
          9   PV multiplier                    5.42            4.91            4.39           3.97           3.57           3.25            2.98
         10   PV as of penalty payment
              date                        $306,073.68       $60,661.27         $0.00       $388,867.62       $0.00          $0.00        $25,138.87
         11
         12   Avoided recurring costs      $395,730.81     $109,218.80      $14,771.97     $438,150.02    $21,543.36      $585,349.75     $24,937.18
         13   Tax effect                  ‐$161,244.48     ‐$44,502.29      ‐$6,018.99    ‐$178,528.61    ‐$8,778.06     ‐$238,506.61    ‐$10,160.90
         14   PV multiplier                   5.42            4.91             4.39           3.97           3.57            3.25            2.98
         15   PV as of penalty payment
              date                        $1,270,843.43    $317,443.63      $38,464.99    $1,030,256.83   $45,517.67     $1,126,263.68   $43,983.23
         16
         17 PV of total on‐time costs    $1,613,421.30     $384,309.07      $35,379.25    $1,508,819.11   $37,651.04     $1,120,908.78 $105,183.55
         18 PV as of NPV date            $6,727,210.58

                                                         Notes by row:
                                                    1, 7 From "On‐time" worksheet, column [L].
                                                       2 From "On‐time ‐ Capital Depreciation" worksheet, columns [I]‐[AB].
                                                       3 Equal to negative of [row 2] * 40.75% (the company's combined tax rate).
                                                4, 9, 14 From "Other inputs" worksheet.
                                                       5 Equal to ([row 1]+[row 3])*[row 4].
                                                       8 Equal to negative of [row 7] * 40.75% (the company's combined tax rate).
                                                      10 Equal to ([row 7]+[row 8]) * [row 9].
                                                      12 From "Avoided Recurring ‐ PV Year End" worksheet, columns [I]‐[AB]. These values represent
                                                         avoided recurring costs. On‐time, compliant costs not shown.
                                                      13 Equal to negative of [row 12] * 40.75% (the company's combined tax rate).
                                                      15 Equal to ([row 12] + [row 13]) * [row 14].
                                                      17 Equal to [row 5] + [row 10] + [row 15].
                                                      18 Equal to sum of values in row 17 for 1999‐2025.


May Reflect Confidential Business Information                                                                                                          B-141
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19016:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit OB:#:24344
                                                               On‐time
                                                                Page 190scenario
                                                                          of 267

                                           12/31/2006     12/31/2007    12/31/2008     12/31/2009   12/31/2010   12/31/2011   12/31/2012
          1   Capital Costs                  $0.00        $5,305.00     $4,755.72        $0.00        $0.00        $0.00        $0.00
          2   Depreciation                 $5,357.62      $4,787.22     $7,062.88      $3,450.84    $2,208.05    $1,913.10    $1,249.15
          3   Depreciation tax benefit    ‐$2,183.02     ‐$1,950.60    ‐$2,877.84     ‐$1,406.08    ‐$899.69     ‐$779.51     ‐$508.98
          4   PV multiplier                   2.73          2.48          2.28           2.05         1.82         1.63         1.47
          5   PV as of penalty payment
              date                        ‐$5,960.91     $8,329.07      $4,278.21     ‐$2,887.21    ‐$1,633.14   ‐$1,267.11    ‐$749.95
          6
          7   One‐time costs                $0.00         $3,487.01     $5,439.67      $3,471.70     $3,576.85     $0.00        $0.00
          8   Tax benefit                   $0.00        ‐$1,420.82    ‐$2,216.45     ‐$1,414.58    ‐$1,457.42     $0.00        $0.00
          9   PV multiplier                  2.73           2.48          2.28           2.05          1.82         1.63         1.47
         10   PV as of penalty payment
              date                          $0.00        $5,130.41      $7,343.19     $4,224.03     $3,847.22      $0.00        $0.00
         11
         12   Avoided recurring costs    $153,243.61     $447,112.55   $184,591.10    $540,168.85   $20,908.22   $14,703.36   $14,314.26
         13   Tax effect                 ‐$62,440.64    ‐$182,180.48   ‐$75,213.49   ‐$220,097.20   ‐$8,519.26   ‐$5,991.03   ‐$5,832.49
         14   PV multiplier                 2.73            2.48          2.28           2.05          1.82         1.63         1.47
         15   PV as of penalty payment
              date                       $247,945.21    $657,833.51    $249,185.77   $657,225.96    $22,488.63   $14,162.04   $12,497.41
         16
         17 PV of total on‐time costs    $241,984.29    $671,292.99    $260,807.17   $658,562.78    $24,702.71   $12,894.94   $11,747.46
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                                              B-142
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19116:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit OB:#:24345
                                                               On‐time
                                                                Page 191scenario
                                                                          of 267

                                          12/31/2013   12/31/2014   12/31/2015   12/31/2016   12/31/2017   12/31/2018 12/31/2019 12/31/2020
          1   Capital Costs                 $0.00        $0.00        $0.00        $0.00        $0.00        $0.00       $0.00      $0.00
          2   Depreciation                 $664.58      $429.00      $96.76        $0.00        $0.00        $0.00       $0.00      $0.00
          3   Depreciation tax benefit    ‐$270.79     ‐$174.80      ‐$39.43       $0.00        $0.00        $0.00       $0.00      $0.00
          4   PV multiplier                  1.35         1.24         1.13         1.04         0.95         0.86        0.78       0.71
          5   PV as of penalty payment
              date                        ‐$364.26      ‐$216.11     ‐$44.58       $0.00       $0.00        $0.00       $0.00      $0.00
          6
          7   One‐time costs                $0.00        $0.00        $0.00        $0.00       $0.00
          8   Tax benefit                   $0.00        $0.00        $0.00        $0.00       $0.00
          9   PV multiplier                 1.35         1.24         1.13         1.04        0.95
         10   PV as of penalty payment
              date                          $0.00        $0.00        $0.00        $0.00       $0.00
         11
         12   Avoided recurring costs    $14,015.91    $14,334.41   $13,655.01   $13,438.13   $1,779.67
         13   Tax effect                 ‐$5,710.92    ‐$5,840.70   ‐$5,563.87   ‐$5,475.50   ‐$725.14
         14   PV multiplier                 1.35          1.24         1.13         1.04        1.00
         15   PV as of penalty payment
              date                       $11,171.67    $10,501.11   $9,148.38    $8,295.40    $1,054.53
         16
         17 PV of total on‐time costs    $10,807.41    $10,285.00   $9,103.81    $8,295.40    $1,054.53     $0.00       $0.00      $0.00
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                                              B-143
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19216:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit OB:#:24346
                                                               On‐time
                                                                Page 192scenario
                                                                          of 267

                                         12/31/2021 12/31/2022 12/31/2023 12/31/2024 12/31/2025
          1   Capital Costs                 $0.00      $0.00      $0.00      $0.00      $0.00
          2   Depreciation                  $0.00      $0.00      $0.00      $0.00      $0.00
          3   Depreciation tax benefit      $0.00      $0.00      $0.00      $0.00      $0.00
          4   PV multiplier                 0.65       0.59       0.53        0.48       0.44
          5   PV as of penalty payment
              date                         $0.00      $0.00      $0.00      $0.00      $0.00
          6
          7   One‐time costs
          8   Tax benefit
          9   PV multiplier
         10   PV as of penalty payment
              date
         11
         12   Avoided recurring costs
         13   Tax effect
         14   PV multiplier
         15   PV as of penalty payment
              date
         16
         17 PV of total on‐time costs      $0.00      $0.00      $0.00      $0.00      $0.00
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                  B-144
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19316:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit O B: Actual
                                                             #:24347
                                                               Page    scenario
                                                                     193  of 267

                                          12/31/1999 12/31/2000 12/31/2001 12/31/2002 12/31/2003 12/31/2004 12/31/2005 12/31/2006
          1   Capital Costs                 $0.00      $0.00       $0.00      $0.00      $0.00      $0.00     $0.00       $0.00
          2   Depreciation                  $0.00      $0.00       $0.00      $0.00      $0.00      $0.00     $0.00       $0.00
          3   Depreciation tax benefit      $0.00      $0.00       $0.00      $0.00      $0.00      $0.00     $0.00       $0.00
          4   PV multiplier                 5.42        4.91       4.39       3.97        3.57       3.25      2.98        2.73
          5   PV as of penalty payment
              date                          $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
          6
          7   One‐time costs                $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
          8   Tax benefit                   $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
          9   PV multiplier                 5.42          4.91          4.39         3.97          3.57         3.25          2.98    2.73
         10   PV as of penalty payment
              date                          $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
         11
         12   Recurring costs               $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
         13   Tax effect                    $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
         14   PV multiplier                 5.42          4.91          4.39         3.97          3.57         3.25          2.98    2.73
         15   PV as of penalty payment
              date                          $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
         16
         17 PV of total actual costs        $0.00         $0.00         $0.00        $0.00        $0.00        $0.00         $0.00   $0.00
         18 PV as of NPV date            $410,011.33

                                                       Notes by row:
                                               1, 7    From "Actual" worksheet, column [M].
                                                  2    From "Actual ‐ Capital Depreciation" worksheet, columns [I]‐[AJ].
                                                  3    Equal to negative of [row 2] * 40.75% (the company's combined tax rate).
                                           4, 9, 14    From "Other inputs" worksheet.
                                                  5    Equal to ([row 1]+[row 3])*[row 4].
                                                  8    Equal to negative of [row 7] * 40.75% (the company's combined tax rate).
                                                 10    Equal to ([row 7]+[row 8]) * [row 9].
                                                 12    Equal to zero. Avoided recurring costs are shown on the "On‐time scenario"
                                                       worksheet.
                                                13     Equal to negative of [row 12] * 40.75% (the company's combined tax rate).
                                                15     Equal to ([row 12] + [row 13]) * [row 14].
                                                17     Equal to [row 5] + [row 10] + [row 15].
                                                18     Equal to sum of values in row 17 for 1999‐2025.


May Reflect Confidential Business Information                                                                                                B-145
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19416:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit O B: Actual
                                                             #:24348
                                                               Page    scenario
                                                                     194  of 267

                                         12/31/2007   12/31/2008   12/31/2009 12/31/2010     12/31/2011    12/31/2012 12/31/2013 12/31/2014
          1   Capital Costs               $7,827.59   $23,328.26      $0.00      $0.00          $0.00       $0.00        $0.00      $0.00
          2   Depreciation                $1,070.81   $14,054.49    $3,928.95  $2,805.87     $2,004.53    $1,623.16    $1,622.84 $1,288.96
          3   Depreciation tax benefit    ‐$436.31    ‐$5,726.64   ‐$1,600.89 ‐$1,143.28      ‐$816.77    ‐$661.37     ‐$661.24   ‐$525.20
          4   PV multiplier                 2.48         2.28          2.05       1.82           1.63        1.47         1.35       1.24
          5   PV as of penalty payment
              date                       $18,352.74 $40,100.28     ‐$3,287.22   ‐$2,075.30   ‐$1,327.67   ‐$974.50     ‐$889.49   ‐$649.33
          6
          7   One‐time costs             $13,331.16   $2,249.47      $0.00      $242,437.98 $62,630.27     $0.00        $0.00     $2,359.39
          8   Tax benefit                ‐$5,431.91   ‐$916.57       $0.00      ‐$98,783.78 ‐$25,519.33    $0.00        $0.00     ‐$961.36
          9   PV multiplier                 2.48        2.28          2.05         1.82        1.63         1.47         1.35       1.24
         10   PV as of penalty payment
              date                       $19,614.04   $3,036.63      $0.00      $260,763.28 $60,324.47     $0.00        $0.00     $1,728.44
         11
         12   Recurring costs              $0.00        $0.00        $0.00        $0.00        $0.00       $0.00        $0.00      $0.00
         13   Tax effect                   $0.00        $0.00        $0.00        $0.00        $0.00       $0.00        $0.00      $0.00
         14   PV multiplier                2.48         2.28         2.05         1.82         1.63        1.47         1.35       1.24
         15   PV as of penalty payment
              date                         $0.00        $0.00        $0.00        $0.00        $0.00       $0.00        $0.00      $0.00
         16
         17 PV of total actual costs     $37,966.78 $43,136.91     ‐$3,287.22   $258,687.97 $58,996.80    ‐$974.50     ‐$889.49   $1,079.12
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                                                 B-146
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19516:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit O B: Actual
                                                             #:24349
                                                               Page    scenario
                                                                     195  of 267

                                         12/31/2015 12/31/2016 12/31/2017    12/31/2018 12/31/2019 12/31/2020 12/31/2021 12/31/2022
          1   Capital Costs                 $0.00      $0.00   $24,918.82     $0.00        $0.00      $0.00      $0.00      $0.00
          2   Depreciation                 $476.84     $0.00   $13,593.56   $2,912.82    $2,080.25 $1,485.55 $1,062.13 $1,060.94
          3   Depreciation tax benefit    ‐$194.29     $0.00   ‐$5,538.83   ‐$1,186.86   ‐$847.62   ‐$605.30   ‐$432.77   ‐$432.29
          4   PV multiplier                  1.13       1.04      0.95         0.86         0.78       0.71       0.65       0.59
          5   PV as of penalty payment
              date                        ‐$219.68    $0.00    $18,500.39   ‐$1,023.75   ‐$663.85   ‐$430.44   ‐$279.43   ‐$253.44
          6
          7   One‐time costs               $0.00      $0.00      $0.00
          8   Tax benefit                  $0.00      $0.00      $0.00
          9   PV multiplier                1.13       1.04       0.95
         10   PV as of penalty payment
              date                         $0.00      $0.00      $0.00
         11
         12   Recurring costs              $0.00      $0.00      $0.00
         13   Tax effect                   $0.00      $0.00      $0.00
         14   PV multiplier                1.13       1.04       1.00
         15   PV as of penalty payment
              date                         $0.00      $0.00      $0.00
         16
         17 PV of total actual costs      ‐$219.68    $0.00    $18,500.39   ‐$1,023.75   ‐$663.85   ‐$430.44   ‐$279.43   ‐$253.44
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                                         B-147
                        Case
                         Case2:11-cv-05097-FMO-SS
                              9:19-bk-11573-MB DocDocument
                                                   47-15 Filed
                                                             423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 19616:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                  Appendix
                                                   Exhibit O B: Actual
                                                             #:24350
                                                               Page    scenario
                                                                     196  of 267

                                         12/31/2023 12/31/2024 12/31/2025
          1   Capital Costs                 $0.00      $0.00      $0.00
          2   Depreciation                $1,062.13   $530.47     $0.00
          3   Depreciation tax benefit    ‐$432.77   ‐$216.14     $0.00
          4   PV multiplier                 0.53        0.48       0.44
          5   PV as of penalty payment
              date                        ‐$230.37   ‐$104.47    $0.00
          6
          7   One‐time costs
          8   Tax benefit
          9   PV multiplier
         10   PV as of penalty payment
              date
         11
         12   Recurring costs
         13   Tax effect
         14   PV multiplier
         15   PV as of penalty payment
              date
         16
         17 PV of total actual costs      ‐$230.37   ‐$104.47    $0.00
         18 PV as of NPV date




May Reflect Confidential Business Information                                                                  B-148
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 19716:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:197
                                      O #:24351  PCIof 267

          1      Jan‐98     388.0
          2     Feb‐98      388.0
          3     Mar‐98      386.8
          4     Apr‐98      386.7
          5     May‐98      387.0
          6     Jun‐98      386.6
          7       Jul‐98    389.3
          8     Aug‐98      391.1
          9     Sep‐98      390.0
         10     Oct‐98      391.5
         11     Nov‐98      390.5
         12     Dec‐98      390.4
         13     Jan-99      389.0
         14     Feb-99      387.9
         15     Mar-99      388.8
         16     Apr-99      388.6
         17     May-99      389.9
         18     Jun-99      390.4
         19      Jul-99     391.9
         20     Aug-99      392.1
         21     Sep-99      392.7
         22     Oct-99      392.0
         23     Nov-99      391.9
         24     Dec-99      392.0
         25     Jan-00      391.1
         26     Feb-00      391.1
         27     Mar-00      392.4
         28     Apr-00      393.4
         29     May-00      394.5
         30     Jun-00      393.1
         31      Jul-00     393.7
         32     Aug-00      394.7
         33     Sep-00      396.3
         34     Oct-00      397.0
         35     Nov-00      395.7
         36     Dec-00      395.8
         37     Jan-01      395.4
         38     Feb-01      395.1
         39     Mar-01      394.2
         40     Apr-01      394.5
         41     May-01      395.4
         42     Jun-01      395.0
         43      Jul-01     395.3
         44     Aug-01      396.3
         45     Sep-01      394.3
         46     Oct-01      392.6
         47     Nov-01      392.3



May Reflect Confidential Business Information                                        B-149
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 19816:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:198
                                      O #:24352  PCIof 267

         48     Dec-01      390.5
         49     Jan-02      390.2
         50     Feb-02      389.4
         51     Mar-02      391.5
         52     Apr-02      392.5
         53     May-02      392.8
         54     Jun-02      396.4
         55      Jul-02     397.7
         56     Aug-02      398.9
         57     Sep-02      401.0
         58     Oct-02      400.0
         59     Nov-02      398.7
         60     Dec-02      398.1
         61     Jan-03      397.2
         62     Feb-03      397.2
         63     Mar-03      398.4
         64     Apr-03      400.0
         65     May-03      401.3
         66     Jun-03      400.0
         67      Jul-03     401.3
         68     Aug-03      402.4
         69     Sep-03      404.0
         70     Oct-03      405.9
         71     Nov-03      407.2
         72     Dec-03      409.0
         73     Jan-04      411.0
         74     Feb-04      418.6
         75     Mar-04      426.3
         76     Apr-04      437.9
         77     May-04      442.5
         78     Jun-04      442.6
         79      Jul-04     445.6
         80     Aug-04      457.2
         81     Sep-04      459.7
         82     Oct-04      462.4
         83     Nov-04      462.5
         84     Dec-04      464.5
         85     Jan-05      465.3
         86     Feb-05      468.2
         87     Mar-05      468.3
         88     Apr-05      467.6
         89     May-05      468.3
         90     Jun-05      466.3
         91      Jul-05     461.9
         92     Aug-05      461.6
         93     Sep-05      467.2
         94     Oct-05      473.0



May Reflect Confidential Business Information                                        B-150
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 19916:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:199
                                      O #:24353  PCIof 267

         95     Nov-05      473.9
         96     Dec-05      476.4
         97     Jan-06      478.6
         98     Feb-06      480.7
         99     Mar-06      482.2
        100     Apr-06      486.7
        101     May-06      495.6
        102     Jun-06      502.6
        103      Jul-06     509.1
        104     Aug-06      510.0
        105     Sep-06      513.0
        106     Oct-06      515.5
        107     Nov-06      511.4
        108     Dec-06      509.2
        109     Jan-07      509.7
        110     Feb-07      512.4
        111     Mar-07      517.7
        112     Apr-07      529.2
        113     May-07      531.8
        114     Jun-07      532.7
        115      Jul-07     533.7
        116     Aug-07      531.5
        117     Sep-07      528.2
        118     Oct-07      527.1
        119     Nov-07      526.0
        120     Dec-07      525.0
        121     Jan-08      530.7
        122     Feb-08      539.8
        123     Mar-08      549.2
        124     Apr-08      560.9
        125     May-08      583.9
        126     Jun-08      597.1
        127      Jul-08     608.8
        128     Aug-08      619.3
        129     Sep-08      608.9
        130     Oct-08      592.2
        131     Nov-08      566.2
        132     Dec-08      548.3
        133     Jan-09      539.6
        134     Feb-09      532.3
        135     Mar-09      522.6
        136     Apr-09      511.7
        137     May-09      509.1
        138     Jun-09      512.0
        139      Jul-09     512.1
        140     Aug-09      521.9
        141     Sep-09      525.7



May Reflect Confidential Business Information                                        B-151
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 20016:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:200
                                      O #:24354  PCIof 267

        142     Oct-09      527.9
        143     Nov-09      524.0
        144     Dec-09      524.2
        145     Jan-10      532.9
        146     Feb-10      539.1
        147     Mar-10      541.8
        148     Apr-10      555.3
        149     May-10      558.2
        150     Jun-10      556.4
        151      Jul-10     550.7
        152     Aug-10      549.5
        153     Sep-10      552.5
        154     Oct-10      556.3
        155     Nov-10      556.7
        156     Dec-10      560.3
        157     Jan-11      564.8
        158     Feb-11      574.6
        159     Mar-11      575.8
        160     Apr-11      582.3
        161     May-11      581.9
        162     Jun-11      588.9
        163      Jul-11     593.2
        164     Aug-11      596.1
        165     Sep-11      596.0
        166     Oct-11      594.0
        167     Nov-11      590.8
        168     Dec-11      590.1
        169     Jan-12      593.6
        170     Feb-12      596.3
        171     Mar-12      596.1
        172     Apr-12      595.9
        173     May-12      593.8
        174     Jun-12      585.6
        175      Jul-12     582.2
        176     Aug-12      576.6
        177     Sep-12      577.4
        178     Oct-12      575.4
        179     Nov-12      570.6
        180     Dec-12      571.9
        181     Jan-13      571.2
        182     Feb-13      569.9
        183     Mar-13      568.3
        184     Apr-13      569.4
        185     May-13      566.5
        186     Jun-13      564.8
        187      Jul-13     564.0
        188     Aug-13      564.8



May Reflect Confidential Business Information                                        B-152
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 20116:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:201
                                      O #:24355  PCIof 267

        189     Sep-13      567.3
        190     Oct-13      567.5
        191     Nov-13      566.6
        192     Dec-13      567.5
        193     Jan-14      572.8
        194     Feb-14      574.9
        195     Mar-14      571.5
        196     Apr-14      573.6
        197     May-14      574.3
        198     Jun-14      576.2
        199      Jul-14     576.9
        200     Aug-14      578.7
        201     Sep-14      580.1
        202     Oct-14      579.7
        203     Nov-14      578.4
        204     Dec-14      575.7
        205     Jan-15      573.1
        206     Feb-15      570.5
        207     Mar-15      568.6
        208     Apr-15      562.9
        209     May-15      560.5
        210     Jun-15      558.3
        211      Jul-15     556.3
        212     Aug-15      553.9
        213     Sep-15      550.3
        214     Oct-15      547.2
        215     Nov-15      542.8
        216     Dec-15      537.1 preliminary        Inflation Forecasts (CPI‐U)
        217     Jan-16      537.7                    OMB         CBO         Average
        218     Feb-16      538.3               2016       1.5%       1.3%        1.4%
        219     Mar-16      539.0               2017       2.1%       2.3%        2.2%
        220     Apr-16      539.6
        221     May-16      540.2
        222     Jun-16      540.8
        223      Jul-16     541.5
        224     Aug-16      542.1
        225     Sep-16      542.7
        226     Oct-16      543.4
        227     Nov-16      544.0
        228     Dec-16      544.6
        229     Jan-17      545.6
        230     Feb-17      546.6
        231     Mar-17      547.6
        232     Apr-17      548.6
        233     May-17      549.6
        234     Jun-17      550.6
        235      Jul-17     551.6



May Reflect Confidential Business Information                                            B-153
   Case
    Case2:11-cv-05097-FMO-SS
         9:19-bk-11573-MB DocDocument
                              47-15 Filed
                                        423-1
                                           08/14/19
                                                Filed 10/16/18
                                                        Entered 08/14/19
                                                                Page 20216:24:55
                                                                         of 267 Page
                                                                                 DescID
                                   Appendix
                              Exhibit     PageB:202
                                      O #:24356  PCIof 267

        236     Aug-17      552.6
        237     Sep-17      553.6
        238     Oct-17      554.6
        239     Nov-17      555.6
        240     Dec-17      556.6
  Data from http://www.chemengonline.com/pci‐home. December 2015 figure is preliminary. For January 2016
  and beyond, index is extrapolated using the average forecasted CPI‐based inflation rate from OMB and CBO for
  2016 and 2017 (Office of Management and Budget, Analytical Perspectives, Economic Assumptions and
  Interactions with the Budget, Table 2‐3, accessed October 31, 2016 at
  https://www.whitehouse.gov/sites/default/files/omb/budget/fy2017/assets/ap_2_assumptions.pdf.




May Reflect Confidential Business Information                                                                B-154
                       Case
                        Case2:11-cv-05097-FMO-SS
                             9:19-bk-11573-MB DocDocument
                                                  47-15 Filed
                                                            423-1
                                                                08/14/19
                                                                    Filed 10/16/18
                                                                            Entered 08/14/19
                                                                                    Page 20316:24:55
                                                                                             of 267 Page
                                                                                                     DescID
                                                   Appendix
                                                  Exhibit    B: Depreciation
                                                          O #:24357
                                                              Page  203 of 267


   Period       Special Depreciation
    Beg.        Allowance (GDS only)            Year                     1           2           3           4          5           6           7          8
  1/1/1999                0                     GDS 200% DB           14.29%      24.49%      17.49%      12.49%      8.93%       8.92%       8.93%      4.46%
  1/1/2000                0                      GDS Straight Line     7.14%      14.29%      14.29%      14.28%     14.29%      14.28%      14.29%      7.14%
  1/1/2001                0
  1/1/2002               30%                    Notes and Sources:
  1/1/2003               30%                    All capital costs assumed to be depreciated under IRS MACRS guidelines, as described in IRS Publication 946,
  5/6/2003               30%                    "How to Depreciate Property" (1999‐2015) using the GDS recovery rate of 7 years for assets used in exploration
  1/1/2004               50%                    for and production of petroleum and natural gas. In the first year of acquisition and use, any applicable special
  1/1/2005                0                     depreciation allowance specified by the IRS guidelines for the year is applied based on the full capital cost. The
  1/1/2006                0                     remaining balance is depreciated using the schedule in Table A‐1 (General Depreciation System, 200% declining
  1/1/2007                0                     balance method, half‐year basis) or A‐8 (General Depreciation System, straight line method) of Publication 946.
  1/1/2008               50%                    Note that assets with a 7 year GDS recovery period are depreciated over 8 tax years.
  1/1/2009               50%
  1/1/2010               50%                    2016 and 2017 depreciation are assumed to follow the 2015 guidelines.
  9/9/2010              100%
  1/1/2011              100%                    In its income tax returns from 2008‐2014, Greka Integrated reported almost all of its depreciation deductions
  1/1/2012              100%                    using the GDS 200% DB method, half‐year basis.
  1/1/2013               50%
  1/1/2014               50%
  1/1/2015               50%
  1/1/2016              50%
  1/1/2017              50%




May Reflect Confidential Business Information                                                                                                                   B-155
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20416:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24358
                                       Page 204 of 267




                  Exhibit B:
              Financial Condition
                Expert Report
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24359
                                       Page 205 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24360
                                       Page 206 of 267


  TABLE OF CONTENTS


  I.   SUMMARY OF OPINIONS .................................................................................................................. 1

  II. BASIS FOR OPINION AND CURRICULUM VITAE ........................................................................ 1

  III. HVI-CC HAS BEEN MANAGED IN CONCERT WITH ITS AFFILIATES ...................................... 1
             A.          ORGANIZATION OF HVI-CC SUGGESTS IT IS PART OF A LARGER BUSINESS
                         ENTITY .............................................................................................................................. 1
             B.          HVI-CC FREQUENTLY CONDUCTS TRANSACTIONS WITH AFFILIATES, MANY
                         TO THE DETRIMENT OF HVI-CC.................................................................................. 2
                                Oil Sales to GRC ......................................................................................................... 2
                                Assuming Affiliates’ Debt in Exchange for Promissory Note Due in August 2015 ... 3
                                Modifications to Promissory Note Owed by GIT to HVI-CC Made it Uncollectable 5
                                HVI-CC’s Interest-Free Loans to Affiliates ................................................................ 8
                                HVI-CC’s Borrowing from an Affiliate at Relatively High Interest Rates ................. 8
                                Oil Well Sold to Greka Refining Company ................................................................ 9
                                Royalties Paid to Randeep Grewal............................................................................ 10
                                Transfer of Rincon Island Limited Partnership ......................................................... 10
                                Shared Employees ..................................................................................................... 11
                                Summary ................................................................................................................... 12
  IV. HVI-CC WOULD NOT BE A VIABLE OPERATION AS A STANDALONE COMPANY............ 12
             A.          HVI-CC’S FINANCIAL CONDITION ON ITS OWN IS WEAK .................................. 12
                             HVI-CC’s Solvency Troubles ................................................................................... 13
                             HVI-CC Has Been Unprofitable Since 2012 ............................................................ 14
                             HVI-CC’s Auditor’s Going Concern Opinion .......................................................... 14
             B.          HVI-CC’S DEBT RESTRUCTURE IN 2016 .................................................................. 14

  V. HVI-CC RECEIVED FUNDING FROM ITS AFFILIATE, GLR ...................................................... 16
             A.          2008 CREDIT AGREEMENT WITH GLR ..................................................................... 17
             B.          2016 DEBT RESTRUCTURING AND FURTHER LOANS .......................................... 17
             C.          2016 LOANS TO RINCON ISLAND LIMITED PARTNERSHIP ................................. 18

  VI. CONCLUSION .................................................................................................................................... 18

  Appendix A – Resume, Testimony History, Publications, and Compensation
  Appendix B – Information Considered




  May Reflect Confidential Business Information
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20716:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24361
                                       Page 207 of 267




  I.          SUMMARY OF OPINIONS
  I have been retained by the U. S. Department of Justice, representing the Plaintiff, the United States of
  America (“United States”), to evaluate the financial condition of HVI Cat Canyon, Inc. (“HVI-CC”), as
  well as HVI-CC’s historical transactions with affiliated entities. Based on my analysis, my expert
  opinions are as follows:
         1. HVI-CC has not been managed as if it were a standalone business. Instead, it has been managed
            in concert with its affiliated entities. I have not seen anything to suggest this practice will change.
         2. HVI-CC’s financial condition has been weak for at least the past 10 years. The company recently
            negotiated a major debt restructuring that effectively eliminated nearly $100 million in liabilities
            from its balance sheet. Even so, HVI-CC recently has relied on funds from a related party to
            remain in operation. HVI-CC would not continue in business to this date without this support, all
            else being equal.
         3. HVI-CC’s affiliate, GLR, LLC, has been able and willing to lend funds that have allowed HVI-
            CC to continue in operation. I have not seen anything to suggest this practice will change.
  I may revise my opinions based on new information.


  II.         BASIS FOR OPINION AND CURRICULUM VITAE
  My opinions are based on my education and expertise in economic and financial analysis, experience with
  conducting financial analyses, independent research of certain publicly available information, and my
  review of documents produced in this litigation. My opinion is based on widely accepted financial and
  economic analysis principles.
  My resume, testimony history for the last four years and compensation statement follow the main body of
  this report in Appendix A. The description of the information I considered in forming my opinions is
  contained in Appendix B.


  III.        HVI‐CC HAS BEEN MANAGED IN CONCERT WITH ITS AFFILIATES

              A.       ORGANIZATION OF HVI‐CC SUGGESTS IT IS PART OF A LARGER BUSINESS
                       ENTITY
  The organization of HVI-CC suggests it is part of a larger business entity. HVI-CC is part of the business
  holdings ultimately owned by Mr. Randeep S. Grewal. As shown in Exhibit 1, since early 2012, HVI-
  CC’s direct parent is GOGH, LLC. Prior to that, HVI-CC’s direct parent had been GIT, Inc. (“GIT”).1
  GOGH, LLC is owned by GIT. GIT, in turn, is a holding company (meaning that it does not directly
  conduct operations but, instead, owns stock in subsidiaries that conduct business operations)
  headquartered in Santa Maria, California; Mr. Grewal serves as the CEO of GIT and HVI-CC.2 In
  1
      Greka Integrated, Inc. 2011 Federal Income Tax Returns, HVI064819 at HVI064829,
  2
      Deposition of Randeep Grewal on October 12, 2016, pp. 37 and 259.



  May Reflect Confidential Business Information                                                                   1
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20816:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24362
                                       Page 208 of 267


  addition to HVI-CC, GIT owns GRC, Inc. (“GRC”, formerly named Santa Maria Refining Company),
  which operates an asphalt refinery in Santa Maria that is supplied, in part, by heavy crude oil produced by
  HVI-CC. GIT also owns GTL1, LLC, Greka Construction, LLC, and GInv, Inc. As of 2006, the principle
  asset base of the consolidated group of companies owned by GIT consisted of the oil and gas assets owed
  by HVI-CC.3
  GIT is owned by GIN, LLC. At his deposition, Mr. Grewal was advised by his attorney not to provide the
  ownership information of GIN, LLC, but according to an undated organizational chart produced by HVI-
  CC, GIN, LLC is or was owned 50 percent each by Alexi Holdings Limited and Grewal Investments
  Limited.4 I do not know what entity owns Alexi Holdings Limited or Grewal Investments Limited, but
  documents produced by HVI-CC identify Mr. Grewal as the ultimate sole beneficial shareholder of HVI-
  CC,5 meaning he must be the sole beneficial shareholder of these entities as well.
  In addition, I am aware of two other companies that are affiliated with HVI-CC: GLR, LLC (“GLR”) and
  GHM, LLC (“GHM” formerly known as GHL, LLC and Grewal Holdings, LLC).6 HVI-CC has not
  produced any corporate maps or other documents that show GLR or GHM’s relationship to HVI-CC, and
  Mr. Grewal was advised not to answer by his attorney when questioned about the ownership of GLR.7

              B.       HVI‐CC FREQUENTLY CONDUCTS TRANSACTIONS WITH AFFILIATES, MANY TO
                       THE DETRIMENT OF HVI‐CC
  Since 2005, HVI-CC has entered into numerous transactions with affiliates, many of which have been to
  the detriment of HVI-CC. As explained below, HVI-CC’s primary customer is an affiliate, it has lent
  substantial funds to affiliates in exchange for a promissory note that ultimately was canceled, lent to
  affiliates without charging interest, has borrowed from an affiliate at relatively high interest rates, has sold
  some of its oil and gas interests to an affiliate, pays a two percent overriding royalty to an affiliate, and
  recently transferred a 99.75 percent owned subsidiary to an affiliate.

  Oil Sales to GRC

  GRC is HVI-CC’s primary customer. The oil and gas produced by HVI-CC’s operations is mostly sold to
  GRC. In 2015, for example, HVI-CC received $28.2 million of its $30.7 million in total sales, or




  3
   Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 28. Note that only the rough
  draft version of the transcript is available for review as of the date of my report. I reserve the right to update and revise my report
  as necessary when the final transcript becomes available.
  4
      Organizational Chart, undated, Bates Number EPA9_0276083; Deposition of Randeep Grewal on October 12, 2016, p. 255.
  5
    Amended and Restated Executive Employment Agreement, dated November 3, 1999, including amendments and assignments.
  HVI080000. Greka Integrated, Inc. Consolidated Financial Statements, Years Ended December 31, 2012 and 2011; HVI065364
  at 382.
  6
      Note that HVI-CC has affiliates named GRL, LLC and GLR, LLC. These are different entities despite similar names.
  7
      Deposition of Randeep Grewal on October 12, 2016, pp. 268-9.



  May Reflect Confidential Business Information                                                                                        2
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 20916:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24363
                                       Page 209 of 267


  approximately 92 percent, from GRC.8 Similarly, in 2014, HVI-CC received $50.3 million of its $60.4
  million in sales from GRC. GRC has been HVI-CC’s primary client since at least 2005.9

  Assuming Affiliates’ Debt in Exchange for Promissory Note Due in August 2015

  On August 26, 2005, HVI-CC entered into two credit agreements totaling $150 million.10 In the first of
  these, HVI-CC borrowed $95 million from a number of lenders for which Guggenheim Corporate
  Funding served as the administrative agent (hereinafter referred to as the “Guggenheim” loan).11 The
  agreement was structured in two $47.5 million term loans referred to as “Term A” and “Term B”. Both of
  the term loans were due in August 2009. The interest rate payable on the Term A loan was equal to the
  London Interbank Offered Rates (“LIBOR”) plus 6.25 percent. Interest on the Term B loan was equal to
  LIBOR plus 9.75 percent. The Guggenheim credit agreement recognized that HVI-CC would use $79
  million of the $95 million borrowed for the benefit of HVI-CC’s affiliates, as follows: 12
              $35 million would be used to pay GIT’s pre-existing debt (GIT was then HVI-CC’s direct
               parent);
              $30 million would be used to pay GRC’s pre-existing debt (GRC, then Santa Maria Refining
               Company, was HVI-CC’s sister company at the time and remains so today);
              $8 million would be provided in cash to GIT ($3 million for “Guggenheim interest escrow” and
               $5 million for “Holding company cash”);
              $2 million would be provided in cash to GRC for “turnaround and upgrade”; and
              $4 million would be provided to “Grewal Holdings,” abbreviated RSG.
  In the second credit agreement, also signed on August 26, 2005, HVI-CC entered into a senior secured
  revolving loan with West LB due in August 2008 that allowed it to borrow up to $55 million at an interest
  rate of LIBOR plus 3.5 percent (hereinafter referred to as the “West LB” loan).13
  Also on August 26, 2005, apparently in exchange for becoming the debtor on, and pledging substantially
  all of its assets to secure repayment of, the $79 million in repayment of debts owed by its corporate parent
  and affiliates, HVI-CC received a Promissory Note dated August 26, 2005 from GIT totaling $79




  8
      HVI Cat Canyon 2015 Audited Financial Statements, pages 6 and 13. HVI084242 and HVI084249.
  9
      HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements Years Ended December 31, 2005. HVIFIN0002063.
  10
   Credit Agreement dated August 26, 2005 between Greka Oil & Gas, Inc. and Guggenheim Corporate Funding, LLC,
  HVIFIN0001790 at HVIFIN0001790.
  11
       Ibid.
  12
    Credit Agreement dated August 26, 2005 between Greka Oil & Gas, Inc. and Guggenheim Corporate Funding, LLC,
  HVIFIN0001790 at HVIFIN0001790; See also, Schedule 6.01(n), Sources and Uses, HVIFIN0001882 at HVIFIN0001921. Note
  the fact that Grewal Holdings, LLC later changed its name to GHL, LLC and then GHM, LLC per Ex 1.
  13
    I have not been furnished with the West LB credit agreement from 2005. However, it is referenced in Guggenheim Credit
  Agreement 2005 in Schedule 6.01(n). HVIFIN0001882 at HVIFIN0001921 and Greka Oil & Gas, Inc.’s 2006 Consolidated
  Financial Statements, HVI0002063 at HVIFIN0002078.



  May Reflect Confidential Business Information                                                                             3
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21016:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24364
                                       Page 210 of 267


  million.14 The principal amount owed on this Promissory Note accrued interest at an annual rate of 6.0
  percent. Payments against this Promissory Note were to be made in the following manner:
              “On each estimated federal income tax payment date subsequent to the date hereof,
              Borrower [GIT] shall pay to the Lender [HVI-CC] an amount equal to the estimated
              federal income tax payment Lender [HVI-CC] would have been required to pay on such
              date if its estimated federal income tax were calculated on a separate company,
              standalone basis.”15
  Presumably, these payments from GIT were intended to compensate HVI-CC for the debt HVI-CC
  assumed in 2005 on behalf of its affiliates.16
  My interpretation of the direct language of the Promissory Note is that GIT was to make annual payments
  to HVI-CC equal to the federal income tax payment HVI-CC would have owed had it paid federal taxes
  directly. By its terms, the Promissory Note called for annual payments to be made by GIT equal to the
  federal income tax HVI-CC would have paid had it filed its own federal tax returns. If HVI-CC had
  negative taxable income in any particular year, as calculated as a standalone company because of
  deductions and credits, for example, then no annual payment would have been due. The agreement
  additionally specifies that the calculation of the estimated federal income tax that HVI-CC would owe on
  a stand-alone basis was to be verified by HVI-CC’s independent auditor.17 I did not see any evidence that
  the auditor performed an annual calculation of the amount of federal tax HVI-CC would owe if it were a
  standalone company. This calculation was required under the direct language of the Promissory Note to
  determine how much GIT owed HVI-CC under the Promissory Note. HVI-CC’s representative speculated
  that a tax provision was probably credited to the intercompany account to reflect HVI-CC’s positive
  income in some years, but was not able to point to evidence to support this claim.18




  14
     Promissory Note from Greka Integrated, Inc. to Greka Oil & Gas, Inc. dated August 26, 2005. HVI066334 at HVI066336.
  Note that HVI-CC’s 30(b)(6) witness testified that this note was the result of a debt refinance, although I believe he mistakenly
  states this debt refinance occurred in 2004. Credit Agreement dated August 26, 2005 between Greka Oil & Gas, Inc. and
  Guggenheim Corporate Funding, LLC, HVIFIN0001790 at HVIFIN0001790; See also, Schedule 6.01(n), Sources and Uses,
  HVIFIN0001882 at HVIFIN0001921. See Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January
  26, 2017, pp. 26-27.
  15
       Promissory Note from Greka Integrated, Inc. to Greka Oil & Gas, Inc. dated August 26, 2005. HVI066334 at HVI066336.
  16
     Note that HVI-CC’s 30(b)(6) witness designated to testify about the Promissory Note testified that from a bookkeeping
  standpoint HVI-CC received the Promissory Note in exchange for assuming the $79 million in GIT debt onto their books at the
  time of the refinancing. Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 33-34
  17
     Specifically, the Promissory Note states “The calculation of such estimated federal income tax payments and actual federal
  income tax payments determined on a separate company, stand alone basis shall be verified by Lender’s [HVI-CC’s]
  independent auditor.” Promissory Note from Greka Integrated, Inc. to Greka Oil & Gas, Inc. dated August 26, 2005. HVI066334
  at HVI066336.
  18
     HVI-CC’s 30(b)(6) witness speculated that the intercompany account was likely credited to reflect HVI-CC’s positive income
  in some years, but did not have specific knowledge to state whether or how HVI-CC and GIT actually reduced the amounts owed
  under the Promissory Note in years when HVI-CC had positive income. The witness suggested that if such reductions occurred
  they would be reflected in accounting journals (See Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on
  January 26, 2017, pp. 38-42). To my knowledge no such accounting journals have been produced in this litigation.



  May Reflect Confidential Business Information                                                                                       4
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21116:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24365
                                       Page 211 of 267


  Furthermore, the Promissory Note states that payments were to be made in “lawful money of the United
  States in immediately available funds” delivered to HVI-CC.”19 I interpret this language to mean that
  payments were to be made in cash. HVI-CC’s auditor and 30(b)(6) witness testified that he did not
  believe HVI-CC necessarily expected to be repaid in cash nor would GIT have had adequate cash flow to
  repay this debt in case.20
  The promissory note was originally scheduled to mature on August 1, 2015, stating “the principal balance
  of this Note, together with all accrued but unpaid interest shall be due and payable on August 1, 2015.” I
  interpret this to mean that any principal and interest remaining at August 1, 2015 that had not already
  been paid through annual payments was to then be due from GIT to HVI-CC.
  HVI-CC’s audited financial statements support this interpretation. Each year from 2005 to 2012, the
  description of this debt in a note to the audited financial statements reads:
              “Certain amounts borrowed under the new finance agreement were used to pay off
              obligations to the Company’s parent. Management considers the receivable to be
              collectible from the parent.”21
  I interpret this statement to mean that HVI-CC’s management had assured the auditor that this promissory
  note would be paid in full by its due date. HVI’s 30(b)(6) witness testified that HVI-CC expected to be
  repaid in some way, but not necessarily in cash.22
  HVI-CC’s 30(b)(6) witness, Mr. Johnson, testified that the company did not record the changing balance
  owed on the Promissory Note and did not accrue interest on the Promissory Note. 23 Overall, Mr. Johnson
  testified that HVI-CC did not treat this note as an outstanding loan from an accounting perspective.24

  Modifications to Promissory Note Owed by GIT to HVI-CC Made it Uncollectable

  On July 20, 2010, HVI-CC and GIT pushed the due date of the Promissory Note back fifteen years from
  August 2015 to August 2030.25 HVI-CC’s 30(b)(6) witness could not explain HVI-CC’s motivation for
  agreeing to modify the Promissory Note in this way.26
  On January 15, 2013, this Promissory Note was canceled and replaced by a Tax Sharing Agreement
  between HVI-CC and GIT that states:
              “Greka [GIT] previously issued to HVI that certain Promissory Note, dated August 26,
              2005 … pursuant to which the Parties intended that Greka would be required to pay

  19
       Promissory Note from Greka Integrated, Inc. to Greka Oil & Gas, Inc. dated August 26, 2005. HVI066334 at HVI066336.
  20
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 28, 32-33, 38.
  21
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements Years Ended December 31, 2005-2012.
  HVIFIN0002063, HVI084312, HVI065327, and HVI065309.
  22
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 28-33.
  23
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 39-40, 42.
  24
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 39-40.
  25
       First Amendment to Note between Greka Integrated, Inc. and Greka Oil and Gas, Inc., HVI066334 at HVI066340.
  26
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 44.



  May Reflect Confidential Business Information                                                                              5
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21216:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24366
                                       Page 212 of 267


              amounts to HVI attributable to certain losses, deductions and credits of HVI that reduced
              the consolidated federal income tax liability of the Group. The Parties [GIT and HVI]
              acknowledge and agree that the intent of the Note and the Amendment was not to
              create an intercompany liability between Greka [GIT] and HVI, but rather to provide a
              method by which HVI would recoup the tax benefit of its losses, deductions and credits
              utilized by the Group.”27 [emphasis added]
  This Tax Sharing Agreement was substantially different than the Promissory Note it replaced. Besides
  being titled “Promissory Note,” the Promissory Note called for annual payments by GIT to HVI-CC equal
  to the federal income tax HVI-CC would have paid had it filed its own federal tax returns, as discussed
  above. Nowhere in the original 2005 or amended 2010 Promissory Note, is any tax benefit GIT may have
  gained from HVI-CC’s losses, deductions and credits addressed.
  The Tax Sharing Agreement provides that:
              “2. For each tax year, Greka [GIT] will pay to the Internal Revenue Service on HVI's
              behalf the amount of HVI's federal income tax liability, determined on a stand-alone basis
              (calculated without regard to any of HVI's losses, deductions or credits utilized by Greka
              [GIT]) up to the Tax Benefit Amount (as defined below). Greka's [GIT] obligation
              pursuant to the preceding sentence also will be satisfied to the extent that HVI's stand-
              alone federal income tax liability is reduced or eliminated by HVI's utilization of Greka’s
              [GIT] losses, deductions or credits. The ‘Tax Benefit Amount’ shall equal the federal
              income tax liability that Greka [GIT] would have owed on a stand-alone basis but for its
              utilization of HVI's losses, deductions or credits.”28
  Under this Tax Sharing Agreement, instead of owing annual payments to HVI-CC, GIT receives credit
  for payments made to the IRS – payments that GIT was already responsible for as the company jointly
  filing federal income tax returns on behalf of itself and its subsidiaries.
  Further, in calculating the annual “payment,” any losses, deductions or credits that HVI-CC would have
  used to minimize its federal income taxes had it been a standalone company are explicitly excluded. As I
  understand it, as long as HVI-CC continues to suffer net losses on its income statement (as calculated on a
  tax basis), the company will receive no benefit from the Tax-Sharing Agreement that it would have
  received from IRS tax loss carryforward provisions if HVI-CC filed as a stand-alone company. Given that
  HVI-CC has generated very large net losses that it likely would have been able to carryforward to offset
  future taxable net income had it filed as a standalone company, this limitation is significant.
  In addition to these disadvantages, the conversion of the Promissory Note to the Tax-Sharing Agreement
  was detrimental to HVI-CC and advantageous to GIT for several other reasons:
             The Tax Sharing Agreement caps GIT’s obligation to HVI-CC at $79 million. Under the
              Promissory Notes, the total amount due on the maturity date of the loan equaled $79 million plus
              all interest accruing at six percent per year.


  27
    Letter agreement to Andrew deVegvar, President, HVI signed by Andrew deVegvar (President, HVI) and Randeep S. Grewal
  (Chairman & CEO, GIT), re: Tax Sharing Agreement, January 15, 2013, HVI066334.
  28
       Ibid. at HVI066335.



  May Reflect Confidential Business Information                                                                            6
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21316:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24367
                                       Page 213 of 267


              The Promissory Note had a maturity date by which all principal and interest needed to be paid
               from GIT to HVI-CC. The Tax Sharing Agreement has no maturity date.
              The Promissory Note accrued interest payable to HVI-CC while the Tax Sharing Agreement has
               no provisions for interest.
              The Promissory Note had “events of default,” including GIT filing for bankruptcy and HVI-CC
               having to pay its own federal income taxes.29 These events of default would have triggered all
               unpaid principal and interest to be immediately due to HVI-CC.30 The Tax Sharing Agreement
               has no such provisions.
              The Tax Sharing Agreement added a new provision that it would be terminated if HVI-CC ceases
               to be a member of the affiliated group of companies. The Promissory Note had no such provision.
  HVI-CC has never received any cash payments under either the Promissory Note or the Tax Sharing
  Agreement. When asked whether there was an expectation that HVI-CC would receive cash under the
  initial promissory note, Mr. Grewal testified, “No cash. HVI has always sucked cash and there’s no cash
  owed to HVI.”31 Additionally, HVI-CC’s Senior Vice President, Susan Whalen, testified that she does not
  believe HVI-CC ever received any cash from GIT under the canceled Promissory Note.32 Under the terms
  of the Promissory Notes, HVI-CC should have received cash payments in 2005-2007 and 2009-2011
  when it generated positive net income.33
  As late as July 2010, HVI-CC held a note from GIT for $79 million plus interest due in 2015. As a result
  of the changes described above, HVI-CC now holds a tax-sharing asset that will not yield any benefit to
  HVI-CC unless HVI-CC becomes profitable on a taxable net income basis. These changes to the
  promissory note were detrimental to HVI-CC, and HVI-CC did not receive any benefit for these changes.
  The decision to first extend the maturity date of the Promissory Note from 2015 to 2030 does not appear
  to have been in HVI-CC’s interest. In addition, the decision to replace the Promissory Note with the Tax
  Sharing Agreement clearly was detrimental to HVI-CC. Instead, these decisions appear to have been
  made by an entity or entities managing HVI-CC and GIT in concert with one another. These decisions led
  to HVI-CC incurring $79 million in debt that benefited HVI-CC’s affiliates in exchange for a Promissory
  Note on which interest owed was ignored and required cash payments were not made. It then was
  replaced with a Tax Sharing Agreement under which cash payments would never be required.




  29
    Tax Sharing Agreement between Greka Integrated, Inc. and Greka Oil & Gas, Inc.. Promissory Note dated August 25, 2005
  page 3, HVI066334 at HVI066336-339
  30
       Ibid.
  31
       Deposition of Randeep Grewal on October 12, 2016, p. 281.
  32
       Deposition of Susan Whalen on October 4, 2016, p. 61.
  33
     Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2005 to 2012, Bates Nos.
  HVIFIN0002063, HVI084312, HVI065327, HVI065309.Note that the net income reported in a company’s audited financial
  statements differs from the net income calculated for tax purposes. HVI-CC’s audited financial statements do not report the
  income taxes it would have paid had it been taxed on a standalone basis. In the absence of this information, I rely on the net
  income figures reported in HVI-CC’ audited financial statements.



  May Reflect Confidential Business Information                                                                                    7
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21416:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24368
                                       Page 214 of 267


  H V I - C C ’s I n t e r e s t - F r e e L o a n s t o A f f i l i a t e s

  In 2006, HVI-CC provided $13,279,808 in advances to affiliates.34 HVI-CC’s representative testified that
  this was likely a cash advance to GIT.35 It is unclear whether this transfer or transfers included any
  provision for interest. However, HVI-CC has not recorded any interest income on its income statements
  or statements of cash flows since at least 2005.36 Therefore, it appears that HVI-CC failed to receive
  interest on these advances.
  In 2007, HVI-CC entered into a Volumetric Production Payment (VPP) agreement in which it essentially
  forward-sold 4,824,573 barrels of oil yet to be extracted to UBS, a Swiss global financial services
  company, for $161.5 million.37 From the $161.5 million in proceeds, $15 million was loaned to related-
  party GLR (Greka, LLC at the time).38 This loan apparently was provided interest-free, as HVI-CC has
  not ever recorded any interest income on its income statements or statements of cash flows.39

  H V I - C C ’s B o r r o w i n g f r o m a n A f f i l i a t e a t R e l a t i v e l y H i g h I n t e r e s t R a t e s

  GLR, LLC (formerly known as GLH, LLC) is an affiliate of HVI-CC.40 GLR began to provide funds to
  HVI-CC through GIT beginning in 2008. Initially, loans from GLR were made to GIT through a 2008
  Credit Agreement for $25 million that accrued interest at a rate of 12.5 percent per year.41 Mr. Grewal
  testified that funds loaned to GIT from GLR were then loaned by GIT to HVI-CC.42 As of December 31,
  2012, HVI-CC owed approximately $38.1 million in principal and interest associated with this debt.43 By




  34
    Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2006 and 2005, HVIFIN0002063 at
  2072.
  35
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, p. 56.
  36
    Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2005 to 2015, Bates Nos.
  HVIFIN0002063, HVI084312, HVI065327, HVI065309, HVI076575, HVIFIN0000628, and HVI084234; HVIFIN0002063 at
  2072.
  37
   Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2008 and 2007, HVI084312 at
  HVI084327; Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, p. 103.
  38
     Schedule 2 to Purchase and Sale Agreement, Wire Transfers of Purchase Price. HVI084310 at311. GLR is described as a
  “related party” in HVI-CC’s audited financial statements (see Greka Oil & Gas, Inc. Consolidated Financial Statements, Years
  Ended 2008 and 2007, HVI084312 at 321). HVI-CC has not produced any corporate maps or other documents that show GLR’s
  relationship to HVI-CC, and Mr. Grewal was advised not to answer by his attorney when questioned about the ownership of
  GLR (see deposition of Randeep Grewal on October 12, 2016, p. 266).
  39
   Consolidated financial statements of HVI-CC from 2005 to 2015. Bates Nos. HVIFIN0002063, HVI084312, HVI065327,
  HVI065309, HVI076575, HVIFIN0000628, and HVI084234.
  40
   Second Lien Credit Agreement dated May 20, 2016 between HVI Cat Canyon, Inc. and UBS AG, HVI082519 at 592.
  Deposition of Randeep Grewal on October 12, 2016, p. 307.
  41
       Credit Agreement dated June 1, 2008 between Greka Integrated, Inc. and Greka Land Holdings, LLC. HVIFIN0001333.
  42
       Deposition of Randeep Grewal on October 12, 2016, p. 266.
  43
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements for Years Ended December 31, 2012 and 2011, p. 12.
  HVI065309 at 323



  May Reflect Confidential Business Information                                                                                  8
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24369
                                       Page 215 of 267


  December 31, 2015, this amount had increased to approximately $49.2 million including principal and
  interest.44
  HVI-CC was charged interest rates by GLR of 12.5 percent while the 2008 Credit Agreement was active,
  but does not appear to have charged any interest on funds loaned to GLR or other affiliates. Between
  2005 and 2007, HVI-CC’s audited financial statements show that it advanced a total of $99,808,332 to its
  affiliates, yet HVI-CC has not recorded any income from interest on its income statement or statement of
  cash flows since 2005.45 HVI-CC’s representative stated that interest did not accrue on the Promissory
  Note between GIT and HVI-CC.46
  Thus, HVI-CC borrowed from affiliates at relatively high interest rates of 12.5 percent per year while it
  charged no interest to affiliates. Such transactions are not in the financial or business interests of HVI-CC
  individually. The structure of these transactions is further evidence that HVI-CC is managed in concert
  with its affiliates, so the arrangement concerning interest ultimately is advantageous to an entity or
  entities managing HVI-CC and its affiliates jointly.

  O i l We l l S o l d t o G r e ka R e f i n i n g C o m p a n y

  On at least one occasion, HVI-CC sold an oil well to its affiliate, GRC, Inc. (formerly known as Greka
  Refining Company and Santa Maria Refining Company). This sale does not appear to be the result of a
  business decision at HVI-CC to divest from this specific property and a business decision at GRC to
  begin to invest in oil and gas properties. Instead, I believe this decision likely was made by an entity or
  entities managing HVI-CC and GRC in concert with one another to provide liquidity to HVI-CC to pay
  its bills as they come due.
  On November 9, 2015, HVI-CC’s sole director, Randeep Grewal, retroactively authorized the officers to
  sell its right, title, and interest in the Union Sugar 34 well, effective October 30, 2015, to Greka Refining
  Company for $100,000 in cash, payable in five monthly installments of $20,000.47 At the same meeting,
  the Director gave approval for HVI-CC to operate the well on behalf of Greka Refining Company for
  $2,480 per month.48
  This transaction makes sense when viewed from the perspective that GRC and HVI-CC are managed in
  concert with each other. GRC is a company that owns and operates an asphalt refinery supplied, in part,
  by product purchased from HVI-CC. HVI-CC is a company that owns, produces, and manages oil and gas
  properties. From an operational standpoint, nothing changed with regard to the Union Sugar 34 well after
  the sale. HVI-CC is still operating the well and the resources from the property are still processed by
  GRC. While the sale benefited HVI-CC, it appears to have been merely a method to transfer funds to

  44
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2015 and 2014, p 13.
  HVI084249
  45
    My estimate of the cash HVI-CC’s transferred to affiliates from 2005 and 2007 is based on the “advance to affiliate” line item
  on HVI-CC’s statement of cash flows for 2005-2007. Consolidated financial statements of HVI-CC from 2005 to 2015. Bates
  Nos. HVIFIN0002063, HVI084312, HVI065327, HVI065309, HVI076575, HVIFIN0000628, and HVI084234.
  46
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, p, 41.
  47
       Action by Unanimous Written Consent of the Sole Director of HVI Cat Canyon, Inc. on November 9, 2015. HVI084258
  48
       Ibid.



  May Reflect Confidential Business Information                                                                                  9
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24370
                                       Page 216 of 267


  HVI-CC from an affiliate to pay its bills as they come due, and is further evidence that HVI-CC is
  operated in concert with its affiliates rather than as a stand-alone entity.

  R o y a l t i e s Pa i d t o R a n d e e p G r e w a l

  Mr. Grewal, the sole director and ultimate owner of HVI-CC, entered into an employment contract with
  GREKA Energy Corporation, on November 3, 1999.49 On January 1, 2004, this employment agreement
  was assigned to GIT by GREKA Energy Corporation.50 Under the agreement, Mr. Grewal (or a designee
  of his choosing):
              “… shall be entitled to receive an irrevocable, perpetual assignment of a two percent (2%)
              overriding royalty in all oil and gas interests wherever situated, now or hereafter, owned by the
              Company [GREKA Energy Corporation] or any of its direct and indirect subsidiaries, whether
              operated or non-operated by same.”51
  It appears that the designee that Mr. Grewal assigned his royalty interest from at least 2010 to November
  2015 was Grewal (Royalty) LLC.52 Over $7.8 million was paid from HVI-CC to Grewal (Royalty) LLC
  during this time.53 In September 2014, the designee changed its name from Grewal (Royalty) LLC to
  GRL.54 From September 2014 to November 2015, HVI-CC paid GRL $971,359.55
  Therefore, whether HVI-CC is profitable or not, Mr. Grewal or his designee benefits as long as HVI-CC’s
  oil and gas assets continue in active production.56 For this reason, Mr. Grewal has an incentive to keep
  HVI-CC’s oil and gas wells in operation even if HVI-CC is not a sustainable standalone business.

  Tra n s f e r o f R i n c o n I s l a n d L i m i t e d Pa r t n e r s h i p

  Rincon Island Limited Partnership (Rincon) had been a subsidiary of HVI-CC from at least 2005 until
  August 8, 2016.57 Rincon leased three oil and gas properties from The California State Lands
  49
       Amended and Restated Executive Employment Agreement dated November 3, 1999, HVI080000.
  50
     Assignment and Assumption of Amended and Restated Executive Employment Agreement dated January 1, 2004. HVI08000
  at HVI080023.
  51
       Amendment No. 1 of Amended and Restated Executive Employment Agreement dated August 20, 2003. HVI080022.
  52
   Greka Oil & Gas Revenue Accounting System Owner Payment History. January 2010 to September 2014. HVIFIN0001016;
  Deposition of Ernesto Olivares on October 3, 2016, p. 25.
  53
       Greka Oil & Gas Revenue Accounting System Owner Payment History. January 2010 to September 2014. HVIFIN0001016
  54
   Greka Oil & Gas Revenue Accounting System Owner Payment History. January 2010 to September 2014. HVIFIN0001016;
  Deposition of Susan Whalen on October 4, 2016, p. 51.
  55
       Greka Oil & Gas Revenue Accounting System Owner Payment History. October 2010 to December 2014. HVIFIN0001016.
  56
    Mr. Grewal testified that he is not the sole economic beneficiary interest holder of the entity that currently holds the overriding
  royalty interest (deposition p. 259). Thus, either GRL is no longer the entity that holds the overriding royalty interest or Mr.
  Grewal is not the sole economic beneficiary of GRL. I have not received any information regarding the consideration that Mr.
  Grewal may have directly held the overriding royalty interest or Mr. Grewal is not the sole economic beneficiary of GRL. I have
  not received any information regarding the consideration that Mr. Grewal may have directly or indirectly received as a result of
  the transaction that divested him of sole beneficial interest in the overriding royalty interest.
  57
   Greka Oil and Gas and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2006 and 2005,
  HVIFIN0002063 at HVIFIN0002073.



  May Reflect Confidential Business Information                                                                                     10
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21716:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24371
                                       Page 217 of 267


  Commission. Two of these properties are located onshore on private property and the third is located on
  an artificial oil and gas production island located 3,000 feet offshore.58 HVI-CC was the 99.75 percent
  owner of Rincon as late as August 2016. HVI-CC was also the sole general partner of Rincon prior to
  2016, with GOGH, LLC (HVI-CC’s direct corporate parent) as a limited partner.59
  On August 8, 2016, HVI-CC’s sole board member, Mr. Grewal, transferred the ownership of Rincon to
  RILP-H, LLC (“RILP-H”), a newly-formed subsidiary of GOGH, LLC 60 RILP-H serves as the General
  Partner of Rincon as well as being the 99.75 percent owner.61 Mr. Grewal is the sole member of RILP-H’s
  Board of Managers.62 Also on August 8, 2016, Rincon filed for Chapter 11 bankruptcy.63 HVI-CC and
  GIT are named as creditors in this bankruptcy filing.64
  It is unclear what motivated the transfer of Rincon from HVI-CC to the newly-formed RILP-H just before
  Rincon filed for bankruptcy protection. In a typical sale of a subsidiary that has value, the buyer pays the
  seller. However, given that Rincon’s Chapter 11 petition shows assets that are worth far less than its
  liabilities, one might expect the owner (i.e., HVI-CC) to pay an unrelated buyer to take ownership of
  Rincon. Based on the information available for HVI-CC, however, it does not appear that any payments
  were received or paid by HVI-CC from RILP-H in connection with this transaction. As a result, this
  transfer appears to be another example of the fact that HVI-CC has not been managed as a standalone
  business.

  Shared Employees

  Susan Whalen is the Secretary, Senior Vice President and General Counsel of HVI-CC.65 She also serves
  as the Secretary of RILP-H, LLC,66 Secretary, Senior Vice President and General Counsel of GIT,67 and


  58
    Statement by California State Lands Commission Re: Debtor’s Emergency Motion for an Interim Order Authorizing Use of
  Cash Collateral and Approving Post-Petition Financing Pursuant to Section 364(c) and (d); and Declaration of Seth Blackmon,
  U.S. Bankruptcy Court, Northern District of Texas, Case 16-33174-hdh11, Doc 28, pages 1-3.
  59
       Resolutions of the Board of Directors of HVI Cat Canyon, Inc., undated, but references documents from 2016. HVI084261.
  60
       Resolutions of the Board of Directors of HVI Cat Canyon, Inc., August 8, 2016. HVI084279.
  61
    Resolutions of the Board of Managers of RILP-H, LLC and Certificate of Resolutions, August 8, 2016, attached to the
  Voluntary Petition for Non-Individuals Filing for Bankruptcy submitted on August 8, 2016 by Rincon Island Limited
  Partnership, U.S. Bankruptcy Court, Northern District of Texas, Case 16-33174-hdh11, Doc 1, pages 6-9 of 9.
  62
       Ibid., page 5 of 9.
  63
    Voluntary Petition for Non-Individuals Filing for Bankruptcy. Filed by Rincon Greka Oil and Gas and Subsidiary
  Consolidated Financial Statements, Years Ended December 31, 2006 and 2005, HVIFIN0002063 at HVIFIN0002073.
  64
    In the U.S. Bankruptcy Court for the Northern District of Texas, Dallas Division. Rincon Island Limited Partnership Chapter
  11. Global Notes Regarding the Debtor’s Schedules of Assets and Liabilities and Statement of Financial Affairs.
  65
    Deposition of Susan Whalen on October 4, 2016p, p. 29. See, also, Minutes of Annual Meeting of Board of Directors of HVI
  Cat Canyon, Inc., June 9, 2015, HVIFIN0000952 at 953.
  66
    Certificate of Resolutions, August 8, 2016, attached to the Voluntary Petition for Non-Individuals Filing for Bankruptcy
  submitted on August 8, 2016 by Rincon Island Limited Partnership, U.S. Bankruptcy Court, Northern District of Texas, Case 16-
  33174-hdh11, Doc 1, pages 8-9 of 9.
  67
       Minutes of Annual Meeting of Board of Directors of Greka Integrated, Inc., June 9, 2015, HVIFIN0000893 at 894.



  May Reflect Confidential Business Information                                                                                 11
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21816:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24372
                                       Page 218 of 267


  Senior Vice President of GOGH.68 Ms. Whalen testified that she had provided legal counsel to the
  following entities that are associated in some way with Mr. Grewal: Grevino, LLC; Ca’ Del Grevino;
  GLR, LLC; GIN, LLC; GHM, LLC; GRL, LLC, and Mr. Grewal in his personal capacity.69 She is paid
  by HVI-CC’s parent, GIT, and does not track her time on work for other entities nor does she receive
  payment from any other entity for her work on behalf of Mr. Grewal and his affiliated businesses.70 I have
  not seen any evidence that GIT has been reimbursed by any of these entities for Ms. Whalen’s services.
  Additionally, HVI-CC’s Chief Financial Officer, Ernesto Olivares, is paid by GIT for his work at HVI-
  CC.71 Mr. Olivares is also the Chief Financial Officer of GOGH, LLC and GIT.72 He performs this role
  for all three companies but receives a single paycheck from GIT.73

  Summary

  The transactions with affiliates discussed above have had considerable impacts on HVI-CC’s current
  financial condition, many of them detrimental. The Promissory Note entered into in 2005, for example,
  would have provided HVI-CC with $79 million plus interest in August 2015 if it had been repaid, were it
  not extended to 2030 and then replaced by the Tax-Sharing Agreement. Many of these transactions would
  not make financial sense if HVI-CC was managed as an independent company, but can be explained if
  HVI-CC is managed in concert with its affiliates.
  Since I do not believe HVI-CC’s finances are managed independently from its affiliates, it is not possible
  to meaningfully evaluate the company’s financial condition independent from its affiliates. For example,
  HVI-CC would have been unable to meet its debt obligations without support from GLR since 2008.
  Furthermore, its debt obligations today would be far smaller if it never incurred debt on behalf of GIT in
  2005, or if GIT had repaid this debt in 2015.


  IV.          HVI‐CC WOULD NOT BE A VIABLE OPERATION AS A STANDALONE
               COMPANY

               A.       HVI‐CC’S FINANCIAL CONDITION ON ITS OWN IS WEAK
  Viewed in isolation, HVI-CC’s financial condition has been weak for at least the past 10 years. During
  that time, the company has faced persistent problems in paying its debts as they come due. More recently,
  the company has been unable to achieve profitability on either an income or cash flow basis. Indeed,
  HVI-CC’s auditor rendered a “going concern” opinion for the company in the most recent two years for
  which audited financial statements are available (i.e., 2014 and 2015).


  68
       Deposition of Susan Whalen on October 4, 2016, p. 35.
  69
       Deposition of Susan Whalen on October 4, 2016, p. 27 and 34.
  70
       Deposition of Susan Whalen on October 4, 2016, p. 34.
  71
       Deposition of Ernesto Olivares on October 3, 2016, p. 18.
  72
       Deposition of Ernesto Olivares on October 3, 2016, p. 19-21.
  73
       Ibid.



  May Reflect Confidential Business Information                                                           12
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 21916:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24373
                                       Page 219 of 267


  H V I - C C ’s S o l v e n c y Tr o u b l e s

  At least over the past 10 years, HVI-CC has faced solvency problems as evidenced by its inability to pay
  its debts as they come due. Most notably, HVI-CC faced persistent problems in meeting its obligations
  under the Volumetric Production Payment agreement (VPP) with UBS. Between May 2011 and July
  2014, UBS sent HVI-CC at least 65 notifications of certain performance defaults.74 By December 2015,
  HVI-CC owed UBS approximately $115.8 million in shortfall payments including accrued interest
  pursuant to the VPP.75
  Furthermore, HVI-CC was unable to pay a large loan from GLR as it came due. HVI-CC owed
  approximately $49.2 million to GLR, due in December 2015. Instead of repaying the loan when due,
  HVI-CC refinanced the debt and issued another intercompany note to GLR with a principal amount up to
  $32.5 million in May 2016.76 The interest due on the previous loan has remained on HVI-CC’s balance
  sheet. As of September 30, 2016, HVI-CC owed a total of $61,644,244 in interest and principal to GLR.77
  Finally, Mr. Grewal recently testified that HVI-CC is still experiencing difficulty paying bills as they
  come due. Mr. Grewal testified that HVI-CC “does not have enough cash flow to pay debt service” and
  that he is aware “that bills are not being paid.”78
  Another indication of HVI-CC’s solvency problems is evident from HVI-CC’s balance sheet, reproduced
  in Exhibit 2. The company’s current liabilities (row 29; i.e., those liabilities that are due within the next
  12 months) exceeded the value of HVI-CC’s current assets (row 8; i.e., those assets that are either cash or
  assets that the company can reasonably be able to convert to cash within the next 12 months) in every
  year since 2008 and continuing through the third quarter of 2016. That means HVI-CC’s debts due in the
  next 12 months exceed its assets that can be converted to cash within the next 12 months. This is a
  symptom that a company may not be able to meet its obligations over the next 12 months without
  generating enough cash flow to cover the potential shortfall from operations, investing, or additional
  financing.
  Finally, HVI-CC was insolvent on a balance sheet basis in 2013 through 2015, as shown in Exhibit 2. To
  be insolvent on a balance sheet basis means that a company’s total liabilities exceed its total assets, as
  booked on its balance sheet. At the end of 2015, for example, HVI-CC’s liabilities totaled over $287
  million (row 36), while its assets were booked as worth approximately $181.6 million (row 17). As of
  September 2016, however, HVI was solvent on a balance-sheet basis. As shown on Exhibit 2, HVI’s
  assets totaled approximately $210 million (row 17), while its liabilities totaled approximately $190
  million (row 36).
  HVI’s largest asset on its balance sheet as of December 2015 was its oil and gas properties. As of
  December 2015, these assets were valued at $111,921,660 (row 12). This is not the market value of the

  74
       Letter from UBS, AG to Greka Oil & Gas, Inc. dated July 28, 2014. Bates No. HVI080075.
  75
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements Years Ended December 31, 2015 and 2014.
  HVI084234 at HVI084250.
  76
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements Years Ended December 31, 2015 and 2014.
  HVI084234 at HVI084249 and HVI084252.
  77
       HVI Cat Canyon, Inc. Balance Sheet at September 30, 2016 and 2015, HVI084287.
  78
       Deposition of Randeep Grewal on October 12, 2016, p. 428.



  May Reflect Confidential Business Information                                                                    13
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22016:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24374
                                       Page 220 of 267


  asset, however. Instead, this value reflects HVI’s full-cost of acquisition, exploration, and development of
  its oil and gas reserves.79 The unamortized cost of the oil & gas assets is limited to the sum of the
  estimated future net revenues from proved properties using the average price of oil over the past 12
  months, discounted at ten percent.80

  HVI-CC Has Been Unprofitable Since 2012

  Over the recent past, HVI-CC has not been profitable on either an income or cash flow basis. As shown in
  HVI-CC’s income statement (Exhibit 3), HVI-CC has not made a profit since 2012. Instead, between
  2012 and the end of 2015, HVI-CC reported losses totaling approximately $89.4 million (row 15). These
  losses accelerated in more recent years, with HVI-CC losing nearly $37.1 million in 2015, alone. Through
  2014, HVI-CC generated positive returns from its operations (row 6), but suffered losses due to its high
  cost of debt and VPP shortfalls (rows 8 and 9). In 2014, for example, the company had a positive income
  from operations of approximately $6.4 million (row 6), but had approximately $13.9 million in interest
  expenses (row 8) and approximately $21.0 million in VPP shortfalls (row 9). More recently, the decline in
  oil prices has led to HVI-CC suffering operating losses in addition to its high cost of debt. In 2015, HVI-
  CC lost approximately $9.4 million from its operations (row 6) and lost another approximately $27.6
  million in debt expenses and VPP shortfalls (rows 8 and 9).
  More recently, HVI-CC has not been generating positive cash flow from operating activities, which
  excludes loans and advances from affiliates and adjusts for non-cash items such as depreciation and
  changes in operating accounts. As shown on Exhibit 4, HVI-CC lost nearly $6.7 million in the first three
  months of 2016 from its operating activities (row 28).

  H V I - C C ’s A u d i t o r ’s G o i n g C o n c e r n O p i n i o n

  HVI-CC’s auditor, BDO USA, LLP, issued a “going concern” notice as part of the audit opinion in both
  2014 and 2015.81 This indicates significant doubt on the part of HVI-CC’s auditor about HVI-CC’s ability
  to continue as a viable business operation as of December 2014 or December 2015.82
  HVI, in fact, did not face a forced liquidation in 2015 or 2016. The fact that the company restructured its
  debt in 2016 and received additional loans from its affiliates in 2016 appears to have helped HVI-CC
  avoid a forced liquidation. This restructuring is discussed below.

               B.         HVI‐CC’S DEBT RESTRUCTURE IN 2016
  In February 2007, HVI-CC entered into a Volumetric Production Payment (VPP) agreement with UBS.
  VPPs are structured so that, in return for an upfront cash payment by the VPP holder, the oil and gas
  producer commits to provide a specified volume of product to the VPP holder over a specified period of

  79
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2015 and 2014.
  HVI084234 at HVI084246.
  80
       Ibid.
  81
   HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2015 and 2014.
  HVI084234 at238.
  82
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 155-160.



  May Reflect Confidential Business Information                                                                     14
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22116:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24375
                                       Page 221 of 267


  time or until an aggregate total volume of the oil and gas has been delivered. VPPs allow the producers to
  monetize their oil and gas resources that are not yet developed while allowing them to retain full
  ownership of their assets without diluting their companies’ equity. In this sense, VPPs allow producers to
  “sell ahead” or “forward sell” future production. Under the VPP, HVI-CC agreed to supply approximately
  4.8 million barrels of its proven, but unproduced, reserves to UBS in exchange for $161.5 million.83
  In concert with the VPP agreement, HVI-CC additionally entered into a Production and Market
  Agreement with UBS.84 Under the Production and Market agreement, HVI-CC agreed to buy back all of
  the hydrocarbons it produced for UBS under the VPP contract on a monthly basis. Further, the Production
  and Market Agreement recognized that, once repurchased, HVI-CC could then either sell the
  hydrocarbons on the open market or to its affiliate, GRC for use at GRC’s asphalt refinery.
  As discussed above, HVI-CC experienced problems in meeting its production payment requirements
  under the original 2007 VPP agreement. According to HVI-CC’s auditor and 30(B)(6) witness, HVI-CC
  was in default on its VPP requirements almost from the day the agreement was signed.85 In 2010, UBS
  and HVI-CC entered into a new agreement that increased the total number of barrels due, extended the
  delivery schedule from 2014 to 2022, resolved HVI-CC’s monetary shortfall obligations that had accrued
  since 2007, and included financial covenants requiring HVI-CC to maintain minimum cash balances and
  to restrict dividends or other distributions to shareholder.86 HVI-CC’s audited financials for 2011-2014,
  however, show that in each of these years, HVI-CC failed to make all of the required payments.87
  In May 2016, HVI-CC implemented a major debt restructuring that effectively removed nearly $100
  million in total liabilities from its balance sheet. It did so by entering into two new loans of $50 million
  each with UBS. The proceeds were used to extinguish the VPP agreement between UBS and HVI-CC,
  under which HVI-CC owed UBS back payments and oil to be extracted totaling nearly $200 million.88
  The first $50 million credit agreement accrues interest at the LIBOR rate plus 3.5 percent and matures on
  June 30, 2021.89 The second $50 million credit agreement is due on December 31, 2021 and accrues
  interest at 6.0 percent per year.90 The second agreement is also subject to performance payments and
  adjustments to the final settlement amount based on the price of crude oil.91

  83
   Greka Oil & Gas, Inc. Consolidated Financial Statements, Years Ended December 31, 2008 and 2007, HVI084312 at
  HVI084327
  84
       Production and Marketing Agreement between Greka Oil & Gas, Inc. and UBS AG, dated February 14, 2007. HVI065574.
  85
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, p. 160.
  86
       Greka Oil & Gas, Inc. Consolidated Financial Statements for Years Ended December 31, 2010 and 2009, HVI065327 at 342.
  87
   Greka Oil & Gas, Inc. Consolidated Financial Statements for Years Ended December 31, 2011 to 2014. Bates Nos.
  HVI065309, HVI076575, and HVIFIN0000628.
  88
    Deposition of Randeep Grewal on October 12, 2016, pp. 297-303; First Lien Credit Agreement between HVI Cat Canyon, Inc.
  and UBS AG dated May 20, 2016. HVI082276
  89
   First Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016. HVI082276 at, HVI082324-6,
  HVI082324, and HVI082311
  90
       Second Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016, HVI082519 at HVI082563-
  4
  91
   Second Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016, Bates No. HVI082519
  HVI082542; HVI082548; HVI082568



  May Reflect Confidential Business Information                                                                            15
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22216:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24376
                                       Page 222 of 267


  Both of the credit agreements have very specific negative covenants. They prohibit HVI-CC from directly
  or indirectly causing further indebtedness, liens, and leaseback transactions.92 They also prohibit HVI-CC
  from selling oil to GRC for less than a minimum market price.93 The second agreement also includes
  quarterly performance payments if West Text Intermediate crude oil (“WTI”) is over $65 per barrel for a
  quarter and a final settlement amount if WTI averages above $60 for the lifetime of the agreement.94
  The result of this restructuring is shown in the final column of Exhibit 2, which reflects HVI-CC’s
  balance sheet as of September 30, 2016. While the company’s total assets (row 17) now exceed its total
  liabilities (row 36) by approximately $20 million (row 41), its current liabilities (row 29) still outweigh its
  current assets (row 8) by a wide margin. The company still has approximately $22.9 million in current
  liabilities (row 29) compared to just over $1.0 million in current assets (row 8).
  As explained in the next section, the most recent financial information available shows that HVI-CC does
  not presently generate a positive cash flow from its oil and gas operations. Therefore, if HVI-CC was
  operated as a standalone entity, I would expect that it would not be able to meet its obligations as they
  come due over the next 12 months unless it sells assets, takes on additional debt, restructures its
  operations to significantly reduce its costs and expenses, and/or the market price for its products increases
  significantly. Recently, it has failed to generate positive cash flow from operations and it does not have
  liquid assets to pay its obligations that will come due over the next 12 months. In the past, HVI-CC has
  met its cash flow difficulties by actions such as failing to deliver the proceeds from product pledged to
  UBS under the VPP agreement (and selling the product, itself, instead), delaying and avoiding payments
  to creditors and vendors, selling oil and gas assets, and borrowing from GLR.
  Furthermore, as shown in Exhibit 3, in the first three quarters of 2016, HVI-CC lost $6.0 million in
  operating income (row 6) while incurring approximately $7.3 million in interest expenses (row 8). In the
  third quarter alone -- the only quarter following the debt restructuring for which I have seen financial
  results -- HVI-CC lost over $1.5 million in operating income (row 6). HVI-CC does not appear to have
  any obvious solutions to its current financial predicament other than borrowing from affiliates. HVI-CC’s
  auditor and 30(b)(6) witness testified that as early as 2008, no other entities except related parties would
  put money into HVI-CC.95 Since HVI-CC continues to have short-term debts that outweigh its liquid
  assets and remains unprofitable, I believe the company would not be viable without support from its
  affiliated entities. Additionally, as described in the section below, I believe that HVI-CC would not have
  been viable over the past several years without ongoing financial support from GLR.


  V.           HVI‐CC RECEIVED FUNDING FROM ITS AFFILIATE, GLR
  Since HVI-CC would not be a viable operation as a standalone entity, it has relied on loans from an
  affiliate, GLR. The company would have difficulty obtaining funds from an unrelated lender due to its
  poor financial condition and because its existing credit agreements with UBS restrict its ability to take on


  92
       First Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016. HVI082276 at, HVI082369-70
  93
       Ibid.
  94
    Second Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016. HVI082496 at HVI082542
  and HVI082552.
  95
       Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, pp. 101-103.



  May Reflect Confidential Business Information                                                                        16
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22316:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24377
                                       Page 223 of 267


  additional debt.96 Since 2008, HVI-CC has received financial support from an affiliate, GLR. As
  explained below, GLR has loaned funds to GIT that GIT, in turn, has then loaned to HVI-CC.

                A.     2008 CREDIT AGREEMENT WITH GLR
  GLR, LLC (formerly known as GLH LLC; Greka Land Holdings, LLC; Greka, LLC: and Grewal
  Finance, LLC) is an affiliate of HVI-CC.97 GLR began to provide funds to HVI-CC through GIT
  beginning in 2008. Initially, loans from GLR were made to GIT through a 2008 Credit Agreement for $25
  million that accrued interest at a rate of 12.5 percent per year.98 Mr. Grewal testified that funds loaned to
  GIT from GLR were then loaned to HVI-CC.99 As of December 31, 2012, HVI-CC owed approximately
  $38.1 million in principal and interest associated with this debt.100 By December 31, 2015, this amount
  had increased to approximately $49.2 million including principal and interest.101
  HVI-CC was charged interest rates by GLR of 12.5 percent while the 2008 Credit Agreement was active,
  but HVI-CC does not appear to have charged any interest on funds loaned to GLR or other affiliates.
  Between 2005 and 2007, HVI-CC advanced a total of $99,808,332 in cash to its affiliates, yet HVI-CC
  has not recorded any income from interest on its income statement or statement of cash flows since
  2005.102 These transactions are not in the financial or business interest of HVI-CC, individually. Instead,
  this structure provides evidence to support that HVI-CC in managed in concert with its affiliates.

                B.     2016 DEBT RESTRUCTURING AND FURTHER LOANS
  In 2016, GIT and GLR appear to have restructured their debt agreement, though I have not seen the
  revised agreement itself. Mr. Grewal testified that this new debt agreement works similarly to the
  previous 2008 Credit Agreement between GLR and GIT, and that GLR is currently a creditor to HVI-CC
  through GIT.103 GLR provides loans to GIT and those funds are then loaned to HVI-CC. 104 These loans
  have a maturity date and an interest rate, but Mr. Grewal could not recall these terms at the time of his


  96
    First Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016. HVI082276 at, HVI082369-
  70; Rough Draft, 30(b)(6) Deposition of James W. Johnson, (BDO USA LP) on January 26, 2017, p. 103.
  97
    Second Lien Credit Agreement between HVI Cat Canyon, Inc. and UBS AG dated May 20, 2016. HVI082496 at HVI082592.
  Deposition of Deposition of Randeep Grewal on October 12, 2016, p. 307. Note that Mr. Grewal confirms that “Transactions
  with Affiliates” refers to the GLR Facility.
  98
       Credit Agreement dated June 1, 2008 between Greka Integrated, Inc. and Greka Land Holdings, LLC
  99
       Deposition of Randeep Grewal on October 12, 2016, p. 266; Deposition of Susan Whalen on October 4, 2016, pp. 89-91.
  100
     HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements for Years Ended December 31, 2012 and 2011, p.
  12. HVI065309 at 323.
  101
    HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2015 and 2014, p 13.
  HVI084249
  102
    My estimate of HVI-CC’s amount sent to affiliates from 2005 and 2007 is based on the “advance to affiliate” line item on
  HVI-CC’s statement of cash flows for 2005-2007. Consolidated financial statements of HVI-CC from 2005 to 2015. Bates Nos.
  HVIFIN0002063, HVI084312, HVI065327, HVI065309, HVI076575, HVIFIN0000628, and HVI084234.
  103
        Deposition of Randeep Grewal on October 12, 2016, p. 266.
  104
        Ibid.



  May Reflect Confidential Business Information                                                                              17
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22416:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24378
                                       Page 224 of 267


  deposition.105 Mr. Grewal testified that HVI-CC can repay these funds to GLR directly rather than
  repaying GIT.106
  In addition, Mr. Grewal testified that HVI-CC has borrowed additional funds in 2016 through this
  restructured agreement between GIT and GLR. In 2016, HVI-CC spent between $3 million and $7.5
  million of funds borrowed from GLR in order to cover its operating losses.107

              C.       2016 LOANS TO RINCON ISLAND LIMITED PARTNERSHIP
  In 2016, GLR also provided up to $10 million to Rincon for debtor-in-possession financing during its
  bankruptcy.108 GIT was originally the creditor to supply this $10 million financing, but Rincon changed
  the lender to GLR two weeks later because UBS objected to GIT’s role as the lender.109
  Overall GLR has provided over $40 million in loans to HVI-CC and Rincon Island Limited Partnership
  since 2008. I have not seen evidence suggesting that GLR will not continue to make loans to HVI-CC and
  its affiliates as needed to cover expenses as they come due.


  VI.         CONCLUSION
  Based on my analysis, my expert opinions are as follows:
         1. HVI-CC has not been managed as if it were a standalone business. Instead, it has been managed
            in concert with its affiliated entities. I have not seen anything to suggest this practice will change.
         2. HVI-CC’s financial condition has been weak for at least the past 10 years. The company recently
            negotiated a major debt restructuring that effectively eliminated nearly $100 million in liabilities
            from its balance sheet. Even so, HVI-CC recently has relied on funds from a related party to
            remain in operation. HVI-CC would not continue in business to this date without this support, all
            else being equal.
         3. HVI-CC’s affiliate, GLR, LLC, has been able and willing to lend funds that have allowed HVI-
            CC to continue in operation. I have not seen anything to suggest this practice will change.
  I may revise my opinions based on new information.




  105
        Deposition of Randeep Grewal on October 12, 2016, p. 267.
  106
        Deposition of Randeep Grewal on October 12, 2016, p. 274.
  107
        Deposition of Randeep Grewal on October 12, 2016, p. 308.
  108
     Rincon Island Limited Partnership Chapter 11 bankruptcy in the U.S. Bankruptcy Court for the Northern District of Texas.
  Agreed Final Order Approving Use of Cash Collateral and Approving Post-Petition Financing. Document 53. Filed September
  21, 2016.
  109
     Rincon Island Limited Partnership Chapter 11 bankruptcy in the U.S. Bankruptcy Court for the Northern District of Texas.
  Opposition by the California State Lands Commission Re: Debtor’s Motion for Final Order Authorizing Use of Cash Collateral
  and Approving Post-Petition Financing Pursuant to Section 364(c) and (d); and Declarations of Seth Blackmon and Mitchel
  Rishe in Support. Document 47. Filed September 16, 2016. p. 9



  May Reflect Confidential Business Information                                                                                 18
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 22516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24379
                                       Page 225 of 267
                                                     Case
                                                      Case2:11-cv-05097-FMO-SS
                                                           9:19-bk-11573-MB DocDocument
                                                                                47-15 Filed
                                                                                          423-1
                                                                                             08/14/19
                                                                                                 Filed 10/16/18
                                                                                                         Entered 08/14/19
                                                                                                                 Page 22616:24:55
                                                                                                                          of 267 Page
                                                                                                                                  DescID
                                                                                Exhibit O #:24380
                                                                                            Page 226 of 267
Exhibit 2: HVI Cat Canyon, Inc. and Subsidiary Consolidated Balance Sheet
row                       As of December 31,                     2005                2006                2007                 2008                2009            2010             2011               2012            2013             2014             2015             Q3 2016
 1    Assets
 2    Current assets:
 3     Cash and cash equivalents                           $ 5,833,651 $                33,908     $ 1,975,448          $    6,424,105 $                  ‐   $     220,082 $ 1,719,492 $                     ‐ $             ‐ $             ‐ $              ‐ $         310,345
 4     Accounts receivable trade                           $ 2,887,239 $             2,456,354     $ 3,845,339          $      672,639 $          1,270,989   $   1,143,772 $ 1,952,044 $             1,472,477 $     7,565,481 $       879,446 $        584,104 $         649,432
 5     Inventory                                           $    540,486 $              590,061     $ 1,729,753          $      245,477 $            676,456   $     403,274 $    242,325 $              408,776 $       236,953 $        87,643 $         53,092 $          56,725
 6     Receivables from affiliates, net                    $ 14,511,408 $            6,460,057     $ 18,733,500         $    4,546,868 $          3,084,432   $   3,199,891 $ 13,112,609 $            7,598,312 $             ‐ $             ‐ $              ‐ $               ‐
 7      Other current assets                               $    268,115 $              150,478     $ 1,108,239          $    2,590,329      $       472,207   $   1,294,552    $             -   $            - $             ‐ $       102,520 $              ‐ $               ‐
 8    Total Current Assets                                 $   24,040,899       $    9,690,858      $ 27,392,279        $ 14,479,418        $     5,504,084   $   6,261,571    $ 17,026,470      $    9,479,565   $   7,802,434    $   1,069,609    $    637,196     $    1,016,502
 9     Oil & gas properties (full cost method)             $ 68,600,827 $ 75,845,848 $                  85,377,842      $ 92,794,621        $ 97,450,760      $ 104,962,367    $ 116,071,638     $ 123,923,373    $ 138,118,954    $ 147,568,652    $ 151,541,357    $ 134,357,295
 10    Plant and equipment                                 $ 1,467,112 $ 1,955,901 $                     2,064,006      $ 2,036,052         $ 2,068,212       $ 2,317,762      $     255,397     $     281,716    $     281,716    $     318,444    $     318,444    $     291,557
 11      less Depreciation & Depletion                     $ (5,434,576) $ (7,421,227) $                (8,488,406)     $ (8,831,878)       $ (11,491,354)    $ (14,321,613)   $ (17,736,662)    $ (19,118,074)   $ (24,290,876)   $ (31,799,851)   $ (39,938,141)   $ (41,885,720)
 12    Total PPE less deprec. & depletion                                              $                78,953,442      $ 85,998,795        $ 88,027,618      $ 92,958,516     $ 98,590,373      $ 105,087,015    $ 114,109,794    $ 116,087,245    $ 111,921,660    $ 92,763,132
 14    Receivable from affiliate, net                      $ 76,141,188 $ 89,420,996 $                  96,808,332      $ 103,246,023       $ 117,802,672     $ 84,162,901     $ 81,926,531      $ 74,836,183     $           ‐    $           ‐    $ 64,156,445     $ 113,765,055
 15    Deferred tax asset                                  $          ‐ $           ‐ $                          ‐      $           ‐       $           ‐     $           ‐    $           ‐     $           ‐    $ 68,246,959     $ 73,120,678     $           ‐    $           ‐
 16    Other assets, net                                   $ 9,193,139 $ 8,134,635 $                     6,343,760      $ 6,032,599         $ 5,401,045       $ 5,265,307      $ 5,073,569       $ 5,835,315      $ 5,671,153      $ 4,988,039      $ 4,900,283      $ 2,926,700
 17   Total Assets                                         $ 174,008,589        $ 177,627,011       $ 209,497,813       $ 209,756,835       $ 216,735,419     $ 188,648,295    $ 202,616,943     $ 195,238,078    $ 195,830,340    $ 195,265,571    $ 181,615,584    $ 210,471,389
 18   Liabilities and Stockholders' Equity
 19   Current liabilities
 20   Bank overdraft                                       $           ‐ $           ‐             $           ‐        $           ‐       $     680,793     $           ‐    $           ‐     $            ‐   $           ‐    $           ‐    $           ‐ $           ‐
 21   Accounts payable                                     $ 1,680,853 $ 1,864,867                 $ 1,226,041          $ 1,719,785         $ 2,079,790       $ 2,179,952      $ 2,408,346       $    4,247,357   $ 3,464,296      $ 5,593,323      $ 7,810,060 $ 8,684,975
 22   Accrued expenses                                     $ 1,096,574 $ 2,146,811                 $ 2,385,724          $ 2,103,674         $ 3,010,596       $ 4,020,716      $ 3,826,303       $    3,665,466   $ 2,986,904      $ 3,645,711      $ 3,588,227 $ 4,067,719
 23   Deferred revenue                                     $           ‐ $           ‐             $ 14,949,882         $ 16,017,998        $ 3,784,000       $ 12,404,075     $ 14,309,713      $   14,245,178   $ 12,258,482     $ 10,704,227     $           ‐ $           ‐
 24   Long-term debt- current portion                      $           ‐ $           ‐             $           ‐        $ 35,900,000        $           ‐     $     550,000    $     425,000     $      397,222   $     397,222    $           ‐    $           ‐ $           ‐
 25   Royalties payable                                    $ 3,252,448 $ 4,710,913                 $ 3,105,438          $ 4,943,494         $ 4,173,330       $ 4,822,532      $ 6,079,345       $    6,814,052   $ 9,355,013      $ 9,794,882      $ 9,970,267 $ 10,170,418
 26   Notes payable- related parties                       $           ‐ $           ‐             $           ‐        $           ‐       $           ‐     $           ‐    $           ‐     $            ‐   $           ‐    $ 42,819,835     $           ‐ $           ‐
 27   VPP obligation payable                               $           ‐ $           ‐             $           ‐        $           ‐       $           ‐     $           ‐    $           ‐     $            ‐   $ 71,586,027     $ 96,675,242     $           ‐ $           ‐
 29   Total Current Liabilities                            $ 6,029,875 $ 8,722,591                 $ 21,667,085         $ 60,684,951        $ 13,728,509      $ 23,977,275     $ 27,048,707      $   29,369,275   $ 100,047,944    $ 169,233,220    $ 21,368,554 $ 22,923,112
 30   Long-term debt                                       $ 150,000,000 $ 150,000,000             $ 32,900,000         $           ‐       $ 35,900,000      $ 1,450,000      $     975,000     $      541,667   $     108,333    $           ‐    $           ‐ $ 101,857,772
 31   Note payable- related party                          $           ‐ $           ‐             $           ‐        $ 21,747,783        $ 26,543,683      $ 29,910,086     $ 33,632,712      $   38,124,863   $ 36,991,536     $           ‐    $ 49,218,287 $ 61,644,244
 32   VPP obligation payable                               $           ‐ $           ‐             $           ‐        $           ‐       $           ‐     $           ‐    $           ‐     $            ‐   $           ‐    $           ‐    $ 115,766,508 $           ‐
 33   Deferred revenue                                     $           ‐ $           ‐             $ 133,967,741        $ 119,296,556       $ 128,517,650     $ 114,924,163    $ 110,188,630     $   99,302,061   $ 94,166,343     $ 89,835,204     $ 97,009,716 $            ‐
 34   Asset retirement obligation                          $ 1,508,845 $ 1,635,183                 $ 1,848,483          $ 2,130,664         $ 2,444,903       $ 2,756,031      $ 3,509,261       $    3,869,261   $ 4,490,700      $ 4,535,049      $ 3,653,565 $             ‐
 35   Other liabilities                                    $ 1,195,105 $ 1,195,105                 $ 1,233,093          $           ‐       $           ‐     $           ‐    $           ‐     $            ‐   $           ‐    $           ‐    $           ‐ $ 3,923,565
 36   Total Liabilities                                    $ 158,733,825        $ 161,552,879       $ 191,616,402       $ 203,859,954       $ 207,134,745     $ 173,017,555    $ 175,354,310     $ 171,207,127    $ 235,804,856    $ 263,603,473    $ 287,016,630    $ 190,348,693
 37   Shareholders' Equity
 38   Common stock                                                                                                                                                                                                                                                   $ 21,989,557
 40    Retained Earnings                                   $ 15,274,764         $ 16,075,132        $ 17,881,301        $ 5,896,881         $ 9,600,674       $ 15,630,740     $ 27,262,633      $ 24,030,951     $ (39,974,516) $ (68,337,902) $(105,401,046) $ (1,866,861)
 41   Total shareholders' equity                           $ 15,274,764         $ 16,075,132        $ 17,881,301        $ 5,896,881         $ 9,600,674       $ 15,630,740     $ 27,262,633      $ 24,030,951     $ (39,974,516) $ (68,337,902) $(105,401,046) $ 20,122,696
 42   Total Liab. & Shareholders' Equity                   $ 174,008,589        $ 177,628,011       $ 209,497,703       $ 209,756,835       $ 216,735,419     $ 188,648,295    $ 202,616,943     $ 195,238,078    $ 195,830,340 $ 195,265,571 $ 181,615,584 $ 210,471,389
Sources:
      GREKA Oil & Gas Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2005-2015. HVIFIN0002063, HVI084312, HVI065327, HVI065309, HVI076575, HVIFIN0000628, and HVI084234.
      HVI Cat Canyon, Inc. Integrated Unaudited Financials: Consolidating Balance Sheet March 31, June 30, September 30th, 2016. HVI084281 to HVI084289




May Reflect Confidential Business Information
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 22716:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24381
                                                                   Page 227 of 267
Exhibit 3: HVI Cat Canyon, Inc.
and Subsidiary Consolidated
Income Statement

row          Year ending Dec 31:         2005               2006                2007               2008                2009              2010                2011                 2012              2013             2014

 1 Revenues                         $ 30,694,687       $ 37,296,819       $ 39,225,078        $ 37,730,678        $ 31,066,181       $ 39,708,896      $    56,937,728      $    49,334,083    $   62,400,628     $60,368,454
  2   Operating Expenses:
  3    Production Costs             $ 10,451,465      $ 11,170,134        $ 12,244,413        $ 19,158,469        $ 14,903,999      $ 17,660,685 $          28,985,295      $    36,443,077 $      36,569,472     $38,389,990
  4    Sales, G&A                   $ 1,939,887       $ 3,410,107         $ 2,623,546         $ 8,589,334         $ 3,922,701       $ 7,868,096 $            8,293,372      $     6,694,978 $       6,828,518      $8,055,069
  5    Depr, depl & amort           $ 1,896,538       $ 1,998,099         $ 1,061,494         $    343,472        $ 2,973,714       $ 3,141,387 $            3,607,030      $     1,741,412 $       5,598,668      $7,553,324
  6 Operating Income                $ 16,406,797      $ 20,718,479        $ 23,295,625        $ 9,639,403         $ 9,265,767       $ 11,038,728 $          16,052,031      $     4,454,616 $      13,403,970      $6,370,071
  7 Other Income (Expenses):
  8   Interest expense             $   (8,639,586)    $ (19,610,939)      $ (21,156,009)      $ (21,768,466)      $   (5,899,152)   $   (5,205,394)    $ (4,410,821)        $    (7,836,117)   $    (7,328,845)  ($13,895,004)
  9   VPP volume shortfall         $            ‐     $           ‐       $           ‐       $           ‐       $            ‐    $            ‐     $          ‐         $             ‐    $   (27,904,034)  ($21,030,172)
 10   VPP volume retail            $            ‐     $           ‐       $           ‐       $           ‐       $            ‐    $            ‐     $          ‐         $             ‐    $             ‐ $            ‐
 11   Other income                 $     (170,120)    $     123,795       $     639,106       $     144,644       $      337,178    $      196,732     $     (9,317)        $       149,819    $     1,045,970       $191,718
 12 Other expense, net             $   (8,809,706)    $ (19,487,144)      $ (20,516,903)      $ (21,623,822)      $   (5,561,974)   $   (5,008,662)    $ (4,420,138)        $    (7,686,298)   $   (34,186,909)  ($34,733,458)
 13 Income before inc taxes        $    7,597,091     $ 1,231,335         $ 2,778,722         $ (11,984,419)      $    3,703,793    $    6,030,066     $ 11,631,893         $    (3,231,682)   $   (20,782,939)  ($28,363,387)
 14 Provision for income tax       $    2,858,812     $     430,967       $     972,553       $           ‐       $            ‐    $            ‐     $          ‐         $             ‐    $             ‐ $            ‐
 15 Net (loss) income              $    4,738,279     $     800,368       $ 1,806,169         $ (11,984,419)      $    3,703,793    $    6,030,066     $ 11,631,893         $    (3,231,682)   $   (20,782,939)  ($28,363,387)


                                   GREKA Oil & Gas Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2005-2015. HV FIN0002063, HVI084312, HV 065327, HVI065309, HV 076575, HVIF N0000628, and
                                   HVI084234.


                                   HVI Cat Canyon, Inc. Integrated Unaudited Financials: Consolidating Balance Sheet March 31, June 30, September 30th, 2016. HVI084281 to HVI084289




May Reflect Confidential Business Information
                            Case
                             Case2:11-cv-05097-FMO-SS
                                  9:19-bk-11573-MB DocDocument
                                                       47-15 Filed
                                                                 423-1
                                                                    08/14/19
                                                                        Filed 10/16/18
                                                                                Entered 08/14/19
                                                                                        Page 22816:24:55
                                                                                                 of 267 Page
                                                                                                         DescID
                                                       Exhibit O #:24382
                                                                   Page 228 of 267
Exhibit 3: HVI Cat Canyon, Inc.
and Subsidiary Consolidated
Income Statement

row          Year ending Dec 31:          2015               Q1 2016               Q2 2016              Q3 2016             Q1-Q3 2016

 1 Revenues                            $30,728,404            $3,480,779            $4,620,332           $4,747,689          $12,848,800
  2   Operating Expenses:
  3    Production Costs                $25,241,598            $4,606,192            $4,024,467           $4,287,179          $12,917,838
  4    Sales, G&A                       $6,356,620              $974,532              $730,852             $973,584           $2,678,968
  5    Depr, depl & amort               $8,498,290            $1,140,026            $1,062,146           $1,048,313           $3,250,485
  6 Operating Income                   ($9,368,104)          ($3,239,971)          ($1,197,133)         ($1,561,387)         ($5,998,491)
  7 Other Income (Expenses):
  8   Interest expense                ($14,252,076)   ($1,728,705)   ($2,362,731)  ($3,172,144)  ($7,263,580)
  9   VPP volume shortfall            ($13,381,921) $           ‐ $            ‐ $           ‐ $           ‐
 10   VPP volume retail             $            ‐    ($2,597,355)    $2,597,355 $           ‐ $           ‐
 11   Other income                        ($61,042)       $16,096   $112,754,615      ($59,701) $112,711,010
 12 Other expense, net                ($27,695,039)   ($4,309,964) $112,989,239    ($3,231,845) $105,447,430
 13 Income before inc taxes           ($37,063,143)   ($7,549,935) $111,792,106    ($4,793,232)  $99,448,939
 14 Provision for income tax        $            ‐ $            ‐ $            ‐ $           ‐ $           ‐
 15 Net (loss) income                 ($37,063,143)   ($7,549,935) $111,792,106    ($4,793,232)  $99,448,939
                                   Sources:

                                   GREKA Oil & Gas Inc. and Subsidiary Consolidated Financial Statements, Years Ended December 31, 2005-
                                   2015. HVIF N0002063, HV 084312, HVI065327, HV 065309, HVI076575, HV FIN0000628, and HVI084234.

                                   HVI Cat Canyon, Inc. Integrated Unaudited Financials: Consolidating Balance Sheet March 31, June 30,
                                   September 30th, 2016. HVI084281 to HVI084289




May Reflect Confidential Business Information
                                   Case
                                    Case2:11-cv-05097-FMO-SS
                                         9:19-bk-11573-MB DocDocument
                                                              47-15 Filed
                                                                        423-1
                                                                           08/14/19
                                                                               Filed 10/16/18
                                                                                       Entered 08/14/19
                                                                                               Page 22916:24:55
                                                                                                        of 267 Page
                                                                                                                DescID
                                                              Exhibit O #:24383
                                                                          Page 229 of 267
Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary Consolidated
Statement of Cash Flows
row                                              Year ending Dec 31:       2005             2006             2007             2008               2009             2010             2011             2012               2013
 1    Cash flows from operating activities
 2    Net income (loss)                                                $    4,738,279   $      800,368   $    1,806,169 $     (11,984,419)   $    3,703,793   $    6,030,066 $     11,631,893   $    (3,231,682)   $   (20,782,939)
 3    Deprec., depletion and amort.                                    $    1,896,538   $    1,998,099   $    1,061,494 $         343,472    $    2,973,714   $    3,141,387 $      3,607,030   $     1,741,412    $     5,598,668
 4    Interest included in deferred revenue                            $            ‐   $            ‐   $            ‐ $               ‐    $    4,030,164   $            ‐ $        725,806   $     2,110,335    $             ‐
 5    Interest capitalized into VPP obligation payable                 $            ‐   $            ‐   $            ‐ $               ‐    $            ‐   $            ‐ $              ‐   $             ‐    $     2,581,867
 6    Interest capitalized into principal on related party debt        $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐                      $    4,714,985
 7    Amortization of deferred revenues                                $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $    (3,555,701) $   (13,061,439) $      (9,244,816)
 8    Non‐cash interest expense as a result of PIK election            $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 9    Non‐Cash income as a result of loan restructure                  $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 10 Non cash settlement                                                $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $      2,000,000   $            ‐   $             ‐    $             ‐
 11 Interest capitalized into principal on LT debt                     $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $      3,366,403 $      3,722,626 $      4,492,151 $                 ‐
 12 Accretion expense                                                  $             ‐ $             ‐   $      213,300   $      282,181 $                ‐ $              ‐   $            ‐   $             ‐    $             ‐
 13 VPP volume shortfall                                               $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐ $      27,904,034
 14 Changes in operating assets and liabilities:
 15 Accounts receivable                                                $     (467,497) $       430,885   $    (1,388,985) $    3,172,700 $         (598,350) $       127,217   $     (808,272) $       479,567 $        (6,093,004)
 16 Other current assets                                               $     (112,912) $       117,637 $       (957,761) $     (1,482,090) $      2,118,122 $       (822,346) $     1,294,552 $               ‐    $             ‐
 17 Receivables from affiliates                                        $   (10,498,961) $    8,051,351 $      5,726,557 $     14,186,632 $        1,462,436 $       (115,459) $       (78,036) $              ‐    $             ‐
 18 Inventory                                                          $     (340,963) $       (49,575) $     (1,139,692) $    1,484,276 $         (430,979) $       273,182 $        160,949 $       (166,451) $         171,823
 19 VPP proceeds                                                       $             ‐ $             ‐ $     30,815,473 $               ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 20 Amortization of deferred revenues                                  $             ‐ $             ‐   $   (12,582,267) $   (13,603,179) $      (7,043,068) $    (4,973,412) $            ‐   $             ‐    $             ‐
 21 Intercompany                                                       $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $    6,589,224
 22 Other assets                                                       $    (3,691,651) $    1,058,504 $      1,790,875   $      311,161 $          631,554 $        135,737 $        191,738 $       (761,746) $         164,162
 23 Bank overdrafts                                                    $             ‐ $             ‐ $              ‐   $             ‐    $      680,793 $       (680,793) $             ‐   $             ‐    $             ‐
 24 VPP obligation payable                                             $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 25 Accounts payable and accrued expenses                              $    (1,075,313) $    1,234,251 $       (910,491) $       211,693 $        1,266,928 $      1,110,287 $         33,981   $    1,678,174 $        (1,461,623)
 26 Royalties payable                                                  $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐ $      1,256,813   $      734,707 $        2,540,961
 27 Other liabilities                                                  $    2,437,922 $      1,584,803 $       (372,382) $       604,963 $         (770,164) $       649,199   $            ‐   $             ‐    $             ‐
 28 Net Cash Provided (used) by Operating Activities                   $    (7,114,558) $   15,226,323 $     24,062,290 $      (6,472,610) $      8,024,943 $     10,241,468   $   18,183,379 $      (5,984,972) $     12,683,342
 29 Cash flows from investing activities
 30 Investment in oil and gas property and equipment                   $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $   (14,000,008)
 31 Advance to affiliate                                               $   (76,141,188) $   (13,279,808) $   (10,387,336) $   15,310,092     $    (9,760,749) $    (2,260,229) $    (7,598,312) $   12,604,645 $        1,750,000
 32 Proceeds from sale of oil and gas properties                       $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $    4,000,000 $                 ‐
 33 Purchases of oil and gas property and equipment                    $    (5,910,603) $    (7,746,258) $    (9,633,414) $    (7,388,825) $      (4,688,299) $    (7,761,157) $    (8,485,657) $   (11,878,054) $               ‐
 34 Net cash provided by (used in) investing activities                $   (82,051,791) $   (21,026,066) $   (20,020,750) $    7,921,267     $   (14,449,048) $   (10,021,386) $   (16,083,969) $    4,726,591     $   (12,250,008)
 35 Cash flows from financing activities
 36 Repayment of debt                                                  $             ‐ $             ‐   $    (2,100,000) $             ‐ $               ‐ $              ‐   $     (600,000) $      (461,111) $        (433,334)
 37 Intercompany, net                                                  $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 38 Note payable related party                                         $             ‐ $             ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 39 Proceeds from debt                                                 $             ‐ $             ‐ $              ‐   $    3,000,000 $                ‐ $              ‐   $            ‐   $             ‐    $             ‐
 40 Increase in long‐term debt                                         $   95,000,000 $              ‐ $              ‐   $             ‐ $               ‐ $              ‐   $            ‐   $             ‐    $             ‐
 41 Net Cash provided by financing activities                          $   95,000,000 $              ‐   $    (2,100,000) $    3,000,000 $                ‐ $              ‐   $     (600,000) $      (461,111) $        (433,334)

 42 Net increase (decrease) in cash and cash equivalents               $    5,833,651   $    (5,799,743) $    1,941,540 $      4,448,657     $    (6,424,105) $      220,082 $      1,499,410 $      (1,719,492) $               ‐

 43 Cash and cash equivalents, beginning of year                       $             ‐ $     5,833,651   $       33,908   $    1,975,448 $        6,424,105 $              ‐ $        220,082 $      1,719,492 $                 ‐
 44 Cash and cash equivalents, end of year                             $    5,833,651 $         33,908 $      1,975,448 $      6,424,105 $                ‐   $      220,082 $      1,719,492 $               ‐    $             ‐


May Reflect Confidential Business Information
                                  Case
                                   Case2:11-cv-05097-FMO-SS
                                        9:19-bk-11573-MB DocDocument
                                                             47-15 Filed
                                                                       423-1
                                                                          08/14/19
                                                                              Filed 10/16/18
                                                                                      Entered 08/14/19
                                                                                              Page 23016:24:55
                                                                                                       of 267 Page
                                                                                                               DescID
                                                             Exhibit O #:24384
                                                                         Page 230 of 267
Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary Consolidated
Statement of Cash Flows
row                                            Year ending Dec 31:          2005               2006               2007              2008               2009               2010                2011               2012                 2013
 45 Cash paid for interest                                             $      8,269,222   $    17,286,547 $       18,289,056 $      23,061,365 $         2,493,462 $       1,826,991    $               ‐   $              ‐   $              ‐
    Change to net oil and gas properties related to asset retirement
 46                                                                    $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐
    obligation liabilities
 47 VPP proceeds lent to related party                                 $               ‐ $               ‐ $      15,000,000 $                 ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐

 47 VPP proceeds used to pay interest expense on long‐term debt        $               ‐ $               ‐   $       684,527 $                 ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐

 48 VPP proceeds used to pay long‐term debt                            $               ‐ $               ‐   $   115,000,000 $                 ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐
 49 Intercompany extinguishment of debt                                $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $      35,900,000    $               ‐   $              ‐   $              ‐
 50 Accrued interest on intercompany receivable                        $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐
 51 Reduction of intercompany receivable                               $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $                ‐   $               ‐   $              ‐   $              ‐
 52 Issuance of note payable for settlement of liability               $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $       2,000,000    $               ‐   $              ‐   $              ‐
 53 Additions to property and asset retirement oblig.                  $               ‐ $               ‐ $                ‐   $              ‐ $               ‐ $                ‐ $          561,248 $                 ‐   $        195,573

                                                                       Sources: GREKA Oil & Gas Inc. and Subsidiary, Consolidated Financial Statements, Years Ended December 31, 2005-2015. HVIF N0002063, HV 084312, HV 065327,
                                                                       HVI065309, HV 076575, HVIF N0000628, and HVI084234.


                                                                       HVI Cat Canyon, Inc. Integrated Unaudited Financials: Consolidating Statement of Cash Flows March 31, June 30, September 30th, 2016. HV 084281 to HVI084289.




May Reflect Confidential Business Information
                                   Case
                                    Case2:11-cv-05097-FMO-SS
                                         9:19-bk-11573-MB DocDocument
                                                              47-15 Filed
                                                                        423-1
                                                                           08/14/19
                                                                               Filed 10/16/18
                                                                                       Entered 08/14/19
                                                                                               Page 23116:24:55
                                                                                                        of 267 Page
                                                                                                                DescID
                                                              Exhibit O #:24385
                                                                          Page 231 of 267
Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary Consolidated
Statement of Cash Flows
row                                              Year ending Dec 31:       2014               2015               Q1 2016            Q2 2016           Q3 2016        Q1-Q3 2016
 1    Cash flows from operating activities
 2    Net income (loss)                                                $   (28,363,387)   $   (37,063,143)   $    (7,549,935)   $   111,792,106   $    (4,793,196)   $   99,448,975
 3    Deprec., depletion and amort.                                    $     7,553,324    $     8,498,290    $     1,050,026    $     1,062,146   $     1,048,313    $    3,160,485
 4    Interest included in deferred revenue                            $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 5    Interest capitalized into VPP obligation payable                 $     4,059,043    $     5,709,345    $             ‐    $             ‐   $             ‐    $            ‐
 6    Interest capitalized into principal on related party debt        $    5,828,300 $        6,398,452 $                 ‐    $             ‐   $             ‐    $            ‐
 7    Amortization of deferred revenues                                $    (5,885,394) $      (3,529,715) $               ‐    $             ‐   $             ‐    $            ‐
 8    Non‐cash interest expense as a result of PIK election            $             ‐    $             ‐    $             ‐    $             ‐   $     1,288,123 $       1,288,123
 9    Non‐Cash income as a result of loan restructure                  $             ‐    $             ‐    $             ‐    $ (114,803,931) $               ‐    $ (114,803,931)
 10 Non cash settlement                                                $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 11 Interest capitalized into principal on LT debt                     $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 12 Accretion expense                                                  $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 13 VPP volume shortfall                                               $   21,030,172 $       13,381,921 $                 ‐    $             ‐   $             ‐    $            ‐
 14 Changes in operating assets and liabilities:                                                                                                                     $            ‐
 15 Accounts receivable                                                $    6,685,769     $      295,342     $       (92,072) $         (12,894) $        38,823     $      (66,143)
 16 Other current assets                                               $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 17 Receivables from affiliates                                        $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 18 Inventory                                                          $      149,310     $       34,551     $        9,780     $       (52,673) $        39,260     $       (3,633)
 19 VPP proceeds                                                       $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 20 Amortization of deferred revenues                                  $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 21 Intercompany                                                       $    (4,873,720) $      8,964,233 $                 ‐    $             ‐   $             ‐    $            ‐
 22 Other assets                                                       $      580,861     $      190,275     $       10,349 $        (1,372,857) $       (936,919) $     (2,299,427)
 23 Bank overdrafts                                                    $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 24 VPP obligation payable                                             $             ‐    $             ‐    $     2,597,355 $                ‐   $             ‐    $    2,597,355
 25 Accounts payable and accrued expenses                              $    2,787,834 $        2,159,253     $      588,886 $         2,273,726   $      850,565 $        3,713,177
 26 Royalties payable                                                  $      439,869     $      175,385 $         6,029,538    $      107,770    $       38,254     $    6,175,562
 27 Other liabilities                                                  $             ‐    $             ‐ $       (5,885,301) $               ‐   $             ‐ $      (5,885,301)
 28 Net Cash Provided (used) by Operating Activities                   $    9,991,981 $        5,214,189 $        (3,241,374) $      (1,006,607) $     (2,426,777) $     (6,674,758)
 29 Cash flows from investing activities
 30 Investment in oil and gas property and equipment                   $    (9,486,426) $      (5,214,189) $               ‐    $             ‐   $             ‐    $            ‐
 31 Advance to affiliate                                               $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 32 Proceeds from sale of oil and gas properties                       $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 33 Purchases of oil and gas property and equipment                    $             ‐    $             ‐    $      (442,097) $        (510,282) $       (872,804) $     (1,825,183)
 34 Net cash provided by (used in) investing activities                $    (9,486,426) $      (5,214,189) $        (442,097) $        (510,282) $       (872,804) $     (1,825,183)
 35 Cash flows from financing activities
 36 Repayment of debt                                                  $     (505,555) $                ‐    $             ‐    $             ‐   $             ‐    $            ‐
 37 Intercompany, net                                                  $             ‐    $             ‐    $     2,013,215 $       (1,023,749) $       185,119 $        1,174,585
 38 Note payable related party                                         $             ‐    $             ‐    $     1,722,596 $        2,474,792 $       3,328,569 $       7,525,957
 39 Proceeds from debt                                                 $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 40 Increase in long‐term debt                                         $             ‐    $             ‐    $             ‐    $             ‐   $             ‐    $            ‐
 41 Net Cash provided by financing activities                          $     (505,555) $                ‐    $     3,735,811 $        1,451,043 $       3,513,688 $       8,700,542

 42 Net increase (decrease) in cash and cash equivalents               $             ‐    $             ‐    $       52,340     $       (65,846) $       214,107     $      200,601

 43 Cash and cash equivalents, beginning of year                       $             ‐    $             ‐    $      119,362     $      171,702    $       96,238 $                ‐
 44 Cash and cash equivalents, end of year                             $             ‐    $             ‐    $      171,702     $      105,856    $      310,345 $                ‐


May Reflect Confidential Business Information
                                  Case
                                   Case2:11-cv-05097-FMO-SS
                                        9:19-bk-11573-MB DocDocument
                                                             47-15 Filed
                                                                       423-1
                                                                          08/14/19
                                                                              Filed 10/16/18
                                                                                      Entered 08/14/19
                                                                                              Page 23216:24:55
                                                                                                       of 267 Page
                                                                                                               DescID
                                                             Exhibit O #:24386
                                                                         Page 232 of 267
Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary Consolidated
Statement of Cash Flows
row                                            Year ending Dec 31:           2014               2015              Q1 2016            Q2 2016            Q3 2016        Q1-Q3 2016
 45 Cash paid for interest                                             $      4,007,661 $        2,144,279 $                 ‐   $              ‐   $              ‐   $                ‐
    Change to net oil and gas properties related to asset retirement
 46                                                                    $               ‐ $      (1,241,484) $                ‐   $              ‐   $              ‐   $                ‐
    obligation liabilities
 47 VPP proceeds lent to related party                                 $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐

 47 VPP proceeds used to pay interest expense on long‐term debt        $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐

 48 VPP proceeds used to pay long‐term debt                            $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐
 49 Intercompany extinguishment of debt                                $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐
 50 Accrued interest on intercompany receivable                        $      1,388,907 $                 ‐   $              ‐   $              ‐   $              ‐   $                ‐
 51 Reduction of intercompany receivable                               $     (1,900,000) $                ‐   $              ‐   $              ‐   $              ‐   $                ‐
 52 Issuance of note payable for settlement of liability               $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐
 53 Additions to property and asset retirement oblig.                  $               ‐   $              ‐   $              ‐   $              ‐   $              ‐   $                ‐

                                                                       Sources: GREKA Oil & Gas Inc. and Subsidiary, Consolidated Financial Statements, Years Ended December 31,
                                                                       2005-2015. HVIFIN0002063, HVI084312, HVI065327, HV 065309, HVI076575, HVIFIN0000628, and HVI084234.
                                                                       HVI Cat Canyon, Inc. Integrated Unaudited Financials: Consolidating Statement of Cash Flows March 31, June 30,
                                                                       September 30th, 2016. HVI084281 to HV 084289.




May Reflect Confidential Business Information
 Case
  Case2:11-cv-05097-FMO-SS
       9:19-bk-11573-MB DocDocument
                            47-15 Filed
                                      423-1
                                         08/14/19
                                             Filed 10/16/18
                                                     Entered 08/14/19
                                                             Page 23316:24:55
                                                                      of 267 Page
                                                                              DescID
                            Exhibit O #:24387
                                        Page 233 of 267




       Appendix A


JOAN   K.     MEYER



            Dr. Meyer's primary areas of expertise are economic, financial, and policy analysis. As a
            Principal at Industrial Economics, Incorporated, she has more than 25 years of experience in
            analyzing the economic, business, and financial dimensions of natural resource and
            environmental issues. She regularly testifies as an expert witness in federal, state and
            administrative courts, and supports litigation teams on the economic and financial aspects of
            cases involving air, water, and hazardous waste issues. Her testimony in these cases has
            encompassed the financial condition of businesses and individuals, the economic benefit
            gained by companies from regulatory noncompliance, fraudulent conveyance, successor
            liability, piercing the corporate veil, de facto mergers, regional economic impact of
            businesses and industries, and issues relating to cost/benefit analysis. She also assesses the
            likely impacts of proposed reorganization plans for companies in Chapter 11 bankruptcy.



            Dr. Meyer's recent project experience includes the following:

                    Directing the development of strategies and approaches to assess the financial
                     condition and corporate performance of businesses, individuals, government and
                     not-for-profit organizations to pay penalties, afford clean-up expenditures and other
                     investments, and meet financial assurance requirements.

                    Tracing complex corporate structures, transactions, and financial and corporate
                     operations in matters involving questions about corporate successors, corporate
                     control, piercing the corporate veil, de facto merger, and fraudulent conveyance.

                    Estimating the economic benefit gained by violators from noncompliance or
                     delayed compliance with regulatory requirements.

                    Conducting training and seminars in corporate financial analysis and related topics.



            Dr. Meyer received her B.S. degree in Agricultural and Resource Economics (with honors)
            from the University of California, Berkeley and her M.S. and Ph.D. degrees from Cornell
            University (Major field: Environmental and Natural Resource Economics; Minor fields:
            Corporate Finance and Econometrics/Quantitative Methods). Prior to joining IEc, Dr. Meyer
            was Senior Associate at The Cadmus Group, Inc., Associate at Putnam, Hayes & Bartlett,
            Inc., and Research Analyst in the Department of Policy Development and Planning,
            Governor's Office, State of Alaska. She is a member of the American Economics Association
            and the Agricultural and Applied Economics Association.
 Case
  Case2:11-cv-05097-FMO-SS
       9:19-bk-11573-MB DocDocument
                            47-15 Filed
                                      423-1
                                         08/14/19
                                             Filed 10/16/18
                                                     Entered 08/14/19
                                                             Page 23416:24:55
                                                                      of 267 Page
                                                                              DescID
                            Exhibit O #:24388
                                        Page 234 of 267


JOAN   K.    MEYER



            Financial and Economic Analysis

         Assessing the financial condition and ability to pay of corporations, limited liability
          companies, master limited partnerships, partnerships, sole proprietorships, individuals, and
          municipalities and other public entities to afford environmental expenditures, penalties and/or
          fines.

         Estimating the economic benefits gained from delayed and/or avoided compliance by
          violators in the hardrock mining, real estate development, natural gas, petroleum, meat
          processing, agriculture, coal, timber, wood products, and other industries with applicable
          environmental and other regulations.

         Tracing the corporate successors to owners and operators by analyzing corporate and
          financial records of mergers, asset purchase agreements, reorganizations, and other complex
          business transactions.

         Providing expert financial analysis of businesses in Chapter 11 bankruptcy protection for
          companies in the battery, coal, oil & gas, aluminum, chemical, hazardous and non-hazardous
          waste disposal, hard rock mining, and specialty metals industries. Analyzing the corporate
          history and organizational structure, the ability of companies to successfully restructure their
          operations while adequately providing for their environmental liabilities, and the viability of
          alternative financial responsibility proposals.

         Assessing the financial assurance mechanisms for companies with significant financial
          assurance responsibilities under the Resource Conservation and Recovery Act, the
          Comprehensive Environmental Response, Compensation, and Liability Act, and /or the
          Surface Mining Control and Reclamation Act that were operating under Chapter 11
          bankruptcy protection.

         Evaluating the corporate, financial, and organizational behavior of groups of affiliated
          businesses in order to determine the extent to which the affiliates adhere to corporate norms
          and are managed as independent entities.

         Leading the assessment of the financial gain realized by a pipeline operator from failure to
          appropriately maintain, upgrade, and monitor its system.

         Directing the financial analysis of inability to pay claims by Potentially Responsible Parties
          at more than 200 Superfund sites.

         Conducting the evaluation of the financial status and operation of businesses, individuals, and
          not-for-profit organizations involved in environmental enforcement actions.

         Estimating the economic benefit realized by a major defense contractor from the accounting
          treatment of site remediation costs in rates charged under government contracts.

         Estimating the economic benefits realized by a major aerospace company through the
          voluntary participation in government programs.

         Managing litigation support activities in a case involving a mining operation and its
          relationship to its corporate owners. Conducting detailed analysis of the aspects of a parent-
          subsidiary operating relationship over more than four decades as it pertained to norms of
          typical corporate behavior and various elements of corporate control.




            A-2                                                                                        February 2017
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 23516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24389
                                       Page 235 of 267


       Testimony within the Past Four Years

      In the matter of In re: Alpha Natural Resources, Inc. (U.S. Bankruptcy Court for the Eastern
       District of Virginia, Richmond Division), provided deposition testimony about the likely
       financial viability of the reorganization plan proposed for a coal company over the next five
       years including its ability to meet its reclamation and other environmental liabilities.

      In the matter of Harris County, Texas and the Texas Commission on Environmental Quality
       v. International Paper Company, et al. (District Court of Harris County, Texas), provided trial
       and deposition testimony about the corporate successors to a paper mill and the company that
       disposed of waste from the mill in the 1960s and the associated penalties.

      In the matter of Lockheed Martin v. United States of America (U.S. District Court, District of
       Columbia), provided trial and deposition testimony about Lockheed’s recovery of
       remediation costs incurred at a Superfund site through overhead charges under its contracts
       with the United States and the economic benefit that would be gained by Lockheed from an
       additional CERCLA payment from the United States.

      In the matter of the United States of America and the South Carolina Department of Health
       and Environmental Control v. Albemarle Corporation (U.S. District Court, District of South
       Carolina), provided deposition testimony about the economic benefit gained by the defendant
       from noncompliance with Clean Air Act regulations.

      In the matter of the United States of America v. Federal Resources Corporation, et al. (U.S.
       District Court, District of Idaho), provided deposition testimony about the related parties to
       the defendants and the financial and corporate impact of a particular transaction in a case
       concerning CERCLA cost recovery.

      In the matter of the United States of America and the State of Nebraska v. STABL, Inc. (U.S.
       District Court, District of Nebraska), provided trial testimony about the economic benefit
       gained by the defendant from noncompliance with Clean Water Act regulations.

      In the matter of the United States of America v. ConAgra Grocery Products Company, LLC
       (U.S. District Court, District of Maine), provided deposition testimony regarding the
       corporate successors to former operators at a particular facility.

      In the matter of the United States of America v. Hamilton (U.S. District Court, District of
       Wyoming), provided deposition testimony about the economic benefit gained by the
       defendants from noncompliance with the Clean Water Act regulations.

      In the matter of TDY Holdings, LLC and TDY Industries, Inc. v. United States of America,
       United States Department of Defense, and Robert M. Gates (U.S. District Court, Southern
       District of California), provided trial and deposition testimony on the economic benefits
       gained by the plaintiffs and their predecessors at their San Diego facility as a result of
       transactions with military and other federal agencies.


       Expert Testimony Rate

      Case Preparation Rate, $214 per hour

      Testimony Rate, $250 per hour




       A-3                                                                                           February 2017
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 23616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24390
                                       Page 236 of 267




                 APPENDIX B | DOCUMENTS CONSIDERED
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 23716:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24391
                                       Page 237 of 267




         1.      Atlanta Business Chronicle. “Hepner joins State Bank boards”. October 4, 2010.
                 Available at: http://www.bizjournals.com/atlanta/stories/2010/10/04/daily15.html.
                 Accessed February 6, 2017.
         2.      Bell Pottinger - SHARES. Market Report April 2, 2014.
         3.      BIH.com. “Part One: Will China's Coalbed Methane Projects Make a New Energy
                 Billionaire?”. Previously available at: http://bestinvestmenthelp.com/article/407375/part-
                 one-will-china-039-s-coalbed-methane-...12/7/2010. Accessed December 7, 2010.
         4.      Bloomberg. “Green Dragon Enters Agreement With CNOOC on Production Sharing”.
                 April 2, 2014. Available at: http://www.greendragongas.com/~/media/Files/G/Green-
                 Dragon-Gas/news/f-
                 MDMgLSAxNDA0MDIgR3JlZW4gRHJhZ29uIEVudGVycyBBZ3JlZW1lbnQgV2l0aC
                 BDTk9PQy.pdf. Accessed February 7, 2017.
         5.      Bloomberg. “Want to See Who's Happy About Low Oil Prices? Look at Refiners”.
                 Previously available at:
                 http://www.bloomberg.com/news/articles/20151030/wanttoseewhoshappyaboutlowoilpric
                 eslookatrefiners. Accessed November 5, 2015.
         6.     Cantor Fitzgerald. Marketing Communication, Energy Sector. “Oil: The bottom of the
                barrel?” January 3, 2015.
         7.      Colorado Secretary of State. Company Profile: Saba Enterprises, Inc. Available at:
                 http://www.sos.state.co.us/biz/BusinessEntityCriteriaExt.do?resetTransTyp=Y. Accessed
                 January 18, 2016.
         8.      County of Santa Barbara. Planning and Development Department, Special Problems
                 Committee. Subdivision/Development Review Committee. Joint Meeting Agenda.
                 December 2, 2010.
         9.      Department of Justice. “United States and Two California State Agencies File Civil
                 Lawsuit Against Greka Oil & Gas Inc. for Oil Spills in Santa Barbara County”. June 17,
                 2011.
         10.     DrillingEdge. Oil & Gas Wells and Production in Orange County, CA. Available at:
                 http://www.drillingedge.com/california/orange-county. Accessed December 2, 2013.
         11.     Energynews24.com. “ConocoPhillips enters into JV with Greka Energy”. September 9,
                 2009. Previously available at: http://www.energynews24.com/2009/09/conocophillips-
                 enters-into-jv-with-greka-energy. Accessed December 7, 2010.
         12.     Energy-Pedia. “China: Green Dragon Gas completes USD 102.8 million share
                 placement”. December 6, 2010. Available at: http://www.energy-
                 pedia.com/news/china/green-dragon-gas-completes-usd-1028-million-share-placement.
                 Accessed February 7, 2017.




                 May Reflect Confidential Business Information
                                                                                                       B-2
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 23816:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24392
                                       Page 238 of 267


         13.     FE InvestEgate. 1888 Fund Ltd & Inc. Available at:
                 http://www.investegate.co.uk/Index.aspx?searchtype=2&words=1888+Fund+Ltd+%26+I
                 nc. Accessed February 7, 2017.
         14.     Financial Times. “Green Dragon Gas roars ahead after landmark China deal talk”. April
                 2, 2014.
         15.     Financial Times. Greka Drilling LSE Summary. Available:
                 https://markets.ft.com/data/equities/tearsheet/summary?s=GDL:LSE. Accessed February
                 7, 2017.
         16.     Financial Times. Movers & Shakers. October 10, 2010. Available at:
                 http://www.ft.com/cms/s/0/ffeb7f98-d306-11df-9ae9-00144feabdc0.html. Accessed
                 December 29, 2010.
         17.     Fitch Ratings. “Oil Price Assumption for Fitch Corporate Analysis Lowered to USD35
                 for 2016”. February 24, 2016. Available at: https://www.fitchratings.com/site/pr/999903.
                 Accessed February 7, 2017.
         18.     Fitch Ratings. “Using Commodity Prices in Corporate Projections”. February 24, 2016.
                 Previously available at: https://www.fitchratings.com/site/criteria/corporates. Accessed:
                 March 11, 2016.
         19.     Gas China 2013 Speaker Biography Randeep Grewal. September 25, 2013.
         20.     Graypools. Bingham CDO LP. Available at: https://www.graypools.com/securitized-
                 assets-fund/805-5380203494/bingham-cdo-lp. Accessed February 7, 2017.
         21.     Green Dragon Gas “About Us” Webpage. Available at:
                 http://www.greendragongas.com/about-us.aspx. Accessed December 7. 2010.
         22.     Green Dragon Gas Ltd. Production Update, January 4, 2016.
         23.     Green Dragon Gas. “In the News: Green Dragon Gas confident on growing output sixfold
                 this year”. January 21, 2014. Previously available at:
                 ttp://www.greendragongas.com/index.php?load=/en/ir/in_the_news_content.html&file=2
                 37-sixfold. Accessed June 10, 2014.
         24.     Green Dragon Gas. Interim Results June 2013. Available at:
                 http://www.greendragongas.com/~/media/Files/G/Green-Dragon-Gas/reports-
                 presentations/2013-ir.pdf.
         25.     Greka Drilling. Annual Report 2012. Available at:
                 http://www.grekadrilling.com/storage/app/media/financial/6-Annual-Reports-2012.pdf.
         26.     Greka Drilling. Interim Report 2014. Available at:
                 http://www.grekadrilling.com/storage/app/media/financial/9-Interim-Results-2014.pdf.
                 Accessed February 7, 2017.




                 May Reflect Confidential Business Information
                                                                                                       B-3
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 23916:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24393
                                       Page 239 of 267


         27.     Greka Drilling. Interim Results June 2013. Available:
                 http://www.grekadrilling.com/storage/app/media/financial/7-Interim-Results-June-
                 2013.pdf.
         28.     Greka Drilling. Press Release: 30 LiFaBriC Well Order Valued at US$45m. Previously
                 available at:
                 http://www.grekadrilling.com/en/investorrelations/press%ADrelease%ADcontent/81%A
                 Dgdl%202015%20001. Accessed March 2, 2015.
         29.     Greka Drilling. Press Release: Board Changes, October 5, 2015. Previously available at:
                 http://www.grekadrilling.com/en/investorrelations/press%ADrelease%ADcontent/95%A
                 Dboardchanges2/3. Accessed January 23, 2016.
         30.     Greka Drilling. Press Release: Holdings in Company, December 3, 2015. Previously
                 available at:
                 http://www.grekadrilling.com/en/investorrelations/press%ADrelease%ADcontent/96%A
                 Dholdingsincompany . Accessed January 23, 2016.
         31.     Greka Drilling. Press Release: Interim Results 2014. Previously available at:
                 http://www.grekadrilling.com/en/investorrelations/pressreleasecontent/78interimresults.
                 Accessed March 2, 2015.
         32.     Greka Drilling. Press Release: Interim Results September 21, 2015. Previously available
                 at:
                 http://www.grekadrilling.com/en/investorrelations/press%ADrelease%ADcontent/94%A
                 Dinterimresults2/4. Accessed January 23, 2016.
         33.     Greka Drilling. Press Release: Operations Update January 27, 2015. Previously available
                 at:
                 http://www.grekadrilling.com/en/investorrelations/pressreleasecontent/82OperationsUpda
                 te. Accessed March 2, 2015.
         34.     Greka Drilling. Press Release: Share Price Movement, January 5, 2016. Previously
                 available at:
                 http://www.grekadrilling.com/en/investorrelations/press%ADrelease%ADcontent/98%A
                 Dsharepricemovement. Accessed January 23, 2016.
         35.     Greka Energy Corp 2000 SEC Form 10-KA, May 16, 2001.
         36.     Greka Energy Corp 2001 SEC Form 10-K, May 1, 2002.
         37.     Greka Energy Corp 2002 SEC Form 10-K, April 14, 2003.
         38.     Greka Energy Corporation SEC Form 10-Q, June 30, 2003.
         39.     Greka. Greka Drilling, Admission to Aim. February 16, 2011.
         40.     GUG 2013 Speaker Biography: Randeep Grewal. Previously available at:
                 http://www.gug2013.com/speaker/randeep-grewal-eng/. Accessed June 7, 2013.
         41.     Guggenheim et al v Valerus Compression Services Tx 14th Ct of Appeal, April 23, 2015.



                 May Reflect Confidential Business Information
                                                                                                     B-4
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24016:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24394
                                       Page 240 of 267


         42.     Houston Chronicle. “Compensation flattens out for some top-paid executives”. July 25,
                 2014. Available at: http://www.houstonchronicle.com/business/article/Compensation-
                 flattens-out-for-some-top-paid-5648347.php. Accessed February 7, 2017.
         43.     Investors Chronicle. “Green Dragon partners-up with CNOOC”. April 2, 2014.
         44.     Investors Chronicle. “Greka in expansionary mode”. Accessed March 2, 2015.
         45.     Justia.com. Engineering Partners International, Inc. v. Greka Oil & Gas, Inc. April 23,
                 2009. Available at:
                 https://dockets.justia.com/docket/texas/txsdce/4:2009cv01228/661670/. Accessed
                 February 6, 2017.
         46.     Justia.com. Greka Oil & Gas, Inc. v. County of Santa Barbara et al Docket. January 21,
                 2009. Available at:
                 https://dockets.justia.com/docket/california/cacdce/2:2009cv00457/435505/. Accessed
                 February 6, 2017.
         47.     Law.com. Union Oil Company of California v. Greka Energy Corporation. July 24, 2008.
                 Previously available at: http://www.law.com/jsp/article.jsp?id=1202423246502. Accessed
                 December 7, 2010.
         48.     Leagle. Basin Partners v. Greka Oil and Gas. October 26, 2010. Available at:
                 http://www.leagle.com/decision/In%20CACO%2020101026016/BASIN%20PARTNERS
                 %20v.%20GREKA%20OIL%20AND%20GAS,%20INC. Accessed February 6, 2017.
         49.     LexisNexis Green Dragon Gas Ltd. Snapshot. Accessed December 1, 2013.
         50.     LexisNexis. Corporate Affiliations Personnel Profile: Randeep Singh Grewal. Accessed
                 December 10, 2013.
         51.     London South East. “Green Dragon Gas Bolsters Production Sharing Contracts in
                 China”. April 2, 2014.
         52.     London Stock Exchange. Company Profile for Greka Drilling. Generated on December 9,
                 2013.
         53.     London Stock Exchange. Company Profile for Greka Engineering & Technology Ltd.
                 Generated on December 9, 2013.
         54.     London Stock Exchange. Greka Engineering & Technology Ltd Admission to AIM -
                 London Stock Exchange. Available at:
                 http://www.londonstockexchange.com/exchange/prices-and-markets/stocks/new-and-
                 recent-issues/new-recent-issue-details.html?issueId=8895. Accessed February 7, 2017.
         55.     London Stock Exchange. Greka Engineering & Technology Ltd. Description of business.
                 Available at: http://www.londonstockexchange.com/exchange/prices-and-
                 markets/stocks/new-and-recent-issues/new-recent-issue-details-
                 description.html?issueId=8895. Accessed February 7, 2017.




                 May Reflect Confidential Business Information
                                                                                                       B-5
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24116:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24395
                                       Page 241 of 267


         56.     London Stock Exchange. Greka Engineering & Technology Ltd. Regulatory Story.
                 Notification of Major Interest in Shares. Accessed December 9, 2013.
         57.     Longnecker & Associates. Oil & Gas Exceutive Compensation Surveys. Available at:
                 http://longnecker.com/resources/surveys/. Accessed February 7, 2017.
         58.     Loophole4All.com. Herault International Ltd. Certification of Incorporation Cayman
                 Islands. Available at:
                 http://loophole4all.com/?id i=112592&id e=131229&company=HERAULT+INTERNA
                 TIONAL+LTD. Accessed February 7, 2017.
         59.     Los Angeles Times. “EPA takes over cleanup”. April 2, 2008. Available at:
                 http://articles.latimes.com/print/2008/apr/02/local/me-greka2. Accessed February 6,
                 2017.
         60.     Metacafe. Randeep Grewal Speaks at Greka Camp Base Opening. May 23, 2012.
                 Available at:
                 http://www.metacafe.com/watch/8549461/randeep grewal speaks at greka camp base
                 opening/. Accessed February 7, 2017.
         61.     Noozhawk. “Greka Oil Settles with Santa Barbara County for $2 Million”. March 16,
                 2011. Available at:
                 https://www.noozhawk.com/article/031611 greka oil settles with santa barbara count
                 y for 2 million/. Accessed February 7, 2017.
         62.     Noozhawk. “Oil Spill Reported at Greka Processing Facility” May 1, 2013. Available at:
                 https://www.noozhawk.com/article/oil spill reported at greka processing facility.
                 Accessed February 7, 2017.
         63.     OpenLEIs. Stellar Funding, Ltd. Company Profile. Updated on January 16, 2017.
                 Available at:
                 http://openleis.com/legal entities/549300GXDLDO5FP0H176/StellarFundingLtd.
                 Accessed February 7, 2017.
         64.     Pacific Coast Business Times. “Feds go after oil magnate’s operations”. June 24, 2011.
                 Available at: https://www.pacbiztimes.com/2011/06/24/feds-go-after-oil-
                 magnate%E2%80%99s-operations/. Accessed February 7, 2017.
         65.     Pacific Coast Business Times. “Letter: Greka responds to article”. July 11, 2011.
                 Accessed July 11, 2011.
         66.     Platts McGraw Hill Financial. Crude Oil Marketwire. Volume 34, Issue 135, July 11,
                 2015.
         67.     PricewaterhouseCoopers. “Practical guide to IFRS”. May 2011.
         68.     PSQ Analytics. Green Dragon Gas Ltd. Company Profile. April 3, 2010.
         69.     Reuters. “China shale beckons for Green Dragon Gas engineering spin-off”. April 30,
                 2013. Available at: http://www.reuters.com/assets/print?aid=USL6N0DH2WP20130430.
                 Accessed February 7, 2017.


                 May Reflect Confidential Business Information
                                                                                                       B-6
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24216:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24396
                                       Page 242 of 267


         70.     Reuters. Green Dragon Gas Ltd (GDG.L) Company Profile. Available at:
                 http://www.reuters.com/finance/stocks/companyProfile?symbol=GDG.L. Accessed May
                 24, 2013.
         71.     Santa Barbara County Air Pollution Control District - Significant Risk Facilities: Greka
                 Refining Company. Previously available at:
                 http://www.sbcapcd.org/airtoxics/GrekaSRS/GRC/Greka Refining Company.htm.
                 Accessed June 10, 2014.
         72.     Santa Barbara County Air Pollution Control District. Draft APCD Permit to Operate No.
                 10259 and Part 70 Operating Permit No. 10259. Greka Oil and Gas, Inc. South Cat
                 Canyon Stationary Source. Dominion Lease, Cat Canyon Field. February 2010.
         73.     Santa Barbara Independent. “Environmental Protection Agency Gets Tough on Greka”.
                 January 31, 2008. Available at:
                 http://www.independent.com/news/2008/jan/31/environmental-protection-agency-gets-
                 tough-greka/. Accessed February 6, 2017.
         74.     Santa Barbara Independent. “Fallout from the Atomic Dog”. December 13, 2007.
                 Available at: http://www.independent.com/news/2007/dec/13/fallout-atomic-dog/.
                 Accessed February 6, 2017.
         75.     Santa Barbara Independent. “Greka Energy Spills Oil Again”. December 26, 2008.
                 Available at: http://www.independent.com/news/2008/dec/26/greka-energy-spills-oil-
                 again/. Accessed February 6, 2017.
         76.     Santa Barbara Independent. “Greka Faces Massive Fines”. May 27, 2010. Available at:
                 http://www.independent.com/news/2010/may/27/greka-spills-again-old-fines-add/.
                 Accessed February 6, 2017.
         77.     Santa Barbara Independent. “Greka Fights County over Fines”. February 18, 2009.
                 Available at: http://www.independent.com/news/2009/feb/18/greka-fights-county-over-
                 fines/. Accessed February 6, 2017.
         78.     Santa Barbara Independent. “Greka Goofs Again”. April 16, 2009. Available at:
                 http://www.independent.com/news/2009/apr/16/greka-goofs-again/. Accessed February
                 6, 2017.
         79.     Santa Barbara Independent. “Greka Leaks More Oil”. August 6, 2010. Available at:
                 http://www.independent.com/news/2010/aug/06/greka-leaks-more-oil/. Accessed
                 February 6, 2017.
         80.     Santa Barbara Independent. “Greka Spills Oil Again” December 8, 2007. Available at:
                 http://www.independent.com/news/2007/dec/08/greka-spills-oil-again/. Accessed
                 February 6, 2017.
         81.     Santa Barbara Independent. “Greka Spills 168 Gallons of Crude”. June 27, 2010.
                 Available at: http://www.independent.com/news/2010/jul/27/greka-spills-168-gallons-
                 crude/. Accessed February 6, 2017.




                 May Reflect Confidential Business Information
                                                                                                      B-7
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24316:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24397
                                       Page 243 of 267


         82.     Santa Barbara Independent. “Greka Spills Near Santa Maria”. January 19, 2009.
                 Available at: www.independent.com/news/2009/jan/19/greka-spills-near-santa-maria/.
                 Accessed February 6, 2017.
         83.     Santa Barbara Independent. “Greka Sues County”. January 29, 2009. Available at:
                 http://www.independent.com/news/2009/jan/29/greka-sues-county/. Accessed February
                 6, 2017.
         84.     Santa Barbara Independent. “Greka Threatens to Lay Off 100 Workers”. February 2,
                 2008. Available at: http://www.independent.com/news/2008/feb/02/greka-threatens-lay-
                 100-workers/. Accessed February 6, 2017.
         85.     Santa Barbara Independent. “Greka to Pay Millions?”. July 23, 2008. Available at:
                 http://www.independent.com/news/2008/jul/23/greka-pay-millions/. Accessed February
                 6, 2017.
         86.     Santa Barbara Independent. “Greka’s Monkey Business”. April 17, 2008. Available at:
                 http://www.independent.com/news/2008/apr/17/grekas-monkey-business/. Accessed
                 February 6, 2017.
         87.     Santa Barbara Independent. “No Really, Greka Spills again”. January 5, 2008. Available
                 at: http://www.independent.com/news/2008/jan/05/no-really-greka-spills-again/.
                 Accessed February 6, 2017.
         88.     Santa Barbara Independent. “Oil Spill at Greka Facility”. May 24, 2010. Available at:
                 http://www.independent.com/news/2010/may/24/oil-spill-greka-facility/. Accessed
                 February 6, 2017.
         89.     Santa Barbara Independent. “SB County Petroleum Lawsuit Dismissed”. April 23, 2009.
                 Available at: http://www.independent.com/news/2009/apr/23/sb-county-petroleum-
                 lawsuit-dismissed/. Accessed February 6, 2017.
         90.     Santa Barbara Independent. “Stoker Enters State Assembly Race”. June 2, 2009.
                 Available at: http://www.independent.com/news/2009/may/30/stoker-enters-state-
                 assembly-race/. Accessed February 6, 2017.
         91.     Santa Barbara Independent. “Supes Begin 2009 by Tackling Greka Oil Spills”. January 8,
                 2008. Available at: http://www.independent.com/news/2009/jan/08/supes-begin-2009-
                 tackling-greka-oil-spills/. Accessed February 6, 2017.
         92.     Santa Barbara Independent. “U.S. EPA Holds Greka Responsible for Cleanup of Toxic
                 PCBs”. June 23, 2008. Available at: http://www.independent.com/news/2008/jun/23/us-
                 epa-holds-greka-responsible-cleanup-toxic-pcbs/. Accessed February 6, 2017.
         93.     Santa Barbara Independent. “Weekend Oil Spills for Greka”. December 29, 2008.
                 Available at: http://www.independent.com/news/2008/dec/29/weekend-oil-spills-greka/.
                 Accessed February 6, 2017.
         94.     Santa Maria Sun / News. “Greka Settles with County for $2 million”. March 22, 2011.
                 Available at.: http://www.santamariasun.com/news/6371/greka-settles-with-county-for-2-
                 million/. Accessed February 7, 2017.



                 May Reflect Confidential Business Information
                                                                                                     B-8
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24416:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24398
                                       Page 244 of 267


         95.     Santa Maria Sun / News. “Turning oil into wine”. July 11, 2011. Available at:
                 http://www.santamariasun.com/news/8479/turning-oil-into-wine/. Accessed February 7,
                 2017.
         96.     Santa Ynez Valley News. “Civil suit filed against Greka oil over spills”. June 17, 2011.
                 Accessed February 7, 2017.
         97.     Sheridan, Margaret. California Energy Commission, Fuels and Transportation Division,
                 Fossil Fuels Office. California Crude Oil Production and Imports. April 1, 2006.
                 Available at: http://www.energy.ca.gov/2006publications/CEC-600-2006-006/CEC-600-
                 2006-006.PDF. Accessed February 6, 2017.
         98.     Society of Petroleum Engineers. 2014 SPE Membership Salary Survey Highlight Report
                 – September 2014. Available at:
                 http://www.spe.org/industry/docs/14SalarySurveyHighlights.pdf. Accessed February 7,
                 2017.
         99.     Society of Petroleum Engineers. Richardson, Texas. 2013 SPE Membership Salary
                 Survey Highlight Report – September 2013. Available at:
                 http://www.spe.org/industry/docs/13SalarySurveyHighlights.pdf.
         100.    The Miami Herald. “Oil company sued over chromic California spills”. June 17, 2011.
                 Accessed June 21, 2011.
         101.    The Risk Management Association 2013 Annual Statement Studies: Financial Ratio
                 Benchmarks for Crude, Petroleum, and Natural Gas Extraction, National Comparison,
                 NAICS code 211111.
         102.    The Risk Management Association 2013 Annual Statement Studies: Financial Ratio
                 Benchmarks for Crude, Petroleum, and Natural Gas Extraction, West Region, NAICS
                 code 211111.
         103.    The United States Attorney’s Office, Central District of California. Release No. 07-051.
                 “Santa Maria Oil Refining Company, Three Employees Agree to Plead Guilty to Federal
                 Charges Related to Discharge of Wastewater into Underground Wells”. April 12, 2007.
                 Previously available at: http://www.justice.gov/usao/cac/Pressroom/pr2007/051.html.
                 Accessed December 6, 2013.
         104.    The Wall Street Transcript, Greka Energy CEO Randeep S. Grewal Interview published
                 October 23, 2000. Previously available at https://www.twst.com/ceos/grka1.html.
                 Accessed December 7, 2010.
         105.    Thomson Reuters Accelus Business Law Currents.Vintage Petroleum LLC / California
                 oil and gas assets of Rosetta Resources Inc. April 15, 2011.
         106.    Toxics Law Reporter. “U.S., California Agencies Sue Oil Company For Chronic Spills in
                 Santa Barbara County”. Previously available at:
                 http://news.bna.com/txln/display/batch_print_display.adp. Accessed June 21,
                 2011.



                 May Reflect Confidential Business Information
                                                                                                      B-9
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24399
                                       Page 245 of 267


         107.    Upstream – The International Oil & Gas Newspaper. “Green Dragon signs Chinese
                 agreement”. April 2, 2014.
         108.    Ventura County Clerk and Recorder. Notice of Default and Election to Sell Under
                 Production and Marketing Agreement. Trustee Sale NO. 697245. February 6, 2015.
         109.    Ventura County Star. “Rincon Island company files for bankruptcy to head off
                 termination of its lease. Available at: http://archive.vcstar.com/news/local/ventura/rincon-
                 island-company-files-for-bankruptcy-to-head-off-termination-of-its-lease-39a877ab-
                 eb92-1cb6-e-389677021.html. Accessed February 7, 2017.
         110.    Wall Street Journal. “Owner of Idle California Oil Island Files for Bankruptcy
                 Protection”. April 10, 2016. Available at: https://www.wsj.com/articles/owner-of-idle-
                 california-oil-island-files-for-bankruptcy-protection-1470859195. Accessed February 7,
                 2017.
         111.    Wikipedia. Greka Energy. Available at: http://en.wikipedia.org/wiki/Greka_Energy.
                 Accessed December 7, 2010.
         112.    Wikipedia. Rincon Island, California. Available at:
                 http://en.wikipedia.org/wiki/Rincon Island, California. Accessed December 7, 2010.
         113.    Wysk Company Profile for GHL, LLC Texas Domestic Limited Liability Company
                 (LLC). Previously available at: http://www.wysk.com/index/texas/the-
                 woodlands/jde7uyq/ghl-llc/profile. Accessed December 2, 2013.
         114.    Agreed Final Order Approving Use of Cash Collateral and Approving Post-Petition
                 Financing. Case No. 16-33174-HDH11 Chapter 11. In Re: Rincon island Limited
                 Partnership. September 21, 2016.
         115.    Chapter 7 Trustee’s Motion Pursuant to Rule 9019 of the Federal Rules of Bankruptcy
                 Procedure Approving a Settlement. Saba Enterprises, Inc. v. John S. Pereira, as Chapter 7
                 Trustee of Saba Enterprises, Inc. United States Bankruptcy Court, Southern District of
                 New York. Case No; 05-B-60144 (AJG). May 23, 2013.
         116.    Deposition of Andrew deVegvar dated September 2, 2016.
         117.    Deposition of Ernesto Olivares dated October 3, 2016.
         118.    Deposition of Randeep Grewal dated October 11-12, 2016
         119.    Deposition of Susan Whalen dated October 5, 2016.
         120.    Deposition of James W. Johnson, January 26, 2017, Rough Draft Deposition Transcript.
         121.    EPA9_0276083
         122.    Global Notes Regarding the Debtor’s Schedules of Assets and Liabilities and Statement
                 of Financial Affairs. In Re: Rincon Island Limited Partnership. Chapter 11 Case No. 16-
                 33174-hdh11. September 16, 2016.
         123.    HVI064689-HVI066340



                 May Reflect Confidential Business Information
                                                                                                       B-10
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24400
                                       Page 246 of 267


         124.    HVI076575-HVI076592
         125.    HVI078868-HVI080089
         126.    HVI082240-HVI082924
         127.    HVI082776-HVI082924
         128.    HVI084234-HVI084584
         129.    HVIFIN0000001-HVIFIN0002114
         130.    John S. Pereira, as Chapter 7 Trustee of Saba Enterprises, Inc. v. Grecogas Limited,
                 Greka Energy International BV, Rincon Island Limited Partnership, Greka Oil & Gas,
                 Inc., Greka Investments, Inc. F/K/A Greka, CA., Inc. Santa Maria Refining Company,
                 Greka Integrated, Inc., Grewal Investments, Inc. Grewal (Royalty) LLC, Alexi Holdings
                 Limited, Alexi Realty Inc., All Round Management Limited, and Randeep S. Grewal.
                 United States Bankruptcy Court, Southern District of New York. Case No; 05-B-60144
                 (AJG). Filed March 2, 2009.
         131.    Official Form 201. Voluntary Petition for Non-Individuals Filing for Bankruptcy. Rincon
                 Island Limited Partnership. August 8, 2016.
         132.    Opinion Concerning Defendants’ Motion to Dismiss Complaint. Saba Enterprises, Inc. v.
                 John S. Pereira, as Chapter 7 Trustee of Saba Enterprises, Inc. United States Bankruptcy
                 Court, Southern District of New York. Case No; 05-B-60144 (AJG). September 18, 2009.
         133.    Opposition by the California State Lands Commission RE: Debtors’s Motion for Fonal
                 Order Authorizing Use of Cash Collateral and Approving Post-Petition Financing
                 Pursuant to Section 364(c) and (d); and Declarations of Seth Blackmon and Mitchell
                 Rishe in Support. In re: Rincon Island Limited Partnership. Chapter 11 Case No. 16-
                 33174-hdh11. September 16, 2016.
         134.    Statement by California State Lands Commission RE: Debtor’s Emergency Motion for an
                 Interim Order Authorizing Use of Cash Collateral and Approving Post-Petition Financing
                 Pursuant to Section 364(c) and (d); and Declaration of Seth Blackmon. Chapter 1116-
                 33174-hdh11. August 30, 2016.
         135.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (RZx). Case Management Order No. 5. September 6, 2013.
         136.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (SSx), First Amended Complaint for Civil Penalties, Injunctive Relief, Cost Recovery,
                 and Damages Under the Clean Water Act, Oil Pollution Act of 1990, California Water
                 Code, and California Fish and Game Code (“First Amended Complaint”). February 28,
                 2013.


                 May Reflect Confidential Business Information
                                                                                                   B-11
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24716:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24401
                                       Page 247 of 267


         137.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 DDP
                 (RZx), Complaint for Civil Penalties, Injunctive Relief, Cost Recovery, and Damages
                 Under the Clean Water Act, Oil Pollution Act of 1990, California Water Code, and
                 California Fish and Game Code (“First Amended Complaint”). June 17, 2011.
         138.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 DDP
                 (RZx), Confidentiality Agreement. November 16, 2012.
         139.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (SSx). Second Amended Notice of Deposition of Defendant HVI Cat Canyon, Inc.
                 Pursuant to Rule 30(b)(6). November 18, 2016.
         140.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx), Defendant HVI Cat Canyon, Inc., f/k/a Greka Oil & Gas, Inc.’s Response to the
                 United States’ Amended Third Set of Interrogatories, December 2, 2016.
         141.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 DDP
                 (RZx). Amended Order Denying Defendant’s Motion to Dismiss. January 16, 2013.
         142.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (RZx). Case Management Order No. 8. August 5, 2014.
         143.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (RZx). Case Management Order No. 9. October 10, 2014.
         144.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (RZx). Case Management Order No. 11. February 1, 2016.
         145.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (PLAx). Order RE: Further Proceedings. June 15, 2016.


                 May Reflect Confidential Business Information
                                                                                                 B-12
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24816:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24402
                                       Page 248 of 267


         146.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). Order RE: Ex Parte Application July 26, 2016.
         147.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). Civil Minutes – General. Case Management Order Extending Expert Deadlines.
         148.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 FMO
                 (SSx). Civil Minutes – General. Case Management Order RE: Extending Expert
                 Deadlines and Setting Protocol for Privilege Review. November 15, 2016.
         149.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (RZx). Case Management Order No. 4. March 11, 2013.
         150.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (PLAx). Case Management Order No. 10. December 30, 2015.
         151.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-05097 DDP
                 (RZx). Case Management Order No. 2. November 16, 2012.
         152.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx).. Civil Minutes – General. Case Scheduling Order. October 4, 2016.
         153.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). Supplement to HVI Cat Canyon, Inc.’s Initial Disclosures Pursuant to Fed R. CIV.
                 P. 26(a). April 3, 2014.
         154.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). Second Supplement to HVI Cat Canyon, Inc.’s Initial Disclosures Pursuant to Fed
                 R. CIV. P. 26(a). May 19, 2014.



                 May Reflect Confidential Business Information
                                                                                                   B-13
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 24916:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24403
                                       Page 249 of 267


         155.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). HVI Cat Canyon, Inc.’s Responses to United States’ Third Set of Requests for
                 Production. September 5, 2014.
         156.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). Third Supplement to HVI Cat Canyon, Inc.’s Initial Disclosures Pursuant to Fed
                 R. CIV. P. 26(a). September 5, 2014.
         157.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). HVI Cat Canyon, Inc.’s Responses to United States’ Fifth Set of Requests for
                 Production. August 1, 2016.
         158.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). HVI Cat Canyon, Inc.’s Response to California Department of Fish and Wildlife’s
                 Amended Interrogatories, Set 1. December 2, 2016.
         159.    United States of America and People of the State of California, ex rel. California
                 Department of Fish and Wildlife and California Regional Water Board, Coastal Region,
                 v. HVI Cat Canyon, Inc. f/k/a Greka Oil and Gas, Inc., Case No. CV 11-5097 FMO
                 (SSx). HVI Cat Canyon, Inc.’s Response to California Regional Water Control Board
                 Central Coast Region’s Amended Interrogatories, Set 1. December 2, 2016.




                 May Reflect Confidential Business Information
                                                                                                  B-14
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25016:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24404
                                       Page 250 of 267




            Exhibit C: Supplemental
              Financial Condition
                 Expert Report
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25116:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24405
                                       Page 251 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25216:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24406
                                       Page 252 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25316:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24407
                                       Page 253 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25416:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24408
                                       Page 254 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24409
                                       Page 255 of 267
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 25616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24410
                                       Page 256 of 267




     Exhibit D: Updated Financial
       Condition Expert Report
               Exhibits
                               Case
                                Case2:11-cv-05097-FMO-SS
                                     9:19-bk-11573-MB DocDocument
                                                          47-15 Filed
                                                                    423-1
                                                                       08/14/19
                                                                           Filed 10/16/18
                                                                                   Entered 08/14/19
                                                                                           Page 25716:24:55
                                                                                                    of 267 Page
                                                                                                            DescID
  Updated Exhibit 1: HVI Cat Canyon, Inc. Organizational Chart
                                                          Exhibit O #:24411
                                                                      Page 257 of 267



                                                                                                     Randeep S.
                                                                                                       Grewal


                                                                                                                                                                                      Other Affiliate

                         All Round                      GRL, LLC                    Alexi Holdings             Grewal Investments                       GLR, LLC                          GHM, LLC
                        Management                    (fka Grewal                      Limited                      Limited                         (fka Grewal Land                  (fka GHL, LLC and
                          Limited                    (Royalty) LLC)                                                                               Holdings, LLC; Greka                 Grewal Holdings,
                                                     DE, 8/16/2004                            50%                      50%                         Land Holdings, LLC;                       LLC)
                                                                                                                                                     Greka, LLC; and                    DE, 8/20/2004
                                                                                                                                                  Grewal Finance, LLC)
                                                                                      GIN, LLC (fka Grewal Investments, LLC)                          DE, 2/25/2005
                                                                                                  DE, 6/14/2004

                                                                                                             100%

                                                                                       GIT, Inc. (fka Greka Integrated, Inc.)
                                                                                                   CO, 3/23/1999



                                                                                                             100%

                         GTL1, LLC                         GCL1, LLC                                  GOGH, LLC                                GInv, Inc.(fka Greka                California Asphalt
                         (fka Greka                       (fka Greka                                 CO, 2/29/2012                            Investments, Inc. and                 Production, Inc.
                      Transportation,                  Construction, LLC)                                                                        Greka CA, Inc.)                     (fka GRC, Inc.;
                        LLC; Greka                       CO, 1/21/2015                                                                            CO, 2/14/2002                      Greka Refining
                     Services, LLC; and                                                                                                                                              Company; and
                      Greka 3CC, LLC)                                                             100%                  100%                                                           Santa Maria
                       CO, 2/29/2008                                                                                                                                               Refining Company)
                                                                            HVI Cat Canyon, Inc.                         RILP-H, LLC                                                 CA, 8/23/1993
                                                                           (fka Greka Oil & Gas, Inc.;                  DE, 8/8/2016
                                                                                Greka SMV, Inc.)
                                                                                                                         100%
                                                                                 CO, 10/9/1997
                                                                                                                    Rincon Island Limited
                                                                                                                         Partnership
                                                                                                                        TX, 9/7/1995

Sources: TREX US2584 at EPA9_0276083 (Greka Corporate Relationship Chart); US2583 at HVIFIN0000892 (Greka California Organizational Chart); TREX US2524 at HVI084279 (Resolutions of the Board of Directors of HVI- CC,
Inc, 8/8/2016); Testimony of Susan Whalen on October 4-5, 2016, pp. 46: 2-21, 47:5-6, 48:9-11, 51:4-8, 52:8-10, 53:25, 54:1-5 &21-25, 286:21-22; TREX US2659 at HVI082803 (Greka Integrated 2015 Tax Returns Form 851);
Secretary of State filings; TREX US3239 at HVI085716 & 23 (GIT, Inc., Consolidated Financial Statements, 2015 & 2016, Note 1 & Note 7).

              INDUSTRIAL ECONOMICS, INCORPORATED                                                                      May Reflect Confidential Business Information
                                        Case
                                         Case2:11-cv-05097-FMO-SS
                                              9:19-bk-11573-MB DocDocument
                                                                   47-15 Filed
                                                                             423-1
                                                                                08/14/19
                                                                                    Filed 10/16/18
                                                                                            Entered 08/14/19
                                                                                                    Page 25816:24:55
                                                                                                             of 267 Page
                                                                                                                     DescID
                                                                   Exhibit O #:24412
                                                                               Page 258 of 267
Updated Exhibit 2: HVI Cat Canyon, Inc. and Subsidiary
Consolidated Balance Sheet

Row                                                            2005               2006               2007               2008               2009               2010               2011
 1 Assets
 2 Current assets:
 3  Cash and cash equivalents                            $      5,833,651    $        33,908    $     1,975,448    $     6,424,105    $             -    $       220,082    $     1,719,492
 4  Accounts receivable trade                            $      2,887,239    $     2,456,354    $     3,845,339    $       672,639    $     1,270,989    $     1,143,772    $     1,952,044
 5  Inventory                                            $        540,486    $       590,061    $     1,729,753    $       245,477    $       676,456    $       403,274    $       242,325
 6  Receivables from affiliates, net                     $     14,511,408    $     6,460,057    $    18,733,500    $     4,546,868    $     3,084,432    $     3,199,891    $    13,112,609
  7    Other current assets                              $        268,115    $       150,478    $     1,108,239    $     2,590,329    $      472,207     $     1,294,552
  8   Total Current Assets                               $    24,040,899     $    9,690,858     $   27,392,279     $   14,479,418     $    5,504,084     $    6,261,571     $   17,026,470
 9   Oil & gas properties (full cost method)             $     68,600,827    $    75,845,848    $    85,377,842    $    92,794,621    $    97,450,760    $   104,962,367    $   116,071,638
 10  Plant and equipment                                 $      1,467,112    $     1,955,901    $     2,064,006    $     2,036,052    $     2,068,212    $     2,317,762    $       255,397
 11    less Depreciation & Depletion                     $     (5,434,576)   $    (7,421,227)   $    (8,488,406)   $    (8,831,878)   $   (11,491,354)   $   (14,321,613)   $   (17,736,662)
 12  Total PPE less deprec. & depletion                  $     64,633,363    $    70,381,522    $    78,953,442    $    85,998,795    $    88,027,618    $    92,958,516    $    98,590,373
 13  Intercompany/ Receivable from affiliate, net        $     76,141,188    $    89,420,996    $    96,808,332    $   103,246,023    $   117,802,672    $    84,162,901    $    81,926,531
 14  Deposits
 15  Other assets, net                                   $    9,193,139      $    8,134,635     $    6,343,760     $    6,032,599     $    5,401,045     $    5,265,307     $    5,073,569
 16 Total Assets                                         $ 174,008,589       $ 177,628,011      $ 209,497,813      $ 209,756,835      $ 216,735,419      $ 188,648,295      $ 202,616,943
 17   Liabilities and Stockholders' Equity
 18   Current liabilities:
 19   Bank overdraft                                                                                                                  $       680,793    $             -
 20   Accounts payable                                   $      1,680,853    $     1,864,867    $     1,226,041    $     1,719,785    $     2,079,790    $     2,179,952    $     2,408,346
 21   Accrued expenses                                   $      1,096,574    $     2,146,811    $     2,385,724    $     2,103,673    $     3,010,596    $     4,020,716    $     3,826,303
 22   Deferred revenue                                                                          $    14,949,992    $    16,017,998    $     3,784,000    $    12,404,075    $    14,309,713
 23   Long-term debt- current portion                                                           $             -    $    35,900,000    $             -    $       550,000    $       425,000
 24   Royalties payable                                  $      3,252,448    $     4,710,913    $     3,105,438    $     4,943,494    $     4,173,330    $     4,822,532    $     6,079,345
 25   Notes payable- related parties
 26   VPP obligation payable
 27   Total Current Liabilities                          $     6,029,875     $    8,722,591     $   21,667,195     $   60,684,950     $   13,728,509     $   23,977,275     $   27,048,707
 28   Long-term debt                                     $    150,000,000    $   150,000,000    $    32,900,000    $             -    $    35,900,000    $     1,450,000    $       975,000
 29   Note payable- related party                                                               $             -    $    21,747,783    $    26,543,683    $    29,910,086    $    33,632,712
 30   VPP obligation payable
 31   Deferred revenue                                   $               -   $              -   $   133,967,741    $   119,296,556    $   128,517,650    $   114,924,163    $   110,188,630
 32   Suspended royalties payable
 33   Asset retirement obligation                        $      1,508,845    $     1,635,183    $     1,848,483    $     2,130,664    $     2,444,903    $     2,756,031    $     3,509,261
 34   Contingency
 35   Other liabilities                                  $    1,195,105      $    1,195,105     $    1,233,093     $           -
 36   Total Liabilities                                  $ 158,733,825       $ 161,552,879      $ 191,616,512      $ 203,859,953      $ 207,134,745      $ 173,017,555      $ 175,354,310
 37   Shareholders' Equity
 38   Common stock                                        $               - $               - $                 - $                - $                - $               - $               -
 39    Retained Earnings                                  $     15,274,764 $      16,075,132 $        17,881,301 $        5,896,881 $         9,600,674 $     15,630,740 $       27,262,633
 40   Total shareholders' equity                          $    15,274,764 $      16,075,132 $        17,881,301 $        5,896,881 $         9,600,674 $     15,630,740 $       27,262,633
 41   Total Liab. & Shareholders' Equity                  $ 174,008,589 $ 177,628,011 $ 209,497,813 $ 209,756,834 $ 216,735,419 $ 188,648,295 $ 202,616,943
                                                         Sources:
                                                         TREX US2610 at HVIFIN0002068 & 69; US2586 at HVI0605349 and 50; US2588 at HVI065332 and 33; US2619 at HVI065315 and 16;
                                                         US2620 at HVI076581 and 82; US2673 at HVIFIN0000634 and 35; US2590 at HVI084240 and 41; US3233 at HVI085662 and 63, HVI Cat
                                                         Canyon, Inc. (fka GREKA Oil & Gas, Inc.) and Subsidiary Consolidated Financial Statements, Balance Sheet, Years Ended December
                                                         31, 2005-2016.
                                                         TREX US3234 at HVI085680; US3235 at HVI085682 and 84, Unaudited HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial
                                                         Statements, Balance Sheet, Years Ended December 31, 2017, March 31, 2018, and May 31, 2018.
May Reflect Confidential Business Information
                                        Case
                                         Case2:11-cv-05097-FMO-SS
                                              9:19-bk-11573-MB DocDocument
                                                                   47-15 Filed
                                                                             423-1
                                                                                08/14/19
                                                                                    Filed 10/16/18
                                                                                            Entered 08/14/19
                                                                                                    Page 25916:24:55
                                                                                                             of 267 Page
                                                                                                                     DescID
                                                                   Exhibit O #:24413
                                                                               Page 259 of 267
Updated Exhibit 2: HVI Cat Canyon, Inc. and Subsidiary
Consolidated Balance Sheet
                                                                                                                                                                                 May 2018
Row                                                            2012               2013               2014               2015              2016           2017 (unaudited)       (unaudited)
 1 Assets
 2 Current assets:
 3  Cash and cash equivalents                            $              -    $             -                                       $              -  $            80,404 $             56,122
 4  Accounts receivable trade                            $      1,472,477    $     7,565,215    $       879,446    $       584,104 $         634,665 $           644,330 $            921,050
 5  Inventory                                            $        408,776    $       236,953    $        87,643    $        53,092 $          56,325 $            50,441 $            134,028
 6  Receivables from affiliates, net                     $      7,598,312
  7    Other current assets                                                  $           266    $       102,520    $             -
  8   Total Current Assets                               $     9,479,565     $    7,802,434     $    1,069,609     $      637,196     $      690,990     $      775,175     $      1,111,200
 9   Oil & gas properties (full cost method)             $    123,923,373    $   138,118,954    $   147,568,652    $   151,541,357    $   134,530,159    $   136,523,268    $     137,141,672
 10  Plant and equipment                                 $        281,716    $       281,716    $       318,444    $       318,444    $       291,557    $       291,557    $         292,020
 11    less Depreciation & Depletion                     $    (19,118,074)   $   (24,290,876)   $   (31,799,851)   $   (39,938,141)   $   (43,048,505)   $   (46,511,997)   $     (47,583,565)
 12  Total PPE less deprec. & depletion                  $    105,087,015    $   114,109,794    $   116,087,245    $   111,921,660    $   91,773,211 $        90,302,828 $         89,850,127
 13  Intercompany/ Receivable from affiliate, net        $     74,836,183    $    68,246,959    $    73,120,678    $    64,156,445    $   91,956,571 $       114,004,203 $        114,571,892
 14  Deposits                                                                                                                         $    1,011,211
 15  Other assets, net                                   $    5,835,315      $    5,671,153     $    4,988,038     $    4,900,283                    $         2,011,806    $       1,966,856
 16 Total Assets                                         $ 195,238,078       $ 195,830,340      $ 195,265,570      $ 181,615,584      $ 185,431,983      $ 207,094,012      $ 207,500,075
 17   Liabilities and Stockholders' Equity
 18   Current liabilities:
 19   Bank overdraft
 20   Accounts payable                                   $      4,247,357    $     3,464,296    $     5,593,323    $     7,810,060 $       9,192,245     $    10,094,499    $      10,456,473
 21   Accrued expenses                                   $      3,665,466    $    2,986,904     $    3,645,711     $     3,588,227 $       4,192,060     $     5,029,779    $       5,368,756
 22   Deferred revenue                                   $     14,245,178    $   12,258,482     $   10,704,227     $             -
 23   Long-term debt- current portion                    $        397,222    $      397,222     $            -
 24   Royalties payable                                  $      6,814,052    $    9,355,013     $    9,794,882     $     9,970,267 $         327,809     $     3,026,140    $       3,134,271
 25   Notes payable- related parties                                         $            -     $   42,819,835     $             -
 26   VPP obligation payable                                                 $   71,586,027     $   96,675,242     $             -
 27   Total Current Liabilities                          $    29,369,275     $ 100,047,944      $ 169,233,220      $   21,368,554 $       13,712,114 $       18,150,418 $         18,959,500
 28   Long-term debt                                     $        541,667    $      108,333     $            -     $             - $      101,909,773 $      106,393,195 $        107,788,969
 29   Note payable- related party                        $     38,124,863    $   36,991,536     $            -     $    49,218,287 $       64,267,948 $       72,993,480 $         77,437,717
 30   VPP obligation payable                                                                                       $   115,766,508
 31   Deferred revenue                                   $     99,302,061    $    94,166,343    $    89,835,204    $    97,009,716
 32   Suspended royalties payable                                                                                                  $      10,073,243
 33   Asset retirement obligation                        $      3,869,261    $     4,490,700    $     4,535,049    $     3,653,565 $       3,541,880
 34   Contingency                                                                                                                                        $     8,162,292    $       8,505,894
 35   Other liabilities                                                                                                                                  $     3,901,881    $       4,051,880
 36   Total Liabilities                                  $ 171,207,127       $ 235,804,856      $ 263,603,473      $ 287,016,630      $ 193,504,958      $ 209,601,266      $ 216,743,960
 37   Shareholders' Equity
 38   Common stock                                        $               - $               - $               -    $             -    $             -    $     21,989,557 $      21,989,557
 39    Retained Earnings                                  $     24,030,951 $     (39,974,516) $      (68,337,903) $ (105,401,046) $          (8,072,975) $    (24,496,811) $    (31,233,442)
 40   Total shareholders' equity                          $   24,030,951 $ (39,974,516) $ (68,337,903) $ (105,401,046) $                    (8,072,975) $     (2,507,254) $     (9,243,885)
 41   Total Liab. & Shareholders' Equity                  $ 195,238,078 $ 195,830,340 $ 195,265,570 $ 181,615,584 $ 185,431,983 $ 207,094,012 $ 207,500,075
                                                         Sources:
                                                         TREX US2610 at HVIFIN0002068 & 69; US2586 at HVI0605349 and 50; US2588 at HVI065332 and 33; US2619 at HVI065315 and 16;
                                                         US2620 at HVI076581 and 82; US2673 at HVIFIN0000634 and 35; US2590 at HVI084240 and 41; US3233 at HVI085662 and 63, HVI Cat
                                                         Canyon, Inc. (fka GREKA Oil & Gas, Inc.) and Subsidiary Consolidated Financial Statements, Balance Sheet, Years Ended December
                                                         31, 2005-2016.
                                                         TREX US3234 at HVI085680; US3235 at HVI085682 and 84, Unaudited HVI Cat Canyon, Inc. and Subsidiary Consolidated Financial
                                                         Statements, Balance Sheet, Years Ended December 31, 2017, March 31, 2018, and May 31, 2018.
May Reflect Confidential Business Information
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 26016:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24414
                                                                Page 260 of 267
Updated Exhibit 3: HVI Cat Canyon, Inc.
and Subsidiary Consolidated Income

Row                                                  2005              2006              2007               2008               2009               2010               2011
 1 Revenues                                     $   30,694,687    $   37,296,819    $   39,225,078    $    37,730,678    $    31,066,181    $    39,708,896    $    56,937,728
 2    Operating Expenses:
 3      Production Costs                        $    10,451,465   $    11,170,134   $    12,244,413   $     19,158,469   $     14,903,999   $     17,660,685   $     28,985,295
 4      Sales, G&A                              $     1,939,887   $     3,410,107   $     2,623,546   $      8,589,334   $      3,922,701   $      7,868,096   $      8,293,372
 5      Depr, depl & amort                      $     1,896,538   $     1,998,099   $     1,061,494   $        343,472   $      2,973,714   $      3,141,387   $      3,607,030
 6    Operating Income                          $   16,406,797    $   20,718,479    $   23,295,625    $     9,639,403    $     9,265,767    $    11,038,728    $    16,052,031
 7    Other Income (Expenses):
 8      Gain on loan restructure
 9      Interest expense                        $    (8,639,586) $    (19,610,939) $    (21,156,009) $     (21,768,466) $      (5,899,152) $      (5,205,394) $      (4,410,821)
 10     VPP volume shortfall
 11     Other income                         $       (170,120) $          123,795 $         639,106 $         144,644 $          337,178 $          196,732 $             (9,317)
 12   Other expense, net                     $    (8,809,706) $ (19,487,144) $ (20,516,903) $ (21,623,822) $                 (5,561,974) $      (5,008,662) $        (4,420,138)
 13   Income before inc taxes                $      7,597,091 $         1,231,335 $       2,778,722 $     (11,984,419) $       3,703,793 $        6,030,066 $         11,631,893
 14   Provision for income tax               $      2,858,812 $           430,967 $         972,553 $             -    $             -    $              -    $              -
 15   Net (loss) income                      $     4,738,279 $           800,368 $       1,806,169 $ (11,984,419) $           3,703,793 $        6,030,066 $        11,631,893
                                            Sources:
                                            TREX US2610 at HVIFIN0002070; US2586 at HVI0605351; US2588 at HVI065334; US2619 at HVI065317; US2620 at HVI076583; US2673 at
                                            HVIFIN0000636; US2590 at HVI084243; US3233 at HVI085664, HVI Cat Canyon, Inc. (fka GREKA Oil & Gas, Inc.) and Subsidiary
                                            Consolidated Financial Statements, income Statement, Years Ended December 31, 2005-2016.
                                            TREX US3234 at HVI085675, 77, 79, and 81; US3235 at HVI085683 and 85, Unaudited HVI Cat Canyon, Inc. and Subsidiary Consolidated
                                            Financial Statements, Balance Sheet, Years Ended December 31, 2017, March 31, 2018, and May 31, 2018.




May Reflect Confidential Business Information
                         Case
                          Case2:11-cv-05097-FMO-SS
                               9:19-bk-11573-MB DocDocument
                                                    47-15 Filed
                                                              423-1
                                                                 08/14/19
                                                                     Filed 10/16/18
                                                                             Entered 08/14/19
                                                                                     Page 26116:24:55
                                                                                              of 267 Page
                                                                                                      DescID
                                                    Exhibit O #:24415
                                                                Page 261 of 267
Updated Exhibit 3: HVI Cat Canyon, Inc.
and Subsidiary Consolidated Income
                                                                                                                                                            5/31/2018
Row                                                  2012              2013             2014                2015               2016      2017 (unaudited)  (unaudited)
 1 Revenues                                     $   49,334,083    $   62,400,628    $   60,368,454    $    30,728,404    $    18,539,791 $    23,632,943 $    10,900,685
 2    Operating Expenses:
 3      Production Costs                        $    36,443,077   $    36,569,472   $    38,389,990   $     25,241,598   $     17,339,248 $       17,845,587 $        7,778,155
 4      Sales, G&A                              $     6,694,978   $     6,828,518   $     8,055,069   $      6,356,620   $      4,151,574 $        3,835,597 $        1,413,662
 5      Depr, depl & amort                      $     1,741,412   $     5,598,668   $     7,553,324   $      8,498,290   $      4,499,801 $        3,823,492 $        1,221,569
 6    Operating Income                          $    4,454,616    $   13,403,970    $    6,370,071    $    (9,368,104)   $    (7,450,832) $      (1,871,733) $         487,299
 7    Other Income (Expenses):
 8      Gain on loan restructure                                                                                        $     112,776,224
 9      Interest expense                        $  (7,836,117) $       (7,328,845) $    (13,895,004) $     (14,252,076) $     (11,688,284) $   (16,240,683) $         (7,143,018)
 10     VPP volume shortfall                                    $     (27,904,034) $    (21,030,172) $     (13,381,921)
 11     Other income                         $        149,819 $         1,045,970 $         191,718 $          (61,042) $         93,583 $        1,688,581 $            (42,801)
 12   Other expense, net                     $    (7,686,298) $ (34,186,909) $ (34,733,458) $             (27,695,039) $   101,181,523 $ (14,552,102) $              (7,185,819)
 13   Income before inc taxes                $     (3,231,682) $      (20,782,939) $    (28,363,387) $     (37,063,143) $     93,730,691 $      (16,423,835) $        (6,698,520)
 14   Provision for income tax               $            -     $             -    $            -    $             -    $            -    $              -
 15   Net (loss) income                      $    (3,231,682) $ (20,782,939) $ (28,363,387) $             (37,063,143) $     93,730,691 $ (16,423,835) $             (6,698,520)
                                            Sources:
                                            TREX US2610 at HVIFIN0002070; US2586 at HVI0605351; US2588 at HVI065334; US2619 at HVI065317; US2620 at HVI076583; US2673 at
                                            HVIFIN0000636; US2590 at HVI084243; US3233 at HVI085664, HVI Cat Canyon, Inc. (fka GREKA Oil & Gas, Inc.) and Subsidiary
                                            Consolidated Financial Statements, income Statement, Years Ended December 31, 2005-2016.
                                            TREX US3234 at HVI085675, 77, 79, and 81; US3235 at HVI085683 and 85, Unaudited HVI Cat Canyon, Inc. and Subsidiary Consolidated
                                            Financial Statements, Balance Sheet, Years Ended December 31, 2017, March 31, 2018, and May 31, 2018.




May Reflect Confidential Business Information
 Case
  Case2:11-cv-05097-FMO-SS
       9:19-bk-11573-MB DocDocument
                            47-15 Filed
                                      423-1
                                         08/14/19
                                             Filed 10/16/18
                                                     Entered 08/14/19
                                                             Page 26216:24:55
                                                                      of 267 Page
                                                                              DescID
                            Exhibit O #:24416
                                        Page 262 of 267
Updated Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary
Consolidated Statement of Cash Flows
 Row                                                                        2005                 2006                2007                2008
  1    Cash flows from operating activities
  2    Net income (loss)                                             $           4,738,279   $       800,368   $       1,806,169     $   (11,984,419)
  3    Deprec., depletion and amort.                                 $           1,896,538   $     1,998,099   $       1,061,494     $       343,472
  4    Interest included in deferred revenue
  5    Interest capitalized into VPP obligation payable
  6    Interest capitalized into principal on related party debt
  7    Accretion of asset retirement obligation
  8    Amortization of deferred revenues
  9    Gain on loan restructure
  10   Non-cash interest expense as a result of PIK election
  11   Non-Cash income as a result of loan restructure
  12   Non cash settlement
  13   Caoitalized interest on related party debt
  14   Interest capitalized into principal on LT debt
  15   Accretion expense                                                                                       $        213,300      $       282,181
  16   VPP volume shortfall
  17   Changes in operating assets and liabilities:
  18   Accounts receivable                                           $            (467,497) $        430,885   $      (1,388,985) $        3,172,700
  19   Other current assets                                          $            (112,912) $        117,637   $        (957,761) $       (1,482,090)
  20   Receivables from affiliates                                   $      (10,498,961) $         8,051,351   $       5,726,557     $    14,186,632
  21   Inventory                                                     $            (340,963) $        (49,575) $       (1,139,692) $        1,484,276
  22   VPP proceeds                                                                                            $     30,815,473      $           -
  23   Amortization of deferred revenues                                                                       $     (12,582,267) $      (13,603,179)
  24   Intercompany
  25   Other assets                                                  $          (3,691,651) $      1,058,504   $       1,790,875     $       311,161
  26   Bank overdrafts
  27   VPP obligation payable
  28   Accounts payable and accrued expenses                         $          (1,075,313) $      1,234,251   $        (910,491) $          211,693
  29   Royalties payable
  30   Other liabilities                                             $           2,437,922   $     1,584,803   $        (372,382) $          604,963
  31   Net Cash Provided (used) by Operating Activities              $      (7,114,558) $        15,226,323    $     24,062,290      $   (6,472,610)
  32   Cash flows from investing activities
  33   Investment in oil and gas property and equipment
  34   Advances from (to) affiliate, net                             $      (76,141,188) $       (13,279,808) $      (10,387,336) $       15,310,092
  35   Proceeds from sale of oil and gas properties
  36   Purchases of oil and gas property and equipment               $          (5,910,603) $     (7,746,258) $       (9,633,414) $       (7,388,825)
  37   Net cash provided by (used in) investing activities           $     (82,051,791) $        (21,026,066) $     (20,020,750) $        7,921,267
  38   Cash flows from financing activities
  39   Repayment of debt                                                                                       $      (2,100,000) $              -
  40   Intercompany, net
  41   Proceeds from note payable related party
  42   Proceeds from debt                                                                                      $               -     $     3,000,000
  43   Increase in long-term debt                                    $          95,000,000   $           -
  44   Net Cash provided by financing activities                     $      95,000,000       $          -      $     (2,100,000) $        3,000,000
  45   Net increase (decrease) in cash and cash equivalents          $          5,833,651    $    (5,799,743) $       1,941,540      $    4,448,657
  46   Cash and cash equivalents, beginning of year                  $                 -     $     5,833,651   $            33,908   $     1,975,448
  47   Cash and cash equivalents, end of year                        $          5,833,651    $       33,908    $      1,975,448      $    6,424,105
  48   Cash paid for interest                                        $           8,269,222   $    17,286,547   $     18,289,056      $    23,061,365
       Change to net oil and gas properties related to asset
  49
       retirement obligation liabilities
  50   VPP proceeds lent to related party                                                                      $     15,000,000      $           -

  51   VPP proceeds used to pay interest expense on long-term debt                                             $        684,527      $           -

  52   VPP proceeds used to pay long-term debt                                                                 $    115,000,000      $           -
  53   Intercompany extinguishment of debt
  54   Accrued interest on intercompany receivable
  55   Reduction of intercompany receivable
  56   Issuance of note payable for settlement of liability
  57   Accrual of deferred finance fees
  58   Additions to property and asset retirement obligation
                                                                     Sources:
                                                                     TREX US2610 at HVIFIN0002072; US2586 at HVI0605353 and 54; US2588 at HVI065336;
                                                                     US2619 at HVI065319; US2620 at HVI076585; US2673 at HVIFIN0000638; US2590 at
                                                                     HVI084245; US3233 at HVI085666, HVI Cat Canyon, Inc. (fka GREKA Oil & Gas, Inc.)
                                                                     and Subsidiary Consolidated Financial Statements, Balance Sheet, Years Ended
                                                                     December 31, 2005-2016.
May Reflect Confidential Business Information
 Case
  Case2:11-cv-05097-FMO-SS
       9:19-bk-11573-MB DocDocument
                            47-15 Filed
                                      423-1
                                         08/14/19
                                             Filed 10/16/18
                                                     Entered 08/14/19
                                                             Page 26316:24:55
                                                                      of 267 Page
                                                                              DescID
                            Exhibit O #:24417
                                        Page 263 of 267
Updated Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary
Consolidated Statement of Cash Flows
 Row                                                                        2009                2010                 2011                2012
  1    Cash flows from operating activities
  2    Net income (loss)                                             $          3,703,793   $     6,030,066     $    11,631,893      $    (3,231,682)
  3    Deprec., depletion and amort.                                 $          2,973,714   $     3,141,387     $      3,607,030     $     1,741,412
  4    Interest included in deferred revenue                         $          4,030,164   $            -      $       725,806      $     2,110,335
  5    Interest capitalized into VPP obligation payable
  6    Interest capitalized into principal on related party debt
  7    Accretion of asset retirement obligation
  8    Amortization of deferred revenues                                                                        $     (3,555,701) $      (13,061,439)
  9    Gain on loan restructure
  10   Non-cash interest expense as a result of PIK election
  11   Non-Cash income as a result of loan restructure
  12   Non cash settlement                                           $                -     $     2,000,000
  13   Caoitalized interest on related party debt
  14   Interest capitalized into principal on LT debt                $                -     $     3,366,403     $      3,722,626     $     4,492,151
  15   Accretion expense
  16   VPP volume shortfall
  17   Changes in operating assets and liabilities:
  18   Accounts receivable                                           $           (598,350) $        127,217     $       (808,272) $          479,567
  19   Other current assets                                          $          2,118,122   $      (822,346) $         1,294,552     $           -
  20   Receivables from affiliates                                   $          1,462,436   $      (115,459) $           (78,036) $              -
  21   Inventory                                                     $           (430,979) $        273,182     $       160,949      $      (166,451)
  22   VPP proceeds
  23   Amortization of deferred revenues                             $          (7,043,068) $     (4,973,412)
  24   Intercompany
  25   Other assets                                                  $            631,554   $       135,737     $       191,738      $      (761,746)
  26   Bank overdrafts                                               $            680,793   $      (680,793)
  27   VPP obligation payable
  28   Accounts payable and accrued expenses                         $          1,266,928   $     1,110,287     $           33,981   $     1,678,174
  29   Royalties payable                                                                                        $      1,256,813     $       734,707
  30   Other liabilities                                             $           (770,164) $        649,199
  31   Net Cash Provided (used) by Operating Activities              $          8,024,943   $   10,241,468      $    18,183,379      $   (5,984,972)
  32   Cash flows from investing activities
  33   Investment in oil and gas property and equipment
  34   Advances from (to) affiliate, net                             $          (9,760,749) $     (2,260,229) $       (7,598,312) $       12,604,645
  35   Proceeds from sale of oil and gas properties                                                             $              -     $     4,000,000
  36   Purchases of oil and gas property and equipment               $          (4,688,299) $     (7,761,157) $       (8,485,657) $      (11,878,054)
  37   Net cash provided by (used in) investing activities           $     (14,449,048) $       (10,021,386) $      (16,083,969) $        4,726,591
  38   Cash flows from financing activities
  39   Repayment of debt                                                                                        $       (600,000) $         (461,111)
  40   Intercompany, net
  41   Proceeds from note payable related party
  42   Proceeds from debt
  43   Increase in long-term debt
  44   Net Cash provided by financing activities                     $                -     $           -       $      (600,000) $         (461,111)
  45   Net increase (decrease) in cash and cash equivalents          $      (6,424,105) $          220,082      $     1,499,410      $   (1,719,492)
  46   Cash and cash equivalents, beginning of year                  $          6,424,105   $            -      $       220,082      $     1,719,492
  47   Cash and cash equivalents, end of year                        $                -     $      220,082      $     1,719,492      $           -
  48   Cash paid for interest                                        $          2,493,462   $     1,826,991     $              -     $           -
       Change to net oil and gas properties related to asset
  49
       retirement obligation liabilities
  50   VPP proceeds lent to related party

  51   VPP proceeds used to pay interest expense on long-term debt

  52   VPP proceeds used to pay long-term debt
  53   Intercompany extinguishment of debt                           $                -     $    35,900,000
  54   Accrued interest on intercompany receivable
  55   Reduction of intercompany receivable
  56   Issuance of note payable for settlement of liability          $                -     $     2,000,000
  57   Accrual of deferred finance fees
  58   Additions to property and asset retirement obligation                                                    $       561,248      $           -
                                                                     Sources:
                                                                     TREX US2610 at HVIFIN0002072; US2586 at HVI0605353 and 54; US2588 at HVI065336;
                                                                     US2619 at HVI065319; US2620 at HVI076585; US2673 at HVIFIN0000638; US2590 at
                                                                     HVI084245; US3233 at HVI085666, HVI Cat Canyon, Inc. (fka GREKA Oil & Gas, Inc.)
                                                                     and Subsidiary Consolidated Financial Statements, Balance Sheet, Years Ended
                                                                     December 31, 2005-2016.
May Reflect Confidential Business Information
 Case
  Case2:11-cv-05097-FMO-SS
       9:19-bk-11573-MB DocDocument
                            47-15 Filed
                                      423-1
                                         08/14/19
                                             Filed 10/16/18
                                                     Entered 08/14/19
                                                             Page 26416:24:55
                                                                      of 267 Page
                                                                              DescID
                            Exhibit O #:24418
                                        Page 264 of 267
Updated Exhibit 4: HVI Cat Canyon, Inc. and Subsidiary
Consolidated Statement of Cash Flows
 Row                                                                        2013                 2014                2015                 2016
  1    Cash flows from operating activities
  2    Net income (loss)                                             $      (20,782,939) $       (28,363,387) $      (37,063,143) $       93,730,691

  3    Deprec., depletion and amort.                                 $           5,598,668   $    7,553,324   $        8,498,290 $          4,139,801

  4    Interest included in deferred revenue
  5    Interest capitalized into VPP obligation payable              $           2,581,867   $    4,059,043   $        5,709,345
  6    Interest capitalized into principal on related party debt     $           4,714,985   $    5,828,300   $        6,398,452
  7    Accretion of asset retirement obligation                                                                                      $        360,000

  8    Amortization of deferred revenues                             $          (9,244,816) $     (5,885,394) $       (3,529,715) $           167,921

  9    Gain on loan restructure                                                                                                   $      (112,776,224)

  10   Non-cash interest expense as a result of PIK election                                                                         $      3,169,182
  11   Non-Cash income as a result of loan restructure
  12   Non cash settlement
  13   Caoitalized interest on related party debt                                                                                    $      7,949,661
  14   Interest capitalized into principal on LT debt
  15   Accretion expense
  16   VPP volume shortfall                                          $          27,904,034   $   21,030,172   $      13,381,921
  17   Changes in operating assets and liabilities:
  18   Accounts receivable                                           $          (6,093,004) $     6,685,769   $         295,342      $        (58,508)

  19   Other current assets
  20   Receivables from affiliates
  21   Inventory                                                     $            171,823    $      149,310   $             34,551   $           (3,233)

  22   VPP proceeds
  23   Amortization of deferred revenues
  24   Intercompany                                                  $           6,589,224   $    (4,873,720) $        8,964,233     $    (3,972,323)

  25   Other assets                                                  $            164,162    $      580,861   $         190,275      $      (394,760)

  26   Bank overdrafts
  27   VPP obligation payable
  28   Accounts payable and accrued expenses                         $          (1,461,623) $     2,787,834   $        2,159,253     $      2,927,098

  29   Royalties payable                                             $           2,540,961   $      439,869   $         175,385      $        432,916

  30   Other liabilities
  31   Net Cash Provided (used) by Operating Activities              $      12,683,342       $    9,991,981   $       5,214,189      $    (4,327,778)
  32   Cash flows from investing activities
  33   Investment in oil and gas property and equipment              $      (14,000,008) $        (9,486,426) $       (5,214,189) $       (2,372,222)

  34   Advances from (to) affiliate, net                             $           1,750,000   $           -
  35   Proceeds from sale of oil and gas properties
  36   Purchases of oil and gas property and equipment
  37   Net cash provided by (used in) investing activities           $     (12,250,008) $        (9,486,426) $       (5,214,189) $        (2,372,222)
  38   Cash flows from financing activities
  39   Repayment of debt                                             $            (433,334) $      (505,555) $                 -
  40   Intercompany, net
  41   Proceeds from note payable related party                                                                                      $      6,700,000

  42   Proceeds from debt
  43   Increase in long-term debt
  44   Net Cash provided by financing activities                     $           (433,334) $       (505,555) $                -      $     6,700,000
  45   Net increase (decrease) in cash and cash equivalents          $                -      $          -                            $              -
  46   Cash and cash equivalents, beginning of year                  $                 -     $           -                           $              -
  47   Cash and cash equivalents, end of year                        $                -      $          -                            $              -
  48   Cash paid for interest                                        $                 -     $    4,007,661   $        2,144,279
       Change to net oil and gas properties related to asset
  49                                                                                         $           -    $       (1,241,484)
       retirement obligation liabilities
  50   VPP proceeds lent to related party

  51   VPP proceeds used to pay interest expense on long-term debt

  52   VPP proceeds used to pay long-term debt
  53   Intercompany extinguishment of debt
  54   Accrued interest on intercompany receivable                   $                 -     $    1,388,907   $                -
  55   Reduction of intercompany receivable                          $                 -     $    (1,900,000) $                -
  56   Issuance of note payable for settlement of liability
  57   Accrual of deferred finance fees                                                                                              $      1,427,330

  58   Additions to property and asset retirement obligation         $            195,573    $           -                           $      (471,685)
                                                                     Sources:
                                                                     TREX US2610 at HVIFIN0002072; US2586 at HVI0605353 and 54; US2588 at HVI065336;
                                                                     US2619 at HVI065319; US2620 at HVI076585; US2673 at HVIFIN0000638; US2590 at
                                                                     HVI084245; US3233 at HVI085666, HVI Cat Canyon, Inc. (fka GREKA Oil & Gas, Inc.)
                                                                     and Subsidiary Consolidated Financial Statements, Balance Sheet, Years Ended
                                                                     December 31, 2005-2016.
May Reflect Confidential Business Information
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 26516:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24419
                                       Page 265 of 267




Exhibit E: Crude Oil Price Table
Case
 Case2:11-cv-05097-FMO-SS
      9:19-bk-11573-MB DocDocument
                           47-15 Filed
                                     423-1
                                        08/14/19
                                            Filed 10/16/18
                                                    Entered 08/14/19
                                                            Page 26616:24:55
                                                                     of 267 Page
                                                                             DescID
                           Exhibit O #:24420
                                       Page 266 of 267
012314526Case
          Case2:11-cv-05097-FMO-SS    789 ÿFiled
               9:19-bk-11573-MB DocDocument
                                    47-15   ÿ08/14/19
                                                  ÿÿFiled
                                              423-1     ÿÿ
                                                                !!"9ÿÿ"
                                                              10/16/18
                                                                Entered       !# 26716:24:55
                                                                            08/14/19
                                                                            Page        of 267 Page
                                                                                                DescID
   3456         758       94:        ;56       <=6       ;5>       7Exhibit
                                                                    ?8   7?@O #:24421
                                                                              <?A
                                                                                PageB4267
                                                                                      = ofCDE267
                                                                                               FGH                          I4D
 ÿÿKLLM NOPNQ NRPSN TURPVR                  TTOPRW    TORPVU     TSSPWW    TSSPSQ    TTXPXQ    TUVPTT      QXPXT   RQPST   VTPTO
 ÿÿKLLY VTPQT SNPUN VQPNV                    VNPXR     RNPUS      XNPXV     XVPTR     QTPUR     XNPVT      QRPQO   QQPNN   QVPVQ
 ÿÿKLZL QWPSS QXPSN WTPOU                    WVPON     QSPQV      QRPSV     QXPSO     QXPXU     QRPOV      WTPWN   WVPOR   WNPTR
 ÿÿKLZZ WNPTQ WWPRW TUOPWX                  TUNPRS    TUUPNU      NXPOX     NQPSU     WXPSS     WRPRO      WXPSO   NQPTX   NWPRX
 ÿÿKLZK TUUPOQ TUOPOU TUXPTX                TUSPSO     NVPXX      WOPSU     WQPNU     NVPTS     NVPRT      WNPVN   WXPRS   WQPWX
 ÿÿKLZ[ NVPQX NRPST NOPNV                    NOPUO     NVPRT      NRPQQ    TUVPXQ    TUXPRQ    TUXPON     TUUPRV   NSPWX   NQPXS
 ÿÿKLZ\ NVPXO TUUPWO TUUPWU                 TUOPUQ    TUOPTW     TURPQN    TUSPRN     NXPRV     NSPOT      WVPVU   QRPQN   RNPON
 ÿÿKLZ] VQPOO RUPRW VQPWO                    RVPVR     RNPOQ      RNPWO     RUPNU     VOPWQ     VRPVW      VXPOO   VOPVV   SQPTN
 ÿÿKLZ^ STPXW SUPSO SQPRR                    VUPQR     VXPQT      VWPQX     VVPXR     VVPQO     VRPTW      VNPQW   VRPXX   RTPNQ
 ÿÿKLZ_ ROPRU RSPVQ VNPSS                    RTPUX     VWPVW      VRPTW     VXPXS     VWPUV     VNPWO      RTPRW   RXPXV   RQPWW
 ÿÿKLZM XSPQU XOPOS XOPQS                    XXPOR     XNPNW      XQPWQ     QUPNW     XWPUX
                                                                                              ÿ
`ÿ.ÿaÿ""ÿ1(bÿÿ̀`ÿ.ÿaÿc!"d!bÿÿacÿ.ÿaÿc'"!"d!bÿÿÿ.ÿ  !(ÿÿ"'(ÿ(9!98ÿ*ÿ('(8"!ÿe" fÿ(""&
1!"9ÿ"$ÿ012414526
a,ÿ1!"9ÿ"$ÿ012014526
1* ÿ" 9$
    ÿ9ÿ*ÿ78(ÿ!ÿ" (ÿ!8eÿ(89
                                                                                              ÿ




9$11%%%&"&'1( "'1191)"*+" (!&"9,- ./09.170*.2                                                                      414
